

CoverPublished Customer CUSIP Number: 67087NAJ3


$350,000,000 REVOLVING CREDIT FACILITY
CREDIT AGREEMENT
by and among
OM GROUP, INC.,
HARKO C.V. and VAC GERMANY GMBH
THE GUARANTORS PARTY HERETO
THE LENDERS PARTY HERETO
PNC CAPITAL MARKETS LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
BANK OF AMERICA, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents
and
BNP PARIBAS and
JPMORGAN CHASE BANK, N.A.
as Co-Documentation Agents
Dated as of September 4, 2013




--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
1.
CERTAIN DEFINITIONS
1
1.1
Certain Definitions
1
1.2
Construction
35
1.3
Accounting Principles; Changes in GAAP
36
1.4
Currency Calculations
37
1.5
Available Amount
37
1.6
Dutch Terms
38
2.
REVOLVING CREDIT AND SWING LOAN FACILITIES
38
2.1
Revolving Credit Commitments
38
2.2
Nature of Lenders' Obligations with Respect to Revolving Credit Loans
39
2.3
Commitment Fees
39
2.4
Termination or Reduction of Revolving Credit Commitments
40
2.5
Revolving Credit Loan Requests; Swing Loan Requests
40
2.6
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans
42
2.7
Notes
44
2.8
Use of Proceeds
44
2.9
Letter of Credit Subfacility
44
2.10
Defaulting Lenders
52
2.11
Utilization of Commitments in the Optional Currency
53
3.
INCREASE IN REVOLVING CREDIT COMMITMENTS; NEW TERM LOAN COMMITMENTS
54
3.1
New Commitments
54
3.2
Treatment of Outstanding Loans and Letters of Credit
56
3.3
Procedure for New Commitments
56
4.
INTEREST RATES
58
4.1
Interest Rate Options
58
4.2
Interest Periods
59
4.3
Interest After Default
59
4.4
LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available
60
4.5
Selection of Interest Rate Options
61
5.
PAYMENTS
61
5.1
Payments; Bifurcation
61
5.2
Pro Rata Treatment of Lenders
62
5.3
Sharing of Payments by Lenders
63
5.4
Presumptions by Administrative Agent
63
5.5
Interest Payment Dates
64
5.6
Voluntary Prepayments
64
5.7
Mandatory Prepayments
66
5.8
Increased Costs
67
5.9
Taxes
68


(i)



--------------------------------------------------------------------------------



5.10
Indemnity
72
5.11
Settlement Date Procedures
73
5.12
Currency Conversion Procedures for Judgments
73
5.13
Indemnity in Certain Events
73
6.
REPRESENTATIONS AND WARRANTIES
74
6.1
Representations and Warranties
74
6.2
[Reserved]
78
7.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
78
7.1
First Loans and Letters of Credit
78
7.2
Each Loan or Letter of Credit
79
8.
COVENANTS
80
8.1
Affirmative Covenants
80
8.2
Negative Covenants
85
8.3
Reporting Requirements
95
9.
DEFAULT
97
9.1
Events of Default
97
9.2
Consequences of Event of Default
99
10.
THE ADMINISTRATIVE AGENT
101
10.1
Appointment and Authority
101
10.2
Rights as a Lender
101
10.3
Exculpatory Provisions
10`
10.4
Reliance by Administrative Agent
102
10.5
Delegation of Duties
103
10.6
Resignation of Administrative Agent
103
10.7
Non-Reliance on Administrative Agent and Other Lenders
104
10.8
No Other Duties, etc
104
10.9
Administrative Agent's Fee
104
10.10
Authorization to Release Collateral and Guarantors
104
10.11
No Reliance on Administrative Agent's Customer Identification Program
104
11.
MISCELLANEOUS
105
11.1
Modifications, Amendments or Waivers
105
11.2
No Implied Waivers; Cumulative Remedies
107
11.3
Expenses; Indemnity; Damage Waiver
107
11.4
Holidays
109
11.5
Notices; Effectiveness; Electronic Communication
109
11.6
Severability
110
11.7
Duration; Survival
110
11.8
Successors and Assigns
110
11.9
Confidentiality
114
11.10
Counterparts; Integration; Effectiveness
115
11.11
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL
115
11.12
Obligations of Parent
117


(ii)
 

--------------------------------------------------------------------------------



11.13
USA Patriot Act Notice
117
11.14
[RESERVED]
117
11.15
Parallel Debt (German Law)
117
11.16
German Limitation Language
118
11.17
German Civil Code Release
121
11.18
Parallel Debt A (Dutch Law)
121
11.19
Parallel Debt B (Dutch Law)
122


(iii)
 

--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
 
 
 
 
 
SCHEDULE 1.1(A)
-
PRICING GRID
SCHEDULE 1.1(B)
-
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
 
 
 
SCHEDULE 1.1(E)
-
EXISTING LETTERS OF CREDIT
SCHEDULE 1.1(N)
-
NON-MATERIAL SUBSIDIARIES
SCHEDULE 1.1(P)
-
EXISTING LIENS
SCHEDULE 6.1.2
-
SUBSIDIARIES
SCHEDULE 7.1.1
-
OPINION OF COUNSEL
SCHEDULE 8.1.3
-
INSURANCE REQUIREMENTS RELATING TO COLLATERAL
SCHEDULE 8.1.8
-
POST-CLOSING MATTERS
SCHEDULE 8.2.1
-
EXISTING INDEBTEDNESS
 
 
 
EXHIBITS
 
 
 
 
 
EXHIBIT 1.1(A)
-
ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(G)(1)
-
GUARANTOR GUARANTY AGREEMENT
EXHIBIT 1.1(G)(2)
-
PARENT GUARANTY AGREEMENT
EXHIBIT 1.1(G)(3)
-
HARKO AND VAC GUARANTY AGREEMENT
EXHIBIT 1.1(I)
-
INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT 1.1(N)(1)
-
REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2)
-
DOMESTIC SWING LOAN NOTE
EXHIBIT 1.1(N)(3)
-
FOREIGN SWING LOAN NOTE
EXHIBIT 1.1(P)(1)
-
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
EXHIBIT 1.1(S)
-
SECURITY AGREEMENT
EXHIBIT 2.5.1
-
LOAN REQUEST
EXHIBIT 2.5.2
-
SWING LOAN REQUEST
EXHIBIT 3.1.9
-
NEW LENDER JOINDER
EXHIBIT 5.9.7(A)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(B)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(C)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(D)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)






(iv)
 

--------------------------------------------------------------------------------





CREDIT AGREEMENT
THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as of
September 4, 2013 and is made by and among OM GROUP, INC., a Delaware
corporation (the “Parent”), HARKO C.V., a limited partnership (commanditaire
vennootschap) under the laws of the Netherlands (“Harko”), represented by its
general partner (beherend vennoot) OMG Harko Holdings, LLC, and VAC GERMANY
GMBH, a limited liability company under the laws of Germany (“VAC” and,
collectively with the Parent and Harko, the “Borrowers” with each being a
“Borrower”), each of the GUARANTORS (as hereinafter defined), the LENDERS (as
hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (hereinafter referred
to in such capacity as the “Administrative Agent”).
The Borrowers have requested the Lenders to provide a revolving credit facility
to the Borrowers in an aggregate principal amount not to exceed $350,000,000. In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:
1.
CERTAIN DEFINITIONS

1.1    Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.
Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].
Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].
Affiliate means, with respect to a specified Person, another Person that
directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise; and “controlling” has the meaning correlative thereto.
Agreement shall have the meaning specified in the introductory paragraph.
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation,




--------------------------------------------------------------------------------



order, or directive promulgated, issued or enforced pursuant to such Laws
(including Executive Order No. 13224), all as amended, supplemented or replaced
from time to time.
Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Commitment Fee.”
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”
Applicable Margin shall mean, as applicable:
(i)the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading “Base
Rate Spread”, or
(ii)    the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “LIBOR Rate Spread”.
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, a Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party, any manager or the members (as applicable) in the
case of any Loan Party which is a limited liability company, or such other
individuals, designated by written notice to the Administrative Agent from the
Parent, authorized to execute notices, reports and other documents on behalf of
such Loan Party required hereunder. The Parent may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.
Available Amount shall mean the amount from time to time that is the greater of
(a) $-0- and (b) an amount equal to (without duplication) (i) 50% of (A) the
cumulative consolidated net income of the Parent for the period commencing on
January 1, 2014 (the “Commencement Date”), plus (B) to the extent deducted in
determining consolidated net income, amortization, acceleration of deferred
financing fees, and other non-cash items (other than depreciation), and foreign
currency translation adjustments as of the end of each fiscal quarter after the
Commencement Date, plus (ii) the amount of any proceeds received by the Parent
in respect of issuance or sale of its Equity Interests from and after the
Commencement Date (net of amounts used to fund Permitted

2

--------------------------------------------------------------------------------



Acquisitions), plus (iii) the amount of any proceeds received by the Parent or
its Subsidiaries in respect of any asset dispositions made pursuant to any of
clauses (iv), (v), (x) or (xiv) of Section 8.2.7 [Dispositions of Assets or
Subsidiaries] (net, in the case of Involuntary Dispositions, of proceeds used to
restore such assets) from and after the Commencement Date, minus (iv) the sum of
all amounts applied to increase, as applicable, the Capital Expenditures Basket,
the Investments Basket or the Restricted Payments Basket from and after the
Commencement Date pursuant to Section 1.5 [Available Amount].
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Options].
Borrower and Borrowers shall have the respective meanings specified in the
introductory paragraph.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the applicable Borrower
and which have the same Interest Period shall constitute one Borrowing Tranche,
and (ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and (a) if the applicable Business Day
relates to any Loan denominated in Dollars to which the LIBOR Rate Option
applies, such day must also be a day on which dealings are carried on in
Relevant Interbank Market for deposits in Dollars, and (b) if the applicable
Business Day relates to any Loan denominated in the Optional Currency to which
the LIBOR Rate Option applies, such day must also be a day on which dealings are
carried on in the Relevant Interbank Market for deposits in Euros.
Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate amount of all expenditures by such Person for the acquisition or
leasing (pursuant to a Capital Lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a consolidated
balance sheet of such Person, but excluding (i) expenditures made in connection
with the replacement, substitution or restoration of property that was subject
to an Involuntary Disposition made with the proceeds of insurance or
condemnation awards (or consideration for deed in lieu thereof), (ii) the
purchase price of equipment that is purchased

3

--------------------------------------------------------------------------------



substantially contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time and (iii) Permitted Acquisitions.
Capital Expenditures Basket shall mean, for each fiscal year, an amount equal to
(a) $80,000,000, plus (b) the aggregate amount of any Capital Expenditures
Basket Applications made during such fiscal year, and minus (c) the aggregate
amount of Capital Expenditures made during such fiscal year.
Capital Expenditures Basket Application shall mean the application of all or a
portion of the Available Amount to increase the Investments Basket pursuant to
Section 1.5 [Available Amount].
Capital Lease shall mean, subject to Section 1.3 as applied to any Person, any
lease of any property (whether real, personal or mixed) by that Person as lessee
that, in conformity with GAAP, is accounted for as a Capital Lease on the
balance sheet of that Person.
Capital Lease Obligations shall mean all obligations under Capital Leases of the
Parent and its Subsidiaries, without duplication, in each case taken at the
amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Parent and its Subsidiaries prepared in accordance with GAAP.
Cash Collateralize shall mean, to deposit in a Controlled Account or to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of one
or more of the Issuing Lenders or Lenders, as collateral for Letter of Credit
Obligations or obligations of Lenders to fund participations in respect of
Letter of Credit Obligations, cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
Issuing Lender in an amount equal to 103% of the outstanding Letter of Credit
Obligations. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Domestic Swing Loans Under Cash Management Agreements].
CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.
CFC shall mean a Controlled Foreign Corporation, as such term is defined in
Section 957 of the Code.
CFTC shall mean the Commodity Futures Trading Commission.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the

4

--------------------------------------------------------------------------------



making or issuance of any request, rule, guideline or directive (whether or not
having the force of Law) by any Official Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith and
(y) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a Change in Law regardless of the date enacted,
adopted or issued.
Change of Control shall mean (a) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 30% of the Equity Interests of the Parent; (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Parent by Persons who were neither (i) nominated by the board of directors of
the Parent nor (ii) appointed by directors so nominated; or (c) the Parent shall
cease to own, free and clear of all Liens or other encumbrances (other than
Liens pursuant to the Loan Documents), 100% of the outstanding voting Equity
Interests of each other Borrower.
CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].
Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be September 4, 2013.
Co-Documentation Agents shall mean BNP Paribas and JPMorgan Chase Bank, N.A.
Co-Syndication Agents shall mean Bank of America, N.A. and Wells Fargo Bank,
National Association.
Code shall mean the Internal Revenue Code of 1986, as amended.
Collateral shall mean the collateral under (i) each Security Agreement (ii) each
Pledge Agreement, or (iii) the Patent, Trademark and Copyright Security
Agreement.
Collateral Documents shall have the meaning specified in Section 6.1.11 [Liens
in the Collateral].
Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of a Swing Loan Lender, its Swing Loan Commitment,
and Commitments shall mean the aggregate of the Revolving Credit Commitments and
Swing Loan Commitments of all of the Lenders.

5

--------------------------------------------------------------------------------



Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
Commodity Hedge shall mean any commodity swap, commodity option, or forward
commodity contract transaction, commodity price hedging arrangement, and any
other similar transaction.
Commodity Hedge Liabilities shall have the meaning assigned in the definition of
Lender Provided Commodity Hedge.
Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrowers].
Computation Date shall have the meaning specified in Section 2.11.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding, Etc.].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Consolidated Cash Interest Expense shall mean, for any period, total interest
expense (including that portion attributable to Capital Lease Obligations in
accordance with GAAP and capitalized interest) of the Parent and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Parent and its Subsidiaries paid or payable in cash during
such period and other financing fees, charges and expenses incurred by such
Person for such period (including with respect to letters of credit), in each
case determined after giving effect to any net payments made or received by the
Parent and its Subsidiaries with respect to Interest Rate Hedges and shall
exclude any non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations in respect of Interest Rate Hedges or
other derivative instruments pursuant to Statement of Financial Accounting
Standards No. 133; provided however that notwithstanding the foregoing,
Consolidated Cash Interest Expense shall not include any interest expense with
respect to the Existing Credit Agreement.
Consolidated EBITDA for any period of determination shall mean, without
duplication, (i) the sum of (a) net income (which shall be determined without
regard to foreign currency adjustments), (b) to the extent deducted in
calculating such net income, depreciation, amortization, other non-cash expenses
or charges to net income, interest expense and income tax expense, (c) to the
extent deducted in calculating such net income, fees, costs and expenses
associated with (1) Permitted Acquisitions that are consummated in an amount not
to exceed 10% of the earnings before interest expense, income taxes,
depreciation expense and amortization expense of the target of such Permitted
Acquisition for the most recently ended fiscal year of such target, (2) proposed
Permitted Acquisitions that are never consummated in an amount not to exceed 10%
of the earnings before interest expense, income taxes, depreciation expense and
amortization expense of the target of such proposed Permitted Acquisition for
the most recently ended fiscal year of such target; provided that the aggregate
of all fees, costs and expenses under this clause (2) shall not

6

--------------------------------------------------------------------------------



exceed $5,000,000 in any fiscal year, and (3) non-ordinary course asset
dispositions of divisions, business units or Subsidiaries permitted pursuant to
Section 8.2.7 [Dispositions of Assets or Subsidiaries], (d) to the extent
deducted in calculating such net income, restructuring expenses and cash charges
in an amount not to exceed $25,000,000 in the aggregate from and after the
Closing Date, and (e) to the extent deducted in calculating such net income,
fees, costs and expenses associated with the refinancing of Indebtedness under
the Existing Credit Agreement and the negotiation and preparation of the Loan
Documents, minus (ii) to the extent included in such net income, non-cash
credits to net income, in each case of the Parent and its Subsidiaries for such
period determined and consolidated in accordance with GAAP.
Consolidated Funded Indebtedness shall mean Indebtedness of the Parent and its
Subsidiaries on a consolidated basis, but excluding Indebtedness of the type
described in any of clauses (iv), (v) and (vi) of the definition of
“Indebtedness” unless such Indebtedness under any of such clauses (iv), (v) and
(vi) is not contingent.
Consolidated Net Debt shall mean an amount equal to Consolidated Funded
Indebtedness of the Parent and its Subsidiaries on such date, minus the sum of
(i) the amount of consolidated cash in deposit accounts in the United States on
such date and (ii) fifty percent (50%) of the amount of consolidated cash in
deposit accounts in the United Kingdom or a Participating Member State on such
date.
Contractual Obligation shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
Controlled Account means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Issuing Lender.
Covered Entity shall mean (a) the Parent, each of Parent’s Subsidiaries, all
Guarantors and all pledgors of Collateral, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding Equity Interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of Equity Interests, contract or
otherwise.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.
Debtor Relief Laws shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

7

--------------------------------------------------------------------------------



Defaulting Lender shall mean, subject to Section 2.10 [Defaulting Lenders] and
to clause (b) of Section 2.11.2 [Notices From Lenders on Optional Currency
Restrictions], any Lender that (a) has failed to (i) fund all or any portion of
its Loans within two (2) Business Days of the date such Loans were required to
be funded hereunder unless such Lender notifies the Administrative Agent and the
Parent in writing that such failure is the result of such Lender’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent, any Issuing Lender, any Swing Loan Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Loans) within two (2)
Business Days of the date when due, (b) has notified the Parent, the
Administrative Agent or any Issuing Lender or Swing Loan Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Parent, to confirm in writing to the
Administrative Agent and the Parent that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by an Official Body so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Official Body) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.10 [Defaulting Lenders]) upon
delivery of written notice of such determination to the Parent, each Issuing
Lender, each Swing Loan Lender and each Lender.
Disqualified Lender shall mean any Person who is identified to the
Administrative Agent in writing as such prior to the date hereof that is engaged
in an OMG competitive business; provided that, the Parent shall be permitted to
supplement such list in writing to the Administrative Agent from time to time
after the Closing Date to the extent that such supplemented Person (a) is an
Affiliate of any Person identified as a Disqualified Lender prior to the Closing
Date or (b) is or becomes, or the Parent hereafter learns that such Person is,
engaged in an OMG competitive business (or is an Affiliate of any such Person).
Any supplement to the list of Disqualified Lenders shall become effective five
(5) Business Days after delivery to the Administrative Agent. Notwithstanding

8

--------------------------------------------------------------------------------



anything herein to the contrary, in no event shall a supplement to the list of
Disqualified Lenders apply retroactively to disqualify any Person that was a
Lender prior to such supplement. As used herein “OMG competitive business” means
the development, manufacturing and distribution of magnetic materials and
related products, specialty chemicals and electrochemical energy storage
products.
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.
Domestic Guarantor shall mean, as of the Closing Date, each of Compugraphics
USA, Inc., OMG Americas, Inc., OMG Harko Holdings, LLC, OMG Electronic
Chemicals, LLC, OMG Energy Holdings, Inc., EaglePicher Technologies, LLC, EPEP
Holding Company, LLC and EaglePicher Medical Power, LLC, and each other Domestic
Subsidiary that thereafter executes the joinder to this Agreement and other Loan
Documents.
Domestic Loan Party shall mean the Parent and each Domestic Guarantor.
Domestic Subsidiary shall mean each Subsidiary that is not a Foreign Subsidiary.
Domestic Swing Loan Commitment shall mean the Domestic Swing Loan Lender’s
commitment to make Domestic Swing Loans to the Parent pursuant to Section 2.1.2
[Swing Loan Commitments] hereof in an aggregate principal amount up to
$20,000,000.
Domestic Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing
Loans denominated in Dollars, and any successor other Lender designated by the
Parent and acceptable to the Administrative Agent in its reasonable discretion.
Domestic Swing Loan Note shall mean the Domestic Swing Loan Note of the Parent
substantially in the form of Exhibit 1.1(N)(2) evidencing the Domestic Swing
Loans, together with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part.
Domestic Swing Loans shall mean collectively all swing loans, and Domestic Swing
Loan shall mean separately any swing loan, made by the Domestic Swing Loan
Lender (which shall be denominated in Dollars) to the Parent pursuant to Section
2.1.2 [Swing Loan Commitments] hereof.
Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].
Effective Date shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.

9

--------------------------------------------------------------------------------



Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).
Environmental Laws shall mean all applicable federal, state, local and foreign
Laws (including common law), constitutions, statutes, treaties, regulations,
rules, ordinances and codes and any consent decrees, settlement agreements,
judgments, orders and directives issued by or entered into with an Official Body
pertaining or relating to: (i) pollution or pollution control; (ii) protection
of human health from exposure to regulated hazardous substances;
(iii) protection of the environment and/or natural resources; (iv) employee
safety in the workplace with respect to regulated hazardous substances; (v) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, packaging, sale,
transport, storage, collection, distribution, disposal or release or threat of
release of regulated hazardous substances; (vi) the presence of contamination in
the environment; (vii) the protection of endangered or threatened species; and
(viii) the protection of environmentally sensitive areas.
Equity Interests shall mean (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.
Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.
Equivalent Currency shall have the meaning specified in the definition of
“Equivalent Amount”.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Parent or any member

10

--------------------------------------------------------------------------------



of the ERISA Group from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by the Parent or any member of the ERISA Group from a Multiemployer Plan,
notification that a Multiemployer Plan is in reorganization, or occurrence of an
event described in Section 4041A(a) of ERISA that results in the termination of
a Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Pension Plan, the treatment of a Pension Plan amendment as a termination under
Section 4041(e) of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan; (e) an event or condition which constitutes grounds
under Sections 4042(a)(1), (2) or (3) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (f) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Parent or any member of the
ERISA Group.
ERISA Group shall mean, at any time, the Parent and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with the Parent, are
treated as a single employer under Section 414 of the Code or Section 4001(b)(1)
of ERISA.
Euro, Euros and the symbol € shall refer to the lawful currency of the
Participating Member States.
European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”
Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulation or order of the CFTC, solely as a result of the failure by such
Loan Party for any reason to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation would
cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities

11

--------------------------------------------------------------------------------



with respect to each such Person shall only be deemed applicable to (i) the
particular Swap Obligations that constitute Excluded Hedge Liabilities with
respect to such Person, and (ii) the particular Person with respect to which
such Swap Obligations constitute Excluded Hedge Liabilities.
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal,
Netherlands or German withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (a) such Lender
acquires such interest in such Loan or Commitment (other than pursuant to an
assignment request by the Parent under Section 5.6.2 [Replacement of a Lender])
or (b) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 5.9.7 [Status of Lenders], amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding
Taxes imposed under FATCA.
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Existing Credit Agreement shall mean that Credit Agreement, dated August 2,
2011, among the Parent, Harko, Bank of America, N.A., as administrative agent,
and the other lenders, agents and parties party thereto, as amended, restated,
supplemented or otherwise modified as of the Closing Date.
Existing Letters of Credit shall mean those letters of credit that were issued
by, as the case may be, Bank of America, N.A. or PNC for the account of the
Parent or its Subsidiaries under and pursuant to the Existing Credit Agreement,
a list of which is set forth on Schedule 1.1(E) hereto.
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
September 4, 2018.
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced

12

--------------------------------------------------------------------------------



by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the date of
this Agreement; provided, if such Federal Reserve Bank (or its successor) does
not announce such rate on any day, the “Federal Funds Effective Rate” for such
day shall be the Federal Funds Effective Rate for the last day on which such
rate was announced.
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the any Loan Party, effective on the date of any such change.
Financial Covenants shall mean the covenants set forth in Section 8.2.16
[Maximum Leverage Ratio] and Section 8.2.17 [Maximum Interest Coverage Ratio].
Financial Officer shall mean the chief financial officer or principal accounting
officer of the Parent.
Foreign Borrower Sublimit shall have the meaning specified in Section 2.1.3
[Certain Limitations].
Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.
Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.
Foreign Guarantor shall mean, as of the Closing Date, each of OMG Germany
Holding GmbH, VAC Beteiligungs GmbH, VAC Netherlands B.V., VAC Finanzierung
GmbH, VAC Participation GmbH, Vacuumschmelze GmbH & Co. KG, OMG Kokkola
Chemicals Holding (Two)

13

--------------------------------------------------------------------------------



BV, OMG Germany Subsidiary Holding GmbH and OMG Borchers GmbH, and each other
Foreign Subsidiary that thereafter executes the joinder to this Agreement and
other Loan Documents. For the avoidance of doubt, no Foreign Guarantor that is a
CFC shall guarantee the Obligations of the Parent or any other Domestic Loan
Party.
Foreign Holding Company shall mean any Guarantor which has no material assets or
operations, other than the holding of ownership interests in one or more CFCs.
Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is a resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is a resident for tax purposes.
Foreign Loan Party shall mean Harko, VAC and each Foreign Guarantor.
Foreign Subsidiary shall mean a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the Laws
of a jurisdiction outside the United States.
Foreign Swing Loan Commitment shall mean the Foreign Swing Loan Lender’s
commitment to make Foreign Swing Loans to Harko and VAC pursuant to Section
2.1.2 [Swing Loan Commitment] hereof in an aggregate Dollar Equivalent principal
amount up to $20,000,000.
Foreign Swing Loan Lender shall mean JPMorgan Chase Bank, N.A., in its capacity
as a lender of Swing Loans denominated in Dollars or the Optional Currency, and
any successor other Lender designated by the Parent and acceptable to the
Administrative Agent in its reasonable discretion.
Foreign Swing Loan Note shall mean the Foreign Swing Loan Note of Harko and VAC
substantially in the form of Exhibit 1.1(N)(3) evidencing the Foreign Swing
Loans, together with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part.
Foreign Swing Loans shall mean collectively all swing loans, and Foreign Swing
Loan shall mean separately any swing loan, made by the Foreign Swing Loan Lender
(which shall be denominated in Dollars or the Optional Currency) to Harko or VAC
pursuant to Section 2.1.2 [Swing Loan Commitments] hereof.
GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.
Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof. For the sake of clarity, a
Non-Material Subsidiary shall not be required to be a Guarantor.

14

--------------------------------------------------------------------------------



Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
Guaranty Agreement shall mean each of the Continuing Agreement of Guaranty and
Suretyship (i) substantially in the form of Exhibit 1.1(G)(1) executed and
delivered by each of the Guarantors to the Administrative Agent for the benefit
of the Lenders, (ii) substantially in the form of Exhibit 1.1(G)(2) executed and
delivered by the Parent to the Administrative Agent for the benefit of the
Lenders and (iii) substantially in the form of Exhibit 1.1(G)(3) executed and
delivered by each of Harko, represented by its general partner (beherend
vennoot) OMG Harko Holdings, LLC, and VAC to the Administrative Agent for the
benefit of the Lenders.
Harko shall have the meaning specified in the introductory paragraph.
Hedge Liabilities shall mean collectively, the Commodity Hedge Liabilities, the
Foreign Currency Hedge Liabilities and the Interest Rate Hedge Liabilities.
ICC shall have the meaning specified in Section 11.11.1 [Governing Law].
Incremental Term Loan shall have the meaning specified in Section 3.1 [New
Commitments].
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (v) any other transaction (including forward sale or purchase
agreements, Capital Leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business), or (vi) any
Guaranty of Indebtedness for borrowed money. For the purposes of this Agreement
and the other Loan Documents, the amount of the obligations of the Parent or any
Subsidiary in respect of any Indebtedness of the type described in clause (iv)
of this definition at any time will be the maximum aggregate amount (after
giving effect to any netting agreements) that the Parent or such Subsidiary
would be required to pay if such currency swap agreement, interest rate swap,
cap, collar or floor agreement or other interest rate management device were
terminated at such time.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any

15

--------------------------------------------------------------------------------



Loan Document, and (ii) to the extent not otherwise described in the preceding
clause (i), Other Taxes.
Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrowers].
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non‑confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.
Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties substantially in the form attached hereto as Exhibit 1.1(I).
Interest Period shall mean the period of time selected by a Borrower in
connection with (and to apply to) any election permitted hereunder by such
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months (and, if agreed to by all applicable Lenders,
twelve Months) with respect to Optional Currency Loans and one, two, three or
six Months (and, if agreed to by all applicable Lenders, twelve Months) with
respect to all other Loans. Such Interest Period shall commence on the effective
date of such Interest Rate Option, which shall be (i) the Borrowing Date if such
Borrower is requesting new Loans, or (ii) the date of renewal of or conversion
to the LIBOR Rate Option if such Borrower is renewing or converting to the LIBOR
Rate Option applicable to outstanding Loans. Notwithstanding the second sentence
hereof: (A) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) a Borrower shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

16

--------------------------------------------------------------------------------



Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
Investment shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guaranty or assumption of Indebtedness of, or purchase
or other acquisition of any other Indebtedness or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which such investing Person
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or division. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
paid or advanced under any of clauses (a), (b) and (c) above (each an
“Investment Expenditure”), without adjustment for subsequent increases or
decreases in the value of such Investment.
Investments Basket shall mean, as of any date, an amount equal to (a)
$50,000,000, plus (b) the aggregate amount of any Investments Basket
Applications made after the Closing Date and on or before such date, minus (c)
the aggregate amount of Investments under Section 8.2.4(xx) made after the
Closing Date and on or before such date, and plus (d) any returns of Investment
Expenditures (which, for the avoidance of doubt, shall not include dividends,
interest and similar earnings on Investments) actually received by the
applicable investing Person in respect of Investments theretofore made by it
pursuant to Section 8.2.4(v).
Investments Basket Application shall mean the application of all or a portion of
the Available Amount to increase the Investments Basket pursuant to Section 1.5
[Available Amount].
Investment Expenditure shall have the meaning specified in the last sentence of
the definition of “Investment.”
Involuntary Disposition shall mean any loss of, damage to or destruction of by
casualty, or any condemnation or other taking for public use (including by deed
in lieu thereof) of, any property of any Loan Party or any Subsidiary.
IRS shall mean the United States Internal Revenue Service.
ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].
Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and Bank of America, N.A., in its individual capacity as
issuer of certain of the Existing Letters of Credit, and any other Lender that
the Parent, Administrative Agent and such other Lender may agree may from time
to time issue Letters of Credit hereunder.
Joint Lead Arrangers shall mean PNC Capital Markets LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Wells Fargo Securities, LLC.

17

--------------------------------------------------------------------------------



Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, release, ruling, order, executive order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award of or any settlement arrangement, by agreement, consent or otherwise, with
any Official Body, foreign or domestic.
Lender Provided Commodity Hedge shall mean a Commodity Hedge which is provided
by any Lender or its Affiliate or a Person that was a Lender or its Affiliate at
the time such Commodity Hedge was entered into and for which such Lender
confirms to the Administrative Agent in writing no later than five (5) Business
Days after the execution thereof that it: (a) is documented in a standard
International Swaps and Derivatives Association Master Agreement or another
reasonable and customary manner, (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender Provided Commodity
Hedge (the “Commodity Hedge Liabilities”) by any Loan Party or Subsidiary
thereof that is party to such Lender Provided Commodity Hedge shall, for
purposes of this Agreement and all other Loan Documents be “Obligations” of such
Loan Party and of each other Loan Party (subject to Section 5.1.2
[Bifurcation]), be guaranteed obligations under the Guaranty Agreement and
secured obligations under any other Loan Document, as applicable, and otherwise
treated as Obligations for purposes of the other Loan Documents, except to the
extent constituting Excluded Hedge Liabilities of such Person. The Liens
securing the Commodity Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.4 [Application of
Proceeds]. “Lender Provided Commodity Hedge” shall be deemed to include each
Commodity Hedge that conforms to the criteria in clauses (a), (b) and (c),
above, in effect on the Closing Date to which a Loan Party or a Subsidiary
thereof is a party and the counterparty thereunder is a Lender or an Affiliate
of a Lender that was also a “Hedge Bank” under the Existing Credit Agreement as
of the Closing Date, so long as such Lender identifies each such Commodity Hedge
to the Administrative Agent in writing no later than five (5) Business Days
after the Closing Date.
Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate or a Person that was a Lender or its
Affiliate at the time such Foreign Currency Hedge was entered into and for which
such Lender confirms to the Administrative Agent in writing no later than five
(5) Business Days after the execution thereof that it: (a) is documented in a
standard International Swaps and Derivatives Association Master Agreement or
another reasonable and customary manner, (b) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (c) is entered into for hedging (rather
than speculative) purposes. The liabilities owing to the provider of any Lender
Provided Foreign Currency Hedge (the “Foreign Currency Hedge Liabilities”) by
any Loan Party or Subsidiary thereof that is party to such Lender Provided
Foreign Currency Hedge shall, for purposes of this Agreement and all other Loan
Documents be “Obligations” of such Loan Party and of each other Loan Party
(subject to Section 5.1.2 [Bifurcation]), be guaranteed obligations under the
Guaranty Agreement and secured obligations under any other Loan Document, as
applicable, and otherwise treated as Obligations for purposes of the other Loan
Documents, except to the extent constituting Excluded Hedge Liabilities of such
Person. The Liens securing the Foreign Currency Hedge Liabilities shall be pari
passu with the

18

--------------------------------------------------------------------------------



Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.4 [Application of
Proceeds].
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate or a Person that was a Lender or its
Affiliate at the time such Interest Rate Hedge was entered into and with respect
to which such Lender confirms to Administrative Agent in writing no later than
five (5) Business Days after the execution thereof that it: (a) is documented in
a standard International Swaps and Derivatives Association Master Agreement, or
another reasonable and customary manner, (b) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (c) is entered into for hedging (rather
than speculative) purposes. The liabilities owing to the provider of any Lender
Provided Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by any Loan
Party or Subsidiary thereof that is party to such Lender Provided Interest Rate
Hedge shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Loan Party and of each other Loan Party (subject to
Section 5.1.2 [Bifurcation]), be guaranteed obligations under any Guaranty
Agreement and secured obligations under any other Loan Document, as applicable,
and otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person. The
Liens securing the Hedge Liabilities shall be pari passu with the Liens securing
all other Obligations under this Agreement and the other Loan Documents, subject
to the express provisions of Section 9.2.4 [Application of Proceeds].
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.
Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit] and shall include, without limitation, each of the Existing
Letters of Credit.
Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date, plus the aggregate Dollar Equivalent Amount of
Reimbursement Obligations and Letter of Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

19

--------------------------------------------------------------------------------



Leverage Ratio shall mean, as of any date of determination, the ratio of (a)
Consolidated Net Debt on such date to (b) Consolidated EBITDA (i) for the four
fiscal quarters then ending if such date is a fiscal quarter end or (ii) for the
four fiscal quarters most recently ended if such date is not a fiscal quarter
end.
LIBOR Rate shall mean the following:
(a)    with respect to the Dollar Loans comprising any Borrowing Tranche to
which the LIBOR Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent as an
authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage. LIBOR may also be expressed by the following formula:
London interbank offered rates quoted by Bloomberg
LIBOR =        or appropriate successor as shown on Bloomberg Page BBAM1
1.00 - LIBOR Reserve Percentage
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Parent of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.
(b)    with respect to Optional Currency Loans comprising any Borrowing Tranche
to which the LIBOR Rate Option applies for any Interest Period, the interest
rate per annum determined by Administrative Agent by dividing (i) the rate which
appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page
that displays rates at which deposits in Euro are offered by leading banks in
the Relevant Interbank Market) or the rate which is quoted by an Alternate
Source, at approximately 11:00 a.m., Brussels time, two (2) Business Days prior
to the commencement of such Interest Period as the Relevant Interbank Market
offered rate for deposits in Euro for an amount comparable to the principal
amount of such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which

20

--------------------------------------------------------------------------------



determination shall be conclusive absent manifest error)), by (ii) a number
equal to 1.00 minus the LIBOR Reserve Percentage. Such LIBOR Rate may also be
expressed by the following formula:
LIBOR =     Relevant Interbank Market rate quoted by
Bloomberg or appropriate successor as shown on
Bloomberg Page BBAM1            
1.00 - LIBOR Reserve Percentage


The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Parent of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. LIBOR Rate for any Loans shall be based upon the LIBOR Rate for
the currency in which such Loans are requested.
LIBOR Rate Option shall mean the option of the applicable Borrower to have Loans
bear interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, (i) as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”); and (ii) to be maintained by a Lender as required for reserve
liquidity, special deposit, or similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a LIBOR Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a LIBOR Rate applies.
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security.
Loan Documents shall mean this Agreement, the Administrative Agent’s Letter,
each Guaranty Agreement, the Intercompany Subordination Agreement, the Notes,
the Patent, Trademark and Copyright Security Agreement, each Pledge Agreement,
each Security Agreement, and any other instruments, certificates or documents
delivered in connection herewith or therewith.
Loan Parties shall mean the Borrowers and the Guarantors.
Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

21

--------------------------------------------------------------------------------



Loans shall mean collectively all Revolving Credit Loans, Swing Loans and the
Incremental Term Loans, and Loan shall mean separately any Revolving Credit
Loan, Swing Loan or any Incremental Term Loan.
Material Adverse Change shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Parent and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
Material Subsidiary shall mean any Subsidiary other than a Non-Material
Subsidiary.
Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Moody’s shall mean Moody’s Investors Service, Inc.
Multiemployer Plan shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Parent or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five plan years, has
made or had an obligation to make such contributions.
Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
Non-Material Subsidiary shall mean those Subsidiaries listed on Schedule 1.1(N)
and other direct or indirect Subsidiaries of the Parent designated by the
Parent; provided however, that the combined total tangible assets of all such
Non-Material Subsidiaries shall not exceed 5% of the consolidated total tangible
assets of the Parent and its Subsidiaries.
Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.
Notes shall mean collectively, and Note shall mean separately, the promissory
notes substantially in the form of Exhibit 1.1(N)(1) evidencing the Revolving
Credit Loans, substantially in the form of Exhibit 1.1(N)(2) evidencing the
Domestic Swing Loans, substantially in the form of Exhibit 1.1(N)(3) evidencing
the Foreign Swing Loans and in form and substance reasonably satisfactory to the
Administrative Agent evidencing the Incremental Term Loans.
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or

22

--------------------------------------------------------------------------------



hereafter existing, or due or to become due, under or in connection with (i)
this Agreement, the Notes, the Letters of Credit, the Administrative Agent’s
Letter or any other Loan Document whether to the Administrative Agent, any of
the Lenders or their Affiliates or other persons provided for under such Loan
Documents, (ii) any Lender Provided Commodity Hedge, (iii) any Lender Provided
Interest Rate Hedge, (iv) any Lender Provided Foreign Currency Hedge, and (v)
any Other Lender Provided Financial Service Product. Notwithstanding anything to
the contrary contained in the foregoing, the Obligations shall not include any
Excluded Hedge Liabilities.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
Optional Currency shall mean the Euro.
Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].
Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].
Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].
Original Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].
Other Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any Loan Party or a Subsidiary thereof: (a)
credit cards, (b) credit card processing services, (c) debit cards, (d) purchase
cards, (e) ACH transactions, (f) cash management, including controlled
disbursement, accounts or services and (g) unsecured (other than as being part
of the Obligations) lines of credit and bank guarantees for Foreign
Subsidiaries; provided that the aggregate outstanding Indebtedness under this
clause (g) does not at any time exceed $5,000,000. The liabilities owing to the
provider of any Other Lender Provided Financial Service Product by any Loan
Party

23

--------------------------------------------------------------------------------



or Subsidiary thereof shall, for purposes of this Agreement and all other Loan
Documents be “Obligations” of such Loan Party and of each other Loan Party
(subject to Section 5.1.2 [Bifurcation]), be guaranteed obligations under any
Guaranty Agreement and secured obligations under any other Loan Document, as
applicable.
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).
Overnight Rate shall mean for any day with respect to any (i) Loans in the
Optional Currency, the rate of interest per annum as determined by, as
applicable, the Administrative Agent or the Foreign Swing Loan Lender at which
overnight deposits in Euros, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day in
the Relevant Interbank Market or (ii) Foreign Swing Loans in Dollars, the rate
of interest per annum as determined by the Foreign Swing Loan Lender at which
overnight deposits in Dollars, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day in the Relevant Interbank Market.
Parent shall have the meaning specified in the introductory paragraph.
Participant has the meaning specified in Section 11.8.4 [Participations].
Participant Register shall have the meaning specified in Section 11.8.4
[Participations].
Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.
Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of Exhibit
1.1(P)(1) executed and delivered by each of the Domestic Loan Parties to the
Administrative Agent for the benefit of the Lenders.
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
Payment In Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder (other than unasserted claims
for indemnity),

24

--------------------------------------------------------------------------------



termination of the Commitments and expiration or termination (or Cash
Collateralization pursuant to Section 2.9.11 [Cash Collateral]) of all Letters
of Credit.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.
Permitted Acquisition shall mean any acquisition by the Parent or a Subsidiary
of Equity Interests in a Person or assets constituting a business or a division
or line of business of a Person, (i) if approved by the Required Lenders or (ii)
if (a) the business or businesses engaged in by such Person, or such business,
division or line of business, as applicable, is permitted by Section 8.2.10
[Continuation of or Change in Business], (b) no Event of Default or Potential
Default has occurred and is continuing or would result therefrom, (c) all
transactions related thereto are consummated in accordance with applicable Laws
in all material respects, (d) all actions required to be taken, if any, with
respect to each Subsidiary or asset resulting from such acquisition under
Section 8.1.11 [Additional Guarantors and Security] shall be taken, (e) the
Parent and its Subsidiaries are in compliance, on a Pro Forma Basis after giving
effect to such acquisition, with the covenant contained in Section 8.2.16
[Maximum Leverage Ratio], provided that for purposes of determining compliance
on a Pro Forma Basis with the covenant contained in Section 8.2.16 [Maximum
Leverage Ratio], the required Leverage Ratio shall be reduced by 0.25:1.00 from
the applicable ratio set forth in Section 8.2.16, (f) in the case of an
acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such acquisition, and (g) the Parent has delivered to the
Administrative Agent a certificate signed by a Financial Officer to the effect
set forth in clauses (a) through (f) above and, with respect to clause (e),
including reasonably detailed calculations demonstrating compliance therewith.
Permitted Investments shall mean:
(i)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
(ii)    commercial paper maturing in 270 days or less rated not lower than A-1,
by Standard & Poor’s or P-1 by Moody’s on the date of acquisition;

25

--------------------------------------------------------------------------------



(iii)    demand deposits, time deposits or certificates of deposit maturing
within one year in (A) commercial banks whose obligations are rated A-1, A or
the equivalent or better by Standard & Poor’s on the date of acquisition, (B) a
Lender or (C) a bank having combined capital and surplus of not less than
$500,000,000 on the date of acquisition;
(iv)    money market or mutual funds whose Investments are limited to those
types of Investments described in clauses (i)‑(iii) above;
(v)    Investments made under the Cash Management Agreements or under cash
management agreements with any Lender or any commercial bank that satisfies the
criteria set forth in clause (iii) above; and
(vi)    in the case of any Foreign Subsidiary, Investments denominated in the
currency of the jurisdiction in which such Subsidiary is organized or has its
principal place of business which are similar to the Investments specified in
clauses (i) through (v) of this definition made in the ordinary course of
business.
Permitted Liens shall mean:
(i)    Liens for Taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
(ii)    (A) Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs and (B) pledges and deposits in the ordinary
course of business securing insurance premiums or reimbursement obligations or
indemnification obligations under insurance policies or self-insurance
arrangements, in each case payable to insurance carriers that provide insurance
to the Parent or any of its Subsidiaries;
(iii)    (A) Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business,
and (B) Liens of landlords securing obligations to pay lease payments, in the
case of both (A) and (B), that are not overdue for a period of more than thirty
(30) days or, if more than thirty (30) days overdue (1) such Lien is being
contested in good faith and by appropriate actions diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP which proceedings (or orders entered
in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the property subject to any such Lien or (2) with respect
to which the failure to make payment would not reasonably be expected to result
in a Material Adverse Change;
(iv)    Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;

26

--------------------------------------------------------------------------------



(v)    Encumbrances consisting of zoning restrictions, declarations, covenants,
easements or other restrictions on the use of real property, none of which
materially impairs the use of such property or the value thereof, and none of
which is violated in any material respect by existing or proposed structures or
land use;
(vi)    Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Commodity Hedges, Lender Provided
Interest Rate Hedges, Lender Provided Foreign Currency Hedges and Other Lender
Provided Financial Services Obligations);
(vii)    Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien other
than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien, and (B) proceeds or products thereof;
(viii)    Liens securing Indebtedness permitted under Section 8.2.1(iii);
provided that (A) such Liens attach concurrently with or within two hundred
seventy (270) days after the acquisition, lease, repair, replacement,
construction or improvement (as applicable) of the property subject to such
Liens and (B) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and any accessions thereto and the
proceeds and the products thereof and related property; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings provided by such lender and incurred under Section 8.2.1(iii);
(ix)    The following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(B) if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral or, in
the aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:
(1)    claims or Liens for Taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such Taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
(2)    claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits; or
(3)    Liens resulting from final judgments or orders that do not constitute an
Event of Default under Section 9.1.7 [Final Judgments or Orders];
(x)    (A) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business (including with respect to intellectual
property and software) which do not (1) interfere in any material respect with
the business of the Parent and its Subsidiaries, taken

27

--------------------------------------------------------------------------------



as a whole, or (2) secure any Indebtedness for borrowed money or (B) the rights
reserved or vested in any Person by the terms of any lease, license, franchise,
grant or permit held by the Parent or any of its Subsidiaries or by a statutory
provision, to terminate any such lease, license, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof;
(xi)    Liens in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(xii)    Liens (A) of a collection bank arising under Section 4-208 of the
Uniform Commercial Code, (B) attaching to commodity trading accounts or other
commodities brokerage accounts incurred in the ordinary course of business or
(C) in favor of a banking institution or securities intermediary arising as a
matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking industry and that do
not secure Indebtedness;
(xiii)    Liens (A) (1) on advances of cash or cash equivalents in favor of the
seller of any property to be acquired in Permitted Acquisitions to be applied
against the purchase price for such Investment and (2) consisting of an
agreement to dispose of any property in a disposition permitted under Section
8.2.7 [Dispositions of Assets or Subsidiaries], in each case solely to the
extent such Investment or disposition, as the case may be, would have been
permitted on the date of the creation of such Lien and (B) earnest money
deposits of cash or cash equivalents made by the Parent or any of its
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;
(xiv)    Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Subsidiary
pursuant to a Permitted Acquisition, in each case after the date hereof and any
modifications, replacements, renewals or extensions thereof; provided that (A)
such Lien was not created in contemplation of such acquisition or such Person
becoming a Subsidiary, (B) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (C) the Indebtedness secured thereby (or,
as applicable, any modifications, replacements, renewals or extensions thereof)
is permitted under clause (vii) of Section 8.2.1 [Indebtedness];
(xv)    Liens arising from precautionary UCC financing statement filings (or
similar filings under other applicable Law) in connection with any transaction
entered into by the Parent or any of its Subsidiaries otherwise permitted under
this Agreement;
(xvi)    Any interest or title of a lessor, sublessor, licensor or sublicensor
under any leases (other than Capital Leases), subleases, licenses or sublicenses
entered into by the Parent or any of its Subsidiaries as lessee, sublessee,
licensee or sublicensee in the ordinary course of business;

28

--------------------------------------------------------------------------------



(xvii)    Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of the Parent or any Subsidiary to permit satisfaction of overdraft of similar
obligations incurred in the ordinary course of business of the Parent and its
Subsidiaries, including with respect to credit card chargebacks and similar
obligations or (C) relating to purchase orders and other agreements entered into
with customers, suppliers or service providers of the Parent or any Subsidiary
in the ordinary course of business;
(xviii)    Liens on Equity Interests in joint ventures securing obligations of
such joint ventures;
(xix)    Liens on cash and cash equivalents on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such Persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with the Parent or any Subsidiary; and
(xx)    To the extent constituting Liens, dispositions expressly permitted under
Section 8.2.7 (other than Section 8.2.7(viii));
(xxi)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent or any of its
Subsidiaries in the ordinary course of business and not prohibited by this
Agreement;
(xxii)    Liens with respect to property or assets of any Subsidiary that is not
a Loan Party securing Indebtedness of a Subsidiary that is not a Loan Party
permitted under Section 8.2.1;
(xxiii)    Liens securing insurance premiums financing arrangements; provided
that such Liens are limited to the applicable unearned insurance premiums;
(xxiv)    Liens securing obligations made under hedging contracts permitted by
clause (C) of Section 8.2.1(v), other than Liens on Collateral;
(xxv)    Liens securing Indebtedness permitted by clause (xiv) of Section 8.2.1
that encumber (a) cash or cash equivalents of any Loan Party or (b) any assets
of a Subsidiary that is not a Loan Party;
(xxvi)    Liens securing Indebtedness of Subsidiaries that are not Loan Parties
that is permitted under clause (xv) of Section 8.2.1; and
(xxvii)    Other Liens securing obligations in an aggregate amount not to exceed
$5,000,000 at any time outstanding.
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

29

--------------------------------------------------------------------------------



Pledge Agreement shall mean a separate pledge or security agreement executed and
delivered by one or more Loan Parties encumbering the Equity Interests (or
portion thereof, as applicable) of one or more of its Subsidiaries to the
Administrative Agent for the benefit of the Lenders reasonably satisfactory in
form and substance to the Administrative Agent executed and governed by the laws
of, as applicable, the United States, Canada, the United Kingdom, Finland,
Germany, or the Netherlands.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
Prime Rate shall mean the interest rate per annum announced from time to time by
the bank that is then serving as Administrative Agent at its Principal Office as
its then prime rate, which rate may not be the lowest or most favorable rate
then being charged commercial borrowers or others by the Administrative Agent.
Any change in the Prime Rate shall take effect at the opening of business on the
day such change is announced.
Principal Office shall mean the main banking office of the Administrative Agent,
which in the case of PNC is in Pittsburgh, Pennsylvania; provided that, with
respect to Foreign Swing Loans and the Foreign Swing Loan Lender, “Principal
Office” shall mean in the case of JPMorgan Chase Bank, N.A., its office at 25
Bank Street, Canary Wharf, London, United Kingdom E14 5JP.
Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens or Purchase Money Security
Interests, or in case of Collateral which has been subjected to a Dutch law
Lien, a valid and enforceable perfected first-priority security interest
(eersterangs zekerheidsrecht) under Dutch law.
Pro Forma Basis shall mean, with respect to the determination of the Financial
Covenants for any purposes hereunder (including in connection with any Permitted
Acquisition or any other transaction), that (a) such Financial Covenants shall
be calculated in such a manner that any Permitted Acquisition, disposition or
other transaction shall be deemed to have occurred as of the first day of the
most recent four fiscal quarter period preceding the date of such transaction
for which financial statements were required to be delivered pursuant to Section
8.3.1 or 8.3.2 (the “Calculation Period”), and (b) (i) with respect to any
disposition of a Subsidiary or property, (A) income statement items (whether
positive or negative) attributable to the Subsidiary or property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction applicable in such calculations and (B) Indebtedness
that is repaid or otherwise retired shall be excluded and deemed to have been
repaid or retired as of the first day of the Calculation Period and (ii) with
respect to any Permitted Acquisition, (A) income statement items attributable to
the Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (1) (x) such items are not
otherwise included in such income statement and cash flow statement items for
the Parent and its Subsidiaries in accordance with GAAP or in accordance with
any defined terms set forth in Section 1.01 and (y) such items are

30

--------------------------------------------------------------------------------



supported by financial statements or other information reasonably satisfactory
to the Administrative Agent or (2) such items are (x) cost savings and expenses
projected by the Parent in good faith which would otherwise be accounted for as
an adjustment pursuant to Article 11 of Regulation S-X under the Securities Act
of 1933, as amended, (y) factually supportable and (z) reasonably acceptable to
the Administrative Agent; provided that the aggregate amount of such adjustments
under this clause (b)(ii)(A)(2) taken into account in determining Consolidated
EBITDA for any Calculation Period shall not exceed an aggregate amount equal to
5% of the Consolidated EBITDA attributable to the property acquired (or the
property of the Person acquired) in such acquisition and (B) any Indebtedness
incurred or assumed by any Loan Party or any Subsidiary (including the Person or
property acquired) in connection with such transaction and any Indebtedness of
the Person or property acquired which is not repaid or otherwise retired in
connection with such transaction (x) shall be deemed to have been incurred as of
the first day of the Calculation Period and (y) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.
Ratable Share shall mean:
(i)    with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

31

--------------------------------------------------------------------------------



(ii)    with respect to a Lender’s obligation to make Incremental Term Loans, if
any, and receive payments, interest, and fees related thereto, the proportion
that such Lender’s Incremental Term Loans bears to the Incremental Term Loans of
all of the Lenders.
(iii)    with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment,
plus its Incremental Term Loan, if any, by (ii) the sum of the aggregate amount
of the Revolving Credit Commitments, plus Incremental Term Loans, if any, of all
Lenders; provided, however that if the Revolving Credit Commitments have
terminated or expired, the computation in this clause shall be determined based
upon the Revolving Credit Commitments most recently in effect, giving effect to
any assignments, and not on the current amount of the Revolving Credit
Commitments and provided further in the case of Section 2.10 [Defaulting
Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall mean the
percentage of the aggregate Revolving Credit Commitments, plus Incremental Term
Loans, if any (disregarding any Defaulting Lender’s Commitment) represented by
such Lender’s Revolving Credit Commitment, plus Incremental Term Loan.
Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
Reference Currency shall have the meaning specified in the definition of
“Equivalent Amount.”
Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market, and, in relation to any other currency, the London interbank market.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

32

--------------------------------------------------------------------------------



Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the sum of (a) the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender), and (b) the aggregate outstanding amount of
any Incremental Term Loans; provided that (i) if the matter directly affects
only those Lenders having Revolving Credit Commitments, “Required Lenders” shall
be determined solely by reference to clause (a) of this definition, and (ii) if
the matter directly affects only those Lenders holding Incremental Term Loans,
“Required Lenders” shall be determined solely by reference to clause (b) of this
definition.
Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
Restricted Payment shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest in a
Loan Party or any of its Subsidiaries, or any payment (whether in cash,
securities or other property) or incurrence of an obligation by a Loan Party or
any of its Subsidiaries, including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interest in a Loan Party or any of its Subsidiaries.
Restricted Payments Basket shall mean, as of any date, an amount equal to (a)
$50,000,000, plus (b) the aggregate amount of any Restricted Payments Basket
Applications made after the Closing Date and on or before such date, and minus
(c) the aggregate amount of Restricted Payments under Section 8.2.5(i) made
after the Closing Date and on or before such date.
Restricted Payments Basket Application shall mean the application of all or a
portion of the Available Amount to increase the Restricted Payments Basket
pursuant to Section 1.5 [Available Amount].
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified (or increased or assumed pursuant to Section 3
[Increase in Revolving Credit Commitments; Incremental Term Loan Commitments])
and Revolving Credit Commitments shall mean the aggregate Revolving Credit
Commitments of all of the Lenders.
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to a Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].
Revolving Facility Lender shall mean at any time a Lender having a Revolving
Credit Commitment at such time.

33

--------------------------------------------------------------------------------



Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.
Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by each of the Domestic Loan Parties to
the Administrative Agent for the benefit of the Lenders or an equivalent
agreement reasonably satisfactory in form and substance to the Administrative
Agent executed and delivered by a Foreign Loan Party and governed by the laws
of, as applicable, Germany or the Netherlands; provided that any Security
Agreement under which a Foreign Loan Party is a grantor or debtor (or applicable
equivalent party otherwise named) shall not encumber the German or Netherlands
equivalents of patents, trademarks or copyrights.
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect (or on which, subject to the reasonable approval of the
Administrative Agent, a Swing Loan Lender has instructed the Administrative
Agent to effect) settlement pursuant Section 5.11 [Settlement Date Procedures].
Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
Standard & Poor’s shall mean Standard & Poor’s Financial Services LLC.
Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

34

--------------------------------------------------------------------------------



Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii)  which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Commodity Hedge, a Lender Provided Interest Rate Hedge, or a Lender Provided
Foreign Currency Hedge.
Swing Loan Commitment shall mean each of the Domestic Swing Loan Commitment and
the Foreign Swing Loan Commitment.
Swing Loan Lender shall mean each of the Domestic Swing Loan Lender and the
Foreign Swing Loan Lender.
Swing Loan Note shall mean each of the Domestic Swing Loan Note and the Foreign
Swing Loan Note.
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Domestic Swing Loans or any Domestic Swing Loan and all Foreign Swing Loans or
any Foreign Swing Loan.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
UCP shall have the meaning specified in Section 11.11.1 [Governing Law].
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

35

--------------------------------------------------------------------------------



U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].
VAC shall have the meaning specified in the introductory paragraph.
Withholding Agent shall mean any Loan Party and the Administrative Agent.
1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person’s successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time; provided, however,
that all references herein to times of day specified in connection with the
making of payments, making of Swing Loan Requests for Foreign Swing Loans,
funding of Foreign Swing Loans and related matters in respect of Foreign Swing
Loans shall constitute references to the time then prevailing at the Principal
Office of the Foreign Swing Loan Lender.
1.3    Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2)
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.6(i) [Historical Statements];
and provided further, however, that by way of clarification and not limitation,
references to net income shall be deemed to refer to net income or loss, as the
case may be. Notwithstanding the foregoing, if the Parent notifies the
Administrative Agent in writing that the Parent wishes to amend any financial
covenant in Section 8.2 of this Agreement, any related definition and/or the
definition of the term Leverage Ratio for purposes of interest, Letter of Credit

36

--------------------------------------------------------------------------------



Fee and Commitment Fee determinations to eliminate the effect of any change in
GAAP occurring after the Closing Date on the operation of such financial
covenants and/or interest, Letter of Credit Fee or Commitment Fee determinations
(or if the Administrative Agent notifies the Parent in writing that the Required
Lenders wish to amend any financial covenant in Section 8.2, any related
definition and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Commitment Fee determinations to eliminate
the effect of any such change in GAAP), then the Administrative Agent, the
Lenders and the Parent shall negotiate in good faith to amend such ratios or
requirements to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, the Loan Parties’ compliance with such covenants and/or the definition
of the term Leverage Ratio for purposes of interest, Letter of Credit Fee and
Commitment Fee determinations shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenants or definitions are amended in a
manner satisfactory to the Parent and the Required Lenders, and the Loan Parties
shall provide to the Administrative Agent, when they deliver their financial
statements pursuant to Section 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements] of this Agreement, such reconciliation statements
as shall be reasonably requested by the Administrative Agent. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, for
purposes of calculations made pursuant to the terms of this Agreement or any
other Loan Document, (a) GAAP will be deemed to treat leases that would have
been classified as operating leases in accordance with generally accepted
accounting principles in the United States of America as in effect on December
31, 2012 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States of America as in
effect on December 31, 2012, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter and (b) no effect shall be given to
any election under Statement of Financial Accounting Standards 159, The Fair
Value Option for Financial Assets and Financial Liabilities, or any successor
thereto (including pursuant to the Accounting Standards Codification), to value
any Indebtedness of the Parent or any Subsidiary at “fair value”, as defined
therein. Each of the Financial Covenants shall be calculated on a Pro Forma
Basis.
1.4    Currency Calculations. All financial statements and Compliance
Certificates shall be set forth in Dollars. For purposes of preparing the
financial statements, calculating financial covenants and determining compliance
with covenants expressed in Dollars, the Optional Currency shall be converted to
Dollars in accordance with GAAP; provided however, that (i) if the Equivalent
Amount of the amounts of Loans and Letters of Credit denominated in the Optional
Currency has increased as a result of fluctuations in the exchange rate
applicable to the Optional Currency such that (a) the Revolving Facility Usage
in respect of Loans and Letters of Credit Obligations denominated in the
Optional Currency exceeds the Optional Currency Sublimit, (b) the Revolving
Facility Usage in respect of Loans and Letters of Credit Obligations owed by
Harko or VAC exceeds the Foreign Borrower Sublimit, or (c) the Letter of Credit
Obligations in the aggregate exceed the Letter of Credit Sublimit, then the
applicable Borrower or the Borrowers, as the case may be, shall not be obligated
to make a prepayment or provide Cash Collateral, as applicable, pursuant to
Section 5.7.2 [Currency Fluctuations], so long as:

37

--------------------------------------------------------------------------------



(x)    the Revolving Facility Usage in respect of Loans and Letters of Credit
Obligations denominated in the Optional Currency does not exceed an amount equal
to 105% of the Optional Currency Sublimit,
(y)    the Revolving Facility Usage in respect of Loans and Letters of Credit
Obligations owed by Harko or VAC does not exceed an amount equal to 105% of the
Foreign Borrower Sublimit, and
(z)    the Letter of Credit Obligations in the aggregate do not exceed an amount
equal to 105% of the Letter of Credit Sublimit, and
(ii) no violation, Potential Default or Event of Default shall be deemed to have
occurred or exist to the extent that any basket or threshold set forth in this
Agreement is exceeded solely as a result of fluctuations in the exchange rate
applicable to the Optional Currency (for the sake of clarity it being agreed
that this clause (ii) shall not be construed to apply to the Optional Currency
Sublimit, the Foreign Borrower Sublimit or the Letter of Credit Sublimit, which
are governed by clause (i) above, or to the Revolving Credit Commitments).
1.5    Available Amount. The Parent may, so long as no Event of Default shall
have occurred and be continuing, from time to time apply some or all of the
Available Amount to increase, as the case may be, the Capital Expenditures
Basket (a “Capital Expenditures Basket Application”), the Investments Basket (an
“Investments Basket Application”) or the Restricted Payments Basket (a
“Restricted Payments Basket Application”). The Parent shall accompany each
Compliance Certificate delivered pursuant to Section 8.3.3 [Certificate of the
Parent] with a worksheet in form and substance reasonably satisfactory to the
Administrative Agent showing the computation of the Available Amount, the
Capital Expenditures Basket, the Investments Basket and the Restricted Payments
Basket as of such last day. Any portion of the Available Amount applied to one
of the above-described baskets shall not be available for application to the
other such basket.
1.6    Dutch terms. Unless a contrary indication appears in relation to a
Borrower or a Guarantor incorporated or existing in the Netherlands, (i) a
"director" means a managing director (bestuurder) in case of a company and
"board of directors" means its managing board (bestuur), (ii) a "director" means
its general partner (beherend vennoot) in case of a limited partnership, (iii) a
"winding-up" or "administration" or "dissolution" includes a Dutch entity being
declared bankrupt (failliet) or dissolved (ontbonden), (iii) a "moratorium"
includes surseance van betaling and "a moratorium is declared" or occurs
includes surseance verleend, (iv) any step or procedure taken in connection with
insolvency proceedings includes a Dutch entity having filed a notice under
Section 36 of the Dutch 1990 Tax Collection Act (Invorderingswet 1990), (v) a
"trustee in bankruptcy" includes a curator, (vi) an administrator includes a
bewindvoerder, (vii) "attachment" includes a beslag, (viii) any action to
approve or authorize includes where applicable any action required to comply
with the Dutch Works Councils Act (Wet op de ondernemingsraden) and (ix) a
"Lien" includes any mortgage (hypotheek), pledge (pandrecht) and in general any
right in rem (beperkt recht) created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht).
2.
REVOLVING CREDIT AND SWING LOAN FACILITIES


38

--------------------------------------------------------------------------------



2.1    Revolving Credit Commitments.
2.1.1    Revolving Credit Loans; Optional Currency Loans. Subject to the terms
and conditions hereof and relying upon the representations and warranties herein
set forth, each Lender severally agrees to make Revolving Credit Loans in either
Dollars or the Optional Currency to the Borrowers at any time or from time to
time on or after the date hereof to the Expiration Date; provided that after
giving effect to each such Loan (i) the aggregate Dollar Equivalent amount of
Revolving Credit Loans from such Lender shall not exceed such Lender’s Revolving
Credit Commitment minus such Lender’s Ratable Share of the outstanding Swing
Loans and Letter of Credit Obligations, (ii) the Revolving Facility Usage shall
not exceed the Revolving Credit Commitments, (iii) no Revolving Credit Loan to
which the Base Rate Option applies shall be made in the Optional Currency, and
(iv) the aggregate Dollar Equivalent principal amount of Revolving Credit Loans
made in the Optional Currency (each an “Optional Currency Loan”), plus the
aggregate Dollar Equivalent principal amount of Foreign Swing Loans denominated
in the Optional Currency, plus the aggregate Dollar Equivalent amount of all
Letter of Credit Obligations denominated in the Optional Currency, shall not
exceed $150,000,000 (the “Optional Currency Sublimit”). Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrowers may borrow, repay and reborrow pursuant to this Section 2.1.
2.1.2    Swing Loan Commitments. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, the Domestic
Swing Loan Lender may, at its option, cancelable at any time for any reason
whatsoever, make swing loans in Dollars (the “Domestic Swing Loans”) to the
Parent, and the Foreign Swing Loan Lender may, at its option, cancelable at any
time for any reason whatsoever, make swing loans in Dollars or in the Optional
Currency (the “Foreign Swing Loans”) to Harko and VAC, in each case at any time
or from time to time after the date hereof to, but not including, the Expiration
Date, in an aggregate principal amount, (a) as to all Domestic Swing Loans, up
to but not in excess of the Domestic Swing Loan Commitment and (b) as to all
Foreign Swing Loans, up to but not in excess of the Foreign Swing Loan
Commitment, provided that after giving effect to such Swing Loan, (i) the
Revolving Facility Usage shall not exceed the aggregate Revolving Credit
Commitments of the Lenders, and (ii) the portion of the Revolving Facility Usage
denominated in the Optional Currency shall not exceed Optional Currency
Sublimit. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.2. Each Swing Loan Lender shall report to the
Administrative Agent concurrently with each advance of a Swing Loan (A) the
amount of such advance, (B) with respect to a Foreign Swing Loan, the currency
in which such Foreign Swing Loan was advanced, and (C) the outstanding balances
(in Dollars and the Optional Currency) of all Swing Loans made by such Swing
Loan Lender after giving effect thereto.
2.1.3    Certain Limitations. Notwithstanding anything to the contrary contained
this Agreement (including this Section 2.1), any Note, or any other Loan
Document, at no time shall the Equivalent Amount of the portion of the Revolving
Credit Loans, Swing Loans and Letter of Credit Obligations that consist of
Revolving Credit Loans and Swing Loans advanced to Harko and VAC and Letters of
Credit issued for the account of Harko and VAC exceed One Hundred Fifty Million
Dollars ($150,000,000) in the aggregate (the “Foreign Borrower Sublimit”).

39

--------------------------------------------------------------------------------



2.2    Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender’s Revolving Credit Loans outstanding hereunder to the Borrowers
at any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrowers to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.
2.3    Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Parent agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments and (ii) the Dollar Equivalent Amount of the
Revolving Facility Usage (provided however, that solely in connection with
determining the share of each Lender in the Commitment Fee, the Revolving
Facility Usage with respect to the portion of the Commitment Fee allocated to
each Swing Loan Lender shall include the full Dollar Equivalent amount of the
outstanding Swing Loans of such Swing Loan Lender, and with respect to the
portion of the Commitment Fee allocated by the Administrative Agent to all of
the Lenders other than the Swing Loan Lenders, such portion of the Commitment
Fee shall be calculated (according to each such Lender’s Ratable Share) as if
the Revolving Facility Usage excludes the outstanding Swing Loans); provided,
further, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrowers so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrowers prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Subject to the
proviso in the directly preceding sentence, all Commitment Fees shall be payable
in arrears on each Payment Date and in U.S. Dollars.
2.4    Termination or Reduction of Revolving Credit Commitments. The Borrowers
shall have the right, upon not less than three (3) Business Days’ (or such
shorter period to which the Administrative Agent may in its sole discretion
agree in writing) notice to the Administrative Agent, to terminate the Revolving
Credit Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments (ratably among the Lenders in proportion to their
Ratable Shares); provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Revolving Facility Usage would exceed the aggregate Revolving Credit
Commitments of the Lenders. Any such reduction shall be in an amount equal to
$10,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Credit Commitments then in effect. Any such reduction or termination
shall be accompanied by prepayment

40

--------------------------------------------------------------------------------



of the Notes, together with outstanding Commitment Fees, and the full amount of
interest accrued on the principal sum to be prepaid (and all amounts referred to
in Section 5.10 [Indemnity] hereof) to the extent necessary to cause the
aggregate Revolving Facility Usage after giving effect to such prepayments to be
equal to or less than the Revolving Credit Commitments as so reduced or
terminated. Any notice to reduce the Revolving Credit Commitments under this
Section 2.4 shall be irrevocable; provided that a notice of termination of the
Revolving Credit Commitments delivered by the Borrowers may state that such
notice is conditioned upon the effectiveness of replacement credit facilities or
the closing of one or more securities offerings, in which case such notice may
be revoked by the Borrowers (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied.
2.5    Revolving Credit Loan Requests; Swing Loan Requests.
2.5.1    Revolving Credit Loan Requests. Except as otherwise provided herein,
the Borrowers may from time to time prior to the Expiration Date request the
Lenders to make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to existing Revolving Credit Loans pursuant to Section 4.2
[Interest Periods], by delivering to the Administrative Agent, not later than
11:00 a.m., (i) three (3) Business Days prior to the proposed Borrowing Date
with respect to the making of Revolving Credit Loans in Dollars to which the
LIBOR Rate Option applies or the conversion to or the renewal of the LIBOR Rate
Option for any Loans in Dollars; (ii) not later than 11:00 a.m., (i) four (4)
Business Days prior to the proposed Borrowing Date with respect to the making of
Optional Currency Loans or the date of conversion to or renewal of the LIBOR
Rate Option for any Optional Currency Loan, and (iii) the same Business Day of
the proposed Borrowing Date with respect to the making of a Revolving Credit
Loan to which the Base Rate Option applies or the last day of the preceding
Interest Period with respect to the conversion to the Base Rate Option for any
Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.5.1 or a request by telephone immediately confirmed in writing by
letter, facsimile, electronic mail or telex in such form (each, a “Loan
Request”), it being understood that the Administrative Agent may rely in good
faith on the authority of any individual making such a telephonic request
without the necessity of receipt of such written confirmation. Each Loan Request
shall be irrevocable and shall specify (A) the aggregate amount of the proposed
Loans comprising each Borrowing Tranche, and, if applicable, the Interest
Period, which amount shall be in (x) integral multiples of $500,000 (or the
Dollar Equivalent thereof) and not less than $1,000,000 (or the Dollar
Equivalent thereof) for each Borrowing Tranche under the LIBOR Rate Option, and
(y) integral multiples of $500,000 and not less than $1,000,000 for each
Borrowing Tranche under the Base Rate Option, (B) whether the LIBOR Rate Option
or Base Rate Option shall apply to the proposed Loans comprising the applicable
Borrowing Tranche, (C) the currency in which such Revolving Credit Loans shall
be funded if a Borrower elects the LIBOR Rate Option, and (D) in the case of a
Borrowing Tranche to which the LIBOR Rate Option applies, an appropriate
Interest Period for the Loans comprising such Borrowing Tranche. No Optional
Currency Loan may be converted into a Base Rate Loan.
2.5.2    Swing Loan Requests. Except as otherwise provided herein, the Parent
may from time to time prior to the Expiration Date request the Domestic Swing
Loan Lender to make Domestic Swing Loans by delivery to the Domestic Swing Loan
Lender (with a copy to the

41

--------------------------------------------------------------------------------



Administrative Agent if the Person that is the Domestic Swing Loan Lender is not
also the Administrative Agent) not later than 12:00 noon on the proposed
Borrowing Date of a duly completed request therefor substantially in the form of
Exhibit 2.5.2 hereto or a request by telephone immediately confirmed in writing
by letter, facsimile, electronic mail or telex (each, a “Swing Loan Request”),
it being understood that the Domestic Swing Loan Lender and the Administrative
Agent may rely in good faith on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Swing Loan Request shall be irrevocable and shall specify the
proposed Borrowing Date and the principal amount of such Domestic Swing Loan,
which shall be not less than $100,000.
Except as otherwise provided herein, each of Harko and VAC may from time to time
prior to the Expiration Date request the Foreign Swing Loan Lender to make
Foreign Swing Loans by delivery to the Foreign Swing Loan Lender (with a copy to
the Administrative Agent if the Person that is the Foreign Swing Loan Lender is
not also the Administrative Agent) not later than 10:00 a.m. on the proposed
Borrowing Date of a duly completed Swing Loan Request (which, in the case of
Foreign Swing Loans shall be in writing by letter, facsimile, electronic mail or
telex only and shall not be made by telephone). Each Swing Loan Request shall be
irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Foreign Swing Loan, which shall be not less than, as applicable
$100,000 or €100,000.
2.6    Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
2.6.1    Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrowers, including the
currency in which the Revolving Credit Loan is requested, and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in the Optional Currency (or in
Dollars if so requested by the Administrative Agent) to the Administrative Agent
such that the Administrative Agent is able to, and the Administrative Agent
shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrowers in U.S. Dollars or the Optional Currency
(as applicable) and immediately available funds at the Principal Office prior to
2:00 p.m., on the applicable Borrowing Date; provided that if any Lender fails
to remit such funds to the Administrative Agent in a timely manner, the
Administrative Agent may elect in its sole discretion to fund with its own
funds, including funds in the Optional Currency, the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent].
2.6.2    Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed time of any
Loan that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the

42

--------------------------------------------------------------------------------



Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6.1 [Making Revolving Credit Loans]
and may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Loans under the Base Rate Option. If such Lender pays its share of the
applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
2.6.3    Making Swing Loans. So long as the Domestic Swing Loan Lender elects to
make Domestic Swing Loans, the Domestic Swing Loan Lender shall, after receipt
by it of a Swing Loan Request pursuant to Section 2.5.2, [Swing Loan Requests]
fund such Domestic Swing Loan to the Parent in U.S. Dollars and immediately
available funds prior to 4:00 p.m. on the Borrowing Date to the deposit account
specified in such Swing Loan Request or, in the absence of such designation, at
the Principal Office.
So long as the Foreign Swing Loan Lender elects to make Foreign Swing Loans, the
Foreign Swing Loan Lender shall, after receipt by it of a Swing Loan Request
pursuant to Section 2.5.2, [Swing Loan Requests] fund such Foreign Swing Loan
to, as applicable, Harko or VAC, as requested by the applicable Borrower, in
Dollars or in the Optional Currency and immediately available funds prior to
4:00 p.m. on the Borrowing Date to the deposit account specified in such Swing
Loan Request or, in the absence of such designation, at the Principal Office.
2.6.4    Repayment of Revolving Credit Loans. The Borrowers shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.
2.6.5    Borrowings to Repay Swing Loans. Immediately upon the advance of each
Swing Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Swing Loan Lender a
participation in such Swing Loan in a Dollar Equivalent amount equal to such
Lender’s Ratable Share of such Swing Loan. Each Swing Loan Lender may, at its
option, exercisable at any time for any reason whatsoever, demand repayment of
the Swing Loans advanced by it, and each Lender shall make a Revolving Credit
Loan in an amount (or Dollar Equivalent amount) equal to such Lender’s Ratable
Share of the aggregate principal amount of such Swing Loan Lender’s outstanding
Swing Loans, plus, if such Swing Loan Lender so requests, accrued interest
thereon, provided that no Lender shall be obligated in any event to make
Revolving Credit Loans in excess of its Revolving Credit Commitment minus its
Ratable Share of Letter of Credit Obligations and minus the Swing Loans of the
other Swing Loan Lender, if any. Revolving Credit Loans made pursuant to the
preceding sentence shall bear interest at the

43

--------------------------------------------------------------------------------



Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 [Revolving Credit Loan Requests] without regard to
any of the requirements of that provision. Such Swing Loan Lender shall provide
notice (which may be telephonic or written notice by letter, facsimile,
electronic mail or telex) to the Administrative Agent (which shall promptly
advise the Lenders of such notice) that such Revolving Credit Loans are to be
made under this Section 2.6.5 and of the apportionment among the Lenders, and
the Lenders shall be unconditionally obligated to fund such Revolving Credit
Loans (whether or not the conditions specified in Section 2.5.1 [Revolving
Credit Loan Requests] are then satisfied) by the time such Swing Loan Lender so
requests, which shall not be earlier than 3:00 p.m. on the Business Day next
after the date the Lenders receive such notice from such Swing Loan Lender.
2.6.6    Domestic Swing Loans Under Cash Management Agreements. In addition to
making Domestic Swing Loans pursuant to the foregoing provisions of Section
2.6.3 [Making Swing Loans], without the requirement for a specific request from
the Parent pursuant to Section 2.5.2 [Swing Loan Requests], the Domestic Swing
Loan Lender may make Domestic Swing Loans to the Parent in accordance with the
provisions of the agreements between the Parent and the Domestic Swing Loan
Lender relating to the Parent’s deposit, sweep and other accounts at the
Domestic Swing Loan Lender and related arrangements and agreements regarding the
management and investment of the Parent’s cash assets as in effect from time to
time (the “Cash Management Agreements”) to the extent of the daily aggregate net
negative balance in the Parent’s accounts which are subject to the provisions of
the Cash Management Agreements. Domestic Swing Loans made pursuant to this
Section 2.6.6 in accordance with the provisions of the Cash Management
Agreements shall (i) be subject to the limitations as to aggregate amount set
forth in Section 2.1.2 [Swing Loan Commitments], (ii) not be subject to the
limitations as to individual amount set forth in Section 2.5.2 [Swing Loan
Requests], (iii) be payable by the Parent, both as to principal and interest, at
the rates and times set forth in the Cash Management Agreements (but in no event
later than the Expiration Date), (iv) not be made at any time after the Domestic
Swing Loan Lender has received written notice of the occurrence of an Event of
Default and so long as such shall continue to exist, or, unless consented to by
the Required Lenders, a Potential Default and so long as such shall continue to
exist, (v) if not repaid by the Parent in accordance with the provisions of the
Cash Management Agreements, be subject to each Lender’s obligation pursuant to
Section 2.6.5 [Borrowings to Repay Swing Loans], and (vi) except as provided in
the foregoing subsections (i) through (v), be subject to all of the terms and
conditions of this Section 2.
2.7    Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made by each
Lender, together with interest thereon, shall, upon such Lender’s written
request to the Administrative Agent, be evidenced by a revolving credit Note and
a Swing Loan Note, dated the Closing Date payable to the order of such Lender in
a face amount equal to, as applicable, the Revolving Credit Commitment or the
applicable Swing Loan Commitment of such Lender.
2.8    Use of Proceeds. The proceeds of the Loans shall be used to refinance
existing indebtedness of the Borrowers and their Subsidiaries and to provide
ongoing working capital, make capital expenditures, fund Permitted Acquisitions
and for other general corporate purposes of the Borrowers and their
Subsidiaries.

44

--------------------------------------------------------------------------------



2.9    Letter of Credit Subfacility. Subject to the limitations set forth in
Section 2.1.3 [Certain Limitations]:
2.9.1    Issuance of Letters of Credit. Upon the effectiveness of this
Agreement, each Existing Letter of Credit shall constitute a “Letter of Credit”
for all purposes of this Agreement, issued, for purposes of this Section 2.9, on
the Closing Date (provided that any and all issuance fees and letter of credit
risk participation fees accrued to the Closing Date in respect thereof pursuant
to the Existing Credit Agreement shall have been paid in full on or before the
Closing Date; provided further that fees may be due upon presentment of drafts);
all of the risk participation exposures in respect of the Existing Letters of
Credit shall be deemed to be assumed by the Lenders ratably according to their
respective Revolving Credit Commitments; and the Loan Parties, the
Administrative Agent and each Issuing Lender hereby agree that, from and after
the Closing Date, the terms of this Agreement shall apply to the Existing
Letters of Credit, superseding any other agreement theretofore applicable to
them to the extent inconsistent with the terms hereof. The Parent hereby
unconditionally and irrevocably (subject to the provisions of this Section 2.9)
assumes all Letter of Credit Obligations in respect of each Existing Letter of
Credit.
The Borrowers or any Loan Party may at any time prior to the Expiration Date
request the issuance of a standby or trade letter of credit (each a “Letter of
Credit”), which may be denominated in either Dollars or the Optional Currency,
for its own account or the account of another Loan Party or any Subsidiary, or
the amendment or extension of an existing Letter of Credit, by delivering or
transmitting electronically, or having such other Loan Party deliver or transmit
electronically to the Issuing Lender (with a copy to the Administrative Agent) a
completed application for letter of credit, or request for such amendment or
extension, as applicable, in such form as the Issuing Lender may specify from
time to time by no later than 11:00 a.m. at least three (3) Business Days, or
such shorter period as may be agreed to by the Issuing Lender, in advance of the
proposed date of issuance. The Borrowers or any Loan Party shall authorize and
direct the Issuing Lender to name the Borrowers or any Loan Party or any
Subsidiary as the “Applicant” or “Account Party” of each Letter of Credit,
provided that if any such Subsidiary that is an “Applicant” or “Account Party”
is not a Loan Party, the applicable Letter of Credit Obligations shall be the
Obligations of each Loan Party that directly or indirectly owns the Equity
Interests of such Subsidiary. Promptly after receipt of any letter of credit
application, the Issuing Lender shall confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit application and if not, such Issuing Lender will provide
the Administrative Agent with a copy thereof.
2.9.1.1    Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance or renewal (or, subject
to clause (B) immediately following, such longer period as the

45

--------------------------------------------------------------------------------



Administrative Agent and the Issuing Lender may agree in their sole discretion),
and (B) in no event expire later than the date that is 364 days after the
Expiration Date and provided further that in no event shall (i) the Letter of
Credit Obligations exceed, at any one time, $75,000,000 (the “Letter of Credit
Sublimit”) or (ii) the Revolving Facility Usage exceed, at any one time, the
Revolving Credit Commitments. Each request by the Borrowers for the issuance,
amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrowers that it shall be in compliance with the
preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment or
extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
2.9.1.2    Notwithstanding Section 2.9.1.1, the Issuing Lender shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.
2.9.2    Letter of Credit Fees. The Borrowers shall pay in Dollars (or, at the
option of the Administrative Agent, with the approval of the Parent, the
Optional Currency in respect of Letters of Credit denominated in the Optional
Currency) (i) to the Administrative Agent for the ratable account of the Lenders
a fee (the “Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee
Rate on the daily amount available to be drawn under each Letter of Credit, and
(ii) to the Issuing Lender for its own account, a fronting fee equal to 0.125%
per annum on the daily amount available to be drawn under each Letter of Credit.
All Letter of Credit Fees and fronting fees shall be computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed and shall
be payable quarterly in arrears on each Payment Date following issuance of each
Letter of Credit. The Borrowers shall also pay (in Dollars) to the Issuing
Lender for the Issuing Lender’s sole account the Issuing Lender’s then in effect
customary fees and administrative expenses payable with respect to the Letters
of Credit as the Issuing Lender may generally charge or incur from time to time
in connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.
2.9.3    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in a Dollar Equivalent amount
equal to such Lender’s Ratable Share of the maximum

46

--------------------------------------------------------------------------------



amount available to be drawn under such Letter of Credit and the amount of such
drawing, respectively.
2.9.3.1    In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrowers and the Administrative Agent thereof. Provided that the applicable
Borrower shall have received such notice prior to 10:00 a.m., such Borrower
shall reimburse (such obligation to reimburse the Issuing Lender shall sometimes
be referred to as a “Reimbursement Obligation”) the Issuing Lender prior to 2:00
p.m. on each date that an amount is paid by the Issuing Lender under any Letter
of Credit (each such date, a “Drawing Date”) by paying to the Administrative
Agent for the account of the Issuing Lender an amount equal to the amount so
paid by the Issuing Lender in the same currency as paid, unless otherwise
required by the Administrative Agent or the Issuing Lender. In the event a
Borrower fails to reimburse the Issuing Lender (through the Administrative
Agent) for the full amount of any drawing under any Letter of Credit by 2:00
p.m. on the Drawing Date, the Administrative Agent will promptly notify each
Lender thereof, and the Borrowers shall be deemed to have requested that
Revolving Credit Loans be made by the Lenders under the Base Rate Option to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other than
any notice requirements. Any notice given by the Administrative Agent or Issuing
Lender pursuant to this Section 2.9.3.1 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
2.9.3.2    Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the amount of the drawing, whereupon the participating Lenders shall (subject to
Section 2.9.3 [Disbursements; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrowers in that
amount. If any Lender so notified fails to make available in Dollars to the
Administrative Agent for the account of the Issuing Lender the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Credit Loans under the Base Rate
Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9.3.1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.9.3.2.
2.9.3.3    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrowers in
whole or in part as contemplated by Section 2.9.3.1, because of the Borrowers’
failure to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter
of Credit] other than any notice requirements,

47

--------------------------------------------------------------------------------



or for any other reason, the Borrowers shall be deemed to have incurred from the
Issuing Lender a borrowing (each a “Letter of Credit Borrowing”) in Dollars in
the amount of such drawing. Such Letter of Credit Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the rate
per annum applicable to the Revolving Credit Loans under the Base Rate Option.
Each Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3.
2.9.4    Repayment of Participation Advances.
2.9.4.1    Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrowers
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
2.9.4.2    If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate (or, for any
payment in the Optional Currency, the Overnight Rate) in effect from time to
time.
2.9.5    Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit to which a
Borrower is a party and the Issuing Lender’s written regulations and customary
practices relating to letters of credit to the extent in effect on the date of
issuance of the applicable Letter of Credit, though such interpretation may be
different from such Loan Party’s own. In the event of a conflict between such
application or agreement and this Agreement, this Agreement shall govern. It is
understood and agreed that, except in the case of gross negligence or willful
misconduct, the Issuing Lender shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following any Loan
Party’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.
2.9.6    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing

48

--------------------------------------------------------------------------------



Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and has acted in good faith.
2.9.7    Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrowers to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, unless caused by the Issuing Lender’s bad faith, including the
following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever (other than a defense of payment or
performance);
(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.6 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.9.3 [Disbursements, Reimbursement];
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary, any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured), other than a defense of payment or performance;
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

49

--------------------------------------------------------------------------------



(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
(x)    any breach of this Agreement or any other Loan Document by any party
thereto;
(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;
(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
(xiii)    the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.9.8    [Reserved].
2.9.9    Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or

50

--------------------------------------------------------------------------------



assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Loan Party against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Loan Party and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender’s or its Affiliates rights or powers hereunder. Nothing in the preceding
sentence shall relieve the Issuing Lender from liability for the Issuing
Lender’s bad faith, gross negligence or willful misconduct in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall the Issuing Lender or its Affiliates be liable to
any Loan Party for any indirect, consequential, incidental, punitive, exemplary
or special damages or expenses (including attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection

51

--------------------------------------------------------------------------------



with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not put the
Issuing Lender or its Affiliates under any resulting liability to the Borrowers
or any Lender.
2.9.10    Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to the Administrative Agent and
the Borrowers a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to the Administrative Agent, showing the date of issuance
of each Letter of Credit, the account party, the original face amount (if any),
and the expiration date of any Letter of Credit outstanding at any time during
the preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.
2.9.11    Cash Collateral. Upon the request of Administrative Agent, (i) if the
Issuing Lender has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an Letter of Credit Borrowing that is
then unpaid, or (ii) if, on the Expiration Date, any Letter of Credit Obligation
for any reason remains outstanding (but this clause (ii) shall not be construed
to impair or impugn the effectiveness of the limitation contained in clause (B)
of Section 2.9.1 [Issuance of Letters of Credit]), the Borrowers shall, in each
case, immediately Cash Collateralize the then outstanding amount of all Letter
of Credit Obligations in an amount equal to 103% of the outstanding Letter of
Credit Obligations. Each Borrower hereby grants to Administrative Agent, for the
benefit of the Issuing Lender and the Lenders, a security interest in all cash
collateral pledged pursuant to this Section or otherwise under this Agreement.
2.10    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(i)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3 [Commitment Fees];
(ii)    the Commitment and outstanding Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;
(iii)    if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:
(a)    all or any part of the outstanding Swing Loans exposure and Letter of
Credit Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

52

--------------------------------------------------------------------------------



(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such outstanding
Swing Loans, and (y) second, Cash Collateralize for the benefit of the Issuing
Lender the Borrowers’ obligations corresponding to such Defaulting Lender’s
Letter of Credit Obligations (after giving effect to any partial reallocation
pursuant to clause (a) above) in a deposit account held at the Administrative
Agent for so long as such Letter of Credit Obligations are outstanding;
(c)    if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s Letter of Credit Obligations pursuant to clause (b) above, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.9.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations during the period such
Defaulting Lender’s Letter of Credit Obligations are Cash Collateralized;
(d)    if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and
(e)    if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor Cash Collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or Cash Collateralized; and
(iv)    so long as such Lender is a Defaulting Lender, the Swing Loan Lenders
shall not be required to fund any Swing Loans and the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless the Issuing
Lender is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Letter of Credit Obligations will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or Cash Collateral will be
provided by the Borrowers in accordance with Section 2.10(iii), and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.10(iii)(a) (and such Defaulting Lender shall
not participate therein).
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) a Swing Loan Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, neither Swing Loan
Lender shall be required to fund any Swing Loan and the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless such Swing
Loan Lender or the Issuing Lender, as the case may be, shall have entered into
arrangements with the Borrowers or such Lender, reasonably satisfactory to such
Swing Loan Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

53

--------------------------------------------------------------------------------



In the event that the Administrative Agent, the Parent, each Swing Loan Lender
and the Issuing Lender agree in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.
2.11    Utilization of Commitments in the Optional Currency.
2.11.1    Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the proposed Revolving Credit Loans that are Optional
Currency Loans and Letters of Credit to be denominated in the Optional Currency
as of the requested Borrowing Date or date of issuance, as the case may be, (ii)
the outstanding Letter of Credit Obligations denominated in the Optional
Currency as of the last Business Day of each month, and (iii) the outstanding
Revolving Credit Loans denominated in the Optional Currency as of the end of
each Interest Period (each such date under clauses (i) through (iii), and any
other date on which the Administrative Agent determines it is necessary or
advisable to make such computation, in its sole discretion, is referred to as a
“Computation Date”). Unless otherwise provided in this Agreement or agreed to by
the Administrative Agent and the Parent, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.
2.11.2    Notices From Lenders on Optional Currency Restrictions. If any Lender
notifies the Administrative Agent and the applicable Borrower by 5:00 p.m. four
(4) Business Days prior to
(i)    the Borrowing Date for a Borrowing Tranche of Revolving Credit Loans
denominated in the Optional Currency, or
(ii)    the Borrowing Date of a renewal of an outstanding Borrowing Tranche of
Revolving Credit Loans denominated in the Optional Currency,
that such Lender cannot provide its Ratable Share of such new Revolving Credit
Loans in the Optional Currency, or continue its Ratable Share of outstanding
Revolving Credit Loans in the Optional Currency, because an Official Body has
imposed material restrictions that are binding on such Lender on the authority
of such Lender to purchase or sell, or to have deposits of, the Optional
Currency in the Relevant Interbank Market or other open markets in which Euros
are traded, then, upon such notice, (a) any obligations of such Lender to make
or renew Revolving Credit Loans in the Optional Currency shall be suspended
until such Lender notifies the Administrative Agent and the applicable Borrower
that the circumstances giving rise to such determination no longer exist and (b)
such Lender shall automatically be deemed to be a Defaulting Lender.

54

--------------------------------------------------------------------------------



3.
INCREASE IN REVOLVING CREDIT COMMITMENTS; NEW TERM LOAN COMMITMENTS

3.1    New Commitments. The Parent may by written notice to the Administrative
Agent elect to request from time to time but not more often than three (3) times
(A) prior to the Expiration Date, an increase to the existing Revolving Credit
Commitments (any such increase, the “Incremental Revolving Credit Commitments”)
and/or (B) the establishment of one or more new term loan commitments (the
“Incremental Term Loan Commitments”) upon and subject to the following terms and
conditions:
3.1.1    No Obligation to Increase. No current Lender shall be obligated to
increase its Revolving Credit Commitment or assume an Incremental Term Loan
Commitment and any increase in the Revolving Credit Commitment or any
Incremental Term Loan Commitment by any current Lender shall be in the sole
discretion of such current Lender.
3.1.2    Defaults. There shall exist no Event of Default or Potential Default on
the effective date of such increase after giving effect to (i) such increase and
assuming that the Incremental Revolving Credit Commitments are fully funded and
(ii) the concurrent use of the proceeds thereof.
3.1.3    Aggregate Commitments. After giving effect to any such Incremental
Revolving Credit Commitment or Incremental Term Loan Commitment, the Incremental
Revolving Credit Commitments and the Incremental Term Loan Commitments then
becoming effective or theretofore having become effective shall not exceed
$150,000,000 in the aggregate.
3.1.4    Minimum Incremental Commitments. Each such Incremental Revolving Credit
Commitment and Incremental Term Loan Commitment shall not be less than
$10,000,000 individually (or such lesser amount which shall be approved by the
Administrative Agent or such lesser amount that shall constitute the difference
between $150,000,000 and all Incremental Revolving Credit Commitments and
Incremental Term Loan Commitments obtained prior to such date) and an integral
multiple of $5,000,000 in excess of that amount.
3.1.5    Resolutions; Opinion. The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent
(it being agreed that forms thereof substantially in the forms delivered on the
Closing Date are acceptable): (1) certifications of their corporate secretaries
(or equivalent officers otherwise named) with attached resolutions certifying
that the Incremental Revolving Credit Commitments or the Incremental Term Loan
Commitments, as applicable, have been approved by such Loan Parties, and (2) an
opinion of counsel addressed to the Administrative Agent and the Lenders
addressing the authorization and execution of the Loan Documents by, and
enforceability of the Loan Documents against, the Loan Parties.
3.1.6    Notes. The Borrowers shall execute and deliver, as applicable, an
increased or new Note to evidence each such Incremental Revolving Credit
Commitment or new Incremental Term Loan Commitment.

55

--------------------------------------------------------------------------------



3.1.7    Approval of New Lenders. Any Person that is not a Lender prior to the
effectiveness of, as applicable, the Incremental Revolving Credit Commitments or
the Incremental Term Loan Commitments (each a “New Lender”) shall be subject to
the approval of the Administrative Agent (which approval shall not to be
withheld, delayed or conditioned unreasonably) and, in the case of an
Incremental Revolving Credit Commitment, the Issuing Lender and each Swing Loan
Lender (which approval shall not to be withheld, delayed or conditioned
unreasonably).
3.1.8    Increasing Lenders. Each existing Revolving Facility Lender that
assumes an Incremental Revolving Credit Commitment (each an “Increasing Lender”)
shall confirm its agreement to increase its Revolving Credit Commitment pursuant
to an acknowledgement in a form acceptable to the Administrative Agent, signed
by it and the Borrowers and delivered to the Administrative Agent on or before
the effective date of such increase.
3.1.9    New Lenders--Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 3.1.9 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with, as
applicable, an Incremental Revolving Credit Commitment or an Incremental Term
Loan Commitment in the amount set forth in such lender joinder.
3.2    Treatment of Outstanding Loans and Letters of Credit.
3.2.1    Repayment of Outstanding Loans; Borrowing of New Loans. On the
effective date of any Incremental Revolving Credit Commitments the Borrowers
shall repay any Borrowing Tranche of Revolving Credit Loans bearing interest
under the Base Rate Option then outstanding provided that, notwithstanding the
provisions of Section 5.6.1 [Voluntary Prepayments], the Borrowers shall not be
required to prepay accrued and unpaid interest on such principal amount, which
accrued and unpaid interest shall be payable on the Payment Date next following
such effective date. Any Borrowing Tranche of Revolving Credit Loans bearing
interest under the LIBOR Rate Option then outstanding shall be assigned as
provided in Section 3.3.2.
3.2.2    Outstanding Letters of Credit. Repayment of Outstanding Loans;
Borrowing of New Loans. On the effective date of any Incremental Revolving
Credit Commitments, (i) each Increasing Lender and each New Lender thereunder
(i) will be deemed to have purchased a participation in each then outstanding
Letter of Credit and Swing Loan equal to its Ratable Share of such Letter of
Credit and Swing Loan and the participation of each other Lender in such Letter
of Credit and Swing Loan shall be adjusted accordingly, and (ii) each Increasing
Lender and each New Lender thereunder will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.
3.3    Procedure for New Commitments.
3.3.1    Each notice required by Section 3.1 [New Commitments] shall specify (A)
the date (each, an “Increased Amount Date”) on which the Parent proposes that
the Incremental Revolving Credit Commitments or Incremental Term Loan
Commitments, as applicable, shall be

56

--------------------------------------------------------------------------------



effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion) and (B) the identity of each proposed New Lender and each Increasing
Lender (each an “Incremental Revolving Loan Lender” or “Incremental Term Loan
Lender”, as applicable) to whom the Parent proposes any portion of such
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable, be allocated and the amounts of such allocations and any Lender
approached to provide all or a portion of the Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments may elect or decline, in its
sole discretion, to provide an Incremental Revolving Credit Commitment or an
Incremental Term Loan Commitment, as applicable. Such Incremental Revolving
Credit Commitments or Incremental Term Loan Commitments shall become effective
as of such Increased Amount Date; provided that (1) no Potential Default or
Event of Default shall exist on such Increased Amount Date before or after
giving effect to such Incremental Revolving Credit Commitments or Incremental
Term Loan Commitments, as applicable; (2) both before and after giving effect to
the making of any Series (defined below) of Incremental Term Loans, each of the
conditions set forth in Section 3.1 [New Commitments] shall be satisfied or
waived; (3) the Loan Parties shall be in compliance on a Pro Forma Basis with
each of the covenants set forth in Section 8.16 [Maximum Leverage Ratio] and
Section 8.17 [Minimum Interest Coverage Ratio] as of the last day of the most
recently ended Fiscal Quarter after giving effect to such Incremental Revolving
Credit Commitments or Incremental Term Loan Commitments, as applicable; (4) the
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrowers, the Incremental Revolving Loan Lender
or Incremental Term Loan Lender, as applicable, and the Administrative Agent,
and each of which shall be recorded in the Revolving Credit Commitment Register
or the Term Loan Register, as applicable, and each Incremental Revolving Loan
Lender and Incremental Term Loan Lender shall be subject to the requirements set
forth in Section 5.9 [Taxes]; (5) the Borrowers shall make (or cause to be made)
payment of any up-front fees, expense reimbursements and similar payments
required pursuant to the terms of the Incremental Revolving Credit Commitments
or Incremental Term Loan Commitments, as applicable; and (6) the Borrowers shall
deliver or cause to be delivered legal opinions described in Section 3.1.5
[Resolutions; Opinion] and such other documents reasonably requested by the
Administrative Agent in connection with any such transaction. Any Incremental
Term Loans made on an Increased Amount Date shall be designated a separate
series (a “Series”) of Incremental Term Loans for all purposes of this
Agreement.
3.3.2    On any Increased Amount Date on which Incremental Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the existing Revolving Facility Lenders shall assign to
each of the Incremental Revolving Loan Lenders, and each of the Incremental
Revolving Loan Lenders shall purchase from each of the existing Revolving
Facility Lenders, at the principal amount thereof, such interests in the
outstanding Revolving Facility Loans and participations in Letters of Credit and
Swing Loans outstanding on such Increased Amount Date that will result in, after
giving effect to all such assignments and purchases, such Revolving Facility
Loans and participations in Letters of Credit and Swing Loans being held by
existing Revolving Facility Lenders and Incremental Revolving Loan Lenders
ratably in accordance with their Revolving Credit Commitments after giving
effect to the addition of such

57

--------------------------------------------------------------------------------



Incremental Revolving Credit Commitments to the Revolving Credit Commitments,
(ii) each Incremental Revolving Credit Commitment shall be deemed for all
purposes a Revolving Credit Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Facility Loan and have the same terms as
any existing Revolving Facility Loan and (iii) each Incremental Revolving Loan
Lender shall become a Lender with respect to the Revolving Credit Commitments
and all matters relating thereto.
3.3.3    On any Increased Amount Date on which Incremental Term Loan Commitments
are effected and borrowed, subject to the satisfaction of the foregoing terms
and conditions, (i) each Incremental Term Loan Lender shall become a Lender with
respect to the Incremental Term Loan Commitments and all matters relating
thereto, (ii) the Incremental Term Loans shall be made by each Incremental Term
Loan Lender on the Increased Amount Date, (iii) the Incremental Term Loans shall
have a maturity that is no earlier than the Expiration Date, (iv) the
Incremental Term Loans shall have terms that are no more restrictive, taken as a
whole, than the terms of this Agreement, and otherwise shall be on customary
terms reasonably acceptable to the Borrowers, the Administrative Agent
(acceptance of which shall not be withheld, delayed or conditioned unreasonably)
and the Incremental Term Loan Lenders.
3.3.4    The Administrative Agent shall notify the Lenders promptly upon receipt
of the Borrowers’ notice of an Increased Amount Date and, in respect thereof,
such new Commitments and the New Lenders.
3.3.5    Incremental Term Loans may be made hereunder pursuant to an amendment
or restatement (a “New Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each Lender
providing such Incremental Term Loans, if any, and the Administrative Agent. The
New Term Loan Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 3.3.  Nothing contained in this Section
3.3 shall constitute, or otherwise be deemed to be, a commitment on the part of
any Lender to increase any of its Commitments hereunder, or provide Incremental
Term Loans, at any time.
4.
INTEREST RATES

4.1    Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by them from the
Base Rate Option or LIBOR Rate Option set forth below applicable to the Loans,
it being understood that, subject to the provisions of this Agreement, the
Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than ten (10)
Borrowing Tranches in the aggregate among all of the Loans and provided further
that if an Event of Default or Potential Default exists and is continuing,
without the consent of the Required Lenders, the Borrowers may not request,
convert to, or renew the LIBOR Rate Option for any Loans; and, unless the
foregoing consent of the Required Lenders has been given, all existing Borrowing
Tranches bearing interest under the LIBOR Rate Option shall be converted at the
end

58

--------------------------------------------------------------------------------



of each applicable Interest Period to, as applicable, the Base Rate Option as to
Loans advanced in Dollars or the Overnight Rate, plus the Applicable Margin for
LIBOR Rate Loans, as to Loans advanced in the Optional Currency, subject to the
obligation of the Borrowers to pay any indemnity under Section 5.10 [Indemnity]
in connection with such conversion. If at any time the designated rate
applicable to any Loan made by any Lender exceeds such Lender’s highest lawful
rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate. Interest on the principal amount of each Optional
Currency Loan shall be paid by the Borrowers in the Optional Currency.
4.1.3    Revolving Credit Interest Rate Options; Swing Loan Interest Rate. The
Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:
(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum (computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or
(ii)    Revolving Credit LIBOR Rate Option: A rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period plus the Applicable Margin.
Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Domestic Swing Loans,
and only the Overnight Rate, plus the Applicable Margin for LIBOR Rate Loans,
shall apply to the Foreign Swing Loans.
4.1.4    [Reserved].
4.1.5    Rate Quotations. The Borrowers may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.
4.2    Interest Periods. At any time when the Borrowers shall select, convert to
or renew a LIBOR Rate Option, the Borrowers shall notify the Administrative
Agent thereof by delivering a Loan Request to the Administrative Agent (i) at
least three (3) Business Days prior to the effective date of such LIBOR Rate
Option with respect to a Loan denominated in Dollars, and (ii) at least four (4)
Business Days prior to the effective date of such LIBOR Rate Option with respect
to an Optional Currency Loan. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a LIBOR Rate Option:
4.2.6    Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and

59

--------------------------------------------------------------------------------



4.2.7    Renewals. In the case of the renewal of a LIBOR Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.
4.3    Interest After Default. To the extent permitted by Law, (i) automatically
upon the occurrence of an Event of Default of the type described in Section
9.1.1 or Section 9.1.12, and (ii) upon written demand by the Required Lenders to
the Administrative Agent (which demand the Administrative Agent shall forward to
the Parent promptly following receipt) upon the occurrence of an Event of
Default, other than as described in clause (i) above, in each case until such
time such Event of Default shall have been cured or waived:
4.3.3    Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;
4.3.4    Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and
4.3.5    Acknowledgment. The Borrowers acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Administrative Agent.
4.4    LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
4.4.7    Unascertainable. If on any date on which a LIBOR Rate would otherwise
be determined, the Administrative Agent shall have determined that:
(i)    adequate and reasonable means do not exist for ascertaining such LIBOR
Rate, or
(ii)    a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].
4.4.8    Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:
(iii)    the making, maintenance or funding of any Loan to which a LIBOR Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

60

--------------------------------------------------------------------------------



(iv)    such LIBOR Rate Option will not adequately and fairly reflect the cost
to such Lender of the establishment or maintenance of any such Loan, or
(v)    after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency, as applicable, for the relevant Interest
Period for a Loan, or to banks generally, to which a LIBOR Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market,
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].
4.4.9    Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrowers thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrowers. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrowers to select, convert to or
renew a LIBOR Rate Option or select the Optional Currency, as applicable, shall
be suspended until the Administrative Agent shall have later notified the
Borrowers, or such Lender shall have later notified the Administrative Agent, of
the Administrative Agent’s or such Lender’s, as the case may be, determination
that the circumstances giving rise to such previous determination no longer
exist. If at any time the Administrative Agent makes a determination under
Section 4.4.1 [Unascertainable] and the Borrowers have previously notified the
Administrative Agent of its selection of, conversion to or renewal of a LIBOR
Rate Option and such Interest Rate Option has not yet gone into effect, such
notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans.
If any Lender notifies the Administrative Agent of a determination under
Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available], the
Borrowers shall, subject to the Borrowers’ indemnification Obligations under
Section 5.10 [Indemnity], as to any Loan of the Lender to which a LIBOR Rate
Option applies, on the date specified in such notice either (i) as applicable,
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or select Dollars, or (ii) prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrowers of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.
4.5    Selection of Interest Rate Options. If the Borrowers fail to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrowers shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option, as applicable to Revolving Credit Loans, commencing
upon the last day of the existing Interest Period.

61

--------------------------------------------------------------------------------



5.
PAYMENTS

5.1    Payments; Bifurcation.
5.1.8    Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrowers hereunder shall be
payable prior to 2:00 p.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrowers, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
(i) the Administrative Agent at the Principal Office for the account of the
Domestic Swing Loan Lender with respect to the Domestic Swing Loans and for the
ratable accounts of the Lenders with respect to the Revolving Credit Loans in
U.S. Dollars and in immediately available funds, and the Administrative Agent
shall promptly distribute such amounts to the Lenders in immediately available
funds and (ii) the Foreign Swing Loan Lender at the Principal Office with
respect to the Foreign Swing Loans and in immediately available funds (and the
Foreign Swing Loan Lender shall provide prompt notice of each such payment to
the Administrative Agent); provided that in the event payments are received by
2:00 p.m. by the Administrative Agent with respect to the Loans and such
payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Administrative Agent shall pay the Lenders interest at
the Federal Funds Effective Rate in the case of Loans or other amounts due in
Dollars, or the Overnight Rate in the case of Loans or other amounts due in the
Optional Currency, with respect to the amount of such payments for each day held
by the Administrative Agent and not distributed to the Lenders. The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement (including the Equivalent Amounts of the
applicable currencies where such computations are required) and shall be deemed
an “account stated”. All payments of principal and interest made in respect of
the Loans must be repaid in the same currency (whether Dollars or the Optional
Currency) in which such Loan was made and all unpaid drawings with respect to
each Letter of Credit shall be made in the same currency (whether Dollars or the
Optional Currency) in which such Letter of Credit was issued. The Administrative
Agent may (but shall not be obligated to) debit the amount of any such payment
which is not made by such time to any ordinary deposit account of the applicable
Borrower with the Administrative Agent.
5.1.9    Bifurcation. For the avoidance of doubt, each of the Loan Parties and
each of the Lenders acknowledges and agrees that, notwithstanding anything to
the contrary in this Agreement or any of the other Loan Documents, the
Obligations of the Foreign Loan Parties under this Agreement or any of the other
Loan Documents shall be separate and distinct from the Obligations of any
Domestic Loan Party including, without limitation, the Parent, and shall be
expressly limited to the Obligations of Harko, VAC or another Foreign Loan
Party. In furtherance of the foregoing, each of the parties acknowledges and
agrees that the liability of any Foreign Loan Party for the payment and
performance of its covenants, representations and warranties set forth in this
Agreement and the other Loan Documents shall be several from but not joint with
the Obligations of the Parent and any other Domestic Loan Party; and the
Collateral of the Foreign Loan Parties shall not secure or be applied in
satisfaction, by way of payment, prepayment or otherwise, of all

62

--------------------------------------------------------------------------------



or any portion of the Obligations of the Parent and any other Domestic Loan
Party. Each Borrower hereby jointly and severally unconditionally and
irrevocably guarantees the full and punctual payment and performance when due of
all the Obligations of the Foreign Guarantors owing to any Lender or any Lender
Affiliate, including, without limitation, Obligations and liabilities under any
Lender Provided Commodity Hedge, any Lender Provided Interest Rate Hedge (other
than Excluded Hedge Liability or Liabilities), any Lender Provided Foreign
Currency Hedge (other than Excluded Hedge Liability or Liabilities), and any
Other Lender Provided Financial Service Product.
5.2    Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement. Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrowers of principal, interest, fees or other amounts from
the Borrowers with respect to Swing Loans shall be made by or to the applicable
Swing Loan Lender according to Section 2.6.5 [Borrowings to Repay Swing Loans].
5.3    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
(ii)    the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

63

--------------------------------------------------------------------------------



Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
5.4    Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrowers prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in the Optional Currency, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
5.5    Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise), except to the extent otherwise provided in the
agreements governing any Lender Provided Commodity Hedge, Lender Provided
Foreign Currency Hedge, Lender Provided Interest Rate Hedge or Other Lender
Provided Financial Service Product.
5.6    Voluntary Prepayments.
5.6.12    Right to Prepay. The Borrowers shall have the right at their option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8[Increased Costs] and Section 5.10 [Indemnity]). Whenever a Borrower
desires to prepay any part of the Loans, it shall provide a prepayment notice to
the Administrative Agent by 2:00 p.m. at least one (1) Business Day (or shorter
period agreed by the Administrative Agent in its sole discretion) prior to the
date of prepayment of the Revolving Credit Loans denominated in Dollars, and at
least four (4) Business Days prior to the date of prepayment of any Optional
Currency Loans, or no later than 2:00 p.m. on the date of prepayment of Swing
Loans, setting forth the following information:
(w)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;

64

--------------------------------------------------------------------------------



(x)    a statement indicating the application of the prepayment between the
Revolving Credit Loans and, as applicable, Domestic Swing Loans or Foreign Swing
Loans;
(y)    a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and
(z)    the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any
Domestic Swing Loan, $100,000 or €100,000, as applicable, for any Foreign Swing
Loan or $1,000,000 for any Revolving Credit Loan.
All prepayment notices shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrowers may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
closing of one or more securities offerings, in which case such notice may be
revoked by the Borrowers (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. The principal
amount of the Loans for which a prepayment notice is given, together with
interest on such principal amount, shall be due and payable on the date
specified in such prepayment notice as the date on which the proposed prepayment
is to be made. Except as provided in Section 4.4.3 [Administrative Agent’s and
Lender’s Rights], if the Borrowers prepay a Loan but fail to specify the
applicable Borrowing Tranche which the Borrowers are prepaying, the prepayment
shall be applied (i) first to Revolving Credit Loans; and (ii) after giving
effect to the allocations in clause (i) above and in the preceding sentence,
first to the Revolving Credit Loans to which the Base Rate Option applies, then
to Revolving Credit Loans which are not Optional Currency Loans to which the
LIBOR Rate Option applies, then to Optional Currency Loans, then to Domestic
Swing Loans, then to Foreign Swing Loans. Any prepayment hereunder shall be
subject to the Borrowers’ Obligation to indemnify the Lenders under Section 5.10
[Indemnity]. Prepayments shall be made in the currency in which such Loan was
made unless otherwise directed by the Administrative Agent.
5.6.13    Replacement of a Lender. In the event any Lender (i) gives notice
under Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation
under Section 5.8 [Increased Costs], or requires the Borrowers to pay any
Indemnified Taxes or additional amount to any Lender or any Official Body for
the account of any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting
Lender (including pursuant to Section 2.11.2 [Notices From Lenders on Optional
Currency Restrictions]), (iv) becomes subject to the control of an Official Body
(other than normal and customary supervision), or (v) is a Non-Consenting Lender
referred to in Section 11.1 [Modifications, Amendments or Waivers], then in any
such event the Borrowers may, at their sole expense, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

65

--------------------------------------------------------------------------------



(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 11.8 [Successors and Assigns];
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction or elimination of such compensation or payments thereafter; and
(iv)    such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
5.6.14    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrowers are or will
be required to pay any Indemnified Taxes or additional amounts to any Lender or
any Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrowers) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment
5.7    Mandatory Prepayments.
5.7.2    Reserved.
5.7.3    Currency Fluctuations. If on any Computation Date as a result of a
change in exchange rates between the Optional Currency and Dollars (i) the
Revolving Facility Usage is equal to or greater than the Revolving Credit
Commitments, (ii) the Revolving Facility Usage in respect of Loans and Letters
of Credit Obligations denominated in the Optional Currency exceeds an amount
equal to 105% of the Optional Currency Sublimit, (iii) the Revolving Facility
Usage in respect of Loans and Letters of Credit Obligations owed by Harko or VAC
exceeds an amount equal to 105% of the Foreign Borrower Sublimit, or (iv) the
Letter of Credit Obligations in the aggregate exceed an amount equal to 105% of
the Letter of Credit Sublimit, then the Administrative Agent

66

--------------------------------------------------------------------------------



shall notify the Borrowers of the same.  The applicable Borrowers shall, within
one (1) Business Day after receiving such notice, as applicable:
(a)    in the case of clause (i), (ii) or (iii), pay or prepay (subject to
Borrowers’ indemnity obligations under Sections 5.8 [Increased Costs] and 5.10
[Indemnity]) Loans such that, after giving effect to such payments or
prepayments, as applicable, (1) the Revolving Facility Usage shall not exceed
the aggregate Revolving Credit Commitments, (2) the Revolving Facility Usage in
respect of Loans and Letters of Credit Obligations denominated in the Optional
Currency shall not exceed the Optional Currency Sublimit, and (3) the Revolving
Facility Usage in respect of Loans and Letters of Credit Obligations owed by
Harko or VAC shall not exceed the Foreign Borrower Sublimit or
(b)    in the case of clause (iv), provide Cash Collateral for Letter of Credit
Obligations in a sufficient amount such that, after giving effect to such Cash
Collateral, the Letter of Credit Obligations in the aggregate, minus the amount
of such Cash Collateral provided pursuant to this clause (b), shall not exceed
the Letter of Credit Sublimit.
5.7.4    Application Among Interest Rate Options. All prepayments required
pursuant to this Section 5.7 shall first be applied among the Interest Rate
Options to the principal amount of the Loans subject to the Base Rate Option,
then to Loans denominated in Dollars and subject to a LIBOR Rate Option, then to
Optional Currency Loans. In accordance with Section 5.10 [Indemnity], but
subject at all times to Section 2.1.3 [Certain Limitations] and Section 5.1.2
[Bifurcation], the Borrowers shall indemnify the Lenders for any loss or
expense, including loss of margin, incurred with respect to any such prepayments
applied against Loans subject to a LIBOR Rate Option on any day other than the
last day of the applicable Interest Period.
5.8    Increased Costs.
5.8.3    Increased Costs Generally. If any Change in Law shall:
(vi)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;
(vii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(viii)    impose on any Lender, the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its

67

--------------------------------------------------------------------------------



obligation to make any such Loan, or to increase the cost to such Lender, the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Issuing Lender or other Recipient, the Borrowers
will pay to such Lender, the Issuing Lender or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.
5.8.4    Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrowers will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.
5.8.5    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered
to the Borrowers shall be conclusive absent manifest error. The Borrowers shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
5.8.6    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

68

--------------------------------------------------------------------------------



5.9    Taxes.
5.9.1    Issuing Lender. For purposes of this Section 5.9 [Taxes], the term
“Lender” includes the Issuing Lender and the term “applicable Law” includes
FATCA.
5.9.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
5.9.3    Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
5.9.4    Indemnification by the Loan Parties. The Domestic Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.9 [Taxes]) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. The Foreign Loan Parties shall jointly and severally indemnify
each Recipient within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.9 [Taxes]) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, but solely with respect to payments required to be made by, or in
respect of Loans, interest thereon or other Obligations owed by, Harko or VAC,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Official Body. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
5.9.5    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.8.4 [Participations] relating to the maintenance of
a Participant Register,

69

--------------------------------------------------------------------------------



and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders].
5.9.6    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
5.9.7    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to

70

--------------------------------------------------------------------------------



payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as

71

--------------------------------------------------------------------------------



may be necessary for such Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify such Borrower and the Administrative
Agent in writing of its legal inability to do so.
5.9.8    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
5.9.9    Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.
5.10    Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], and without duplication of
thereof, but subject at all times to Section 2.1.3 [Certain Limitations] and
Section 5.1.2 [Bifurcation], the Parent (on a joint and several basis for itself
and the other Borrowers) and Harko and VAC (on a several basis) shall indemnify
each Lender against all liabilities, losses or expenses (including loss of
anticipated profits, any foreign exchange losses and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan, from fees payable to terminate the deposits from

72

--------------------------------------------------------------------------------



which such funds were obtained or from the performance of any foreign exchange
contract) which such Lender sustains or incurs as a consequence of any:
(ix)    payment, prepayment, conversion or renewal of any Loan to which a LIBOR
Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),
(x)    attempt by a Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments], or
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.
This Section 5.10 [Indemnity] shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
5.11    Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and the Swing Loan Lenders may make Swing Loans
as provided in Section 2.1.2 [Swing Loan Commitments] hereof during the period
between Settlement Dates. The Administrative Agent shall notify each Lender of
its Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrowers to the Administrative Agent with respect to the
Revolving Credit Loans.

73

--------------------------------------------------------------------------------



5.12    Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures by which the Person then serving as Administrative Agent
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.
5.13    Indemnity in Certain Events. The obligation of Borrowers in respect of
any sum due from the Borrowers to any Lender hereunder shall, notwithstanding
any judgment in an Other Currency, whether pursuant to a judgment or otherwise,
be discharged only to the extent that, on the Business Day following receipt by
any Lender of any sum adjudged to be so due in such Other Currency, such Lender
may in accordance with normal lending procedures purchase the Original Currency
with such Other Currency. If the amount of the Original Currency so purchased is
less than the sum originally due to such Lender in the Original Currency, the
Borrowers agree, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.
6.
REPRESENTATIONS AND WARRANTIES

6.1    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:
6.1.6    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Material
Subsidiary of each Loan Party (i) is a corporation, partnership, limited
liability company or other organization duly organized or formed, validly
existing and, if applicable, in good standing under the laws of its jurisdiction
of organization, (ii) has the lawful power to own or lease its properties and to
engage in the business it presently conducts, (iii) is duly licensed or
qualified and in good standing in each jurisdiction where the property owned or
leased by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary except where the failure do so would not
reasonably be expected to result in a Material Adverse Change, (iv) solely in
the case of each such Loan Party, has full power to enter into, execute, deliver
and carry out this Agreement and the other Loan Documents to which it is a
party, to incur the Indebtedness contemplated by the Loan Documents and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance with all Laws (other than Environmental Laws, which are
specifically addressed in Section 6.1.14 [Environmental Matters], and
Anti-Terrorism Laws, which are specifically addressed in Section 6.1.16
[Anti-Terrorism Laws]) applicable to it, except (A) where such Law is being
contested in good faith by appropriate proceedings diligently conducted and for
which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made, or (B) where the failure to do so would
not constitute a Material Adverse Change, and (vi) has valid title to or valid
leasehold interest in all properties, assets and other rights which it purports
to own or lease or which are reflected as owned or leased on its books and
records, free and clear of all Liens and encumbrances except Permitted Liens or
except where the failure to do so would not reasonably

74

--------------------------------------------------------------------------------



be expected to result in a Material Adverse Change. No Event of Default or
Potential Default exists or is continuing.
6.1.7    Subsidiaries and Owners; Investment Companies. As of the Closing Date,
Schedule 6.1.2 states the name of each Subsidiary of the Parent, its
jurisdiction of organization and the amount, percentage and type of Equity
Interests in such Subsidiary. The Parent and each Material Subsidiary of the
Parent has valid title to all the Equity Interests of each such Subsidiary that
it purports to own, free and clear in each case of any Lien (other than
Permitted Liens arising by operation of Law), and all such Equity Interests have
been validly issued, fully paid and nonassessable (to the extent, with respect
to Foreign Subsidiaries, that nonassessable is applicable). None of the Loan
Parties or Subsidiaries of any Loan Party is an “investment company” registered
or required to be registered under the Investment Company Act of 1940 or under
the “control” of an “investment company” as such terms are defined in the
Investment Company Act of 1940 and shall not become such an “investment company”
or under such “control.”
6.1.8    Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is a party thereto, enforceable against
such Loan Party in accordance with its terms except as may be limited by Debtor
Relief Laws or by general principles of equity.
6.1.9    No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries (other than Liens granted under the Loan
Documents). There is no default that would reasonably be expected to result in a
Material Adverse Change under such material agreement (referred to above), any
other Contractual Obligation by which any Loan Party or any of its Material
Subsidiaries is bound, or any restriction in any organization document, or any
requirement of Law to which any Loan Party or any of its Material Subsidiaries
is subject. No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents, except (A) for
those registrations, exemptions, orders, authorizations, consents, approvals,
notices or other actions that have been made, obtained, given or taken, (B)
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Administrative Agent for filing and/or recordation or (C) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not result in a Material
Adverse Change.

75

--------------------------------------------------------------------------------



6.1.10    Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Material Subsidiary of such Loan Party at law or in equity before
any Official Body which, if determined adversely to such Loan Party or Material
Subsidiary, individually or in the aggregate would reasonably be expected to
result in any Material Adverse Change. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Official Body which would reasonably be expected to result in
any Material Adverse Change.
6.1.11    Financial Statements.
(xv)    Historical Statements. The Parent has delivered or made available to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end of the three fiscal years ended December 31,
2010, December 31, 2011 and December 31, 2012. In addition, the Parent has
delivered or made available to the Administrative Agent copies of its unaudited
consolidated interim financial statements for the fiscal quarter ended June 30,
2013 (all such annual and interim statements being collectively referred to as
the “Statements”). The Statements are correct and complete in all material
respects and fairly represent in all material respects the consolidated
financial condition of the Parent and its Subsidiaries as of the respective
dates thereof and the results of operations for the fiscal periods then ended
and have been prepared in accordance with GAAP consistently applied, subject (in
the case of the interim statements) to normal year-end audit adjustments.
(xvi)    Absence of Material Adverse Change. Since December 31, 2012, no
Material Adverse Change has occurred.
6.1.12    Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing by a Loan
Party or any of its Subsidiaries or carrying any margin stock or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System. None of the Loan Parties or any Subsidiary of any
Loan Party holds or intends to hold margin stock in such amounts that more than
25% of the reasonable value of the assets of any Loan Party or Subsidiary of any
Loan Party are or will be represented by margin stock.
6.1.13    Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, written statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith,
when taken as a whole, contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein, in light of the circumstances under which they were made,
not materially misleading, provided that, with respect to projected financial
information, other forward looking statements or general economic information,
the Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time prepared or
furnished.

76

--------------------------------------------------------------------------------



6.1.14    Taxes. All material federal, state (or provincial or equivalent
political subdivision), and local income tax returns required to have been filed
when due with respect to each Loan Party and each Subsidiary of each Loan Party
have been filed (or for which extensions have been obtained), and payment or
adequate provision has been made for the payment of all material taxes, fees,
assessments and other governmental charges which have or may become due pursuant
to said returns or to assessments received, except to the extent that such
taxes, fees, assessments and other charges are being contested in good faith by
appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made.
6.1.15    Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Material Subsidiary of each Loan Party owns or possesses or has a valid
license for all the material patents, trademarks, service marks, trade names,
copyrights, licenses, registrations, franchises, permits and rights necessary to
own and operate its properties and to carry on its business as presently
conducted by such Loan Party or Material Subsidiary, without known possible,
alleged or actual conflict with the rights of others, except with respect to any
conflict that would not, individually or in the aggregate, result in a Material
Adverse Change.
6.1.16    Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Patent,
Trademark and Copyright Security Agreement, the Pledge Agreements, and the
Security Agreements (collectively, the “Collateral Documents”) conform to the
respective requirements of each such Collateral Document.
6.1.17    Insurance. The properties of each Loan Party and each of its Material
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect (or are subject to an established program of
self-insurance) and which provide adequate coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of each such Loan Party and Material Subsidiary in accordance with prudent
business practice in the industry of such Loan Parties and Material
Subsidiaries.
6.1.18    ERISA Compliance.
(i)    Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws, except
where the failure to comply would not reasonably be expected to result in a
Material Adverse Change. Each Pension Plan that is intended to qualify under
Section 401(a) of the Code has received from the IRS a favorable determination
or opinion letter, which has not by its terms expired, that such Pension Plan is
so qualified, or such Pension Plan is entitled to rely on an IRS advisory or
opinion letter with respect to an IRS-approved master and prototype or volume
submitter plan, or a timely application for such a determination or opinion
letter is currently being processed by the IRS with respect thereto; and, to the
best knowledge of the Parent, nothing has occurred which would prevent, or cause
the loss of, such qualification, except in each case where the failure to do so
would not reasonably be expected to result in a Material Adverse Change. Except
as would not reasonably be expected to result in a Material Adverse Change, (a)
the Parent and each member of the ERISA Group have made all required
contributions to each Pension Plan subject to Section 412 or Section

77

--------------------------------------------------------------------------------



430 of the Code, and (b) no application for a funding waiver or an extension of
any amortization period pursuant to Section 412 or Section 430 of the Code has
been made with respect to any Pension Plan.
(ii)    (a) No ERISA Event has occurred or is reasonably expected to occur; (b)
no Pension Plan has any funding shortfall (as defined and determined under
Section 430 of the Code) for the applicable plan year; (c) neither the Parent
nor any member of the ERISA Group has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (d) neither
the Parent nor any member of the ERISA Group has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 of ERISA, with respect to a Multiemployer Plan; (e) neither the
Parent nor any member of the ERISA Group has received notice pursuant to Section
4242(a)(1)(B) of ERISA that a Multiemployer Plan is in reorganization and that
additional contributions are due to the Multiemployer Plan pursuant to Section
4243 of ERISA; and (f) neither the Parent nor any member of the ERISA Group has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except in the case of each of (a) through (f), where the occurrence
thereof would not reasonably be expected to result in a Material Adverse Change.
6.1.19    Environmental Matters. Each Loan Party is and, to the knowledge of
each respective Loan Party, each of its Material Subsidiaries is and has been in
compliance with applicable Environmental Laws except where the failure to comply
would not reasonably be expected to result in a Material Adverse Change.
6.1.20    Solvency. On the Closing Date and after giving effect to the initial
Loans hereunder, the Loan Parties taken as a whole are Solvent.
6.1.21    Anti-Terrorism Laws. No Covered Entity is a Sanctioned Person, (ii) no
Covered Entity, either in its own right or, to the best of the Loan Parties’
knowledge, through any third party, (a) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law, (b) does business in or with, or derives
any of its income directly from Investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
and (iii) the Covered Entities are in compliance, in all material respects, with
all Anti-Terrorism Laws. .
6.1.22    Status Of Obligations. The Obligations constitute “Senior Debt” and
“Designated Senior Debt” (or any other terms of similar meaning and import)
under any Subordinated Indebtedness (to the extent the concept of Designated
Senior Debt (or similar concept) exists therein), or any refinancing thereof (to
the extent the concept of Designated Senior Debt (or similar concept) exists
therein). “Subordinated Indebtedness” means unsecured Indebtedness that is
expressly subordinated to the prior payment in full in cash of the Obligations
on customary terms and conditions.
6.2    [Reserved].
7.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT


78

--------------------------------------------------------------------------------



The obligation of each Lender to make the Loans and of the Issuing Lender to
issue Letters of Credit hereunder is subject to the satisfaction of the
following further conditions:
7.1    First Loans and Letters of Credit.
7.1.10    Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:
(xvii)    A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (A) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects, and (B) no Event of Default or Potential Default
exists;
(xviii)    A certificate dated the Closing Date and signed by the Secretary or
an Assistant Secretary (or equivalent officers otherwise named) of each of the
Loan Parties, certifying as appropriate as to: (a) all action taken by each Loan
Party in connection with this Agreement and the other Loan Documents; (b) the
names of the Authorized Officers authorized to sign the Loan Documents and their
true signatures; and (c) copies of its organizational documents as in effect on
the Closing Date certified by the appropriate state (or equivalent political
subdivision) official where such documents are filed in a state (or equivalent
political subdivision) office together with certificates from the appropriate
state (or equivalent political subdivision) officials as to the continued
existence and good standing of each Loan Party in each state where organized;
(xix)    This Agreement and each of the other Loan Documents signed by an
Authorized Officer and (to the extent, if any, required to be signed by
applicable Law) all appropriate financing statements and appropriate stock
powers and certificates evidencing the pledged Collateral;
(xx)    A written opinion of counsel for the Loan Parties, dated the Closing
Date and as to the matters set forth in Schedule 7.1.1;
(xxi)    Evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under this Agreement is in full force and
effect, with additional insured, mortgagee and lender loss payable special
endorsements attached thereto in form and substance satisfactory to the
Administrative Agent and its counsel naming the Administrative Agent as
additional insured, mortgagee and lender loss payee;
(xxii)    [Reserved];
(xxiii)    All material consents required to effectuate the transactions
contemplated hereby;
(xxiv)    Evidence that the Existing Credit Agreement has been terminated, and
all outstanding obligations thereunder have been paid (other than reimbursement
obligations in respect of the Existing Letters of Credit; provided that letter
of credit issuance and risk participation

79

--------------------------------------------------------------------------------



fees thereunder, other than fees due upon presentation of drafts, shall be paid)
and all Liens securing such obligations have been released;
(xxv)    A Lien search in acceptable scope and with acceptable results; and
(xxvi)    Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.
7.1.11    Payment of Fees. The Borrowers shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter or any other Loan Document.
7.2    Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations, warranties of the
Loan Parties shall then be true and correct in all material respects, (A) except
for such representations and warranties that refer expressly to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and (B) except further that any representation and warranty that
is qualified as to “materiality”, “Material Adverse Change” or similar language
shall be true and correct (after giving effect to such qualification therein) in
all respects as of such date, (ii) no Event of Default or Potential Default
shall have occurred and be continuing, and (iii) the applicable Borrower shall
have delivered to the Administrative Agent a duly executed and completed Loan
Request, Swing Loan Request or to the Issuing Lender an application for a Letter
of Credit, as the case may be.
8.
COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:
8.1    Affirmative Covenants.
8.1.1    Preservation of Existence, Etc. Except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.], each Loan Party shall, and shall
cause each of its Subsidiaries to, (i) maintain its legal existence as a
corporation, limited partnership, limited liability company or other
organization (except, solely in the case of Non-Material Subsidiaries, where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change) and (ii) its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except where the failure
to do so under this clause (ii) would not reasonably be expected to cause a
Material Adverse Change.
8.1.2    Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Material Subsidiaries to, duly pay and discharge all
material liabilities to which it is subject or which are asserted against it,
promptly as and when the same shall become due and payable, including all
material taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except

80

--------------------------------------------------------------------------------



to the extent that such liabilities, including material taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made or except
to the extent that the failure to pay any such liability would not constitute an
Event of Default and would not reasonably be expected to result in a Material
Adverse Change.
8.1.3    Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured,
and in such amounts (after giving effect to any self-insurance compatible with
the following standards) as similar properties and assets are insured, by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers. The Loan Parties shall comply
with the covenants and provide the endorsement set forth on Schedule 8.1.3
relating to property and related insurance policies covering the Collateral.
8.1.4    Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Material Subsidiaries to, maintain in good repair, working
order and condition (ordinary wear and tear excepted) in accordance with the
general practice of other businesses of similar character and size, all of those
properties necessary to its business, and from time to time, such Loan Party
will make or cause to be made all appropriate repairs, renewals or replacements
thereof, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Change.
8.1.5    Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent and (when an Event of Default has
occurred and is continuing) any of the Lenders to visit and inspect any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as the Administrative Agent, or (when
an Event of Default has occurred and is continuing) any of the Lenders, may
reasonably request, provided that each Lender shall provide the Borrowers and
the Administrative Agent with reasonable notice prior to any visit or
inspection, provided further that, except during the continuance of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise its
rights to have visits and inspections under this Section 8.1.5, and that the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrowers’ expense, provided further,
that when an Event of Default has occurred and is continuing the Administrative
Agent or any such Lender (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and upon reasonable advance
notice. In the event any Lender desires to conduct an audit of any Loan Party,
such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent;
provided that any such audit shall be at the sole expense of such Lender.
8.1.6    Keeping of Records and Books of Account. The Borrowers shall, and shall
cause each Subsidiary of the Borrowers to, maintain and keep proper books of
record and account

81

--------------------------------------------------------------------------------



which enable the Borrowers and their Subsidiaries to issue financial statements
in accordance with GAAP and as otherwise required by applicable Laws of any
Official Body having jurisdiction over the Borrowers or any Subsidiary of the
Borrowers, and in which full, true and correct entries shall be made in all
material respects of all its dealings and business and financial affairs.
8.1.7    Compliance with Laws; Use of Proceeds. Except to the extent that such
Laws are covered by the covenants in Section 8.1.9 [Anti-Terrorism Laws;
International Trade Compliance], each Loan Party shall, and shall cause each of
its Subsidiaries to, comply with all applicable Laws, including all
Environmental Laws, in all respects; provided that it shall not be deemed to be
a violation of this Section 8.1.7 if (a) such requirement of Law is being
contested in good faith by appropriate proceedings diligently conducted and for
which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made, or (b) any failure to comply with any Law
would not reasonably be expected to result in a Material Adverse Change. The
Loan Parties will use the Letters of Credit and the proceeds of the Loans only
in accordance with Section 2.8 [Use of Proceeds] and as permitted by applicable
Law.
8.1.8    Further Assurances; Post-Closing Covenant. (a) Each Loan Party shall,
from time to time, at its expense, faithfully preserve and protect the
Administrative Agent’s Lien on and Prior Security Interest in the Collateral as
a continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Administrative Agent in its sole
discretion may reasonably deem necessary or advisable from time to time in order
to preserve, perfect and protect the Liens granted under the Loan Documents and
to exercise and enforce its rights and remedies thereunder with respect to the
Collateral.
(b)    Notwithstanding the provisions of Section 7.1 [First Loans and Letters of
Credit], the documents and tasks expressly identified on Schedule 8.1.8 hereto
shall not constitute conditions that are required to be performed prior to the
effectiveness of this Agreement; provided that the Loan Parties shall execute
and deliver the documents and complete the tasks set forth on Schedule 8.1.8, in
each case within the time limits specified on such schedule and subject to
extensions permitted by such schedule.
8.1.9    Anti-Terrorism Laws; International Trade Compliance. (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or, to the best of the Loan Parties’ knowledge, through any third party,
will (i) have any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Anti-Terrorism
Law; (ii) do business in or with, or derive any of its income directly from
Investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; or (iii) use the Loans to fund any
operations in, finance any Investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law, (c) the funds used to repay the Obligations will not be derived from any
unlawful activity of a Covered Entity, (d) each Covered Entity shall comply in
all material respects with all Anti-Terrorism Laws, and (e) the Borrowers shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event.
8.1.10    Keepwell. Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a)

82

--------------------------------------------------------------------------------



guarantees the prompt payment and performance of all Swap Obligations owed by
each Non-Qualifying Party (it being understood and agreed that this guarantee is
a guaranty of payment and not of collection), and (b) undertakes to provide such
funds or other support as may be needed from time to time by any Non-Qualifying
Party to honor all of such Non‑Qualifying Party’s obligations under this
Agreement or any other Loan Document in respect of Swap Obligations (provided,
however, that each Qualified ECP Loan Party shall only be liable under this
Section 8.1.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.1.10, or
otherwise under this Agreement or any other Loan Document, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 8.1.10 shall remain in full force
and effect until payment in full of the Obligations and termination of this
Agreement and the other Loan Documents. Each Qualified ECP Loan Party intends
that this Section 8.1.10 constitute, and this Section 8.1.10 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA.
8.1.11    Covenant to Guaranty Obligations and Give Security. Upon (a) the
formation or acquisition of any new direct or indirect Subsidiary organized
under the laws of the United States, Germany or the Netherlands (other than a
Non-Material Subsidiary) by any Loan Party or (b) any Subsidiary ceasing to
constitute a Non-Material Subsidiary, the Parent shall, in each case:
(i)    as soon as reasonably practicable and in any case on or prior to thirty
(30) days for Domestic Guarantors and sixty (60) days for Foreign Guarantors
after such formation, acquisition or designation (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion):
(A)    cause each such Subsidiary to duly execute and deliver to the
Administrative Agent a Guaranty Agreement or guaranty joinder, in form and
substance reasonably satisfactory to the Administrative Agent, providing a
Guaranty Agreement of the Obligations of the Parent, Harko and VAC, as
applicable, subject to any limitations required by local Law; provided that (x)
the Guaranty Agreement by a CFC shall apply only to the Obligations of Harko and
VAC, (y) no CFC shall guarantee the Obligations of the Parent, and (z) recourse
under any Guaranty Agreement by a Foreign Holding Company shall be limited to
Collateral pledged by such Foreign Holding Company;
(B)    cause each such Subsidiary that is required to become a Guarantor
pursuant to this Section 8.1.11 to duly execute and deliver to the
Administrative Agent supplements to the Security Agreement and other applicable
Loan Documents, as specified by, and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with Security Agreement and
other applicable Loan Documents), in each case granting a Lien in substantially
all personal property of such Subsidiary (subject to the limitations set forth
in the Security Agreement and other applicable Loan Documents), securing the
Obligations of such Subsidiary under its Guaranty Agreement; provided that (x)
no assets of a CFC shall be pledged in support of the Obligations of the Parent,
(y) no more than 65% of the equity

83

--------------------------------------------------------------------------------



interests of a CFC shall be pledged in support of the Obligations of the Parent,
and (z) none of the equity interests of a Foreign Holding Company shall be
pledged in support of the Obligations of the Parent;
(C)    cause each such Subsidiary that is required to become a Guarantor
pursuant to this Section 8.1.11 to deliver any and all certificates representing
Equity Interests owned by such Subsidiary in another Subsidiary that is a Loan
Party or a Material Subsidiary and is organized under the laws of Canada, the
United States, the United Kingdom, Finland, Germany, or the Netherlands or, if
applicable in the case of Equity Interests of Foreign Subsidiaries and, to the
extent required by the applicable Security Agreements or Pledge Agreements,
cause the legal representative(s) of such Subsidiary to register the transfer of
the Equity Interests in the relevant share registers of such Subsidiary, in each
applicable case accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and, to the extent required by the
applicable Security Agreements or Pledge Agreements, instruments, if any,
evidencing the intercompany debt held by such Subsidiary, if any, indorsed in
blank to the Administrative Agent or accompanied by other appropriate
instruments of transfer;
(D)    take and cause such Subsidiary to take whatever reasonable action under
applicable Law (including the filing of Uniform Commercial Code financing
statements or comparable documents or instruments), registration of such Lien in
appropriate public registers and delivery of certificates evidencing stock and
membership interests) as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting perfected Liens on the properties purported to be subject to the Loan
Documents delivered pursuant to this Section 8.1.11, enforceable against all
third parties in accordance with their terms; and
(ii)    as soon as reasonably practicable and in any case on or prior to thirty
(30) days for Domestic Guarantors and sixty (60) days for Foreign Guarantors
after the reasonable request therefor by the Administrative Agent (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), deliver to the Administrative Agent a signed copy of customary
legal opinions, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties (or, where customary in the applicable
jurisdiction, the Administrative Agent) reasonably acceptable to the
Administrative Agent as to such matters set forth in Section 8.1.11(i) as the
Administrative Agent may reasonably request (it being agreed that the form and
substance of such opinions shall be substantially similar to the legal opinions
delivered pursuant to Section 7.1.1 [Deliveries]).
(iii)    to the extent applicable, cause such Subsidiary to institute and
complete a “whitewash” or comparable procedure to the extent necessary under the
applicable Laws of any relevant jurisdiction so as to enable such Subsidiary to
legally and validly provide a Guaranty Agreement and grant a first-priority and,
to the extent required by the applicable Collateral Documents, perfected
security interest in the Equity Interests it owns in its Subsidiaries and all of

84

--------------------------------------------------------------------------------



its other assets constituting Collateral under the Loan Documents in the manner,
and within the time periods required by, this Section 8.1.11.
Notwithstanding the foregoing, (i) the Administrative Agent shall not take a
security interest in or Lien, or require any of the items it is entitled to
require or request pursuant to Section 8.1.11 or other similar items with
respect to those assets as to which the Administrative Agent shall determine, in
its reasonable discretion, that the cost of obtaining such Lien (including any
mortgage, stamp, intangibles or other Tax, or similar items) exceeds the
practical benefit to the Lenders of the security afforded thereby, (ii) Liens
required to be granted pursuant to this Section 8.11.1, and actions required to
be taken, including to perfect such Liens, shall be subject to exceptions and
limitations consistent with those set forth in the Collateral Documents, and
(iii) no Subsidiary will be required to give a Guaranty, or grant a security
interest in their property to the extent that:
(A)    it has delivered a legal opinion in form and substance reasonably
satisfactory to the Administrative Agent to the effect that it is not within the
legal capacity of such Subsidiary to do so, or would conflict with the fiduciary
duties of such Subsidiary’s directors or contravene any prohibition or material
contractual restriction or regulatory condition (unless any such prohibition,
restriction or condition would be rendered ineffective or unlawful pursuant to
any of Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code or
other applicable Law) or result in, or could reasonably be expected to result
in, a material risk of personal or criminal liability for any officer or
director of such Person,
(B)    the giving of such Guaranty or the grant of such security interest
requires the consent of any third party (unless any such requirement for consent
would be rendered ineffective or unlawful pursuant to any of Sections 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code or other applicable Law),
or
(C)    such Guaranty or grant of security interest would reasonably be expected
to cause the provisions of Section 5.1.2 [Bifurcation] to be breached.
8.2    Negative Covenants.
8.2.1    Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:
(i)    Indebtedness under the Loan Documents;
(ii)    Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions, refinancings, replacements or renewals thereof; provided there is no
increase in the amount thereof or other significant change in the terms thereof
unless otherwise specified on Schedule 8.2.1;
(iii)    Indebtedness incurred with respect to Capital Leases and other Purchase
Money Security Interests as and to the extent not prohibited under Section 8.2.2
[Liens; Lien Covenants; Restrictions on Funds Transfer] or Section 8.2.14
[Capital Expenditures and

85

--------------------------------------------------------------------------------



Leases], so long as the aggregate unpaid principal balance of all such
Indebtedness does not at any time exceed $35,000,000;
(iv)    (A) Indebtedness of a Loan Party that is owed to another Loan Party, (B)
Indebtedness of a Loan Party that is owed to a Subsidiary that is not a Loan
Party, in each case which is unsecured and subordinated to the Obligations
pursuant to the Intercompany Subordination Agreement, and (C) Indebtedness of a
Subsidiary that is not a Loan Party that is owed to a Loan Party in respect of
an Investment permitted pursuant to clause (xx) of Section 8.2.4 [Loans and
Investments];
(v)    Any (A) Lender Provided Interest Rate Hedge, (B) Lender Provided Foreign
Currency Hedge, (C) other Interest Rate Hedge or Foreign Currency Hedge approved
by the Administrative Agent, (D) Indebtedness under any Other Lender Provided
Financial Services Products or (E) Lender Provided Commodity Hedge; provided
however that the Loan Parties shall enter into a Commodity Hedge, Interest Rate
Hedge or Foreign Currency Hedge only for hedging (rather than speculative)
purposes;
(vi)    Guarantees by (A) any Loan Party in respect of Indebtedness of any other
Loan Party otherwise permitted hereunder, (B) any Subsidiary that is not a Loan
Party in respect of Indebtedness of any Loan Party or any other Subsidiary that
is not a Loan Party that is otherwise permitted hereunder, and (C) any Loan
Party in respect of any Indebtedness of any Subsidiary that is not a Loan Party
to the extent permitted pursuant to Section 8.2.4 [Loans and Investments]
hereof;
(vii)    Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with the Parent or a Subsidiary after the
Closing Date and Indebtedness assumed in connection with the acquisition of
assets, in each case pursuant to a Permitted Acquisition or an Investment
pursuant to clause (xx) of Section 8.2.4 [Loans and Investments], which
Indebtedness in each case exists at the time of such acquisition, merger,
consolidation or amalgamation and is not created in contemplation of such event,
and any permitted refinancing, replacement, renewal or extension thereof;
(viii)    Indebtedness representing deferred compensation to employees of the
Parent, any Loan Party or any other Subsidiary;
(ix)    Indebtedness incurred in a Permitted Acquisition or disposition under
agreements providing for indemnification, the adjustment of the purchase price
or similar adjustments;
(x)    Indebtedness and other obligations in respect of netting services,
overdraft protections and similar arrangements in each case in connection with
cash management agreements and deposit accounts in the ordinary course of
business;
(xi)    Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

86

--------------------------------------------------------------------------------



(xii)    Indebtedness (including obligations in respect of letters of credit or
bank guarantees or similar instruments) incurred by the Parent, any Borrower or
any other Subsidiary constituting reimbursement obligations in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance; provided that upon
the drawing of such letters of credit or the incurrence of such Indebtedness
with respect to reimbursement obligations regarding workers’ compensation
claims, such obligations are reimbursed within 30 days following such drawing or
incurrence;
(xiii)    obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees provided by the
Parent, any Borrower or any other Subsidiary or obligations in respect of
letters of credit related thereto, in each case in the ordinary course of
business and consistent with past practice, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;
(xiv)    Indebtedness in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business;
(xv)    Indebtedness of Subsidiaries that are not Loan Parties so long as the
aggregate unpaid principal balance of all such Indebtedness does not at any time
exceed $25,000,000; and
(xvi)    other Indebtedness incurred after the Closing Date that is unsecured so
long as (A) immediately after the incurrence of any such Indebtedness the
Leverage Ratio (measured, after giving effect to such incurrence, as of the end
of the fiscal quarter or fiscal year for which financial statements are required
to have been delivered most recently pursuant to Section 8.3.1 [Quarterly
Financial Statements] or Section 8.3.2 [Annual Financial Statements], as the
case may be, and after giving effect to any transactions occurring
contemporaneously with the incurrence of such Indebtedness, including, without
limitation, giving effect to any repayment of any Indebtedness and giving effect
on a Pro Forma Basis to any Permitted Acquisition that is made contemporaneously
with the proceeds of such Indebtedness) would not exceed 3.00 to 1.00, and (B)
with respect to Indebtedness that exceeds $50,000,000 in aggregate principal
amount at the time of its incurrence or issuance, (1) the stated maturity of
such Indebtedness shall not be earlier than the date that is six (6) months
after the Expiration Date, and (2) the financial covenants and events of default
to which such Indebtedness is subject are not more restrictive in any material
respect than the Financial Covenants and Events of Default under this Agreement,
as determined in the good faith judgment of an Authorized Officer of the Parent,
unless the Loan Parties agree to amend this Agreement such that the condition in
this clause (B) would be satisfied upon the execution of such amendment.
8.2.2    Liens; Restrictions on Funds Transfer. Each of the Loan Parties shall
not, and shall not permit any of its Material Subsidiaries to, at any time
create, incur, assume or suffer to exist any Lien on any of its property or
assets, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens.
8.2.3    Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty

87

--------------------------------------------------------------------------------



of Indebtedness, or assume, guarantee, become surety for, endorse or otherwise
agree, become or remain directly or contingently liable upon or with respect to
any obligation or liability of any other Person to repay Indebtedness, except
for Guaranties permitted under Section 8.2.1 and Section 8.2.4 [Loans and
Investments].
8.2.4    Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Material Subsidiaries to, at any time make or suffer to
remain outstanding any Investment, except:
(xi)    trade credit extended on usual and customary terms in the ordinary
course of business and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(xii)    advances to employees, officers and directors of the Parent, other Loan
Parties and Material Subsidiaries to meet expenses incurred by such employees in
the ordinary course of business;
(xiii)    Permitted Acquisitions and other transactions permitted under Section
8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions];
(xiv)    Investments (A) by any Loan Party in or to any other Loan Party, (B) by
any Material Subsidiary that is not a Loan Party in or to any Loan Party;
provided that if such Investment under this clause (B) is Indebtedness, it shall
be Indebtedness permitted under clause (B) of Section 8.2.1(iv), or (C) by any
Material Subsidiary that is not a Loan Party in or to any other Subsidiary that
is not a Loan Party;
(xv)    Investments existing or contemplated on the date hereof and set forth on
Schedule 8.2.4 and any modification, replacement, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment disclosed on Schedule 8.2.4;
(xvi)    Investments in Swaps permitted by Section 8.2.1 [Indebtedness];
(xvii)    promissory notes and other noncash consideration received in
connection with dispositions permitted by Section 8.2.7 [Dispositions of Assets
or Subsidiaries];
(xviii)    Investments in the ordinary course of business consisting of
endorsements of instruments for collection or deposit;
(xix)    Investments (including debt obligations and Equity Interests) received
in connection with (1) the bankruptcy or reorganization of any Person and in
settlement of obligations of, or disputes with, any Person arising in the
ordinary course of business and upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment and
(2) the non-cash proceeds of any disposition permitted by Section 8.2.7
[Dispositions of Assets or Subsidiaries];

88

--------------------------------------------------------------------------------



(xx)    advances of payroll payments to employees in the ordinary course of
business;
(xxi)    Guarantees by the Parent or any Subsidiary of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;
(xxii)    Investments to the extent the consideration paid therefor consists of
Equity Interests of the Parent;
(xxiii)    Investments consisting of promissory notes issued by any Loan Party
or any Material Subsidiary to future, present or former officers, directors and
employees, members of management, or consultants of the Parent or any of its
Subsidiaries or their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Parent, to the extent the
applicable Restricted Payment is permitted by Section 8.2.5 [Restricted
Payments];
(xxiv)    Investments of a Subsidiary acquired after the Closing Date or of an
entity merged into the Parent or merged into or consolidated with a Subsidiary
after the Closing Date, in each case (A) to the extent such acquisition, merger
or consolidation was or is permitted under Section 8.2.6 and (B) only so long as
such Investments were not made in contemplation of or in connection with such
acquisition, merger, consolidation or amalgamation and were in existence on the
date of such acquisition, merger, consolidation or amalgamation;
(xxv)    Guarantees permitted under Section 8.2.1 (except to the extent such
Guarantee is expressly subject to Section 8.2.4);
(xxvi)    Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
persons;
(xxvii)    advances to any supplier consisting of prepayments for raw materials
purchased for consumption or processing in the ordinary course of business and
pursuant to arrangements designed to assure an adequate supply of such raw
materials;
(xxviii)    Permitted Investments;
(xxix)    Investments consisting of Indebtedness permitted by Section 8.2.1
[Indebtedness], Liens permitted by Section 8.2.2 [Liens], Restricted Payments
permitted by Section 8.2.5 [Restricted Payments], fundamental changes permitted
by Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions],
dispositions permitted by Section 8.2.7 [Dispositions of Assets or
Subsidiaries], and repurchases of Equity Interests permitted by Section 8.2.8
Affiliate Transactions];
(xxx)    in addition to the Investments permitted above, other Investments, so
long as, with respect to each Investment under this clause (xx), immediately
after giving effect to the reduction of the Investments Basket that is required
by clause (c) of the definition of

89

--------------------------------------------------------------------------------



“Investments Basket” with respect to such Investment, the Investments Basket
would not be less than zero ($-0-).
8.2.5    Restricted Payments. Each of the Loan Parties shall not, and shall not
permit any of its Material Subsidiaries to, make or pay, or agree to become or
remain liable to make or pay, any Restricted Payment, except:
(i)    Restricted Payments made by any Subsidiary of the Parent to the Parent or
any other Subsidiary of the Parent and, in the case of a Restricted Payment by a
Subsidiary that is not directly or indirectly owned by the Parent, to (A) the
Parent or such other Subsidiary and (B) to each other owner of Equity Interests
of such Subsidiary based on their relative ownership interests or more favorable
basis from the perspective of the Parent or such other Subsidiary,
(ii)    so long as no Potential Default or Event of Default shall have occurred
and be continuing at the time of declaration, Restricted Payments made by the
Parent to the holders of its Equity Interests not in excess in any fiscal year
of $10,000,000; provided that if the Restricted Payments made pursuant to this
clause (ii) shall be less than $10,000,000 in any fiscal year, the difference
between $10,000,000 and the amount of Restricted Payments actually declared and
paid in such fiscal year shall be available to declare and pay Restricted
Payments in subsequent fiscal years; provided further that in no event shall the
amount of Restricted Payments made pursuant to this clause (ii) exceed
$20,000,000 in any fiscal year;
(iii)    noncash repurchases of Equity Interests deemed to occur upon exercise
of stock options if such Equity Interests represent a portion of the exercise
price of such options;
(iv)    Restricted Payments or other distributions payable solely in the Equity
Interests of the Parent;
(v)    Restricted Payments, the proceeds of which are used by the Parent to make
cash payments in lieu of the issuance of fractional shares in connection with
the exercise warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Parent; provided that any such cash
payment shall not be for the purpose of evading the limitations set forth in
this Section 8.2.5 (as determined in good faith by the board of directors or any
authorized committee thereof); and
(vi)    in addition to the Restricted Payments permitted above, so long as no
Potential Default or Event of Default shall have occurred and be continuing at
the time of declaration, other Restricted Payments, so long as, with respect to
each Restricted Payment under this clause (vi), immediately after giving effect
to the reduction of the Restricted Payments Basket that is required by clause
(c) of the definition of “Restricted Payments Basket” with respect to such
Restricted Payment, the Restricted Payments Basket would not be less than zero
($-0-).
8.2.6    Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Material Subsidiaries to,
dissolve (other than a dissolution contemplated by Section 8.2.7(v)), liquidate
or wind-up its affairs, or become a party

90

--------------------------------------------------------------------------------



to any merger or consolidation, or acquire by purchase, lease or otherwise all
or substantially all of the assets of, or the assets constituting a business or
a division or line of business of, a Person or Equity Interests of any other
Person, except that:
(i)    any Subsidiary (other than a Borrower) may merge, amalgamate or
consolidate with or liquidate into (A) any Borrower so long as such Borrower
shall be the continuing or surviving Person, (B) any one or more Subsidiaries;
provided that when any Subsidiary that is a Loan Party is merging, amalgamating
or consolidating with another Subsidiary, a Loan Party shall be the continuing
or surviving Person, or (C) any other Person in order to effect a Permitted
Acquisition or an Investment permitted under clause (iv) or clause (xiv) of
Section 8.2.4 [Investments] so long as the continuing or surviving Person is a
Subsidiary which shall be or becomes a Loan Party;
(ii)    Non-Material Subsidiaries may consolidate or merge into other
Non-Material Subsidiaries; and
(iii)    the Parent or any Subsidiary may effect a Permitted Acquisition.
8.2.7    Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Material Subsidiaries to, sell, convey,
assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of Equity Interests of a Subsidiary of such Loan Party), except:
(iii)    transactions involving the sale of inventory in the ordinary course of
business;
(iv)    any sale, transfer or lease of obsolete or worn-out assets or assets
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;
(v)    any sale, transfer or lease of assets which are replaced by substitute
assets acquired or leased in compliance with Section 8.2.14 [Capital
Expenditures and Leases]; provided that such substitute assets, if owned by a
Loan Party, are subject to the Administrative Agent’s Prior Security Interest as
and to the extent provided on the applicable Collateral Document;
(vi)    any sale, transfer, lease or other disposition identified by the Parent
in a writing delivered to the Administrative Agent on or prior to the Closing
Date;
(vii)    any sale, transfer, lease or other disposition of non-core assets,
including Equity Interests, acquired in connection with a Permitted Acquisition
to the extent the Parent identified such assets to the Administrative Agent
promptly after the Permitted Acquisition;
(viii)    dispositions of property by the Parent or any Subsidiary to the Parent
or any other Subsidiary (including any such disposition effected pursuant to a
merger, liquidation

91

--------------------------------------------------------------------------------



or dissolution that is otherwise permitted under Section 8.2.4 [Loans and
Investments] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions]); provided that if the transferor of such property is a Loan Party
then (A) the transferee thereof must be a Loan Party or (B) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 8.2.4 and any Indebtedness corresponding to such Investment is permitted
by Section 8.2.1;
(ix)    dispositions of accounts receivable in connection with the collection or
compromise thereof;
(x)    leases, subleases, licenses or sublicenses of property (including
intellectual property and software) and which do not materially interfere with
the business of the Parent and the Subsidiaries, taken as a whole;
(xi)    transfers of property subject to Involuntary Dispositions upon receipt
of the net cash proceeds of such Involuntary Disposition;
(xii)    dispositions of Investments in joint ventures, to the extent required
by, or made pursuant to buy/sell arrangements between the joint venture parties
set forth in, joint venture arrangements and similar binding arrangements;
(xiii)    any surrender or waiver of contractual rights or the settlement,
release or surrender of contractual rights or other litigation claims in the
ordinary course of business;
(xiv)    the termination of any Swap;
(xv)    dispositions of cash or cash equivalents so long as such disposition
does not cause the breach of any prohibition or limitation binding on the Parent
or any of its Subsidiaries in this Agreement; and
(xvi)    any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (xii) above, provided that (A) the
aggregate sale price or consideration (or imputed value in the case of leases by
reference to rentals payable thereunder to the extent determinable) of the
assets that are the subject of all such sales, transfers and leases made in any
fiscal year shall not exceed an amount equal to 10% of the consolidated total
assets of the Parent and its Subsidiaries as of the end of fiscal year of the
Parent most recently ended, and (B) at least 75% sale price or consideration in
any such sale, transfer or lease shall be paid in cash concurrently with the
consummation thereof.
8.2.8    Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Material Subsidiaries to, enter into or carry out any
transaction (including purchasing property or services from or selling property
or services to any Affiliate of any Loan Party) with any Affiliate of any Loan
Party, unless such transaction is not otherwise prohibited by this Agreement, is
upon fair and reasonable arm’s-length terms and conditions, when taken as a
whole, substantially as favorable to such Loan Party or Material Subsidiary as
would be obtainable by such Loan Party or Material Subsidiary at the time in a
comparable arm’s-length transaction

92

--------------------------------------------------------------------------------



with a Person other than an Affiliate, which terms and conditions shall be in
accordance with all applicable Law, other than:
(i)    transactions between a Loan Party or any Material Subsidiary and a Loan
Party or any Subsidiary or any entity that becomes a Subsidiary as a result of
such transaction (including via merger, consolidation or amalgamation in which a
Material Subsidiary is the surviving entity);
(ii)    entering into employment, consulting and severance and other payment
arrangements between the Parent or a Material Subsidiary and its respective
officers, consultants and employees, as determined in good faith by the board of
directors or senior management of the relevant Person;
(iii)    the payment of fees, expenses, indemnities or other payments pursuant
to, and transactions pursuant to, the permitted agreements in existence on the
Closing Date set forth on Schedule 8.2.8 or any amendment thereto to the extent
such an amendment is not adverse when taken as a whole in any material respect
to the interests of the Lenders or the Administrative Agent;
(iv)    Restricted Payments permitted under Section 8.2.5;
(v)    (A) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put-call rights or similar rights
with employees, officers or directors, and (B) any employee compensation,
benefit plan or arrangement, any health, disability or similar insurance plan
which covers employees, and any reasonable employment contract and transactions
pursuant thereto; and
(vi)    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;
8.2.9    [Reserved].
8.2.10    Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Material Subsidiaries to, engage in any
business other than the businesses engaged in by them as of the Closing Date, or
any business or any business substantially related, incidental or complimentary
thereto. Each Foreign Holding Company shall not engage in any material business
or operations or acquire any assets or incur any liabilities other than (i)
holding the ownership interests of one or more CFCs, and (ii) such other
activities as are required or prudent in connection with the maintenance of good
standing and administration of such Loan Party.
8.2.11    Fiscal Year. The Parent shall not, and shall not permit any Subsidiary
of the Parent to, change its fiscal year from the twelve-month period beginning
January 1 and ending December 31.
8.2.12    [Reserved].

93

--------------------------------------------------------------------------------



8.2.13    Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Material Subsidiaries to, amend in any
respect its certificate of incorporation (including any provisions or
resolutions relating to its Equity Interests), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents if such change would be
adverse in any material respect to any interest of the Lenders or the
Administrative Agent.
8.2.14    Capital Expenditures. Each Loan Party shall not, and shall not permit
any of its Subsidiaries to, make in any fiscal year any payments on account of
Capital Expenditures if immediately after giving effect to the reduction of the
Capital Expenditures Basket that is required by clause (c) of the definition of
“Capital Expenditures Basket” with respect to such Capital Expenditure, the
Capital Expenditures Basket for such fiscal year would be less than zero ($-0-).
8.2.15    [Reserved].
8.2.16    Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio as of the end of any fiscal quarter to exceed 3.50 to 1.0.
8.2.17    Minimum Interest Coverage Ratio. The Loan Parties shall not permit the
ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense of
the Parent and its Subsidiaries, calculated as of the end of each fiscal quarter
for the four (4) fiscal quarters then ended, to be less than 3.00 to 1.0.
8.2.18    [Reserved].
8.2.19    Limitation on Negative Pledges and Other Restrictions. Each of the
Loan Parties shall not, and shall not permit any Subsidiary to, enter into or
suffer to exist any Contractual Obligation (other than this Agreement or any
other Loan Document) that
(a)    limits the ability (i) of any Loan Party or Material Subsidiary to make
Restricted Payments to any Loan Party or other Subsidiaries that own its Equity
Interests or to otherwise transfer property to such Loan Party or other
Subsidiaries, (ii) of any Material Subsidiary to Guaranty the Indebtedness of
the Borrowers or (iii) of the Parent or any Material Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; or
(b)    requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person; provided, however,
that the foregoing shall not apply to Contractual Obligations which
(1)    (A) exist on the date hereof and (to the extent not otherwise permitted
by this Section 8.2.19) are listed on Schedule 8.2.19 hereto and (B) to the
extent Contractual Obligations permitted by clause (A) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension, replacement or refinancing of such Indebtedness so
long as such renewal, extension, replacement or refinancing does not expand the
scope of the restrictions described in clause (a), or this clause (b) that are
contained in such Contractual Obligation,

94

--------------------------------------------------------------------------------



(2)    are binding on a Material Subsidiary at the time such Material Subsidiary
first becomes a Material Subsidiary, so long as such Contractual Obligations
were not entered into in contemplation of such Person becoming a Material
Subsidiary,
(3)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 8.2.4 [Loans and
Investments],
(4)    are restrictions imposed by any agreement related to Indebtedness
permitted by Section 8.2.1 [Indebtedness], to the extent such restrictions are
not more restrictive, taken as a whole, than the restrictions contained in this
Agreement,
(5)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate only
to the assets subject thereto,
(6)    comprise restrictions or Liens imposed by any agreement relating to
Indebtedness permitted pursuant to Section 8.2.1 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(7)    are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest,
(8)    are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business;
(9)    restrictions imposed by Applicable Law,
(10)    customary restrictions and conditions contained in the document relating
to any Lien, so long as (A) such Lien is a permitted under Section 8.2.2 and
such restrictions or conditions relate only to the specific asset subject to
such Lien and (B) such restrictions and conditions are not created for the
purpose of avoiding the restrictions imposed by this Section 8.2.19,
(11)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,
(12)    customary limitations and restrictions in agreements entered into to
effect a disposition permitted by Section 8.2.7 [Dispositions of Assets or
Subsidiaries]; and
(13)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (11) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Parent, no
more restrictive with respect to such Restricted Payment and other payment
restrictions than those contained in the Restricted Payment or other payment

95

--------------------------------------------------------------------------------



restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.
8.3    Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:
8.3.15    Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of the Parent and its
Subsidiaries, consisting of a consolidated and consolidating balance sheet as of
the end of such fiscal quarter and related consolidated and consolidating
statements of income, stockholders’ equity and cash flows for the fiscal quarter
then ended and the fiscal year through that date, all in reasonable detail and
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, President or a Financial Officer of the Parent as having been prepared
in accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year.
8.3.16    Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Parent,
financial statements of the Parent and its Subsidiaries consisting of a
consolidated and consolidating balance sheet as of the end of such fiscal year,
and related consolidated and consolidating statements of income, stockholders’
equity and cash flows for the fiscal year then ended, all in reasonable detail
and setting forth in comparative form the financial statements as of the end of
and for the preceding fiscal year, and certified by independent certified public
accountants of nationally recognized standing satisfactory to the Administrative
Agent. The certificate or report of accountants shall be free of any so-called
‘going concern’ qualification and any scope of audit qualification (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur).
8.3.17    Certificate of the Parent. Concurrently with the financial statements
of the Parent and its Subsidiaries furnished to the Administrative Agent and to
the Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and
8.3.2 [Annual Financial Statements], a certificate (each a “Compliance
Certificate”) of the Parent signed by the Chief Executive Officer, President or
a Financial Officer of the Parent, in the form of Exhibit 8.3.3.
8.3.18    Notices.
8.3.18.1    Default. Promptly after any Authorized Officer of the Parent has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.
8.3.18.2    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which if
adversely determined would constitute a Material Adverse Change.

96

--------------------------------------------------------------------------------



8.3.18.3    Casualty. Notice of any occurrence causing a material loss or
decline in value of the Collateral and the estimated (or actual, if available)
amount of such loss or decline if such loss or decline would reasonably be
expected to cause a Material Adverse Change, promptly following an Authorized
Officer becoming aware of any such loss or decline in value.
8.3.18.4    Other Reports. Promptly upon their becoming available to the
Borrowers:
(i)    Annual Budget. The annual consolidated budget of the Parent and its
Subsidiaries, to be supplied not later than ninety (90) days after the
commencement of the fiscal year to which such budget is applicable,
(ii)    SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Parent with the Securities and Exchange Commission.
(iii)    Other Information. Such other reports and information relating to the
Parent and its Subsidiaries and their business, property and liabilities,
including proposed Permitted Acquisitions, as any of the Lenders may from time
to time reasonably request.
Documents required to be delivered pursuant to Section 8.3.1, Section 8.3.2 and
clauses (i) and (ii) of Section 8.3.4.4 (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Parent posts such documents, or provides a link
thereto on the Parent’s website on the Internet; or (ii) on which such documents
are posted on the Parent’s behalf on IntraLinks/IntraAgency/SyndTrak or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (A) upon the request of the Administrative
Agent, the Parent shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender and (B) the Parent
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Except for Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery of or maintaining its
copies of such documents.
9.
DEFAULT

9.1    Events of Default. An “Event of Default” shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):
9.1.20    Payments Under Loan Documents. The Borrowers shall fail to pay (i) any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment

97

--------------------------------------------------------------------------------



due at maturity) or any Reimbursement Obligation on the date on which such
principal or Reimbursement Obligation becomes due in accordance with the terms
hereof or thereof, or (ii) any interest on any Loan, any Commitment Fee, any
Letter of Credit Fee or any other amount owing hereunder or under the other Loan
Documents within three (3) Business Days of the date on which such interest or
other amount becomes due in accordance with the terms hereof or thereof;
9.1.21    Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;
9.1.22    Anti-Terrorism Laws. Any representation or warranty contained in
Section 6.1.16 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;
9.1.23    Breach of Negative Covenants, Visitation Rights or Anti-Terrorism
Laws. Any of the Loan Parties shall default in the observance or performance of
any covenant contained in Section 8.1.5 [Visitation Rights], Section 8.1.9
[Anti-Terrorism Laws; International Trade Law Compliance] or Section 8.2
[Negative Covenants];
9.1.24    Breach of Other Covenants. Any of the Loan Parties shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of thirty (30) days after the earlier of (i) notice of such default
by the Administrative Agent, and (ii) knowledge of such default by an Authorized
Officer of the Parent;
9.1.25    Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur and be continuing at any time under the terms of any other
agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $25,000,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any Indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;
9.1.26    Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $25,000,000 in the aggregate (net of any amounts
that are covered by insurance or bonded) shall be entered against any Loan Party
by a court having jurisdiction in the premises, which judgment is not
discharged, vacated, bonded or stayed pending appeal within a period of thirty
(30) days from the date of entry;
9.1.27    Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or

98

--------------------------------------------------------------------------------



become or be declared ineffective or inoperative or shall in any way be
challenged or contested or cease to give or provide the respective Liens,
security interests, rights, titles, interests, remedies, powers or privileges
intended to be created thereby;
9.1.28    Proceedings Against Assets. Collateral having a value in excess of
$25,000,000 is attached, seized, levied upon and the same is not released,
vacated or fully bonded within sixty (60) days thereafter;
9.1.29    Events Relating to Pension Plans and Multiemployer Plans. An ERISA
Event occurs with respect to a Pension Plan which has resulted or could
reasonably be expected to result in liability of the Parent or any member of the
ERISA Group under Title IV of ERISA to the Pension Plan or the PBGC in an
aggregate amount that would reasonably be expected to result in a Material
Adverse Change, or the Parent or any member of the ERISA Group fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan, and such failure would reasonably be expected to
result in a Material Adverse Change;
9.1.30    Change of Control. A Change of Control shall occur; or
9.1.31    Relief Proceedings. A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of sixty (60)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such Relief Proceeding, (ii) any Loan Party or Subsidiary of a
Loan Party institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party ceases to
be Solvent or admits in writing its inability to pay its debts as they mature.
9.2    Consequences of Event of Default.
9.2.19    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.11 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrowers, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrowers to, and the
Borrowers shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrowers hereby pledge to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and

99

--------------------------------------------------------------------------------



9.2.20    Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.12 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrowers to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and
9.2.21    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrowers or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are (i) subject to the provisions
of Section 2.1.3 [Certain Limitations] and Section 5.1.2 [Bifurcation] and (ii)
in addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender or their respective Affiliates and participants
may have. Each Lender and the Issuing Lender agrees to notify the Borrowers and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application; and
9.2.22    Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall, subject to the
provisions of Section 2.1.3 [Certain Limitations] and Section 5.1.2
[Bifurcation], be applied as follows:
(i)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and each Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and the Swing Loan Lenders in
proportion to the respective amounts described in this clause First payable to
them;
(ii)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under

100

--------------------------------------------------------------------------------



the Loan Documents, including attorney fees, ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them;
(iii)    Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
(iv)    Fourth, to payment of (or, as applicable, to Cash Collateralize) that
portion of the Obligations constituting unpaid principal of the Loans, unpaid or
outstanding Letter of Credit Obligations and payment obligations then owing
under Lender Provided Commodity Hedges, Lender Provided Interest Rate Hedges,
Lender Provided Foreign Currency Hedges and Other Lender Provided Financial
Service Products, ratably among the Lenders, the Issuing Lender, and the Lenders
or Affiliates of Lenders that provide Lender Provided Commodity Hedges, Lender
Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges and Other
Lender Provided Financial Service Products, in proportion to the respective
amounts described in this clause Fourth held by them; and
(v)    Last, the balance, if any, to the Loan Parties or as required by Law.
Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.
10.
THE ADMINISTRATIVE AGENT

10.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrowers nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
10.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other

101

--------------------------------------------------------------------------------



advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
10.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

102

--------------------------------------------------------------------------------



10.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
10.6    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrowers (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers,

103

--------------------------------------------------------------------------------



privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and Section
11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
If the Person serving as the Administrative Agent resigns as Administrative
Agent under this Section 10.6, such resigning Person shall also resign as an
Issuing Lender if it is then an Issuing Lender. Upon the appointment of a
successor Administrative Agent hereunder, such successor shall (i) succeed to
all of the rights, powers, privileges and duties of such resigning Person as the
retiring Issuing Lender and Administrative Agent and such resigning Person shall
be discharged from all of its respective duties and obligations as Issuing
Lender and Administrative Agent under the Loan Documents, and (ii) issue letters
of credit in substitution for the Letters of Credit issued by such resigning
Person, if any, outstanding at the time of such succession or make other
arrangement satisfactory to such resigning Person to effectively assume the
obligations of PNC with respect to such Letters of Credit.
10.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.8    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers, Co-Syndication Agents, or Co-Documentation
Agents shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
10.9    Administrative Agent’s Fee. The Borrowers shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) between the
Parent and Administrative Agent, as amended from time to time.
10.10    Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or Equity Interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted

104

--------------------------------------------------------------------------------



under Section 8.2.7 [Dispositions of Assets or Subsidiaries] or Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions], and (ii) any Guarantor
from its obligations under the Guaranty Agreement if the ownership interests in
such Guarantor are sold or otherwise disposed of or transferred to persons other
than Loan Parties in a transaction permitted under Section 8.2.7 [Dispositions
of Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] or if such Guarantor is designated by the Parent
(upon delivery of evidence reasonably satisfactory to the Administrative Agent)
to be a Non-Material Subsidiary.
10.11    No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
11.
MISCELLANEOUS

11.1    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Parent, on behalf of the Loan Parties, may from time to time enter into
written agreements amending or changing any provision of this Agreement or any
other Loan Document or the rights of the Lenders or the Loan Parties hereunder
or thereunder, or may grant written waivers or consents hereunder or thereunder.
Any such agreement, waiver or consent made with such written consent shall be
effective to bind all the Lenders and the Loan Parties; provided, that no such
agreement, waiver or consent may be made which will:
11.1.5    Increase of Commitment. Increase the amount of the Revolving Credit
Commitment or Incremental Term Loan Commitment, if any, of any Lender hereunder
without the consent of such Lender;
11.1.6    Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan, the Commitment Fee or any other fee payable to any Lender, or reduce
the principal amount of or the rate of interest borne by any Loan or reduce the
Commitment Fee or any other fee payable to any Lender, without the consent of
each Lender directly affected thereby (other than as a result of waiving the
applicability of any post-default increase in interest rates and fees or any
changes to the definition of, or the components of the definition of, “Leverage
Ratio”);
11.1.7    Release of Collateral or Guarantor. Except for sales of assets
permitted by Section 8.2.7 [Dispositions of Assets or Subsidiaries] and releases
permitted under Section 10.10

105

--------------------------------------------------------------------------------



[Authorization to Release Collateral and Guarantors], release all or
substantially all of the Collateral or any Guarantor from its Obligations under
the Guaranty Agreement without the consent of all Lenders (other than Defaulting
Lenders); or
11.1.8    Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders],
Section 10.3 [Exculpatory Provisions], Section 5.3 [Sharing of Payments by
Lenders], Section 9.2.4 [Application of Proceeds] or this Section 11.1, alter
any provision regarding the pro rata treatment of the Lenders or requiring all
Lenders to authorize the taking of any action or reduce any percentage specified
in the definition of Required Lenders, in each case without the consent of all
of the Lenders;
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or a
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lender or such Swing Loan Lender, as applicable, and
provided, further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Parent shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to Section
5.6.2 [Replacement of a Lender]. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
In addition, this Agreement (including provisions regarding pro rata payments or
sharing of payments) may be amended with the written consent of the
Administrative Agent, the Borrowers and the Lenders wishing to participate (and
no other consent shall be required) to implement one or more “amend and extend”
transactions, (a) which “amend and extend” transactions may be effected through
the addition of one or more additional tranches to this Agreement, (b) to permit
the extensions of credit from time to time outstanding under any such tranches
described in the foregoing clause (a) and the outstanding principal and accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and (c) to include appropriately the Lenders
participating in any such tranches described in the foregoing clause (a) in (i)
any determination of the Required Lenders and (ii) provisions regarding pro rata
payments or sharing of payments; provided that the terms of the relevant “amend
and extend” transaction provide that an offer to participate in the relevant
transaction be made available to all Lenders of the relevant class of Loans
and/or Commitments on a pro rata basis. For the avoidance of doubt (A) this
paragraph shall supersede any provision of this Section 11.1 to the contrary,
and (B) any such “amend and extend” amendment or restatement shall not provide
for an increase in the aggregate principal amount of

106

--------------------------------------------------------------------------------



Loans or Commitments hereunder unless such increase is (1) pursuant to the terms
and conditions of Section 3 [Increase In Revolving Credit Commitments; New Term
Loan Commitments] or (2) approved by the Required Lenders.
Notwithstanding anything to the contrary contained in this ‎Section 11.1, (a)
the Loan Documents and related documents executed by the Loan Parties in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented and waived with the
consent of the Administrative Agent and the Parent without the need to obtain
the consent of any other Person if such amendment, supplement or waiver is
delivered in order (i) to comply with local law or advice of local counsel, (ii)
to cure ambiguities, omissions, mistakes or defects or (iii) to cause such Loan
Document or other document to be consistent with this Agreement and the other
Loan Documents and (b) if following the Closing Date, the Administrative Agent
and the Parent shall have jointly identified an ambiguity, inconsistency,
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Documents if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof.
11.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.
11.3    Expenses; Indemnity; Damage Waiver.
11.3.10    Costs and Expenses. The Parent shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of one
counsel for the Administrative Agent and one local counsel in each relevant
jurisdiction), and shall pay all fees and time charges and disbursements for
attorneys who may be employees of the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation,
due diligence, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out‑of‑pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents,

107

--------------------------------------------------------------------------------



including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, and (iv) all reasonable out-of-pocket
expenses of the Administrative Agent to the extent provided in Section 8.1.5
[Visitation Rights]. Each Loan Party, the Administrative Agent, the Issuing
Lender, each Swing Loan Lender and each Lender agree that, absent circumstances
reasonably approved by the Borrowers, costs and expenses shall not be deemed
“reasonable” if invoiced more than six (6) months after the date of service or
incurrence thereof.
11.3.11    Indemnification by the Borrowers. The Parent (on a joint and several
basis for itself and all other Loan Parties) and each of Harko and VAC (on a
several basis solely as to itself) shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and the Issuing Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrowers under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising from
actual or alleged liability under Environmental Laws or pertaining to
environmental liabilities or claims thereof, whether based on contract, tort or
any other theory, whether brought by a third party or by a Borrower or any other
Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by a Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 11.3.2 [Indemnification by the Borrowers] shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.
11.3.12    Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under Sections 11.3.1 [Costs
and Expenses] or 11.3.2 [Indemnification by the Borrowers] to be paid by it to
the Administrative Agent (or any sub-agent

108

--------------------------------------------------------------------------------



thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.
11.3.13    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
11.3.14    Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.
11.4    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.
11.5    Notices; Effectiveness; Electronic Communication.
11.5.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed

109

--------------------------------------------------------------------------------



to have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices delivered through
electronic communications to the extent provided in Section 11.5.2 [Electronic
Communications], shall be effective as provided in such Section.
11.5.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in their
respective sole discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
11.5.3    Change of Address, Etc. Any party hereto may change its address,
e‑mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.
11.6    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
11.7    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrowers
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.

110

--------------------------------------------------------------------------------



11.8    Successors and Assigns.
11.8.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
11.8.2    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owed to it); provided that any such assignment shall be subject to the
following conditions:
(iii)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, or $5,000,000, in the case of an Incremental Term Loan of such assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed).
(iv)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

111

--------------------------------------------------------------------------------



(v)    Required Consents. No consent shall be required for any assignment except
for:
(A)    the consent of the Administrative Agent, each Swing Loan Lender and the
Issuing Lender (which shall not be unreasonably withheld or delayed) shall be
required unless such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; and
(B)    the consent of the Parent (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Parent shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and
(C)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(vi)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500
(unless such processing and recordation fee is waived by the Administrative
Agent in its sole discretion) and any Tax forms required to be provided under
Section 5.9 [Taxes], and the assignee, if it is not a Lender, shall deliver to
the Administrative Agent an administrative questionnaire provided by the
Administrative Agent.
(vii)    No Assignment to Borrowers. No such assignment shall be made to a
Borrower or any of a Borrower’s Affiliates or Subsidiaries.
(viii)    No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
(ix)    No Assignment to Disqualified Lender or Defaulting Lender. No such
assignment shall be made to a Defaulting Lender or a Disqualified Lender.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any

112

--------------------------------------------------------------------------------



assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 11.8.2 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.8.4 [Participations].
11.8.3    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time. Such register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is in such register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. Such
register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
11.8.4    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or any Borrower or any of any Borrower’s
Affiliates or Subsidiaries, a Defaulting Lender or a Disqualified Lender) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders, and the Issuing
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrowers agree that each Participant shall
be entitled to the benefits of Sections 4.4 [Libor Rate Unascertainable, Etc.],
5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the
requirements and limitations therein, including the requirements under Section
5.9.7 [Status of Lenders] (it being understood that the documentation required
under Section 5.9.7 [Status of Lenders] shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 11.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 5.8
[Increased Costs] or 5.9 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after

113

--------------------------------------------------------------------------------



the Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of Different
Lending Office] with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.2.3
[Set-off] as though it were a Lender; provided that such Participant agrees to
be subject to Section 5.3 [Sharing of Payments by Lenders] as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
11.8.5    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
11.8.6    Maintaining German Law Security. Each Loan Party accepts and confirms,
for the purpose of sections 401, 412 and 1250 para. 1(1) of the German Civil
Code (Bürgerliches Gesetzbuch) that all guarantees, indemnities and security
granted by it under any Collateral Document governed by the laws of Germany
will, notwithstanding any assignment or transfer in accordance with this Section
11.8, continue and be preserved for the benefit of the assignee and each of the
other parties secured in accordance with the terms of such Collateral Documents.
11.9    Confidentiality.
11.9.1    General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National

114

--------------------------------------------------------------------------------



Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
provided that unless specifically prohibited by applicable Law or court order,
the Administrative Agent, each Lender and the Issuing Lender shall make
reasonable efforts to notify the Parent of any such subpoena or similar legal
process prior to disclosure of such Information, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in (excluding in any case, a Disqualified
Lender), any of its rights or obligations under this Agreement or (B) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers and their obligations, (vii) with the
consent of the Borrowers or (viii) to the extent such Information (Y) becomes
publicly available other than as a result of a breach of this Section or
(Z) becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrowers or the other Loan Parties. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
11.9.2    Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to any Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].
11.10    Counterparts; Integration; Effectiveness.
11.10.1    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e‑mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

115

--------------------------------------------------------------------------------



11.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
11.11.1    Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of New York without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
York without regard to its conflict of laws principles.
11.11.2    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
11.11.3    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
11.11.4    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN

116

--------------------------------------------------------------------------------



SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
WITHOUT LIMITING THE TERMS OR EFFECTIVENESS OF ANY OF THE PRECEDING PROVISIONS
OF THIS SECTION 11.11.4, EACH FOREIGN LOAN PARTY HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS THE PARENT, AT ITS ADDRESS FROM TIME TO TIME SET FORTH ON
SCHEDULE 1.1(B), AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMON, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN
ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND
AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH FOREIGN LOAN PARTY AGREES
TO DESIGNATE A NEW DESIGNEE, APPOINT AND AGENT IN THE UNITED STATES OF AMERICA
ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT.
11.11.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.12    Obligations of Parent. Notwithstanding anything to the contrary in this
Agreement, none of the assets of Harko, VAC, and any other CFC, and each of
their Subsidiaries, shall serve directly or indirectly as security for the
Obligations of the Parent within the meaning of Section 1.956-2(c)(2) of the
United States Treasury Regulations.
11.13    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.
11.14    [Reserved].
11.15    Parallel Debt (German Law).

117

--------------------------------------------------------------------------------



11.15.1    Each Borrower agrees, by way of an abstract acknowledgement of debt
(abstraktes Schuldanerkenntnis), that in respect of any Corresponding Debt
(defined below) it will owe the same amount in full to the Administrative Agent
and that, accordingly, the Administrative Agent will have its own independent
right to request payment of amounts equal to, and in the currency of, the
respective Corresponding Debt. The Parallel Debt (defined below) of each
Borrower (i) shall become due and payable at the same time as its Corresponding
Debt, and (ii) is independent and separate from, and without prejudice to, its
Corresponding Debt.
11.15.2    The Parallel Debt of a Borrower shall be (i) decreased to the extent
that is Corresponding Debt has been irrevocably and unconditionally paid or
discharged, and (ii) increased to the extent that its Corresponding Debt has
increased, and the Corresponding Debt of a Borrower shall be (x) decreased to
the extent that its Parallel Debt has been irrevocably and unconditionally paid
or discharged, and (y) increased to the extent that its Parallel Debt has
increased, in each case provided that the Parallel Debt of a Borrower shall
never exceed its Corresponding Debt.
11.15.3    All amounts received or recovered by the Administrative Agent in
connection with this Section 11.15 to the extent permitted by applicable law,
shall, prior to the occurrence of an Event of Default, be applied to the
Obligations in such order as Administrative Agent may determine, and after and
during the continuance of an Event of Default, be applied in accordance with
Section 9.2 hereof.
11.15.4    For purposes of this Section 11.15, (i) “Parallel Debt” shall mean
any amount which a Borrower owes to the Administrative Agent under this Section
11.15, (ii) “Corresponding Debt” means any amount which a Borrower owes to a
Lender under or in connection with any Loan Document, and (iii) the
Administrative Agent (x) is the independent and separate creditor of each
Parallel Debt, (y) acts in its own name and not as Administrative Agent,
representative or trustee of the Lenders and its claims in respect of each
Parallel Debt shall not be held on trust, and (z) shall have the independent and
separate right to demand payment of each Parallel Debt in its own name
(including, without limitation, through any suit, execution, enforcement of
security, recovery of guarantees and applications for and voting in any kind of
insolvency proceeding).
11.15.5    This Section 11.15 applies for the purpose of determining the secured
obligations in the transaction security documents governed by German law.
11.16    German Limitation Language.
11.16.1    The restrictions in this Section 11.16 shall apply to any Obligation
of any Loan Party (i) incorporated in Germany as a limited liability company
(GmbH) (each a “German Guarantor”) (ii) or organized as a limited partnership
under the laws of the Federal Republic of Germany with a GmbH as its general
partner (GmbH & Co. KG), in each case resulting from such Loan Party’s liability
for Obligations owed by a direct or indirect shareholder of such Loan Party or
any Subsidiary of such shareholder (with the exception of Subsidiaries which are
also Subsidiaries of the respective Loan Party) (collectively, the “Cross
Liability Obligations”). In relation to any other amounts guaranteed, the
guarantee of the respective Loan Party remains unlimited.

118

--------------------------------------------------------------------------------



11.16.2    The restrictions in this Section 11.16 shall not apply to the extent
the Cross Liability Obligation is owed in respect of (i) loans to the extent
they are on-lent to a German Guarantor or any of its direct or indirect
Subsidiaries and such amount is not repaid or (ii) bank guarantees, letters of
credit or any other financial or monetary instrument issued for the benefit of
any of the creditors of a German Guarantor or any of its direct or indirect
Subsidiaries.
11.16.3    Restrictions on Payment
(i)    The parties to this Agreement agree that if payment under a
Cross-Liability Obligation would cause the amount of a German Guarantor’s net
assets, as calculated pursuant to Section 11.16.4 below, to fall below the
amount of its registered share capital (Stammkapital) or increase an existing
shortage of its registered share capital in each case in violation of section 30
of the German Limited Liability Companies Act (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung) (“GmbHG”), (such event is hereinafter
referred to as a “Capital Impairment”), then the Administrative Agent shall,
subject to paragraphs (ii) to (iii) below, demand payment under the
Cross-Liability Obligation from such German Guarantor only to the extent such
Capital Impairment would not occur.
(ii)    If a German Guarantor does not notify the Administrative Agent in
writing (the “Management Notification”) within twenty (20) Business Days after
the Administrative Agent notified such German Guarantor of its intention to
demand payment under the Cross-Liability Obligation that a Capital Impairment
would occur (setting out in reasonable detail to what extent a Capital
Impairment would occur, providing an up-to-date pro forma balance sheet and a
statement if and to what extent a realization or other measures undertaken in
accordance with the mitigation provisions set out in Section 11.16.5 would not
prevent such Capital Impairment), then the restrictions set out in paragraph (i)
above shall not apply.
(iii)    If the Administrative Agent disagrees with the Management Notification,
such German Guarantor shall instruct Auditors to prepare an Auditors’
Determination (both as defined in Section 11.16.6 below). If such German
Guarantor does not provide an Auditors’ Determination within thirty (30)
Business Days from the date on which the Administrative Agent has notified such
German Guarantor of its objection against the Management Notification then the
restrictions set out in paragraph (i) above shall not apply and the
Administrative Agent shall not be obliged to assign or make available to such
German Guarantor any net proceeds realized.
11.16.4    Net Assets. The calculation of net assets (the “Net Assets”) shall be
determined in accordance with the provisions of the German Commercial Code
(Handelsgesetzbuch) (“HGB”) consistently applied by a German Guarantor in
preparing its unconsolidated balance sheets (Jahresabschluss according to
Section 42 GmbHG, Sections 242, 264 HGB) in the previous years, save that the
following balance sheet items shall be adjusted as follows:
(i)    the amount of any increase in a German Guarantor’s registered share
capital which was carried out after such German Guarantor became a party to this
Agreement without the prior written consent of the Administrative Agent shall be
deducted from the amount of such German Guarantor’s registered share capital;

119

--------------------------------------------------------------------------------



(ii)    loans provided to a German Guarantor by the Parent or any of its
Subsidiaries shall be disregarded, if and to the extent that such loans are
subordinated or are considered subordinated by law or by contract at least to
the rank pursuant to section 39 (1) No. 5 of the German Insolvency Code
(Insolvenzordnung), provided that such German Guarantor is, as a consequence of
payment under the Cross-Liability Obligation, entitled to a reimbursement claim
against the relevant lender and is entitled to set-off such reimbursement claim
against the relevant repayment claim under such loans;
(iii)    any funds borrowed by any Borrower under this Agreement which have been
or are on-lent to a German Guarantor or to any of its direct or indirect
Subsidiaries and have not yet been repaid at the time when payment under the
Cross-Liability Obligation is demanded, shall be disregarded;
(iv)    loans or other contractual liabilities incurred by a German Guarantor in
breach of the Loan Documents shall not be taken into account as liabilities.
11.16.5    Mitigation. Each German Guarantor shall:
(i)    realize, to the extent legally permitted in a situation where it does not
have sufficient Net Assets to maintain its registered share capital, any and all
of its assets that are shown in the balance sheet with a book value (Buchwert)
that is significantly lower than the market value of the assets to the extent
this is necessary to fulfill its obligations under the Loan Documents and
provided that such assets are not necessary for such German Guarantor’s business
(betriebsnotwending); and
(ii)    take measures (including, without limitation, setting-off claims or
dissolution of hidden reserves) to increase the amount of Net Assets to the
extent that such German Guarantor is legally permitted to do so and provided
that it is commercially justifiable to take such measures.
11.16.6    Auditors’ Determination.
(i)    If a German Guarantor claims that a Capital Impairment would occur on
payment under the Cross-Liability Obligations, such German Guarantor may (at its
own cost and expense) arrange for the preparation of a balance sheet as of the
date on which the payment under this Cross-Liability Obligation is sought
(Stichtagsbilanz) by a firm of recognized auditors (the “Auditors”) in order to
have such Auditors determine whether (and if so, to what extent) any payment
under this Cross-Liability Obligation would cause a Capital Impairment (the
“Auditors’ Determination”) and whether (and if so, to what extent) a realization
or other measures undertaken in accordance with the mitigation provisions set
out in Section 11.16.5 above would not prevent such Capital Impairment).
(ii)    The Auditors’ Determination shall be prepared, taking into account the
adjustments set out in Section 11.16.4 above, by applying the generally accepted
accounting principles applicable from time to time in the Federal Republic of
Germany (Grundsätze ordnungsmäßiger Buchführung) based on the same principles
and evaluation methods as constantly applied by such German Guarantor in the
preparation of its unconsolidated financial statements, in particular in the
preparation of its most recent annual balance sheet, and taking into
consideration applicable court

120

--------------------------------------------------------------------------------



rulings of German courts. Subject to Section 11.16.8, such Auditors’
Determination shall be binding on such German Guarantor and the Administrative
Agent except in case of manifest error.
(iii)    Even if such German Guarantor arranges for the preparation of an
Auditors’ Determination, such German Guarantor’s obligations under the
mitigation provisions set out in Section 11.16.5 shall continue to exist.
11.16.7    Improvement of Financial Condition.     If, after it has been
provided with an Auditors’ Determination which prevented it from demanding any
or only partial payment under the Cross-Liability Obligation, the Administrative
Agent ascertains in good faith that the financial condition of a German
Guarantor as set out in the Auditors’ Determination has substantially improved
(in particular, if such German Guarantor has taken any action in accordance with
the mitigation provisions set out in Section 11.16.5), the Administrative Agent
may, at such German Guarantor’s cost and expense, arrange for the preparation of
an updated balance sheet of such German Guarantor by applying the same
principles that were used for the preparation of the Auditors’ Determination by
the Auditors who prepared the Auditors’ Determination pursuant to Section
11.16.6(i) above in order for such Auditors to determine whether (and, if so, to
what extent) the Capital Impairment has been cured as a result of the
improvement of the financial condition of such German Guarantor. The
Administrative Agent may demand payment under the Cross-Liability Obligations to
the extent that the Auditors determine that the Capital Impairment has been
cured.
11.16.8    No waiver. Nothing in this Section 11.16 shall limit the
enforceability (other than as specifically set out herein), legality or validity
of the Cross-Liability Obligations or prevent the Administrative Agent from
claiming in court that the provision of the Cross-Liability Obligations and/or
making payments under the Cross-Liability Obligation by a German Guarantor does
not fall within the scope of section 30 GmbHG. The Administrative Agent’s rights
to any remedies it may have against a German Guarantor shall not be limited if,
due to a change of law or final binding decision of the German Federal Supreme
Court (Budesgerichtshof), the provision of the Cross-Liability Obligations
and/or making payments under the Cross-Liability Obligations by such German
Guarantor does not fall within the scope of section 30 GmbHG. The agreement of
the Administrative Agent to abstain from demanding any or part of the payment
under the Cross-Liability Obligations in accordance with the provisions above
shall not constitute a waiver (Verzicht) of any right granted under this
Agreement or any other Loan Document to the Administrative Agent.
11.16.8    Certain Limitation. In the case of a Loan Party organized as a
limited partnership under the laws of the Federal Republic of Germany with a
GmbH as its general partner (GmbH & Co. KG) payment under this Agreement or any
other Loan Document may be demanded up to an amount which does not cause such
Loan Party to be over-indebted. For any further demand under this Agreement or
other Loan Document against such Loan Party the aforementioned provisions shall
apply mutatis mutandis and all references to net assets shall be construed as a
reference to the net assets of the general partner of such Loan Party.
11.17    German Civil Code Release. Each Loan Party hereby releases any and all
Persons acting on its behalf pursuant to the terms of this Agreement from the
restrictions of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch)
(restriction of self-dealing).

121

--------------------------------------------------------------------------------



11.18    Parallel Debt A (Dutch Law).The Parent agrees, that in respect of any
Corresponding Debt A it will owe the same amount in full to the Administrative
Agent and that, accordingly, the Administrative Agent will have its own separate
and independent right to request payment of amounts equal to, and in the
currency of, the respective Corresponding Debt A. The Parallel Debt A of the
Parent (i) shall become due and payable at the same time as its Corresponding
Debt A, and (ii) is independent and separate from, and without prejudice to, its
Corresponding Debt A (Parallel Debt A).
11.18.1    The Parallel Debt A of the Parent shall be (i) decreased to the
extent that its Corresponding Debt A has been irrevocably and unconditionally
paid or discharged, and (ii) increased to the extent that its Corresponding Debt
A has increased, and the Corresponding Debt A of the Parent as the case may be
shall be (x) decreased to the extent that its Parallel Debt A has been
irrevocably and unconditionally paid or discharged, and (y) increased to the
extent that its Parallel Debt A has increased, in each case provided that the
Parallel Debt A of a the Parent shall never exceed its Corresponding Debt A.
11.18.2    All amounts received or recovered by the Administrative Agent in
connection with this Section 11.18 to the extent permitted by applicable law,
shall, prior to the occurrence of an Event of Default, be applied to the
Obligations in such order as Administrative Agent may determine, and after and
during the continuance of an Event of Default, be applied in accordance with
Section 9.2 hereof.
11.18.3    For purposes of this Section 11.18, (i) “Parallel Debt A” shall mean
any amount which the Parent owes to the Administrative Agent under this Section
11.18, (ii) “Corresponding Debt A” means any amount which the Parent owes to a
Lender under or in connection with any Loan Document, and (iii) the
Administrative Agent (x) is the independent and separate creditor of each
Parallel Debt A, (y) acts in its own name and not as Administrative Agent,
representative or trustee of the Lenders and its claims in respect of each
Parallel Debt A shall not be held on trust, and (z) shall have the independent
and separate right to demand payment of each Parallel Debt A in its own name
(including, without limitation, through any suit, execution, enforcement of
security, recovery of guarantees and applications for and voting in any kind of
insolvency proceeding).
11.18.4    This Section 11.18 applies for the purpose of determining the secured
obligations in the transaction security documents governed by Dutch law.
11.19    Parallel Debt B (Dutch law).
11.19.1    Each Foreign Loan Party agrees, that in respect of any Corresponding
Debt B it will owe the same amount in full to the Administrative Agent and that,
accordingly, the Administrative Agent will have its own separate and independent
right to request payment of amounts equal to, and in the currency of, the
respective Corresponding Debt B. The Parallel Debt B of each Foreign Loan Party
(i) shall become due and payable at the same time as its Corresponding Debt B,
and (ii) is independent and separate from, and without prejudice to, its
Corresponding Debt B (Parallel Debt B).

122

--------------------------------------------------------------------------------



11.19.2    The Parallel Debt B of each Foreign Loan Party shall be (i) decreased
to the extent that its Corresponding Debt B has been irrevocably and
unconditionally paid or discharged, and (ii) increased to the extent that its
Corresponding Debt B has increased, and the Corresponding Debt B of each Foreign
Loan Party as the case may be shall be (x) decreased to the extent that its
Parallel Debt B has been irrevocably and unconditionally paid or discharged, and
(y) increased to the extent that its Parallel Debt B has increased, in each case
provided that the Parallel Debt B of a Foreign Loan Party shall never exceed its
Corresponding Debt B.
11.19.3    All amounts received or recovered by the Administrative Agent in
connection with this Section 11.19 to the extent permitted by applicable law,
shall, prior to and during the occurrence of an Event of Default, be applied to
the Obligations in such order as Administrative Agent may determine, and after
an Event of Default, be applied in accordance with Section 9.2 hereof.
11.19.4    For purposes of this Section 11.19, (i) “Parallel Debt B” shall mean
any amount which a Foreign Loan Party owes to the Administrative Agent under
this Section 11.19, (ii) “Corresponding Debt B” means any amount which a Foreign
Loan Party owes to a Lender under or in connection with any Loan Document, and
(iii) the Administrative Agent (x) is the independent and separate creditor of
each Parallel Debt B, (y) acts in its own name and not as Administrative Agent,
representative or trustee of the Lenders and its claims in respect of each
Parallel Debt B shall not be held on trust, and (z) shall have the independent
and separate right to demand payment of each Parallel Debt B in its own name
(including, without limitation, through any suit, execution, enforcement of
security, recovery of guarantees and applications for and voting in any kind of
insolvency proceeding).
11.19.5    This Section 11.19 applies for the purpose of determining the secured
obligations in the transaction security documents governed by Dutch law.


[The remainder of this page is intentionally left blank.]










IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.


ATTEST:                    OM GROUP, INC.


By: /s/ Christopher M. Hix                
Name:    Christopher M. Hix
Title: Vice President and Chief Financial Officer


HARKO C.V.


By: OMG Harko Holdings, LLC,
its general partner


By: /s/ Christopher M. Hix                
Name: Christopher M. Hix
Title: Vice President




VAC GERMANY GMBH


By: /s/ Valerie Gentile Sachs            
Name:    Valerie Gentile Sachs
Title: Managing Director




















COMPUGRAPHICS U.S.A. INC.
OMG AMERICAS, INC.
OMG ELECTRONIC CHEMICALS, LLC
OMG ENERGY HOLDINGS, INC.
OMG HARKO HOLDINGS, LLC




By: /s/ Christopher M. Hix                
Name:    Christopher M. Hix
Title: Vice President




EAGLEPICHER TECHNOLOGIES, LLC
EAGLEPICHER MEDICAL POWER, LLC




By: /s/ Emily Russell                
Name: Emily Russell
Title: Secretary
  


EPEP HOLDING COMPANY, LLC


By: EaglePicher Technologies, LLC,
its sole member




By: /s/ Emily Russell                
Name: Emily Russell
Title: Secretary














OMG GERMANY SUBSIDIARY
HOLDING GMBH




By: /s/ Valerie Gentile Sachs            
Name:    Valerie Gentile Sachs
Title:    Managing Director


OMG BORCHERS GMBH




By: /s/ Michael Stanko                
Name: Michael Stanko
Title: Managing Director




OMG GERMANY HOLDING GMBH




By: /s/ Valerie Gentile Sachs            
Name:    Valerie Gentile Sachs
Title:    Managing Director


VAC BETEILIGUNGS-GMBH




By: /s/ Valerie Gentile Sachs            
Name:    Valerie Gentile Sachs
Title:    Managing Director




VAC FINANZIERUNG GMBH




By: /s/ Valerie Gentile Sachs            
Name:    Valerie Gentile Sachs
Title:    Managing Director








 





VAC PARTICIPATION GMBH




By: /s/ Valerie Gentile Sachs            
Name:    Valerie Gentile Sachs
Title:    Managing Director




VACUUMSCHMELZE GMBH & CO. KG


By: VAC Finanzierung GmbH, its general partner




By: /s/ Valerie Gentile Sachs            
Name: Valerie Gentile Sachs
Title: Managing Director




































OMG KOKKOLA CHEMICALS HOLDING (TWO) B.V.


A private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) with corporate seat in Hoorn




By: /s/ Valerie Gentile Sachs            
Name: Valerie Gentile Sachs
Title: Managing Director A




By: /s/ H.J. Witsenburg                
                        Name: H.J. Witsenburg
Title: Authorized Representative of Intertrust         (Netherlands) B.V.
(Managing Director B)


By: /s/ T.M.R.M. Shyamnarain            
Name: T.M.R.M. Shyamnarain
Title: Authorized Representative of Intertrust
                                (Netherlands) B.V. (Managing Director B)


    
    
VAC NETHERLANDS B.V.


A private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) with corporate seat in Hoorn
By: /s/ Hartmut Eisele                 
Name: Dr. Hartmut Eisele
Title: Managing Director








PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Lender, the Issuing
Lender and a Swing Loan Lender




By: /s/ Christian S. Brown        
Name: Christian S. Brown
Title: Senior Vice President








BANK OF AMERICA, N.A., as a Lender




By: /s/ Matthew Buzzelli        
Name: Matthew Buzzelli
Title: SVP




























WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
By: /s/ Jeffery A. White        
Name: Jeffery A. White
Title: Vice President




























BNP PARIBAS, as a Lender


By: /s/ Kwang Kyun Choi        
Name: Kwang Kyun Choi
Title: Vice President


and
By: /s/ Pawel Zelezik        
Name: Pawel Zelezik
Title: Vice President


























JPMORGAN CHASE BANK, N.A.,
as a Lender and a Swing Loan Lender




By: /s/ Dana J. Moran        
Name: Dana J. Moran
Title: Vice President












































































FIFTH THIRD BANK, as a Lender




By: /s/ Martin H. McGinty        
Name: Martin H. McGinty
Title: Vice President










































THE HUNTINGTON NATIONAL BANK, as a Lender


By: /s/ Joe Tonges        
Name: Joe Tonges
Title: Senior Vice President














































































RBS CITIZENS, N.A., as a Lender




By: /s/ Joshua Botnick        
Name: Joshua Botnick
Title: Relationship Manager






























SUMITOMO MITSUI BANKING CORPORATION, as a Lender


By: /s/ James D. Weinstein        
Name: James D. Weinstein
Title: Managing Director






























MIZUHO BANK, LTD., as a Lender


By: /s/ James R. Fayen        
Name: James R. Fayen
Title: Deputy General Manager


















SCHEDULE 1.1(A)
PRICING GRID--
VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO
Level
Leverage
Ratio
Commitment
Fee
Letter of Credit Fee
Base Rate Spread
LIBOR Rate Spread
I
Equal to or
less than 1.00 to 1.0


0.175%


1.125%


0.125%


1.125%
II
Greater than 1.00 to 1.0 but equal to or less than 1.75 to 1.0


0.200%


1.250%


0.250%


1.250%
III
Greater than 1.75 to 1.0 but equal to or less than 2.50 to 1.0


0.225%


1.500%


0.500%


1.500%
IV
Greater than 2.50 to 1.0 but equal to or less than 3.25 to 1.0


0.250%


1.750%


0.750%


1.750%
V


Greater than 3.25 to 1.0


0.300%


2.000%


1.000%


2.000%



For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:
(a)    The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be determined on the Closing Date
based on the Leverage Ratio computed on such date pursuant to a certification or
other evidence reasonably satisfactory to the Administrative Agent delivered by
the Parent to the Administrative Agent on the Closing Date.
(b)    The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Leverage Ratio as of
such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Commitment Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of Parent]. If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3, then the rates in
Level V shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.
(c)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrowers or for any other reason, the Borrowers or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrowers
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or Section 4.3 [Interest After Default] or Section 9
[Default]. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.






SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 1 of 2
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders
 


Lender
Amount of Commitment for Revolving Credit Loans
 


Ratable Share
Name: PNC Bank, National Association
Address: 1900 East Ninth Street
Cleveland, OH 44114
Attention: Christian S. Brown
Senior Vice President
Telephone: (216) 222-8120
Telecopy: (216) 222-9396
$70,000,000
20.000000000%
 
 
 
Name: Bank of America, N.A.
Address: 1375 E 9th ST
STE 1300
Cleveland, OH 44114
Attention: Matthew Buzzelli
Senior Vice President
Telephone: (216) 776-4806
Telecopy: (312) 453-5222
$50,000,000
14.285714290%
 
 
 
Name: Wells Fargo Bank, National Association
Address: 10 South Wacker
MAC N8405-170
Chicago, IL 60606
Attention: Jeffrey A. White
Vice President
Telephone: (312) 845-8601
Telecopy: (312) 845-9735
$50,000,000
14.285714290%
 
 
 
Name: BNP Paribas
Address: 787 Seventh Avenue
New York, NY 10019
Attention: Michael Kowalczuk
Relationship Manager
Telephone: (212) 841-2081
Telecopy: (917) 346-7986
$35,000,000
10.000000000%
 
 
 
Name: JPMorgan Chase Bank, N.A.
Address: 10 S. Dearborn
FL 09
Chicago, IL 60603-2003
Attention: Dana J. Moran
Vice-President
Telephone: (312) 732-8159
Telecopy: (312) 212-5914
$35,000,000
10.000000000%
 
 
 
Name: Fifth Third Bank
Address: 600 Superior Ave East
Cleveland, OH 44114
Attention: Eric Welsch
Vice President
Telephone: (216) 274-5793
Telecopy: (216) 274-5441
$25,000,000
7.142857140%
 
 
 
Name: The Huntington National Bank
Address: 125 South Wacker Drive, Suite 2840
Chicago, IL 60606
Attention: Lori Cummins-Meyer
Vice President
Telephone: (312) 762-2173
Telecopy: (877) 433-8992
$25,000,000
7.142857140%
 
 
 
Name: RBS Citizens, N.A.
Address: 1215 Superior Ave.
Cleveland, OH 44114
Attention: Josh Botnick
Relationship Manager
Telephone: (216) 277-0250
$25,000,000
7.142857140%
 
 
 
Name: Sumitomo Mitsui Banking Corporation, NY Branch
Address: 277 Park Avenue
New York, NY 10172
Attention: Patrick McGoldrick
Telephone: (212) 224-4228
Telecopy: (212) 224-4384
$25,000,000
7.142857140%
 
 
 
Name: Mizuho Bank, Ltd.
Address: 1251 Ave. Of Americas, 32nd FL
New York, NY 10020
Attention: James Fayen
Deputy Gen. Manager
Telephone: (212) 282-4594
Telecopy: (212) 282-9075
$10,000,000
2.857142860%
 
 
 
   Total
$
350,000,000


100%







SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 2 of 2
Part 2 - Addresses for Notices to Borrowers and Guarantors:
ADMINISTRATIVE AGENT
PNC Bank, National Association
Address: 1900 East Ninth Street
Cleveland, Ohio 44114
Attention: Christian S. Brown, Senior Vice President
Telephone:    (216) 222-8120
Telecopy:    (216) 222-9396
With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:    Agency Services
Telephone:    (412) 768-0423
Telecopy:    (412) 705-2006
PARENT:
OM Group, Inc.
Address: 127 Public Square, 1500 Key Tower
Cleveland, Ohio 44114
Attention: Christopher M. Hix, Chief Financial Officer
Telephone:    216-263-7458
Telecopy:    216-263-7756


HARKO:
Harko C.V.
c/o OM Group, Inc.
Address: 127 Public Square, 1500 Key Tower
Cleveland, Ohio 44114
Attention: Christopher M. Hix, Chief Financial Officer
Telephone:    216-263-7458
Telecopy:    216-263-7756


VAC GERMANY:
VAC Germany GmbH
c/o OM Group, Inc.
Address: 127 Public Square, 1500 Key Tower
Cleveland, Ohio 44114
Attention: Christopher M. Hix, Chief Financial Officer
Telephone:    216-263-7458
Telecopy:    216-263-7756


EACH GUARANTOR:
[Name of Guarantor]
c/o OM Group, Inc.
Address: 127 Public Square, 1500 Key Tower
Cleveland, Ohio 44114
Attention: Christopher M. Hix, Chief Financial Officer
Telephone:    216-263-7458
Telecopy:    216-263-7756





123

--------------------------------------------------------------------------------




SCHEDULE 1.1(E)
EXISTING LETTERS OF CREDIT


LC#
Issuing Bank
Issued
Expiration
Last amended
Beneficiary
Amount
1250037600000
PNC Bank
5/13/2008
12/1/2013
7/31/13
Barclay’s Bank PLC, Eastern Commercial
£260,000.00
1811411500000
PNC Bank
11/19/10
11/30/13
7/31/13
Societe Generale, Immeuble Cristallia
€2,324,045.00
1250037400000
PNC Bank
6/16/05
12/31/13
10/2/12
46.25 Associates
$135,000.00
1811291400000
PNC Bank
3/26/10
3/26/14
12/3/12
ACE American Insurance Co
$500,000.00
1811287900000
PNC Bank
4/14/10
4/14/14
12/4/12
Missouri Dept of Natural Resources
$967,449.40
68070525
Bank of America
4/5/12
3/15/14
1/14/13
Commerzbank AG
€288,810.38
68074327
Bank of America
4/27/12
5/1/14
3/2/13
NJ Dept of Environmental Protection
$30,000.00
68074328
Bank of America
5/9/12
7/1/14
7/16/12
European X-Ray Free-Electron Laser Facility, GmbH
€2,380,000.00
68075989
Bank of America
7/17/12
2/25/15
8/1/13
Bank of America Malaysia BHD
$18,500.00
68076565
Bank of America
8/15/12
12/27/14
8/1/13
Bank of America Malaysia BHD
$40,000.00







--------------------------------------------------------------------------------




SCHEDULE 1.1(N)
NON-MATERIAL SUBSIDIARIES


OMG Jett, Inc. (US)
 
 
 
 
 
Enprotec Products Sdn Bhd (Malaysia)
 
 
 
 
 
OMG (Suzhou) electronic Chemicals Co. Ltd.
 
 
 
 
 
OMG Additives Limited (UK)
 
 
 
 
 
OMG UK, Ltd. (UK)
 
 
 
 
 
OMG(Shanghai) Trading Company Ltd. (China)
 
 
 
OMG Electronic Chemicals Pte Ltd. (Singapore)
 
 
 
OMG France Sarl (France)
 
 
 
 
 
OMG Borchers sas (France)
 
 
 
 
 
Neorem Magnets Nimgbo Co., Ltd (China)
 
 
 
 
 
Vacuumschelze Malaysia Sdn. Bhd. (Malaysia)
 
 
 
VAC Magnetic Japan KK (Japan)
 
 
 
 
 
VAC Magnetics Korea Yuhan Hoersa (Korea)
 
 
 
VAC Magnetics France Sarl (France)
 
 
 
 
 
Vacuumschelze Singapore Pte Ltd (Singapore)
 
 
 
OMG Chemicals and Magnetic Private Limited (India)
 
 
 
OMG Harjavalta Chemicals Holding BV (Netherlands)
 













--------------------------------------------------------------------------------






Schedule 1.1(P)


Existing Liens


DEBTOR
JURISDICTION
UCC FILE NO & DATE
SECURED PARTY
COLLATERAL
OM Group, Inc.


Delaware
2009 0967288
03/26/09
Konica Minolta Business Solutions U.S.A., Inc.
Leased office equipment including:
3 Konica Minolta C451s,
8 Konica Minolta 421s,
2 Konica Minolta C550s,
2 Konica Minolta 361s
OM Group, Inc.


Delaware
2013 1910281
05/20/13
Konica Minolta Business Solutions USA, Inc.
Leased office equipment including:
4 BIZHUB 423s
1 BIZHUB 363
4 BIZHUB C454s
2 BIZHUB C55’s
EaglePicher Technologies, LLC


Delaware
4058845 1
03/02/04


Magid Glove & Safety Mfg. Co. LLC
All inventory of goods financed by Secured Party
EaglePicher Technologies, LLC


Delaware
4134548 9
05/14/04


Magid Glove & Safety Mfg. Co. LLC
All inventory of goods financed by Secured Party
EaglePicher Technologies, LLC


Delaware
2011 3825810
10/05/11


Metcalf Bank
Specific equipment
Compugraphics U.S.A. Inc.


Delaware
2009 3504419
10/23/09
4150 Friedrich Lane Investors L.P. c/o Live Oak-Gottesman, LLC
Leased property at 8900 Shoal Creek, Austin Texas, including equipment,
fixtures, furniture, inventory, and other personal property owned, acquired or
situated at on or within the premises (1)
OMG Americas, Inc.


Ohio
OH00145243210
09/29/10
US Bancorp
Specific equipment



Pitney Bowes has a lien on a Postage Machine (Division PO #Q001010) of
EaglePicher Technologies, LLC.






--------------------------------------------------------------------------------




Newark Inone has a lien on all inventory of goods that it finances with
EaglePicher Technologies, LLC.
Red Bud Air Filter Sales has a lien on all inventory of goods that it finances
with EaglePicher Technologies, LLC.
(1) To be released prior to or at Closing.


Schedule 6.1.2


Subsidiaries




Record 
Owner
Current Legal Entity Owned
Jurisdiction of Organization
Number of Shares Owned
Type
Certificate No.
Percentage Owned
OM Group, Inc.
Compugraphics U.S.A. Inc.
Delaware
100
Common
3
100%
OM Group, Inc.


OMG Harko Holdings, LLC
Harko C.V.
Netherlands
N/A
N/A
N/A
99.9%




0.1%
OM Group, Inc.
OMG Americas, Inc.
Ohio
166


107,068
Class A Common


Class C Common
1073R


1109R
100%
OM Group, Inc.
OMG Belleville Limited
Ontario, Canada
4,720,100
Common
5 & 6
100%
OM Group, Inc.
OMG Electronic
Chemicals, LLC
Delaware
1
Membership Unit
3
100%
EaglePicher Technologies, LLC
EaglePicher Medical Power, LLC
Delaware
N/A
Membership Interests
N/A
100%
EaglePicher Technologies, LLC
EPEP Holding Company, LLC
Delaware
N/A
Membership Interests
N/A
100%
EPEP Holding Company, LLC
EaglePicher Energy Products ULC
Canada
11,248,008
Common
3 & 4
100%
Harko C.V.
OMG Electronic Chemicals (M) Sdn. Bhd.
Malaysia
875,000
Ordinary
10 & 11
100%
Harko C.V.
OMG Kokkola Chemicals Holding (Two) BV
Netherlands
40,004
Ordinary
N/A
100%
OMG Kokkola Chemicals Holding (Two) BV
OMG (Asia) Electronic Chemicals Co. Ltd.
Taiwan
500,000
Common
1
100%
OMG Kokkola Chemicals Holding (Two) BV
OMG (Shanghai) Trading Co., Ltd.
China
Registered Capital US$500,000
N/A
N/A
100%
OMG Kokkola Chemicals Holding (Two) BV
OMG Electronic Chemicals Pte. Ltd.
Singapore
550,000
Ordinary
28
100%
OMG Electronic Chemicals Pte. Ltd.


OMG Americas, Inc.
OMG Chemicals and Magnetics Private Limited
India
799,200


800
[Equity]
1


2
99.9%


.1%
OMG Kokkola Chemicals Holding (Two) B.V.
OM Group (Suzhou) Electronic Chemicals Co., Ltd.
China
Registered Capital US$6,900,000
N/A
N/A
100%
OM Group, Inc.
OMG Energy Holdings, Inc.
Delaware
100
Common
1
100%
OM Group, Inc.
OMG Germany Holding GmbH
Germany
25,000
Common
N/A
100%
OM Group, Inc.
OMG Harko Holdings, LLC
Delaware
1
Membership Unit
2
100%
OM Group, Inc.
OMG Jett, Inc.
Ohio
850
Common
2
100%
OM Group, Inc.
OMG KG Holdings, Inc.


Delaware
100
Common
R-1
100%
OM Group, Inc.
OMG UK Limited
United Kingdom
100
Common
5
100%
OMG Borchers GmbH
OMG Borchers sas
France
3,000
Ordinary
N/A
100%
OMG Electronic Chemicals Pte. Ltd.
Enprotec Products Sdn. Bhd.
Malaysia
Ringit 3
N/A
N/A
100%
OMG Electronic Chemicals Pte. Ltd.
OMG (Suzhou) Electronic Chemicals Co., Ltd.
China
Registered Capital US$4,000,000
N/A
N/A
100%
OMG Energy Holdings, Inc.
EaglePicher Technologies, LLC
Delaware
N/A
Membership Interests
N/A
100%
OMG Germany Subsidiary Holding GmbH
OMG Borchers GmbH
Germany
1
Share Capital EUR€2,046,000
N/A
100%
OMG Finland Oy
OMG Harjavalta Chemicals Holding BV
Netherlands
200
Ordinary
N/A
100%
OMG Harjavalta Chemicals Holding BV
Compugraphics International Limited
United Kingdom
1,857,503
Ordinary
3
100%
OMG Germany Subsidiary Holding GmbH
Compugraphics Jena GmbH
Germany
27,250
Common
N/A
100%
OMG Kokkola Chemicals Holding (Two) BV
OMG Finland Oy
Finland
1,528
Ordinary
1-1528
100%
OMG Germany Holding GmbH
VAC Beteiligungs-GmbH
Germany
2
Membership Units
 
100%
OMG Germany Holding GmbH
Vacuumschmelze Singapore Pte. Ltd.
Singapore
100,000
 
 
100%
VAC Beteiligungs-GmbH
Vacuumschmelze China Magnetics (Shenyang) Co., Ltd.
China
1
 
 
100%
VAC Beteiligungs-GmbH
VAC Magnetic France S.a.r.l
France
1
 
 
100%
VAC Beteiligungs-GmbH
VAC Netherlands B.V.
Netherlands
185
Ordinary
 
100%
VAC Beteiligungs-GmbH
VAC Magnetic Japan K.K.
Japan
1
 
 
100%
VAC Netherlands B.V.


VAC Beteiligungs-GmbH
VAC Germany GmbH
Germany
2


1
Membership Units
 
71.21%


28.79%
VAC Germany GmbH
VAC Finanzierung GmbH
Germany
4
Membership Units
 
100%
VAC Finanzierung GmbH


VAC Participation GmbH
Vacuumschmelze GmbH & Co. KG
Germany
1






1
Limited partnership Interest


General partnership interest
 
99.9999%






0.0001%
Vacuumschmelze GmbH & Co. KG
VAC International Holding GmbH
Germany
1
Membership Units
 
100%
OMG Americas, Inc.
VAC Sales USA LLC
Delaware
1,000
Membership Interest
N/A
100%
Vacuumschmelze GmbH & Co. KG
Vacuumschmelze (Malaysia) Sdn. Bhd.
Malaysia
9,000,000


19,340,085
Ordinary


Cumulative participating convertible redeemable preference shares
 
100%
Vacuumschmelze GmbH & Co. KG
Vacuumschmelze, s.r.o.
Slovakia
1
 
 
100%
OMG Finland Oy
VAC Magnetic Finland Oy
Finland
1,000
 
 
100%
VAC Magnetic Finland Oy




Neorem Magnets Oy
Finland
3,417
 
 
100%
Neorem Magnets Oy




Neorem Magnets Ningbo Co. Ltd.
China
2
 
 
100%
OMG UK Technology Limited
OMG Additives Ltd.
United Kingdom
100
Ordinary
 
100%
OM Group, Inc.
OMG France SARL
France
N/A
Share Capital EUR37,000
N/A
100%
OMG Kokkola Chemicals Holding (Two) BV
OMG Germany Subsidiary Holding GmbH
Germany
25,000
Membership Units
 
100%
OM Group, Inc.
OMG UK Technology Limited
United Kingdom
2
Ordinary
1
100%
VAC Beteiligungs GmbH
VAC Magnetic Korea Yuhan Hoesa
South Korea
10,000
 
 
100%
VAC Finanzierung
GmbH
VAC Participation GmbH
Germany
1
Membership Units
 
100%
OMG Electronic Chemicals Pte. Ltd.
Enprotec Products Sdn Bhd
Malaysia
Ringit 3
 
 
100%
EPEP Holding Company, LLC
EaglePicher Products ULC
Canada
11,248,008
Common
3&4
100%



Schedule 7.1.1


Closing Date Opinions


Borrower’s Counsel Opinions
1.
Jones Day with respect to certain matters of United States law

2.
Jones Day with respect to certain matters of Dutch law

3.
Jones Day with respect to certain matters of German law



Lender’s Counsel Opinions
1.
Houthoff Buruma with respect to certain matters of Dutch law

2.
Squire Sanders with respect to certain matters of German law







SCHEDULE 8.1.3
INSURANCE REQUIREMENTS RELATING TO THE COLLATERAL
COVENANTS:
At the request of the Administrative Agent, the Loan Parties shall deliver to
the Administrative Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate, and (y) from time
to time (but, so long as no Event of Default then exists, no more frequently
than once in any fiscal year) a summary schedule indicating all casualty,
general liability, products liability and business interruption insurance then
in force with respect to each of the Loan Parties. Such policies of insurance
shall contain special endorsements which include the provisions set forth below
or are otherwise in form reasonably acceptable to the Administrative Agent in
its discretion. Any monies received by the Administrative Agent constituting
insurance proceeds (i) may, at the option of the Administrative Agent, in the
case of property insurance proceeds received during the existence of an Event of
Default, be applied by the Administrative Agent to the payment of the
Obligations in accordance with the terms of the Credit Agreement and (ii) at
such time as no Event of Default exists, shall be disbursed by the
Administrative Agent to the applicable Loan Parties promptly as practicable, and
in any event, within two (2) Business Day of receipt.
ENDORSEMENT:
(i) specify the Administrative Agent as an additional insured, mortgagee and
lender loss payee as its interests may appear,
(ii) with respect to all property insurance policies, provide that the interest
of the Lenders shall be insured regardless of any breach or violation by the
applicable Loan Parties of any warranties, declarations or conditions contained
in such policies or any action or inaction of the applicable Loan Parties or
others insured under such policies, except that the insurer shall not be
obligated to maintain the insurance if cancelled pursuant and subject to clause
(v) below,
(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise,
(iv) provide that any and all rights of subrogation which the insurers may have
or acquire against the Loan Parties shall be, at all times and in all respects,
junior and subordinate to the prior Payment In Full of the Indebtedness
hereunder and that no insurer shall exercise or assert any right of subrogation
until such time as the Indebtedness hereunder has been Paid In Full and the
Commitments have terminated,
(v) provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until (a) with
respect to a cancellation or change by reason of a failure to pay premium, at
least ten (10) days after receipt by the Administrative Agent of written notice
of such cancellation or change and (b) with respect to any other reason, at
least thirty (30) days after receipt by the Administrative Agent of written
notice of such cancellation or change,
(vi) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and
(vii) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.
SCHEDULE 8.1.8
POST-CLOSING MATTERS


All references to clauses in this Schedule are to clauses in Section 7.1.1 of
this Agreement.


(1)    The Parent shall cause the Foreign Loan Parties to, as the case may be,
deliver or execute and deliver to the Administrative Agent the Collateral
Documents referred to below (collectively, the “Post-Closing Collateral
Agreements”) and the related Equity Interest certificates and cause applicable
filings and registrations for perfection, if any, to be made) required by clause
(iii) (in each case, subject to the limitations set forth in the applicable
Collateral Documents) no later than fifteen (15) Business Days after the Closing
Date:
A. Germany
1. Account pledge agreements by each of:
a)    OMG Germany Holding GmbH
b)    VAC Beteiligungs-GmbH
c)    VAC Germany GmbH
d)    VAC Finanzierung GmbH
e)    VAC Participation GmbH
f)    Vacuumschmelze GmbH & Co. KG
g)    OMG Germany Subsidiary Holding GmbH
h)    OMG Borchers GmbH
2. Global assignment agreement by each of:
a)    OMG Germany Holding GmbH
b)    VAC Beteiligungs-GmbH
c)    VAC Germany GmbH
d)    VAC Finanzierung GmbH
e)    VAC Participation GmbH
f)    Vacuumschmelze GmbH & Co. KG
g)    OMG Germany Subsidiary Holding GmbH
h)    OMG Borchers GmbH
3. Security transfer agreements by each of:
a)    Vacuumschmelze GmbH & Co. KG
b)    OMG Borchers GmbH
4. Pledge agreements over the Equity Interests in each of:
a)    VAC Beteiligungs-GmbH
b)    VAC Germany GmbH
c)    VAC Finanzierung GmbH
d)    VAC Participation GmbH
e)    Vacuumschmelze GmbH & Co. KG
f)    OMG Germany Subsidiary Holding GmbH
g)    OMG Borchers GmbH
B. The Netherlands
1. Deed of Pledge of the shares in issued capital of OMG Kokkola Chemicals
Holding (Two) B.V.
2. Deed of Pledge of the shares in issued capital of VAC Netherlands B.V.
Each such Post-Closing Collateral Document shall be (A) substantially in the
form of the draft thereof exchanged and approved by the Loan Parties’ and the
Administrative Agent’s respective German and Dutch counsel (or if such approval
has not occurred, in form and substance reasonably satisfactory to the
Administrative Agent and the Parent) and (B) accompanied by further corporate
documents, such as bringdowns of directors’ certificates, as are reasonably
requested by the Administrative Agent.
(2)    (i) The Parent shall execute and deliver to the Administrative Agent a
share charge in favor of the Administrative Agent to pledge the Equity Interests
of OMG UK Technology Limited, but in no event to exceed in the aggregate 65% of
the voting Equity Interests of OMG UK Technology Limited, and cause applicable
filings and registrations for perfection, if any, to be made no later than
fifteen (15) Business Days after the Closing Date. Such share charge shall be
substantially in the form of the draft thereof exchanged and approved by the
Parent’s and the Administrative Agent’s respective English counsel. (ii) The
Parent shall execute and deliver to the Administrative Agent a share pledge
agreement in favor of the Administrative Agent to pledge the Equity Interests of
OMG Germany Holding GmbH, but in no event to exceed in the aggregate 65% of the
voting Equity Interests of OMG Germany Holding GmbH, and shall cause the
notification of such pledge to be received by OMG Germany Holding GmbH no later
than fifteen (15) Business Days after the Closing Date. Such share pledge
agreement shall be substantially in the form of the draft thereof exchanged and
approved by the Parent’s and the Administrative Agent’s respective German
counsel.
(3)    The opinions in respect of the Post-Closing Collateral Documents
described in paragraph (1), above, and the share pledge agreement described in
paragraph (2)(ii), above, required by clause (iv) shall be delivered no later
than fifteen (15) Business Days after the Closing Date. Such opinions shall be
substantially in the form of the drafts thereof exchanged and approved by the by
the Parent’s and the Administrative Agent’s respective counsel or otherwise
customary for a transaction of this type.
(4)    The Parent shall, no later than ninety (90) days after the Closing Date,
either (i) make commercially reasonably efforts to obtain a ruling of the
applicable Dutch tax authorities to the effect that a pledge of 65% of the
voting Equity Interests of Harko as contemplated by the applicable Collateral
Documents described in paragraph (5), below, will not impair the tax
transparency of Harko for Dutch tax law purposes or (ii) in its sole discretion
determine not to attempt to obtain such a ruling.
(5)    Upon, and no later than ten (10) Business Days after, the earlier to
occur of (i) the receipt of a ruling from the applicable Dutch tax authorities
to the effect that a pledge of 65% of the voting Equity Interests of Harko as
contemplated by this paragraph (5) will not impair the tax transparency of Harko
for Dutch tax law purposes and (ii) the determination by the Parent described in
paragraph (4)(ii), above, the Parent shall (a) enter into (and cause the other
Domestic Loan Parties to enter into) an amendment of the Security Agreement of
the Domestic Loan Parties (in form and substance reasonably satisfactory to the
Administrative Agent and the Parent) that adds to the Collateral thereunder the
Equity Interests of Harko, but in no event to exceed in the aggregate 65% of the
voting Equity Interests of Harko, (b) execute and deliver a deed of disclosed
pledge of Harko in favor of the Administrative Agent (in form and substance
reasonably satisfactory to the Administrative Agent and the Parent) the Equity
Interests of Harko, but in no event to exceed in the aggregate 65% of the voting
Equity Interests of Harko, and (c) cause applicable filings and registrations
for perfection, if any, to be made. The opinions in respect of such amendment
and deed of pledge of the 65% of the voting Equity Interests of Harko required
by clause (iv) shall be delivered no later than the end of such ten (10)
Business Day period. Notwithstanding anything contained herein or in any other
Loan Document to the contrary, if the Parent makes commercially reasonably
efforts to obtain a ruling of the applicable Dutch tax authorities described in
paragraph (4)(i), above, and such tax authorities rule that a pledge of 65% of
the voting Equity Interests of Harko as contemplated by the applicable
Collateral Documents described in this paragraph (5) (as they may be revised
with the approval of the Parent and the Administrative Agent in furtherance of
such efforts) will impair the tax transparency of Harko for Dutch tax law
purposes, no Loan Party shall be required to take any action described in this
paragraph (5).
(6)    The Parent shall (i) cause the merger or consolidation under applicable
Finnish law of OMG Finland Oy and VAC Magnetic Finland Oy (with OMG Finland Oy
being the surviving Person) no later than December 31, 2013 and (ii) cause OMG
Kokkola Chemicals Holding (Two) BV to pledge all of the Equity Interests of OMG
Finland Oy to the Administrative Agent pursuant to a Pledge Agreement (in form
and substance reasonably satisfactory to the Administrative Agent and the
Parent) no later than thirty (30) days after the consummation of such merger or
consolidation; provided that if the Parent determines in its sole discretion not
to proceed with such merger or consolidation, it shall cause OMG Kokkola
Chemicals Holding (Two) BV (and any other Foreign Loan Party holding Equity
Interests of either or both of OMG Finland Oy and VAC Magnetic Finland Oy) to
pledge such Equity Interests to the Administrative Agent pursuant to a Pledge
Agreement under Finnish law (in form and substance reasonably satisfactory to
the Administrative Agent and the Parent), accompanied by opinions required by
clause (iv), no later than thirty (30) days after such determination (and in any
event no later than January 30, 2014).
(7)    The Parent shall, no later than thirty (30) days after the Closing Date,
cause the perfection certificates delivered to the Administrative Agent prior to
the Closing Date to be supplemented with the following information:
A complete list of all patents, copyrights and trademarks, if any, or for which
applications are pending that are not U.S. federally-registered patents,
copyrights and trademarks in the name of each Domestic Loan Party, as reflected
in the books and records of such Domestic Loan Party or its legal counsel; and
A list of each letter of credit with a Dollar Equivalent face amount in excess
of $500,000 of which each Foreign Loan Party is a beneficiary.
(8)    The parties confirm and agree that certain of the Foreign Loan Parties
are not required by this Schedule to enter into account pledge agreements,
global assignment agreement, and security transfer agreements under German law
(or, as applicable, the Dutch law or New York law equivalent thereof) because on
the Closing Date they do not own material assets of the type that would be
encumbered by such Collateral Documents. If any updated Perfection Certificate
hereafter delivered to the Administrative Agent pursuant to any of the
Collateral Documents reflects that any such Foreign Loan Party has acquired
assets of any such type that in the good faith judgment of such Foreign Loan
Party have a Dollar Equivalent value in excess of $1,000,000, the Parent shall
advise the Administrative Agent of such value and, upon the request of the
Administrative Agent, shall cause such Foreign Loan Party to execute and deliver
to the Administrative Agent the applicable Collateral Document in form and
substance reasonably satisfactory to the Administrative Agent and the Parent (it
being agreed that the form of Collateral Documents delivered on the Closing Date
are satisfactory to the Administrative Agent and the Parent) and applicable
filings and registrations for perfection, if any, to be made within thirty (30)
days following receipt of such request of the Administrative Agent.
The Administrative Agent may, in its sole discretion, extend the respective
dates or periods after the Closing Date set forth in (i) any one or more of the
foregoing paragraphs, other than paragraph (8), from time to time by not more
than thirty (30) days in the aggregate as to each such date or period and (ii)
paragraph (8) from time to time by not more than sixty (60) days in the
aggregate as to such date or period.


Schedule 8.2.1


Existing Indebtedness


1.
    EaglePicher Technologies, LLC Capital Leases:

Location
Type of Lease
Cost/Month
Term
Duration
Joplin, Missouri
Facility
$25,389.00
15 years
11/2013 -
11/2028
Pittsburg, Kansas
Facility
$10,725.00
10 years
12/2006 -
11/2016
Pittsburg, Kansas
Facility
$5,100.00
5 years
12/2016 -
11/2021





Bank guarantees VAC KG, as of 22 Aug 2013
Index No.
Beneficiary
Type of bank guarantee
Contract ID
Date of issue
 
Nominal amount
Period of validity
 
 
 
 
 
 
 
 
1
M.Kühn GmbH
security for rent
402 40 U2 02453
15-Jul-2002
 
66.467,94
unlimited
2
HZA, DA (Customs Authorities)
import tax/customs
B402T0600873
19-Oct-2006
 
35.000,00
unlimited
3
HZA, (DA) Ffm (Customs Authorities)
import tax/customs
402 40 U2 01787
17-May-2002
 
60.000,00
unlimited
4
HZA, DA (Customs Authorities)
import tax/customs
B402P1100096
18-Feb-2011
 
50.000,00
unlimited
5
HZA, DA (Customs Authorities)
import tax/customs
B402S1100205
15-Apr-2011
 
40.000,00
unlimited
6
BGC, Hanau
security for rent
HAUAV04174000100
22-Jun-2004
 
26.025,54
unlimited
 
 
 
 
 
 
 
 
 
Total amount bank guarantees issued by Commerzbank Germany
 
Euro
 
277.493,48
 
 
 
 
Covered by a bank Guarantee of Bank of America USA vs. Commerzbank Germany in
the amount of EUR 288.810,38 (issued on the account of OM Group, Inc.)



7
European XFEL GmbH
received prepayment
6019 GT023930/12
23-May-2012
 
2.380.000,00
1-Jun-2014
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total amount bank guarantees
issued by Bank of America Germany
Euro
 
2.380.000,00
 
 
 
 
 
 
 
 
 
 
Covered by a bank Guarantee of Bank of America USA vs. Bank of America Germany
in the amount of EUR 2.380.000,00







--------------------------------------------------------------------------------




EXHIBIT 1.1(A)


FORM OF
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex 1 attached hereto and the Credit Agreement, as of
the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.    Assignor:            ______________________________


2.
Assignee:            ______________________________

[if applicable -- and is an Affiliate/Approved Fund of [identify Lender]]


3. Borrowers:
OM Group, Inc., a Delaware corporation; Harko CV, a limited partnership
(commanditaire vennootschap) under the laws of the Netherlands; and VAC Germany
GmbH, a limited liability company under the laws of Germany




    

--------------------------------------------------------------------------------




4.
Administrative Agent:        PNC Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement:    The Credit Agreement dated as of September 4, 2013 (as
amended, restated, modified or supplemented from time to time) among the
Borrowers, the Guarantors party thereto, the Lenders party thereto, and PNC
Bank, National Association, as Administrative Agent



6.
Assigned Interest:    



Facility Assigned
Aggregate Amount of Commitment/Loans for Lender*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans
[9 decimals]
 
$
$
   %
 
$
$
   %
 
$
$
   %



[7.    Trade Date:        ______________](2)


Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:______________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:______________________________
Title:










* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date
(2)To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



    

--------------------------------------------------------------------------------




















[Consented to and] (3) Accepted:


PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent


By_________________________________
Name:
Title:




[Consented to:] (4)


OM GROUP, INC.


By________________________________
Name:
Title:




































(3) If consent is required pursuant to Section 11.8.2 of the Credit Agreement.
(4) If consent is required pursuant to Section 11.8.2 of the Credit Agreement.

    

--------------------------------------------------------------------------------














ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) the Assignee is not a Defaulting Lender or
Disqualified Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other Loan Document or any collateral thereunder, (iii) the
financial condition of each Loan Party, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by each Loan Party, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under the
Credit Agreement or any other Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 8.3.1 and 8.3.2 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will,

    

--------------------------------------------------------------------------------




independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other Loan Document, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement or any other Loan Document are required to
be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



    

--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(1)


--------------------------------------------------------------------------------












DOMESTIC GUARANTY
dated as of
September 4, 2013,
among
THE GUARANTORS IDENTIFIED HEREIN
and
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent












--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I
 
 
 
Definitions
SECTION 1.01
Credit Agreement
1
SECTION 1.02
Other Defined Terms
1
 
 
 
ARTICLE II
 
 
 
 
Guaranty
 
 
 
 
SECTION 2.01
Guaranty
2
SECTION 2.02
Guaranty of Payment
3
SECTION 2.03
No Limitations
3
SECTION 2.04
Reinstatement
4
SECTION 2.05
Agreement To Pay; Subrogation
4
SECTION 2.06
Information
4
 
 
 
ARTICLE III
 
 
 
Indemnity, Subrogation and Subordination
 
 
 
 
SECTION 3.01
Indemnity and Subrogation
5
SECTION 3.02
Contribution and Subrogation
5
SECTION 3.03
Subordination
5
 
 
 
ARTICLE IV
 
 
 
 
Miscellaneous
 
 
 
 
SECTION 4.01
Notices
6
SECTION 4.02
Waivers; Amendment
6
SECTION 4.03
Fees and Expenses; Indemnification; Payment Generally
6
SECTION 4.04
Successors and Assigns
7
SECTION 4.05
Survival of Agreement
7
SECTION 4.06
Counterparts; Integration; Effectiveness
7
SECTION 4.07
Severability
8
SECTION 4.08
Right of Set-Off
8
SECTION 4.09
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process
8
SECTION 4.10
Headings
8
SECTION 4.11
Guaranty Absolute
8


i

--------------------------------------------------------------------------------




SECTION 4.12
Termination or Release
9
SECTION 4.13
Additional Domestic Guarantors
10
SECTION 4.14
Limitation on Guaranteed Obligations
10
SECTION 4.15
Continuing Guaranty
10
 
 
 
 
 
 
Exhibits
 
 
 
 
 
Exhibit I
Form of Guaranty Supplement
 




-ii-

--------------------------------------------------------------------------------




DOMESTIC GUARANTY, dated as of September 4, 2013, among the Domestic Guarantors
identified herein and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent.
Reference is made to the Credit Agreement dated as of September 4, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OM GROUP, INC., a Delaware corporation (the “Parent”), HARKO
C.V., a limited partnership (commanditaire vennootschap) organized under the
laws of the Netherlands (the “Dutch Borrower”), VAC GERMANY GMBH, a limited
liability company organized under the laws of Germany (the “German Borrower”
and, together with the Parent and the Dutch Borrower, the “Borrowers”), the
Lenders from time to time party thereto and PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent, a Swing Loan Lender and Issuing Lender. The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Credit Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. The Domestic Guarantors are affiliates of the Parent, will
derive substantial benefits from the extension of credit to the Parent pursuant
to the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Credit Agreement.
(a)    Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.
(b)    The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.
SECTION 1.02    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Agreement” means this Guaranty.
“Borrowers” has the meaning assigned to such term in the preliminary statement
of this Agreement.
“Claiming Party” has the meaning assigned to such term in Section 3.02.
“Contributing Party” has the meaning assigned to such term in Section 3.02.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.




--------------------------------------------------------------------------------




“Domestic Guarantor” means each Subsidiary of the Parent that is a party hereto
from time to time.
“Guaranteed Obligations” has the meaning assigned to such term in Section 2.01.
“Guaranty Supplement” means an instrument substantially in the form of Exhibit I
hereto.
“Obligations” means the “Obligations” as defined in the Credit Agreement.
“Paid in Full” or “Payment in Full” means termination of the Commitments and
payment in full of all Obligations (other than (v) obligations under Lender
Provided Commodity Hedges not yet due and payable, (w) obligations under Lender
Provided Foreign Currency Hedges not yet due and payable, (x) obligations under
Lender Provided Interest Rate Hedges not yet due and payable (y) obligations
under Other Lender Provided Financial Service Products not yet due and payable
and (z) contingent indemnification obligations not yet accrued and payable) and
the expiration or termination or cash collateralization of all Letters of Credit
(other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the Issuing Lenders shall have been
made).
“Parent” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Swing Loan Lenders, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 10.5 of the
Credit Agreement and any other permitted holder of any of the Obligations.
ARTICLE II

Guaranty
SECTION 2.01    Guaranty. Each Domestic Guarantor absolutely and unconditionally
guarantees, jointly with the other Domestic Guarantors and severally, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations of each Borrower, each other Loan Party and each
Subsidiary thereof (the “Guaranteed Obligations”), in each case, whether such
Guaranteed Obligations are now existing or hereafter incurred, whether at stated
maturity or earlier, by reason of acceleration, demand, mandatory prepayment or
otherwise made in accordance herewith or with any other Loan Documents or other
agreement governing or evidencing the Obligations. Each of the Domestic
Guarantors further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligation. Each of the Domestic Guarantors waives
presentment to, demand of payment from

-2-

--------------------------------------------------------------------------------




and protest to the Parent or any other Domestic Guarantor of any of the
Guaranteed Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.
SECTION 2.02    Guaranty of Payment. Each of the Domestic Guarantors further
agrees that its guaranty hereunder constitutes a guaranty of payment when due
and not of collection, and waives any right to require that any resort be had by
the Administrative Agent or any other Secured Party to any security held for the
payment of the Guaranteed Obligations, or to any balance of any deposit account
or credit on the books of the Administrative Agent or any other Secured Party in
favor of the Parent or any other Person.
SECTION 2.03    No Limitations.
(a)    Except for termination of a Domestic Guarantor’s obligations hereunder as
expressly provided in Section 4.12, the obligations of each Domestic Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Guaranteed Obligations or otherwise, other
than defense of payment or performance. Without limiting the generality of the
foregoing, the obligations of each Domestic Guarantor hereunder shall not be
discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Domestic Guarantor under this
Agreement; (iii) the release of any security held by the Administrative Agent or
any other Secured Party for the Guaranteed Obligations; (iv) any default,
failure or delay, willful or otherwise, in the performance of the Guaranteed
Obligations; or (v) any other act or omission that may or might in any manner or
to any extent vary the risk of any Domestic Guarantor or otherwise operate as a
discharge of any Domestic Guarantor as a matter of Law or equity (other than the
Payment in Full of all the Guaranteed Obligations). Each Domestic Guarantor
expressly authorizes the Secured Parties to take and hold security for the
payment and performance of the Guaranteed Obligations, to exchange, waive or
release any or all such security (with or without consideration), to enforce or
apply such security and direct the order and manner of any sale thereof in their
sole discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Domestic Guarantor hereunder.
(b)    To the fullest extent permitted by applicable Law, each Domestic
Guarantor waives any defense based on or arising out of any defense of the
Parent or any other Loan Party or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Parent or any other Loan Party, other than payment or
performance. The Administrative Agent and the other Secured Parties may in
accordance with the terms of the Collateral Documents, at their election,
foreclose on any security for the Guaranteed Obligations held by one or more of
them by one or more judicial or

-3-

--------------------------------------------------------------------------------




nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with the Parent or any other Loan Party or exercise any
other right or remedy available to them against any Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Domestic
Guarantor hereunder except to the extent of the Payment in Full of the
Guaranteed Obligations. To the fullest extent permitted by applicable Law, each
Domestic Guarantor waives any defense arising out of any such election even
though such election operates, pursuant to applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Domestic Guarantor against the Parent or any other Loan Party, as the case
may be, or any security.
SECTION 2.04    Reinstatement. Each of the Domestic Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any other Secured Party upon the bankruptcy or reorganization of the
Parent, any other Domestic Guarantor or otherwise.
SECTION 2.05    Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at Law or in equity against any Domestic Guarantor by
virtue hereof, upon the failure of the Parent or other Domestic Guarantor to pay
any Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Domestic Guarantor hereby promises to and will forthwith pay, or cause to be
paid, to the Administrative Agent for the benefit of the Secured Parties in cash
the amount of such unpaid Guaranteed Obligation with such amounts to be
distributed in accordance with Section 9.2.4 of the Credit Agreement. Upon
payment by any Domestic Guarantor of any sums to the Administrative Agent as
provided above, all rights of such Domestic Guarantor against the Parent or
other Domestic Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.
SECTION 2.06    Information. Each Domestic Guarantor assumes all responsibility
for being and keeping itself informed of the Parent’s and each other Domestic
Guarantor’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that such Domestic Guarantor assumes and
incurs hereunder, and agrees that none of the Administrative Agent or the other
Secured Parties will have any duty to advise such Domestic Guarantor of
information known to it or any of them regarding such circumstances or risks.
Each Domestic Guarantor agrees that each Secured Party’s books and records
showing the amount of the Guaranteed Obligations shall be admissible in evidence
in any action or proceeding, and shall be binding upon such Domestic Guarantor
and conclusive for the purpose of establishing the amount of the Guaranteed
Obligations absent manifest error.



-4-

--------------------------------------------------------------------------------




ARTICLE III

Indemnity, Subrogation and Subordination
SECTION 3.01    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Domestic Guarantors may have under applicable
Law (but subject to Section 3.03), the Parent agrees that in the event a payment
of an obligation shall be made by any Domestic Guarantor under this Agreement,
the Parent shall indemnify such Domestic Guarantor for the full amount of such
payment and such Domestic Guarantor shall be subrogated to the rights of the
Person to whom such payment shall have been made to the extent of such payment.
SECTION 3.02    Contribution and Subrogation. Each Domestic Guarantor (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Domestic Guarantor hereunder in respect of
any Guaranteed Obligation and such other Domestic Guarantor (the “Claiming
Party”) shall not have been fully indemnified by the Parent as provided in
Section 3.01, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the amount of such payment, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing Party
on the date hereof and the denominator shall be the aggregate net worth of all
the Contributing Parties together with the net worth of the Claiming Party on
the date hereof (or, in the case of any Domestic Guarantor becoming a party
hereto pursuant to Section 4.13, the date of the Guaranty Supplement hereto
executed and delivered by such Domestic Guarantor). Any Contributing Party
making any payment to a Claiming Party pursuant to this Section 3.02 shall be
subrogated to the rights of such Claiming Party to the extent of such payment.
Each Domestic Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, each Domestic Guarantor has
the right to waive, to the fullest extent permitted by applicable law, its
contribution right against any other Domestic Guarantor to the extent that after
giving effect to such waiver such Domestic Guarantor would remain solvent, in
the determination of the Administrative Agent.
SECTION 3.03    Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Domestic Guarantors under Sections 3.01 and
3.02 and all other rights of indemnity, contribution or subrogation under
applicable Law or otherwise shall be fully subordinated to the Payment in Full
of the Guaranteed Obligations; provided that if any amount shall be paid to such
Domestic Guarantor on account of such subrogation rights at any time prior to
the Payment in Full of the Guaranteed Obligations, such amount shall be held in
trust for the benefit of the Administrative Agent who shall hold them for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited and applied against the Guaranteed Obligations, whether
matured or unmatured, pursuant to Section 9.2.4 of the Credit Agreement. No
failure on the part of the Parent or any Domestic Guarantor to make the payments
required by Sections 3.01 and 3.02 (or any other payments required under
applicable Law or otherwise) shall in any respect limit the obligations and
liabilities of any Domestic Guarantor with respect to its obligations hereunder,
and each Domestic Guarantor shall remain liable for the full amount of the
obligations of such Domestic Guarantor hereunder.

-5-

--------------------------------------------------------------------------------




ARTICLE IV

Miscellaneous
SECTION 4.01    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 11.5 of the Credit Agreement. All communications and notices hereunder
to any Domestic Guarantor shall be given to it in care of the Parent as provided
in Section 11.5 of the Credit Agreement.
SECTION 4.02    Waivers; Amendment.
(a)    No failure by the Administrative Agent or any other Secured Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
4.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan, issuance of a Letter of Credit, entering
into of Lender Provided Commodity Hedges, Lender Provided Foreign Currency
Hedges or Lender Provided Interest Rate Hedges or entering into of Other Lender
Provided Financial Service Products shall not be construed as a waiver of any
Potential Default, regardless of whether the Administrative Agent, any Lender,
or any Issuing Lender may have had notice or knowledge of such Potential Default
at the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Domestic Guarantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 11.1 of the Credit Agreement.
SECTION 4.03    Fees and Expenses; Indemnification; Payment Generally.
(a)    The parties hereto agree that each Secured Party shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Section 11.3 of
the Credit Agreement, with references to the Administrative Agent therein being
deemed a reference to the “Secured Parties” for purposes hereof.
(b)    Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Collateral Documents. The
provisions

-6-

--------------------------------------------------------------------------------




of this Section 4.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Guaranteed Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any other Secured Party. All
amounts due under this Section 4.03 shall be payable not later than 10 Business
Days after written demand therefor.
(c)    Each Domestic Guarantor represents and warrants that it is organized and
resident in the United States of America. Each Domestic Guarantor shall make all
payments hereunder as required by Section 5.9.2 of the Credit Agreement, and
Section 5.9 of the Credit Agreement is hereby incorporated by reference. The
obligations of each of the Domestic Guarantors under this paragraph shall
survive the Payment in Full of the Guaranteed Obligations and termination of
this Guaranty.
SECTION 4.04    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Domestic Guarantor or the Administrative Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns. No party hereto may assign any of its
rights or obligations hereunder except as permitted pursuant to the Credit
Agreement.
SECTION 4.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Secured Parties and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, issuance of any
Letters of Credit, entering into of Other Lender Provided Financial Service
Products and entering into of Lender Provided Commodity Hedges, Lender Provided
Foreign Currency Hedges or Lender Provided Interest Rate Hedges, regardless of
any investigation made by any Lender or on its behalf and notwithstanding that
the Administrative Agent, any Issuing Lender, or any Lender may have had notice
or knowledge of any Potential Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement, and shall continue
in full force and effect until the Obligations are Paid in Full.
SECTION 4.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.1 of the Credit Agreement, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other

-7-

--------------------------------------------------------------------------------




parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 4.07    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
SECTION 4.08    Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such Issuing Lender or any such Affiliate to or for the credit
or the account of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Lender, irrespective of whether or not
such Lender or such Issuing Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such
Guarantor may be contingent or unmatured or are owed to a branch or office of
such Lender or such Issuing Lender different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each Lender, each
Issuing Lender and their respective Affiliates under this Section 4.08 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender, the L/C Issuer or their respective Affiliates may have.
SECTION 4.09    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.
(a)    The terms of Section 11.11 of the Credit Agreement with respect to
governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by Law.
SECTION 4.10    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

-8-

--------------------------------------------------------------------------------




SECTION 4.11    Guaranty Absolute. To the fullest extent permitted by Law, all
rights of the Administrative Agent hereunder and all obligations of each
Domestic Guarantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Guaranteed Obligations
or any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Guaranteed Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document or
any other agreement or instrument, (c) any exchange, release or non-perfection
of any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee guaranteeing all or any of the
Guaranteed Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Domestic Guarantor in
respect of the Guaranteed Obligations or this Agreement (other than the Payment
in Full of all of the Guaranteed Obligations).
SECTION 4.12    Termination or Release.
(a)    This Agreement and the Guarantees made herein shall terminate with
respect to all Guaranteed Obligations when all the outstanding Guaranteed
Obligations have been Paid in Full.
(b)    A Domestic Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Domestic Guarantor ceases to be a Subsidiary
of the Parent or becomes a Non-Material Subsidiary.
(c)    In connection with any termination or release pursuant to paragraph (a)
or (b), the Administrative Agent shall execute and deliver to any Domestic
Guarantor, at such Domestic Guarantor’s expense, all documents that such
Domestic Guarantor shall reasonably request to evidence such termination or
release, in each case in accordance with the terms of Section 10.10 of the
Credit Agreement. Any execution and delivery of documents pursuant to this
Section 4.12 shall be without recourse to or warranty by the Administrative
Agent.
(d)    At any time that the Parent desires that the Administrative Agent take
any of the actions described in immediately preceding paragraph (c), it shall,
upon request of the Administrative Agent, deliver to the Administrative Agent an
officer’s certificate certifying that the release of the respective Domestic
Guarantor is permitted pursuant to paragraph (a) or (b). The Administrative
Agent shall have no liability whatsoever to any Domestic Guarantor as a result
of any release of any Domestic Guarantor by it as permitted (or which the
Administrative Agent in good faith believes to be permitted) by this Section
4.12.
(e)    Notwithstanding anything to the contrary set forth in this Agreement,
each Lender, by the acceptance of the benefits under this Agreement hereby
acknowledges and agrees that (i) the obligations of any Borrower or any
Subsidiary under any Lender Provided Commodity Hedge, Lender Provided Foreign
Currency Hedge, Lender Provided Interest Rate Hedge, or any Other Lender
Provided Financial Service Product shall be guaranteed pursuant to

-9-

--------------------------------------------------------------------------------




this Agreement only to the extent that, and for so long, the other Guaranteed
Obligations are so guaranteed and (ii) any release of a Guarantor effected in
the manner permitted by this Agreement shall not require the consent of any
Lender.
SECTION 4.13    Additional Domestic Guarantors. Pursuant to Section 8.1.11 of
the Credit Agreement, upon (x) the formation or acquisition of any new direct or
indirect Subsidiary (other than a Non-Material Subsidiary) by any Loan Party or
any Subsidiary ceasing to constitute an Non-Material Subsidiary, the Parent
shall, in each case at the Parent’s expense, cause such Subsidiary to enter into
this Agreement. Upon execution and delivery by the Administrative Agent and a
Subsidiary of a Guaranty Supplement, such Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.
SECTION 4.14    Limitation on Guaranteed Obligations. Each Domestic Guarantor
and each Secured Party (by its acceptance of the benefits of this Agreement)
hereby confirms that it is its intention that this Agreement not constitute a
fraudulent transfer or conveyance for purposes of any Debtor Relief Laws
(including the Bankruptcy Code of the United States, the Uniform Fraudulent
Conveyance Act or any similar Federal or state law). To effectuate the foregoing
intention, each Domestic Guarantor and each Secured Party (by its acceptance of
the benefits of this Agreement) hereby irrevocably agrees that the Guaranteed
Obligations owing by such Domestic Guarantor under this Agreement shall be
limited to such amount as will, after giving effect to such maximum amount and
all other (contingent or otherwise) liabilities of such Domestic Guarantor that
are relevant under such Debtor Relief Laws and after giving effect to any rights
to contribution and/or subrogation pursuant to any agreement providing for an
equitable contribution and/or subrogation among such Domestic Guarantor and the
other Domestic Guarantors, result in the Guaranteed Obligations of such Domestic
Guarantor in respect of such maximum amount not constituting a fraudulent
transfer or conveyance.
SECTION 4.15    Continuing Guaranty. This guaranty is a continuing guaranty of
payment, and shall apply to all Guaranteed Obligations whenever arising.
[The remainder of this page is intentionally left blank.]


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




COMPUGRAPHICS U.S.A. INC.
OMG AMERICAS, INC.
OMG ELECTRONIC CHEMICALS, LLC
OMG ENERGY HOLDINGS, INC.
OMG HARKO HOLDINGS, LLC



By: ____________________________________
Name:    Christopher M. Hix
Title: Vice President


EAGLEPICHER TECHNOLOGIES, LLC
EAGLEPICHER MEDICAL POWER, LLC



By: ____________________________________
Name:    Emily Russell
Title:    Secretary
  
EPEP HOLDING COMPANY, LLC
By: EaglePicher Technologies, LLC, its sole member



By: ____________________________________
Name:    Emily Russell
Title:    Secretary
PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent



By:                             
Name: Christian S. Brown
Title: Senior Vice President




SUPPLEMENT NO. __ dated as of [●], to the Domestic Guaranty, dated as of
September 4, 2013, among the Domestic Guarantors identified therein and PNC
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Domestic Guaranty”).
A.    Reference is made to the Credit Agreement dated as of September 4, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among OM GROUP, INC., a Delaware corporation (the
“Parent”), HARKO C.V., a limited partnership (commanditaire vennootschap)
organized under the laws of the Netherlands (the “Dutch Borrower”), VAC GERMANY
GMBH, a limited liability company organized under the laws of Germany (the
“German Borrower” and, together with the Parent and the Dutch Borrower, the
“Borrowers”), the Lenders from time to time party thereto and PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent, a Swing Loan Lender and Issuing Lender.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Domestic
Guaranty.
C.    The Domestic Guarantors have entered into the Domestic Guaranty in order
to induce (w) the Lenders to make Loans and the Issuing Lenders to issue Letters
of Credit, (w) certain Lenders to enter into and/or maintain Lender Provided
Commodity Hedges, (x) certain Lenders to enter into and/or maintain Lender
Provided Foreign Currency Hedges, (y) certain Lenders to enter into and/or
maintain Lender Provided Interest Rate Hedges and (z) certain Lenders to enter
into Other Lender Provided Financial Service Products. Section 4.13 of the
Domestic Guaranty provides that additional Material Subsidiaries that are
Domestic Subsidiaries of the Parent may become Guarantors under the Domestic
Guaranty by execution and delivery of an instrument substantially in the form of
this Supplement. The undersigned Material Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Domestic Guaranty in order to induce
(v) the Lenders to make Loans and the Issuing Lenders to issue Letters of
Credit, (w) certain Lenders to enter into and/or maintain Lender Provided
Commodity Hedges, (x) certain Lenders to enter into and/or maintain Lender
Provided Foreign Currency Hedges, (y) certain Lenders to enter into and/or
maintain Lender Provided Interest Rate Hedges and (z) certain Lenders to enter
into Other Lender Provided Financial Service Products and as consideration for
(v) Loans previously made and Letters of Credit previously issued, (w) certain
Lenders to enter into and/or maintain Lender Provided Commodity Hedges, (x)
Lender Provided Foreign Currency Hedges previously entered into and/or
maintained, (y) Lender Provided Foreign Currency Hedges previously entered into
and/or maintained and (z) Secured Cash Management Agreements previously entered
into.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 4.13 of the Domestic Guaranty, the New
Subsidiary by its signature below becomes a Domestic Guarantor under the
Domestic Guaranty with the same force and effect as if originally named therein
as a Domestic Guarantor and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the Domestic Guaranty applicable to it as a Domestic
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Domestic Guarantor thereunder are true and
correct in all material respects on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Guaranteed Obligations does hereby, for the benefit of the
Secured Parties, their successors and assigns, irrevocably, absolutely and
unconditionally guaranty, jointly with the other Domestic Guarantors and
severally, the due and punctual payment and performance of the Guaranteed
Obligations. Each reference to a “Domestic Guarantor” in the Domestic Guaranty
shall be deemed to include the New Subsidiary. The Domestic Guaranty is hereby
incorporated herein by reference.
SECTION 2.    The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as may be limited by Debtor Relief Laws or by general principles of equity.
SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
SECTION 4.    Except as expressly supplemented hereby, the Domestic Guaranty
shall remain in full force and effect.
SECTION 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Domestic Guaranty shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Domestic Guaranty.



-10-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Domestic Guaranty as of the day and year first
above written.
[NAME OF NEW SUBSIDIARY]
By:        
Name:    
Title:    

 

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent
By:        
Name:    
Title:    





 

--------------------------------------------------------------------------------



EXHIBIT 1.1(G)(2)

PARENT GUARANTY
dated as of
September 4, 2013,
between
OM GROUP, INC.
and
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent








--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I
 
 
 
Definitions
 
 
 
SECTION 1.01.
Credit Agreement
1
SECTION 1.02.
Other Defined Terms.
1
 
 
 
ARTICLE II
 
 
 
Guaranty
 
 
 
SECTION 2.01.
Guaranty.
2
SECTION 2.02.
Guaranty of Payment
2
SECTION 2.03.
No Limitations
3
SECTION 2.04.
Reinstatement
4
SECTION 2.05.
Agreement To Pay; Subrogation
4
SECTION 2.06.
Information
4
 
 
 
ARTICLE III
 
 
 
Indemnity, Subrogation and Subordination
 
 
 
SECTION 3.01.
Indemnity and Subrogation
4
SECTION 3.02.
[Reserved]
4
SECTION 3.03.
Subordination
5
 
 
 
ARTICLE IV
 
 
 
Miscellaneous
 
 
 
SECTION 4.01.
Notices
5
SECTION 4.02.
Waivers; Amendment
5
SECTION 4.03.
Fees and Expenses; Indemnification; Payment Generally
6
SECTION 4.04.
Successors and Assigns
6
SECTION 4.05.
Survival of Agreement
6
SECTION 4.06.
Counterparts; Integration; Effectiveness
7
SECTION 4.07.
Severability
7
SECTION 4.08.
Right of Set-Off
7
SECTION 4.09.
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process
8
SECTION 4.10.
Headings
8
SECTION 4.11.
Guaranty Absolute
8
SECTION 4.12.
Termination or Release
8
SECTION 4.13.
[Reserved]
9
SECTION 4.14.
Limitation on Guaranteed Obligations
9







--------------------------------------------------------------------------------




PARENT GUARANTY, dated as of September 4, 2013, between OM GROUP, INC. and PNC
BANK, NATIONAL ASSOCIATION, as Administrative Agent.
Reference is made to the Credit Agreement dated as of September 4, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OM GROUP, INC., a Delaware corporation (the “Parent”), HARKO
C.V., a limited partnership (commanditaire vennootschap) organized under the
laws of the Netherlands (the “Dutch Borrower”), VAC GERMANY GMBH, a limited
liability company organized under the laws of Germany (the “German Borrower”
and, together with the Parent and the Dutch Borrower, the “Borrowers”), the
Lenders from time to time party thereto and PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent, a Swing Loan Lender and Issuing Lender. The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Credit Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. The Parent directly or indirectly owns 100% of the Non-US
Borrowers (as defined below), and will derive substantial benefits from the
extension of credit to the Non-US Borrowers pursuant to the Credit Agreement and
is willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit. Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Credit Agreement.
(a)    Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.
(b)    The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.
SECTION 1.02    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Agreement” means this Guaranty.
“Borrowers” has the meaning assigned to such term in the preliminary statement
of this Agreement.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Dutch Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“German Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.




--------------------------------------------------------------------------------




“Guaranteed Obligations” has the meaning assigned to such term in Section 2.01.
“Non-US Borrower” means each of the Dutch Borrower and the German Borrower and
“Non-US Borrowers” means the Dutch Borrower and the German Borrower,
collectively.
“Obligations” means the “Obligations” as defined in the Credit Agreement.
“Paid in Full” or “Payment in Full” means termination of the Commitments and
payment in full of all Obligations (other than (v) obligations under Lender
Provided Commodity Hedges not yet due and payable, (w) obligations under Lender
Provided Foreign Currency Hedges not yet due and payable, (x) obligations under
Lender Provided Interest Rate Hedges not yet due and payable (y) obligations
under Other Lender Provided Financial Service Products not yet due and payable
and (z) contingent indemnification obligations not yet accrued and payable) and
the expiration or termination or cash collateralization of all Letters of Credit
(other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the Issuing Lenders shall have been
made).
“Parent” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Swing Loan Lenders, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 10.5 of the
Credit Agreement and any other permitted holder of any of the Obligations.
ARTICLE II

Guaranty
SECTION 2.01    Guaranty. The Parent absolutely and unconditionally guarantees,
as a primary obligor and not merely as a surety, the due and punctual payment
and performance of the Obligations of each Non-US Borrower, each Foreign Loan
Party and each Subsidiary thereof (the “Guaranteed Obligations”), in each case,
whether such Guaranteed Obligations are now existing or hereafter incurred,
whether at stated maturity or earlier, by reason of acceleration, demand,
mandatory prepayment or otherwise made in accordance herewith or with any other
Loan Documents or other agreement governing or evidencing the Obligations. The
Parent further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligation. The Parent waives presentment to, demand
of payment from and protest to the Non-US Borrowers or other Loan Party of any
of the Guaranteed Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.

2



--------------------------------------------------------------------------------




SECTION 2.02    Guaranty of Payment. The Parent further agrees that its guaranty
hereunder constitutes a guaranty of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any security held for the payment of the
Guaranteed Obligations or to any balance of any deposit account or credit on the
books of the Administrative Agent or any other Secured Party in favor of either
Non-US Borrower or any other Person.
SECTION 2.03    No Limitations.
(a)    Except for termination of the Parent’s obligations hereunder as expressly
provided in Section 4.12, the obligations of the Parent hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise, other than defense
of payment or performance. Without limiting the generality of the foregoing, the
obligations of the Parent hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement; (iii) the release of
any security held by the Administrative Agent or any other Secured Party for the
Guaranteed Obligations; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations; or (v) any other
act or omission that may or might in any manner or to any extent vary the risk
of the Parent or otherwise operate as a discharge of the Parent as a matter of
Law or equity (other than the Payment in Full of all the Guaranteed
Obligations). The Parent expressly authorizes the Secured Parties to take and
hold security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Guaranteed Obligations, all without affecting the obligations of the Parent
hereunder.
(b)    To the fullest extent permitted by applicable Law, the Parent waives any
defense based on or arising out of any defense of the Non-US Borrowers or any
other Loan Party or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
either Non-US Borrower or any other Loan Party, other than payment or
performance. The Administrative Agent and the other Secured Parties may in
accordance with the terms of the Collateral Documents, at their election,
foreclose on any security for the Guaranteed Obligations held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with either Non-US Borrower
or any other Loan Party or exercise any other right or remedy available to them
against either Non-US Borrower or any other Loan Party, without affecting or
impairing in any way the liability of the Parent hereunder except to the extent
of the Payment in Full of the

3



--------------------------------------------------------------------------------




Guaranteed Obligations. To the fullest extent permitted by applicable Law, the
Parent waives any defense arising out of any such election even though such
election operates, pursuant to applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of the Parent
against either Non-US Borrower or any other Loan Party, as the case may be, or
any security.
SECTION 2.04    Reinstatement. The Parent agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of any Non-US Borrower, any other
Loan Party or otherwise.
SECTION 2.05    Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at Law or in equity against the Parent by virtue hereof,
upon the failure of either Non-US Borrower or any other Loan Party to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Parent
hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for the benefit of the Secured Parties in cash the amount
of such unpaid Guaranteed Obligation, with such amounts to be distributed in
accordance with Section 9.2.4 of the Credit Agreement. Upon payment by the
Parent of any sums to the Administrative Agent as provided above, all rights of
the Parent against either Non-US Borrower or other Loan Party arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.
SECTION 2.06    Information. The Parent assumes all responsibility for being and
keeping itself informed of the Non-US Borrowers’ and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that the Parent assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise the Parent of information known to it or any of them regarding
such circumstances or risks. The Parent agrees that each Secured Party’s books
and records showing the amount of the Guaranteed Obligations shall be admissible
in evidence in any action or proceeding, and shall be binding upon the Parent
and conclusive for the purpose of establishing the amount of the Guaranteed
Obligations absent manifest error.
ARTICLE III

Indemnity, Subrogation and Subordination
SECTION 3.01    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Parent may have under applicable Law (but
subject to Section 3.03), each Non-US Borrower agrees that in the event a
payment of an obligation shall be made by the Parent under this Agreement, such
Non-US Borrower shall indemnify the Parent for the full amount of such payment
and the Parent shall be subrogated to

4



--------------------------------------------------------------------------------




the rights of the Person to whom such payment shall have been made to the extent
of such payment.
SECTION 3.02    [Reserved].
SECTION 3.03    Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Parent under Section 3.01 and all other
rights of indemnity, contribution or subrogation under applicable Law or
otherwise shall be fully subordinated to the Payment in Full of the Guaranteed
Obligations; provided that if any amount shall be paid to the Parent on account
of such subrogation rights at any time prior to the Payment in Full of the
Guaranteed Obligations, such amount shall be held in trust (or a comparable form
admissible under applicable law) for the benefit of the Administrative Agent who
shall hold them for the benefit of the Secured Parties and shall forthwith be
paid to the Administrative Agent to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, pursuant to Section 9.2.4
of the Credit Agreement. No failure on the part of a Non-US Borrower to make the
payments required by Sections 3.01 (or any other payments required under
applicable Law or otherwise) shall in any respect limit the obligations and
liabilities of the Parent with respect to its obligations hereunder, and the
Parent shall remain liable for the full amount of its obligations hereunder.
ARTICLE IV

Miscellaneous
SECTION 4.01    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 11.5 of the Credit Agreement.
SECTION 4.02    Waivers; Amendment.
(a)    No failure by the Administrative Agent or any other Secured Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
4.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan, issuance of a Letter of Credit, entering
into of Lender Provided Commodity Hedges. Lender Provided Foreign Currency
Hedges or Lender Provided Interest Rate Hedges or entering into of Other Lender
Provided Financial Service Products shall not be construed as a waiver of any
Potential Default, regardless of whether the Administrative Agent, any Lender,
or any Issuing Lender may have had notice or knowledge of

5



--------------------------------------------------------------------------------




such Potential Default at the time. No notice or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Parties with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 11.1 of the Credit Agreement.
SECTION 4.03    Fees and Expenses; Indemnification; Payment Generally.
(a)    The parties hereto agree that each Secured Party shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Section 11.3 of
the Credit Agreement, with references to the Administrative Agent therein being
deemed a reference to the “Secured Parties” for purposes hereof.
(b)    Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 4.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Secured Party. All amounts due under this Section 4.03 shall be
payable not later than 10 Business Days after written demand therefor.
(c)    The Parent shall make all payments hereunder as required by Section 5.9.2
of the Credit Agreement, and Section 5.9 of the Credit Agreement is hereby
incorporated by reference. The obligations of the Parent under this paragraph
shall survive the Payment in Full of the Guaranteed Obligations and termination
of this Parent Guaranty.
SECTION 4.04    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Parent or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns. No party hereto may assign any of its rights
or obligations hereunder except as permitted pursuant to the Credit Agreement.
SECTION 4.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Secured Parties and shall survive the execution and
delivery of the Loan Documents and the making of any

6



--------------------------------------------------------------------------------




Loans, issuance of any Letters of Credit, entering into of Other Lender Provided
Financial Service Products and entering into of Lender Provided Commodity
Hedges, Lender Provided Foreign Currency Hedges or Lender Provided Interest Rate
Hedges, regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Administrative Agent, any Issuing Lender, or any Lender
may have had notice or knowledge of any Potential Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect until the Obligations are
Paid in Full.
SECTION 4.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.1 of the Credit Agreement, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 4.07    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
SECTION 4.08    Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such Issuing Lender or any such Affiliate to or for the credit
or the account of the Parent against any and all of the obligations of the
Parent now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such Issuing Lender, irrespective of whether or not such
Lender or such Issuing Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Parent may be
contingent or unmatured or are owed to a branch or office of such Lender or such
Issuing Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, each Issuing Lender
and their respective Affiliates under this Section 4.08 are in addition to other
rights and remedies (including other rights of set-off) that such Lender, the
L/C Issuer or their respective Affiliates may have.

7



--------------------------------------------------------------------------------






SECTION 4.09    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.
(a)    The terms of Section 11.11 of the Credit Agreement with respect to
governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by Law.
SECTION 4.10    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 4.11    Guaranty Absolute. To the fullest extent permitted by Law, all
rights of the Administrative Agent hereunder and all obligations of the Parent
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Guaranteed Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Guaranteed Obligations, or any other amendment or waiver of or any consent to
any departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee guaranteeing all or any of the Guaranteed
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Parent in respect of the Guaranteed
Obligations or this Agreement (other than the Payment in Full of all of the
Guaranteed Obligations).
SECTION 4.12    Termination or Release.
(a)    This Agreement and the Guarantees made herein shall terminate with
respect to all Guaranteed Obligations when all the outstanding Guaranteed
Obligations have been Paid in Full.
(b)    [Reserved].
(c)    In connection with any termination or release pursuant to paragraph (a),
the Administrative Agent shall execute and deliver to the Parent, at the
Parent’s expense, all documents that the Parent shall reasonably request to
evidence such termination or release, in each case in accordance with the terms
of Section 10.10 of the Credit Agreement. Any execution

8



--------------------------------------------------------------------------------




and delivery of documents pursuant to this Section 4.12 shall be without
recourse to or warranty by the Administrative Agent.
(d)    At any time that the Parent desires that the Administrative Agent take
any of the actions described in immediately preceding paragraph (c), it shall,
upon request of the Administrative Agent, deliver to the Administrative Agent an
officer’s certificate certifying that the release of the Parent is permitted
pursuant to paragraph (a). The Administrative Agent shall have no liability
whatsoever to the Parent as a result of any release of the Parent by it as
permitted (or which the Administrative Agent in good faith believes to be
permitted) by this Section 4.12.
(e)    Notwithstanding anything to the contrary set forth in this Agreement,
each Lender, by the acceptance of the benefits under this Agreement hereby
acknowledges and agrees that (i) the obligations of any Borrower or any
Subsidiary under any Lender Provided Commodity Hedge, Lender Provided Foreign
Currency Hedge, Lender Provided Interest Rate Hedge, or any Other Lender
Provided Financial Service Product shall be guaranteed pursuant to this
Agreement only to the extent that, and for so long, the other Guaranteed
Obligations are so guaranteed and (ii) any release of the Parent effected in the
manner permitted by this Agreement shall not require the consent of any Lender.
SECTION 4.13    [Reserved].
SECTION 4.14    Limitation on Guaranteed Obligations. The Parent and each
Secured Party (by its acceptance of the benefits of this Agreement) hereby
confirms that it is its intention that this Agreement not constitute a
fraudulent transfer or conveyance for purposes of any Debtor Relief Laws
(including the Bankruptcy Code of the United States, the Uniform Fraudulent
Conveyance Act or any similar Federal or state law or other equivalent thereof).


[Signatures on following page]

9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


OM GROUP, INC.


By: ____________________________________
Name:    Christopher M. Hix
                        Title: Vice President and Chief Financial Officer


    






--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent

By:         
Name: Christian S. Brown
Title: Senior Vice President












--------------------------------------------------------------------------------



EXHIBIT 1.1(G)(3)

NON-U.S. GUARANTY AGREEMENT
dated as of
September 4, 2013,
among
THE GUARANTORS IDENTIFIED HEREIN
and
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent








--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I
 
 
 
Definitions
SECTION 1.01.
Credit Agreement
1
SECTION 1.02.
Other Defined Terms
1
 
 
 
ARTICLE II
 
 
 
 
Guaranty
 
 
 
 
SECTION 2.01.
Guaranty
2
SECTION 2.02.
Guaranty of Payment
3
SECTION 2.03.
No Limitations
3
SECTION 2.04.
Reinstatement
4
SECTION 2.05.
Agreement To Pay; Subrogation
4
SECTION 2.06.
Information
4
SECTION 2.07.
Guaranty Limitations
5
 
 
 
ARTICLE III
 
 
 
Indemnity, Subrogation and Subordination
 
 
 
 
SECTION 3.01.
Indemnity and Subrogation
8
SECTION 3.02.
Contribution and Subrogation
8
SECTION 3.03.
Subordination
9
 
 
 
ARTICLE IV
 
 
 
 
Miscellaneous
 
 
 
 
SECTION 4.01
Notices
9
SECTION 4.02.
Waivers; Amendment
9
SECTION 4.03.
Fees and Expenses; Indemnification; Payment Generally
10
SECTION 4.04.
Successors and Assigns
10
SECTION 4.05.
Survival of Agreement
10
SECTION 4.06.
Counterparts; Integration; Effectiveness
11
SECTION 4.07.
Severability
11
SECTION 4.08.
Right of Set-Off
11
SECTION 4.09.
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process
12
SECTION 4.10.
Headings
12
SECTION 4.11.
Guaranty Absolute
12
SECTION 4.12.
Termination or Release
12





--------------------------------------------------------------------------------




SECTION 4.13.
Additional Guarantors
13
SECTION 4.14.
Limitation on Guaranteed Obligations
13
SECTION 4.15.
Parallel Debt
13
SECTION 4.16.
Continuing Guaranty
14
 
 
 
Exhibits
 
 
 
 
 
Exhibit I
Form of Guaranty Supplement
 







--------------------------------------------------------------------------------




NON-U.S. GUARANTY, dated as of September 4, 2013, among the Guarantors
identified herein and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent.
Reference is made to the Credit Agreement dated as of September 4, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OM GROUP, INC., a Delaware corporation (the “Parent”), HARKO
C.V., a limited partnership (commanditaire vennootschap) organized under the
laws of the Netherlands (the “Dutch Borrower”), represented by its general
partner (beherend vennoot) OMG Harko Holdings, LLC, VAC GERMANY GMBH, a limited
liability company organized under the laws of Germany (the “German Borrower”
and, together with the Parent and the Dutch Borrower, the “Borrowers”), the
Lenders from time to time party thereto and PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent, a Swing Loan Lender and Issuing Lender. The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Credit Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. The Guarantors are affiliates of the Borrowers, will derive
substantial benefits from the extension of credit to the Non-US Borrowers (as
defined below) pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Credit Agreement.
(a)    Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.
(b)    The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.
SECTION 1.02    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Agreement” means this Guaranty.
“Borrowers” has the meaning assigned to such term in the preliminary statement
of this Agreement.
“Claiming Party” has the meaning assigned to such term in Section 3.02.
“Contributing Party” has the meaning assigned to such term in Section 3.02.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.




--------------------------------------------------------------------------------




“Dutch Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“German Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Guaranteed Obligations” has the meaning assigned to such term in Section 2.01.
“Guaranty Supplement” means an instrument substantially in the form of Exhibit I
hereto.
“Guarantor” means each Subsidiary of the Parent that is a party hereto from time
to time.
“Non-US Borrower” means each of the Dutch Borrower and the German Borrower and
“Non-US Borrowers” means the Dutch Borrower and the German Borrower,
collectively.
“Obligations” means the “Obligations” as defined in the Credit Agreement.
“Paid in Full” or “Payment in Full” means termination of the Commitments and
payment in full of all Obligations (other than (v) obligations under Lender
Provided Commodity Hedges not yet due and payable, (w) obligations under Lender
Provided Foreign Currency Hedges not yet due and payable, (x) obligations under
Lender Provided Interest Rate Hedges not yet due and payable (y) obligations
under Other Lender Provided Financial Service Products not yet due and payable
and (z) contingent indemnification obligations not yet accrued and payable) and
the expiration or termination or cash collateralization of all Letters of Credit
(other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the Issuing Lenders shall have been
made).
“Parent” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Swing Loan Lenders, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 10.5 of the
Credit Agreement and any other permitted holder of any of the Obligations.
ARTICLE II

Guaranty
SECTION 2.01    Guaranty. Each Guarantor absolutely and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, to each of the Secured Parties the due and
punctual payment and performance of the Obligations of each Non-US Borrower,
each other Foreign Loan Party, and

2



--------------------------------------------------------------------------------




each Subsidiary thereof (the “Guaranteed Obligations”), in each case, whether
such Guaranteed Obligations are now existing or hereafter incurred, whether at
stated maturity or earlier, by reason of acceleration, demand, mandatory
prepayment or otherwise made in accordance herewith or with any other Loan
Documents or other agreement governing or evidencing the Obligations. Each of
the Guarantors further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligation. Each of the Guarantors waives presentment
to, demand of payment from and protest to the Non-US Borrowers or other Loan
Party of any of the Guaranteed Obligations, and also waives notice of acceptance
of its guarantee and notice of protest for nonpayment. For the avoidance of
doubt, the Guaranteed Obligations shall not include the Obligations of the
Parent in its capacity as a Borrower under the Credit Agreement.
SECTION 2.02    Guaranty of Payment. Each of the Guarantors further agrees that
its guaranty hereunder constitutes a guaranty of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Guaranteed Obligations or to any balance of any deposit account
or credit on the books of the Administrative Agent or any other Secured Party in
favor of either Non-US Borrower or any other Person.
SECTION 2.03    No Limitations.
(a)    Except for termination of a Guarantor’s obligations hereunder as
expressly provided in Section 4.12 and subject to Section 2.07, the obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise, other than defense of payment or performance. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of any security held by the Administrative Agent or any other
Secured Party for the Guaranteed Obligations; (iv) any default, failure or
delay, willful or otherwise, in the performance of the Guaranteed Obligations;
or (v) any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of Law or equity (other than the Payment in Full of all
the Guaranteed Obligations). Each Guarantor expressly authorizes the Secured
Parties to take and hold security for the payment and performance of the
Guaranteed Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or

3



--------------------------------------------------------------------------------




obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Guarantor hereunder.
(b)    To the fullest extent permitted by applicable Law, each Guarantor waives
any defense based on or arising out of any defense of the Non-US Borrowers or
any other Loan Party or the unenforceability of the Guaranteed Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of either Non-US Borrower or any other Loan Party, other than payment
or performance. The Administrative Agent and the other Secured Parties may in
accordance with the terms of the Collateral Documents, at their election,
foreclose on any security for the Guaranteed Obligations held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with either Non-US Borrower
or any other Loan Party or exercise any other right or remedy available to them
against either Non-US Borrower or any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations of the Payment in Full of the Guaranteed
Obligations. To the fullest extent permitted by applicable Law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
either Non-US Borrower or any other Loan Party, as the case may be, or any
security.
SECTION 2.04    Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Guaranteed Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of any Borrower, any other
Loan Party or otherwise.
SECTION 2.05    Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at Law or in equity against any Guarantor by virtue
hereof, upon the failure of either Non-US Borrower or any other Loan Party to
pay any Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for the benefit of the Secured Parties in cash the amount
of such unpaid Guaranteed Obligation, with such amounts to be distributed in
accordance with Section 9.2.4 of the Credit Agreement. Upon payment by any
Guarantor of any sums to the Administrative Agent as provided above, all rights
of such Guarantor against either Non-US Borrower or other Loan Party arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.
SECTION 2.06    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Non-US Borrowers’ and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent

4



--------------------------------------------------------------------------------




or the other Secured Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.
Each Guarantor agrees that each Secured Party’s books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon such Guarantor and conclusive
for the purpose of establishing the amount of the Guaranteed Obligations absent
manifest error.
SECTION 2.07    Guaranty Limitations.
(a) The restrictions in this Section 2.07 shall apply to any Obligation of a
Guarantor (i) incorporated in Germany as a limited liability company (GmbH)
(each a "German Guarantor") (ii) or organized as a limited partnership under the
laws of the Federal Republic of Germany with a GmbH as its general partner (GmbH
& Co. KG), in each case resulting from such Guarantor’s liability for
Obligations owed by a direct or indirect shareholder of such German Guarantor or
any Subsidiary of such shareholder (with the exception of Subsidiaries which are
also Subsidiaries of the respective Guarantor) (collectively, the “Cross
Liability Obligations”). In relation to any other amounts guaranteed, the
guarantee of the respective Guarantor remains unlimited:
(b)    The restrictions in this Section 2.07 shall not apply to the extent any
Cross Liability Obligation is owed in respect of (i) loans to the extent they
are on-lent to the respective German Guarantor or any of its direct or indirect
Subsidiaries and such amount is not repaid or (ii) bank guarantees, letters of
credit or any other financial or monetary instrument issued for the benefit of
any of the creditors of the respective German Guarantor or any of its direct or
indirect Subsidiaries.
(c)    Restrictions on Payment.
(i)    The parties to this Agreement agree that if payment under a
Cross-Liability Obligation would cause the amount of the German Guarantor’s net
assets, as calculated pursuant to Section 2.07 (d) below, to fall below the
amount of its registered share capital (Stammkapital) or increase an existing
shortage of its registered share capital in each case in violation of section 30
of the German Limited Liability Companies Act (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung) (“GmbHG”), (such event is hereinafter
referred to as a “Capital Impairment”), then the Administrative Agent shall,
subject to paragraphs (ii) to (iii) below, demand payment under the
Cross-Liability Obligation from the German Guarantor only to the extent such
Capital Impairment would not occur.
(ii)    If the German Guarantor does not notify the Administrative Agent in
writing (the “Management Notification”) within twenty (20) Business Days after
the Administrative Agent notified the German Guarantor of its intention to
demand payment under the Cross-Liability Obligation that a Capital Impairment
would occur (setting out in reasonable detail to what extent a Capital
Impairment would occur, providing an up-to-date pro forma balance sheet and a
statement if and to what extent a realization or other measures undertaken in
accordance with the mitigation provisions set out in Section 2.07 (e) would not
prevent such Capital Impairment), then the restrictions set out in paragraph (i)
above shall not apply.

5



--------------------------------------------------------------------------------




(iii)    If the Administration Agent disagrees with the Management Notification,
the German Guarantor shall instruct Auditors to prepare an Auditors’
Determination (both as defined in Section 2.07(f) below). If the German
Guarantor does not provide an Auditors’ Determination within thirty (30)
Business Days from the date on which the Administration Agent has notified the
German Guarantor of its objection against the Management Notification then the
restrictions set out in paragraph (i) above shall not apply and the
Administration Agent shall not be obliged to assign or make available to the
German Guarantor any net proceeds realized.
(d)    Net Assets. The calculation of net assets (the “Net Assets”) shall be
determined in accordance with the provisions of the German Commercial Code
(Handelsgesetzbuch) (“HGB”) consistently applied by the German Guarantor in
preparing its unconsolidated balance sheets (Jahresabschluss according to
Section 42 GmbHG, Sections 242, 264 HGB) in the previous years, save that the
following balance sheet items shall be adjusted as follows:
(i)    the amount of any increase in the German Guarantor’s registered share
capital which was carried out after the German Guarantor became a party to this
Agreement without the prior written consent of the Administrative Agent shall be
deducted from the amount of the German Guarantor’s registered share capital;
(ii)    loans provided to the German Guarantor by the Parent or any of its
Subsidiaries shall be disregarded, if and to the extent that such loans are
subordinated or are considered subordinated by law or by contract at least to
the rank pursuant to section 39 (1) Nr. 5 of the German Insolvency Code
(Insolvenzordnung), provided the German Guarantor is, as a consequence of
payment under the Cross-Liability Obligation, entitled to a reimbursement claim
against the relevant lender and is entitled to set-off such reimbursement claim
against the relevant repayment claim under such loans;
(iii)    any funds borrowed by any Borrower under the Credit Agreement which
have been or are on-lent to the German Guarantor or to any of its direct or
indirect Subsidiaries and have not yet been repaid at the time when payment
under the Cross-Liability Obligation is demanded, shall be disregarded;
(iv)    loans or other contractual liabilities incurred by the German Guarantor
in breach of the Loan Documents shall not be taken into account as liabilities.
(e)     Mitigation. The German Guarantor shall:
(i)    realize, to the extent legally permitted in a situation where it does not
have sufficient Net Assets to maintain its registered share capital, any and all
of its assets that are shown in the balance sheet with a book value (Buchwert)
that is significantly lower than the market value of the assets to the extent
this is necessary to fulfill its obligations under the Loan Documents and
provided that such assets are not necessary for the German Guarantor’s business
(betriebsnotwendig); and
(ii)    take measures (including, without limitation, setting-off claims or
dissolution of hidden reserves) to increase the amount of Net Assets to the
extent that the

6



--------------------------------------------------------------------------------




German Guarantor is legally permitted to do so and provided that it is
commercially justifiable to take such measures.
(f)    Auditors’ Determination.
(i)    If the German Guarantor claims that a Capital Impairment would occur on
payment under the Cross-Liability Obligations, the German Guarantor may (at its
own cost and expense) arrange for the preparation of a balance sheet as of the
date on which the payment under this Cross-Liability Obligation is sought
(Stichtagsbilanz) by a firm of recognized auditors (the “Auditors”) in order to
have such Auditors determine whether (and if so, to what extent) any payment
under this Cross-Liability Obligation would cause a Capital Impairment (the
“Auditors’ Determination”) and whether (and if so, to what extent) a realization
or other measures undertaken in accordance with the mitigation provisions set
out in Section 2.07 (e) above would not prevent such Capital Impairment).
(ii)    The Auditors’ Determination shall be prepared, taking into account the
adjustments set out in Section 2.07 (d) above, by applying the generally
accepted accounting principles applicable from time to time in the Federal
Republic of Germany (Grundsätze ordnungsmäßiger Buchführung) based on the same
principles and evaluation methods as constantly applied by the German Guarantor
in the preparation of its unconsolidated financial statements, in particular in
the preparation of its most recent annual balance sheet, and taking into
consideration applicable court rulings of German courts. Subject to Section 2.07
(h), such Auditors’ Determination shall be binding on the German Guarantor and
the Administrative Agent except in case of manifest error.
(iii)    Even if the German Guarantor arranges for the preparation of an
Auditors’ Determination, the German Guarantor’s obligations under the mitigation
provisions set out in Section 2.07 (d) shall continue to exist.
(g)    Improvement of Financial Condition.     If, after it has been provided
with an Auditors’ Determination which prevented it from demanding any or only
partial payment under the Cross-Liability Obligation, the Administrative Agent
ascertains in good faith that the financial condition of the German Guarantor as
set out in the Auditors’ Determination has substantially improved (in
particular, if the German Guarantor has taken any action in accordance with the
mitigation provisions set out in Section 2.07 (e)), the Administrative Agent
may, at the German Guarantor’s cost and expense, arrange for the preparation of
an updated balance sheet of the German Guarantor by applying the same principles
that were used for the preparation of the Auditors’ Determination by the
Auditors who prepared the Auditors’ Determination pursuant to Section 2.07
(f)(i) above in order for such Auditors to determine whether (and, if so, to
what extent) the Capital Impairment has been cured as a result of the
improvement of the financial condition of the German Guarantor. The
Administrative Agent may demand payment under the Cross-Liability Obligations to
the extent that the Auditors determine that the Capital Impairment has been
cured.
(h)    No waiver. Nothing in this Section 2.07 shall limit the enforceability
(other than as specifically set out herein), legality or validity of the
Cross-Liability Obligations

7



--------------------------------------------------------------------------------




or prevent the Administrative Agent from claiming in court that the provision of
the Cross-Liability Obligations and/or making payments under the Cross-Liability
Obligation by the German Guarantor does not fall within the scope of section 30
GmbHG. The Administration Agent’s rights to any remedies it may have against the
German Guarantor shall not be limited if, due to a change of law or final
binding decision of the German Federal Supreme Court (Bundesgerichtshof), the
provision of the Cross-Liability Obligations and/or making payments under the
Cross-Liability Obligations by the German Guarantor does not fall within the
scope of section 30 GmbHG. The agreement of the Administrative Agent to abstain
from demanding any or part of the payment under the Cross-Liability Obligations
in accordance with the provisions above shall not constitute a waiver (Verzicht)
of any right granted under this Agreement or any other Loan Document to the
Administrative Agent.
(i)    In the case of a Foreign Guarantor organized as a limited partnership
under the laws of the Federal Republic of Germany with a GmbH as its general
partner (GmbH & Co. KG) payment under this Agreement may be demanded up to an
amount which does not cause such Foreign Guarantor to be over-indebted.  For any
further demand under this Agreement against such Foreign Guarantor the
aforementioned provisions shall apply mutatis mutandis and all references to net
assets shall be construed as a reference to the net assets of the general
partner of such Foreign Guarantor.
ARTICLE III

Indemnity, Subrogation and Subordination
SECTION 3.01    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable Law (but
subject to Section 3.03), each Non-US Borrower agrees that in the event a
payment of an obligation shall be made by any Guarantor under this Agreement,
such Non-US Borrower shall indemnify such Guarantor for the full amount of such
payment and such Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment. In respect
of any Guarantor organized under the laws of the Federal Republic of Germany,
any obligation under this Section 3.01 is subject to the limitations as set out
in Section 2.07.
SECTION 3.02    Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.03) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Guaranteed Obligation
and such other Guarantor (the “Claiming Party”) shall not have been fully
indemnified by the Non-US Borrowers as provided in Section 3.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Contributing
Parties together with the net worth of the Claiming Party on the date hereof
(or, in the case of any Guarantor becoming a party hereto pursuant to
Section 4.13, the date of the Guaranty Supplement hereto executed and delivered
by such Guarantor). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 3.02 shall be subrogated to the rights of such
Claiming Party to the

8



--------------------------------------------------------------------------------




extent of such payment. Each Guarantor recognizes and acknowledges that the
rights to contribution arising hereunder shall constitute an asset in favor of
the party entitled to such contribution. In this connection, each Guarantor has
the right to waive, to the fullest extent permitted by applicable law, its
contribution right against any other Guarantor to the extent that after giving
effect to such waiver such Guarantor would remain solvent, in the determination
of the Administrative Agent. In respect of any Guarantor organized under the
laws of the Federal Republic of Germany, any obligation under this Section 3.02
is subject to the limitations as set out in Section 2.07.
SECTION 3.03    Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 3.01 and 3.02 and
all other rights of indemnity, contribution or subrogation under applicable Law
or otherwise shall be fully subordinated to the Payment in Full of the
Guaranteed Obligations; provided that if any amount shall be paid to such
Guarantor on account of such subrogation rights at any time prior to the Payment
in Full of the Guaranteed Obligations, such amount shall be held in trust (or a
comparable form admissible under applicable law) for the benefit of the
Administrative Agent who shall hold them for the benefit of the Secured Parties
and shall forthwith be paid to the Administrative Agent to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured,
pursuant to Section 9.2.4 of the Credit Agreement. No failure on the part of a
Non-US Borrower or any Guarantor to make the payments required by Sections 3.01
and 3.02 (or any other payments required under applicable Law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.
ARTICLE IV

Miscellaneous
SECTION 4.01    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 11.5 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the [Dutch Borrower] as
provided in Section 11.5 of the Credit Agreement.
SECTION 4.02    Waivers; Amendment.
(a)    No failure by the Administrative Agent or any other Secured Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
4.02, and then such waiver or consent shall be

9



--------------------------------------------------------------------------------




effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan, issuance
of a Letter of Credit, entering into of Lender Provided Commodity Hedges, Lender
Provided Foreign Currency Hedges or Lender Provided Interest Rate Hedges or
entering into of Other Lender Provided Financial Service Products shall not be
construed as a waiver of any Potential Default, regardless of whether the
Administrative Agent, any Lender, or any Issuing Lender may have had notice or
knowledge of such Potential Default at the time. No notice or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Parties with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 11.1 of the Credit Agreement.
SECTION 4.03    Fees and Expenses; Indemnification; Payment Generally.
(a)    The parties hereto agree that each Secured Party shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Section 11.3 of
the Credit Agreement, with references to the Administrative Agent therein being
deemed a reference to the “Secured Parties” for purposes hereof.
(b)    Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 4.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Secured Party. All amounts due under this Section 4.03 shall be
payable not later than 10 Business Days after written demand therefor.
(c)    Each Guarantor shall make all payments hereunder as required by Section
5.9.2 of the Credit Agreement, and Section 5.9 of the Credit Agreement is hereby
incorporated by reference. The obligations of each of the Guarantors under this
paragraph shall survive the Payment in Full of the Guaranteed Obligations and
termination of this Guaranty.
SECTION 4.04    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns. No party hereto may assign any of its right
or obligations hereunder except as permitted pursuant to the Credit Agreement.

10



--------------------------------------------------------------------------------




SECTION 4.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Secured Parties and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, issuance of any
Letters of Credit, entering into of Other Lender Provided Financial Service
Products and entering into of Lender Provided Commodity Hedges, Lender Provided
Foreign Currency Hedges or Lender Provided Interest Rate Hedges, regardless of
any investigation made by any Lender or on its behalf and notwithstanding that
the Administrative Agent, any Issuing Lender, or any Lender may have had notice
or knowledge of any Potential Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement, and shall continue
in full force and effect until the Obligations are Paid in Full.
SECTION 4.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.1 of the Credit Agreement, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 4.07    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
SECTION 4.08    Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such Issuing Lender or any such Affiliate to or for the credit
or the account of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Lender, irrespective of whether or not
such Lender or such Issuing Lender shall have made any demand under this
Agreement or any other Loan Document and although such

11



--------------------------------------------------------------------------------




obligations of such Guarantor may be contingent or unmatured or are owed to a
branch or office of such Lender or such Issuing Lender different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Lender, each Issuing Lender and their respective Affiliates under this
Section 4.08 are in addition to other rights and remedies (including other
rights of set-off) that such Lender, the L/C Issuer or their respective
Affiliates may have.
SECTION 4.09    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.
(a)    The terms of Section 11.11 of the Credit Agreement with respect to
governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by Law.
SECTION 4.10    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 4.11    Guaranty Absolute. To the fullest extent permitted by Law, all
rights of the Administrative Agent hereunder and all obligations of each
Guarantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Guaranteed Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Guaranteed Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document or
any other agreement or instrument, (c) any exchange, release or non-perfection
of any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee guaranteeing all or any of the
Guaranteed Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Guarantor in respect
of the Guaranteed Obligations or this Agreement (other than the Payment in Full
of all of the Guaranteed Obligations).
SECTION 4.12    Termination or Release.
(a)    This Agreement and the Guarantees made herein shall terminate with
respect to all Guaranteed Obligations when all the outstanding Guaranteed
Obligations have been Paid in Full.
(b)    A Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of

12



--------------------------------------------------------------------------------




which such Guarantor ceases to be a Subsidiary of the Parent or becomes a
Non-Material Subsidiary.
(c)    In connection with any termination or release pursuant to paragraph (a)
or (b), the Administrative Agent shall execute and deliver to any Guarantor, at
such Guarantor’s expense, all documents that such Guarantor shall reasonably
request to evidence such termination or release, in each case in accordance with
the terms of Section 10.10 of the Credit Agreement. Any execution and delivery
of documents pursuant to this Section 4.12 shall be without recourse to or
warranty by the Administrative Agent.
(d)    At any time that the Parent desires that the Administrative Agent take
any of the actions described in immediately preceding paragraph (c), it shall,
upon request of the Administrative Agent, deliver to the Administrative Agent an
officer’s certificate certifying that the release of the respective Guarantor is
permitted pursuant to paragraph (a) or (b). The Administrative Agent shall have
no liability whatsoever to any Guarantor as a result of any release of any
Guarantor by it as permitted (or which the Administrative Agent in good faith
believes to be permitted) by this Section 4.12.
(e)    Notwithstanding anything to the contrary set forth in this Agreement,
each Lender, by the acceptance of the benefits under this Agreement hereby
acknowledges and agrees that (i) the obligations of any Borrower or any
Subsidiary under any Lender Provided Commodity Hedge, Lender Provided Foreign
Currency Hedge, Lender Provided Interest Rate Hedge, or any Other Lender
Provided Financial Service Product shall be guaranteed pursuant to this
Agreement only to the extent that, and for so long, the other Guaranteed
Obligations are so guaranteed and (ii) any release of a Guarantor effected in
the manner permitted by this Agreement shall not require the consent of any
Lender.
SECTION 4.13    Additional Guarantors. Pursuant to Section 8.1.11 of the Credit
Agreement, upon (x) the formation or acquisition of any new direct or indirect
Subsidiary (other than a Non-Material Subsidiary) by any Loan Party or any
Subsidiary ceasing to constitute an Non-Material Subsidiary, the Parent shall,
in each case at the Parent’s expense, cause such Subsidiary to enter into this
Agreement. Upon execution and delivery by the Administrative Agent and a
Subsidiary of a Guaranty Supplement, such Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.
SECTION 4.14    Limitation on Guaranteed Obligations. Each Guarantor and each
Secured Party (by its acceptance of the benefits of this Agreement) hereby
confirms that it is its intention that this Agreement not constitute a
fraudulent transfer or conveyance for purposes of any Debtor Relief Laws
(including the Bankruptcy Code of the United States, the Uniform Fraudulent
Conveyance Act or any similar Federal or state law or other equivalent thereof).

13



--------------------------------------------------------------------------------




SECTION 4.15    Parallel Debt.
(a)    Each Guarantor agrees, by way of an abstract acknowledgement of debt
(abstraktes Schuldanerkenntnis), that in respect of any Corresponding Debt
(defined below) it will owe the same amount in full to the Administrative Agent
and that, accordingly, the Administrative Agent will have its own independent
right to request payment of amounts equal to, and in the currency of, the
respective Corresponding Debt. The Parallel Debt (defined below) of each
Guarantor (i) shall become due and payable at the same time as its Corresponding
Debt, and (ii) is independent and separate from, and without prejudice to, its
Corresponding Debt.
(b)    The Parallel Debt of a Guarantor shall be (i) decreased to the extent
that is Corresponding Debt has been irrevocably and unconditionally paid or
discharged, and (ii) increased to the extent that its Corresponding Debt has
increased, and the Corresponding Debt of a Guarantor shall be (x) decreased to
the extent that its Parallel Debt has been irrevocably and unconditionally paid
or discharged, and (y) increased to the extent that its Parallel Debt has
increased, in each case provided that the Parallel Debt of a Guarantor shall
never exceed its Corresponding Debt.
(c)    All amounts received or recovered by the Administrative Agent in
connection with this Section 4.15 to the extent permitted by applicable law,
shall, prior to the occurrence of an Event of Default, be applied to the
Obligations in such order as Administrative Agent may determine, and after and
during the continuance of an Event of Default, be applied in accordance with
Section 9.2 of the Credit Agreement.
(d)    For purposes of this Section 4.15, (i) “Parallel Debt” shall mean any
amount which a Guarantor owes to the Administrative Agent under this Section
4.15, (ii) “Corresponding Debt” means any amount which a Guarantor owes to a
Lender under or in connection with any Loan Document, and (iii) the
Administrative Agent (x) is the independent and separate creditor of each
Parallel Debt, (y) acts in its own name and not as Administrative Agent,
representative or trustee of the Lenders and its claims in respect of each
Parallel Debt shall not be held on trust, and (z) shall have the independent and
separate right to demand payment of each Parallel Debt in its own name
(including, without limitation, through any suit, execution, enforcement of
security, recovery of guarantees and applications for and voting in any kind of
insolvency proceeding).
(e)    This Section 4.15 applies only to Guarantors which are party to a
Collateral Document governed by the laws of Germany and for the purpose of
determining the secured obligations in the transaction security documents
governed by German law.
SECTION 4.16    Continuing Guaranty This guaranty is a continuing guaranty of
payment, and shall apply to all Guaranteed Obligations whenever arising.
[Signatures on following page]


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


OMG GERMANY SUBSIDIARY
HOLDING GMBH


By: ____________________________________
Name:    Valerie Gentile Sachs
Title:    Managing Director


OMG BORCHERS GMBH


By: ____________________________________
Name: Michael Stanko
Title: Managing Director


OMG GERMANY HOLDING GMBH


By: ____________________________________
Name:    Valerie Gentile Sachs
Title:    Managing Director


VAC BETEILIGUNGS-GMBH


By: ____________________________________
Name:    Valerie Gentile Sachs
Title:    Managing Director


VAC FINANZIERUNG GMBH


By: ____________________________________
Name:    Valerie Gentile Sachs
Title:    Managing Director


VAC PARTICIPATION GMBH


By: ___________________________________
Name:    Valerie Gentile Sachs
Title:    Managing Director


VACUUMSCHMELZE GMBH & CO. KG


By: VAC Finanzierung GmbH, its general partner



By: ____________________________________
Name: Valerie Gentile Sachs
Title: Managing Director
















VAC NETHERLANDS B.V.


A private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) with corporate seat in Hoorn

By: ___________________________________
Name: Dr. Hartmut Eisele
Title: Managing Director




OMG KOKKOLA CHEMICALS HOLDING (TWO) B.V.
A private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) with corporate seat in Hoorn


By: ____________________________________
Name: Valerie Gentile Sachs
Title: Managing Director A




By: ____________________________________
Name:
Title: Authorized Representative of Intertrust (Netherlands) B.V. (Managing
Director B)










PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent
By:         
Name: Christian S. Brown
Title: Senior Vice President


SUPPLEMENT NO. __ dated as of [●], to the Non-U.S. Guaranty, dated as of
September 4, 2013, among the Guarantors identified therein and PNC BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Non-U.S. Guaranty”).
A. Reference is made to the Credit Agreement dated as of September 4, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among OM GROUP, INC., a Delaware corporation (the
“Parent”), HARKO C.V., a limited partnership (commanditaire vennootschap)
organized under the laws of the Netherlands (the “Dutch Borrower”), VAC GERMANY
GMBH, a limited liability company organized under the laws of Germany (the
“German Borrower” and, together with the Parent and the Dutch Borrower, the
“Borrowers”), the Lenders from time to time party thereto and PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent, a Swing Loan Lender and Issuing Lender.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Non-U.S.
Guaranty.
C. The Guarantors have entered into the Non-U.S. Guaranty in order to induce (v)
the Lenders to make Loans and the Issuing Lenders to issue Letters of Credit,
(w) certain Lenders to enter into and/or maintain Lender Provided Commodity
Hedges, (x) certain Lenders to enter into and/or maintain Lender Provided
Foreign Currency Hedges, (y) certain Lenders to enter into and/or maintain
Lender Provided Interest Rate Hedges and (z) certain Lenders to enter into Other
Lender Provided Financial Service Products. Section 4.13 of the Non-U.S.
Guaranty provides that additional Material Subsidiaries that are Foreign
Subsidiaries of the Parent may become Guarantors under the Non-U.S. Guaranty by
execution and delivery of an instrument substantially in the form of this
Supplement. The undersigned Material Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Non-U.S. Guaranty in order to induce
(v) the Lenders to make Loans and the Issuing Lenders to issue Letters of
Credit, (w) certain Lenders to enter into and/or maintain Lender Provided
Commodity Hedges, (x) certain Lenders to enter into and/or maintain Lender
Provided Foreign Currency Hedges, (y) certain Lenders to enter into and/or
maintain Lender Provided Interest Rate Hedges and (z) certain Lenders to enter
into Other Lender Provided Financial Service Products and as consideration for
(v) Loans previously made and Letters of Credit previously issued, (w) Lender
Provided Commodity Hedges, (x) Lender Provided Foreign Currency Hedges
previously entered into and/or maintained, (y) Lender Provided Foreign Currency
Hedges previously entered into and/or maintained and (z) Secured Cash Management
Agreements previously entered into.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 4.13 of the Non-U.S. Guaranty, the New
Subsidiary by its signature below becomes a Guarantor under the Non-U.S.
Guaranty with the same force and effect as if originally named therein as a
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Non-U.S. Guaranty applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. In furtherance of the foregoing, the New Subsidiary,
as security for the payment and performance in full of the Guaranteed
Obligations does hereby, for the benefit of the Secured Parties, their
successors and assigns, irrevocably, absolutely and unconditionally guaranty,
jointly with the other Guarantors and severally, the due and punctual payment
and performance of the Guaranteed Obligations. Each reference to a “Guarantor”
in the Non-U.S. Guaranty shall be deemed to include the New Subsidiary. The
Non-U.S. Guaranty is hereby incorporated herein by reference.
SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as may be limited by Debtor Relief Laws or by general principles of equity.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Non-U.S. Guaranty shall
remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Non-U.S. Guaranty shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Non-U.S. Guaranty.




IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Non-U.S. Guaranty as of the day and year first
above written.
[Name of New Subsidiary]
By:
        
Name:    
Title:    



PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By:
        
Name:    
Title:    










14



--------------------------------------------------------------------------------




EXHIBIT 1.1(I)


FORM OF INTERCOMPANY
SUBORDINATION AGREEMENT


THIS INTERCOMPANY SUBORDINATION AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of September
4, 2013, made by each of the undersigned, to the extent a borrower from time to
time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”).
This Agreement is an “Intercompany Subordination Agreement” as defined in the
Credit Agreement dated as of September 4, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among OM Group, Inc., a Delaware corporation, Harko C.V., a limited
partnership (commanditaire vennootschap) under the laws of the Netherlands, VAC
Germany GmbH, a limited liability company under the laws of Germany
(collectively, the “Borrowers”), the Guarantors party thereto from time to time,
the Lenders party thereto from time to time and PNC Bank, National Association,
as Administrative Agent (in such capacity, the “Administrative Agent”) and is
subject to the terms thereof. Terms used but not defined herein have the
meanings attributed to them in the Credit Agreement.
Anything in this Agreement to the contrary notwithstanding, any indebtedness
owing from time to time in respect of all loans or advances (including, without
limitation, pursuant to guarantees therefor or security therefor) which are owed
by any Payor that is a Loan Party to any other entity party to this Agreement
other than another Loan Party (each, in such capacity, a “Payee”) (the
“Subordinated Intercompany Obligations”) shall be subordinate and junior in
right of payment, to the extent and in the manner hereinafter set forth, to all
Obligations of such Payor, including, without limitation, where applicable,
under such Payor’s guarantee of the Obligations under the Credit Agreement (such
Obligations and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):
(i)    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Agreement and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Payee would otherwise be entitled (other than debt securities of such Payor
that are subordinated, to at least the same extent as the Subordinated
Intercompany Obligations, to the payment of all Senior Indebtedness




--------------------------------------------------------------------------------




then outstanding (such securities being hereinafter referred to as “Restructured
Debt Securities”)) shall be made to the holders of Senior Indebtedness;
(ii)    if any Event of Default occurs and is continuing no payment or
distribution of any kind or character shall be made by or on behalf of such
Payor or any other Person on its behalf with respect to the Subordinated
Intercompany Obligations; and
(iii)    if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of the Subordinated Intercompany Obligations shall (despite these
subordination provisions) be received by any Payee in violation of clause (i) or
(ii) before all Senior Indebtedness shall have been paid in full in cash, such
payment or distribution shall be held in trust for the benefit of, and shall be
paid over or delivered to, the holders of Senior Indebtedness (or their
representatives), ratably according to the respective aggregate amounts
remaining unpaid thereon, to the extent necessary to pay all Senior Indebtedness
in full in cash.
Each Payee hereby acknowledges and agrees that the Administrative Agent may
exercise all rights provided in the Credit Agreement and the other Loan
Documents with respect to this Agreement. To the fullest extent permitted by
law, no present or future holder of Senior Indebtedness shall be prejudiced in
its right to enforce the subordination of this Agreement by any act or failure
to act on the part of any Payor or by any act or failure to act on the part of
such holder or any trustee or agent for such holder. Each Payee and each Payor
hereby agrees that the subordination of the Subordinated Intercompany
Obligations is for the benefit of the Administrative Agent and the Lenders and
the Administrative Agent and the Lenders are obligees under this Agreement to
the same extent as if their names were written herein as such and the
Administrative Agent may, on behalf of the itself and the Lenders, proceed to
enforce the subordination provisions herein.
The Subordinated Intercompany Obligations owed by any Payor that is not a
Borrower or a Guarantor shall not be subordinated to, and shall rank pari passu
in right of payment with, any other obligation of such Payor.
Nothing contained in this Agreement is intended to or will impair, as between
each Payor and each Payee, the obligations of such Payor, which are absolute and
unconditional, to pay to such Payee the principal of and interest on the
Subordinated Intercompany Obligations as and when due and payable in accordance
with its terms, or is intended to or will affect the relative rights of such
Payee and other creditors of such Payor other than the holders of Senior
Indebtedness.
Notwithstanding any other provision of this Agreement, it is understood and
agreed that (i) the obligations of VAC Germany GmbH under the Credit Agreement
are subject to the limitations set forth in Sections 11.15 and 11.16 of the
Credit Agreement, (ii) the obligations of Harko C.V. under the Credit Agreement
are subject to the limitations set forth in Sections 1.6, 11.1 and 11.19 of the
Credit Agreement, and (iii) the obligations of the Foreign Loan Parties are
subject to the limitations set forth in Section 5.1.2 of the Credit Agreement.
This Agreement shall terminate when all the outstanding Obligations under the
Credit Agreement have been Paid in Full. In connection with any termination or
release pursuant to this




--------------------------------------------------------------------------------




paragraph, the Administrative Agent shall execute and deliver to the Payee, at
the Payee’s expense, all documents that the Payee shall reasonably request to
evidence such termination or release.
No amendment, modification, supplement, termination or waiver of or to any
provision hereof, nor consent to any departure by any Payor or Payee therefrom,
shall be effective unless the same shall be consented to in writing by the
Administrative Agent and made in accordance with the terms of the Credit
Agreement. Section 11.11 of the Credit Agreement is incorporated herein, mutatis
mutandis, as if a part hereof. Any provision hereof which is invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
invalidating the remaining provisions hereof or affecting the validity, legality
or enforceability of such provision in any other jurisdiction. This Agreement
and any amendments, waivers, consents or supplements hereto may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all such counterparts together shall constitute one and the
same agreement.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.
[Signatures Follow on Next Page]






























--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Intercompany Subordination Agreement as of the date set forth above.


OM GROUP, INC.




By: ____________________________________
Name:    Christopher M. Hix
Title: Vice President and Chief Financial Officer






HARKO C.V.


By: OMG Harko Holdings, LLC,
its general partner




By: ____________________________________
Name: Christopher M. Hix
Title: Vice President




VAC GERMANY GMBH




By: ____________________________________
Name:    Valerie Gentile Sachs
Title: Managing Director






























--------------------------------------------------------------------------------










COMPUGRAPHICS U.S.A. INC.
OMG AMERICAS, INC.
OMG ELECTRONIC CHEMICALS, LLC
OMG ENERGY HOLDINGS, INC.
OMG HARKO HOLDINGS, LLC






By: ____________________________________
Name:    Christopher M. Hix
Title:     Vice President




EAGLEPICHER TECHNOLOGIES, LLC
EAGLEPICHER MEDICAL POWER, LLC






By: ____________________________________
Name:    Emily Russell
Title:    Secretary




EPEP HOLDING COMPANY, LLC


By: EaglePicher Technologies, LLC,
its sole member




By: ____________________________________
Name: Emily Russell
Title: Secretary
























--------------------------------------------------------------------------------








OMG GERMANY SUBSIDIARY
HOLDING GMBH




By: ____________________________________
Name:    Valerie Gentile Sachs
Title:    Managing Director




OMG BORCHERS GMBH




By: ____________________________________
Name: Michael Stanko
Title: Managing Director




OMG GERMANY HOLDING GMBH




By: ____________________________________
Name:    Valerie Gentile Sachs
Title:    Managing Director




VAC BETEILIGUNGS-GMBH




By: ____________________________________
Name:    Valerie Gentile Sachs
Title:    Managing Director




VAC FINANZIERUNG GMBH




By: ____________________________________
Name:    Valerie Gentile Sachs
Title:    Managing Director












--------------------------------------------------------------------------------














VAC PARTICIPATION GMBH




By: ___________________________________
Name:    Valerie Gentile Sachs
Title:    Managing Director




VACUUMSCHMELZE GMBH & CO. KG


By: VAC Finanzierung GmbH, its general partner




By: ____________________________________
Name: Valerie Gentile Sachs
Title: Managing Director


OMG ELECTRONIC CHEMICALS (M)
SDN. BHD.


By: ____________________________________
Name: Christopher J. Vidoli
Title:
















--------------------------------------------------------------------------------




    
VAC NETHERLANDS B.V.


A private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) with corporate seat in Hoorn
By: ___________________________________
Name: Dr. Hartmut Eisele
Title: Managing Director






OMG KOKKOLA CHEMICALS HOLDING (TWO) B.V.


A private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) with corporate seat in Hoorn




By: ____________________________________
Name: Valerie Gentile Sachs
Title: Managing Director A




By: ____________________________________
                        Name:
Title: Authorized Representative of Intertrust
                                (Netherlands) B.V. (Managing Director B)






--------------------------------------------------------------------------------




EXHIBIT 1.1(N)(1)


FORM OF
PARENT REVOLVING CREDIT NOTE
$_______________    Cleveland, Ohio
September 4, 2013
    
FOR VALUE RECEIVED, the undersigned OM GROUP, INC., a Delaware corporation
(herein, together with its successors and assigns, the “Borrower”), hereby
promises to pay to _______________________ (the “Lender”), in lawful money of
the United States of America and in immediately available funds, the principal
sum of __________________ DOLLARS ($_____________), or, if less, the then unpaid
principal amount of all Revolving Credit Loans (such term and certain other
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement referred to below), made by the Lender to the Borrower
pursuant to the Credit Agreement, on the Expiration Date.
The Borrower promises also to pay interest in like currency and funds on the
unpaid principal amount of the Revolving Credit Loans evidenced hereby from the
date of advance thereof until paid at the rates and at the times provided in the
Credit Agreement.
This Parent Revolving Credit Note (this “Note”) is issued pursuant to the Credit
Agreement dated as of September 4, 2013, by and among the Borrower, Harko CV and
VAC Germany GmbH, as borrowers, the Guarantors party thereto from time to time,
the lending institutions from time to time party thereto (including the Lender)
and PNC Bank, National Association, as Administrative Agent (as from time to
time in effect, the “Credit Agreement”), and is entitled to the benefits thereof
and of the other Loan Documents. This Note is subject to voluntary and mandatory
prepayment prior to the Expiration Date, in whole or in part, as provided in the
Credit Agreement.
Notwithstanding that the aggregate of all Notes evidencing Revolving Credit
Loans exceeds $350,000,000, neither the Borrower, nor any other borrower under
the Credit Agreement, shall be entitled to Revolving Credit Loans that exceed
the limitations set forth in Section 2.1.1 of the Credit Agreement.
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may become or be declared to be due and payable in
full in the manner and with the effect provided in the Credit Agreement.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. No failure to exercise, or delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
any such rights.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES THAT WOULD
APPLY A DIFFERENT LAW.






--------------------------------------------------------------------------------








THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS PARENT
REVOLVING CREDIT NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.




OM GROUP, INC.


By:_________________________________
Name: Christopher M. Hix
Title: Vice President and Chief Financial Officer




EXHIBIT 1.1(N)(2)


FORM OF
FOREIGN BORROWER REVOLVING CREDIT NOTE


$_____________    Cleveland, Ohio
September 4, 2013
    
FOR VALUE RECEIVED, each of the undersigned HARKO C.V., a limited partnership
(commanditaire vennootschap), under the laws of the Netherlands, and VAC GERMANY
GMBH, a limited liability company under the laws of Germany (herein, together
with their successors and assigns, the “Foreign Borrowers”), hereby promises to
pay, jointly and severally, to _______________________ (the “Lender”), in lawful
money of the United States of America and in immediately available funds the
principal sum of __________________ DOLLARS ($_____________), or, if less, the
then unpaid principal amount of all Revolving Credit Loans (such term and
certain other terms used herein without definition shall have the meanings
ascribed thereto in the Credit Agreement referred to below), made by the Lender
to the Foreign Borrowers pursuant to the Credit Agreement, on the Expiration
Date.
Each Foreign Borrower promises also to pay interest in like currency and funds
on the unpaid principal amount of the Revolving Credit Loans evidenced hereby
from the date of advance thereof until paid at the rates and at the times
provided in the Credit Agreement.
This Foreign Borrower Revolving Credit Note (this “Note”) is issued pursuant to
the Credit Agreement dated as of September 4, 2013, by and among the Foreign
Borrowers, OM Group, Inc., as a borrower, the Guarantors party thereto from time
to time, the lending institutions from time to time party thereto (including the
Lender) and PNC Bank, National Association, as Administrative Agent (as from
time to time in effect, the “Credit Agreement”), and is entitled to the benefits
thereof and of the other Loan Documents. This Note is subject to voluntary and
mandatory prepayment prior to the Expiration Date, in whole or in part, as
provided in the Credit Agreement.
Notwithstanding that the aggregate of all Notes evidencing Revolving Credit
Loans exceeds $350,000,000, no Borrower shall be entitled to Revolving Credit
Loans that exceed the limitations set forth in Section 2.1.1 of the Credit
Agreement. Further, Revolving Credit Loans evidenced by this Note, at the
request of the applicable Foreign Borrower, and subject to the terms of the
Credit Agreement, may be denominated in either Dollars or the Optional Currency.
Notwithstanding any other provision of this Note, it is understood and agreed
that (i) the obligations of VAC Germany GmbH under this Note are subject to the
limitations set forth in Sections 11.15 and 11.16 of the Credit Agreement and
(ii) the obligations of Harko C.V. under this Note are subject to the
limitations set forth in Sections 1.6, 11.1 and 11.19 of the Credit Agreement.
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may become or be declared to be due and payable in
full in the manner and with the effect provided in the Credit Agreement.


Each Foreign Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note. No failure to exercise, or delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES THAT WOULD
APPLY A DIFFERENT LAW.
[Signature page follows]










































































EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
FOREIGN BORROWER REVOLVING CREDIT NOTE, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.






HARKO C.V.


By: OMG Harko Holdings, LLC,
its general partner




By: ___________________________________
Name: Christopher M. Hix
Title: Vice President




VAC GERMANY GMBH




By: ___________________________________
Name: Valerie Gentile Sachs
Title: Managing Director


EXHIBIT 1.1(N)(3)


FORM OF
DOMESTIC SWING LOAN NOTE
$20,000,000.00    Cleveland, Ohio

    September 4, 2013
FOR VALUE RECEIVED, the undersigned OM GROUP, INC., a Delaware corporation
(herein, together with its successors and assigns, the “Borrower”), hereby
promises to pay to PNC BANK, NATIONAL ASSOCIATION (the “Lender”), in lawful
money of the United States of America and in immediately available funds, the
principal sum of TWENTY MILLION DOLLARS ($20,000,000.00), or, if less, the then
unpaid principal amount of all Domestic Swing Loans (such term and certain other
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement referred to below), made by the Lender to the Borrower
pursuant to the Credit Agreement, on the Expiration Date.
The Borrower promises also to pay interest in like currency and funds on the
unpaid principal amount of the Domestic Swing Loans evidenced hereby from the
date of advance thereof until paid at the rates and at the times provided in the
Credit Agreement.
This Domestic Swing Loan (this “Note”) is issued pursuant to the Credit
Agreement dated as of September 4, 2013, by and among the Borrower, Harko CV and
VAC Germany GmbH, as borrowers, the Guarantors from time to time party thereto,
the lending institutions from time to time party thereto (including the Lender)
and PNC Bank, National Association, as Administrative Agent (as from time to
time in effect, the “Credit Agreement”), and is entitled to the benefits thereof
and of the other Loan Documents. This Note is subject to voluntary and mandatory
prepayment prior to the Expiration Date, in whole or in part, as provided in the
Credit Agreement.
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may become or be declared to be due and payable in
full in the manner and with the effect provided in the Credit Agreement.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. No failure to exercise, or delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
any such rights.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES THAT WOULD
APPLY A DIFFERENT LAW.
















THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS DOMESTIC
SWING LOAN NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.




OM GROUP, INC.




By: _____________________________
Name:    Christopher M. Hix
Title: Vice President and Chief Financial Officer






--------------------------------------------------------------------------------




EXHIBIT 1.1(N)(4)


FORM OF
FOREIGN SWING LOAN NOTE
$20,000,000.00    Cleveland, Ohio

    September 4, 2013
FOR VALUE RECEIVED, each of the undersigned HARKO C.V., a limited partnership
(commanditaire vennootschap) under the laws of the Netherlands, and VAC GERMANY
GMBH, a limited liability company under the laws of Germany (herein, together
with their successors and assigns, each a “Borrower” and collectively, the
“Borrowers”), hereby promises to pay, jointly and severally, to JPMORGAN CHASE
BANK, N.A. (the “Lender”), in lawful money of the United States of America and
in immediately available funds, the principal sum of TWENTY MILLION DOLLARS
($20,000,000), or, if less, the then unpaid principal amount of all Foreign
Swing Loans (such term and certain other terms used herein without definition
shall have the meanings ascribed thereto in the Credit Agreement referred to
below), made by the Lender to the Borrowers pursuant to the Credit Agreement, on
the Expiration Date.
Each Borrower promises also to pay interest in like currency and funds on the
unpaid principal amount of the Foreign Swing Loans evidenced hereby from the
date of advance thereof until paid at the rates and at the times provided in the
Credit Agreement.
This Foreign Swing Loan Note (this “Note”) is issued pursuant to the Credit
Agreement dated as of September 4, 2013, by and among the Borrowers, OM Group,
Inc., as a borrower, the Guarantors party thereto from time to time, the lending
institutions from time to time party thereto (including the Lender) and PNC
Bank, National Association, as Administrative Agent (as from time to time in
effect, the “Credit Agreement”), and is entitled to the benefits thereof and of
the other Loan Documents. This Note is subject to voluntary and mandatory
prepayment prior to the Expiration Date, in whole or in part, as provided in the
Credit Agreement.
Foreign Swing Loans, at the request of the applicable Borrower, and subject to
the terms of the Credit Agreement, may be denominated in either Dollars or the
Optional Currency.
Notwithstanding any other provision of this Note, it is understood and agreed
that (i) the obligations of VAC Germany GmbH under this Note are subject to the
limitations set forth in Sections 11.15 and 11.16 of the Credit Agreement and
(ii) the obligations of Harko C.V. under this Note are subject to the
limitations set forth in Sections 1.6, 11.1 and 11.19 of the Credit Agreement.
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may become or be declared to be due and payable in
full in the manner and with the effect provided in the Credit Agreement.






--------------------------------------------------------------------------------










Each Borrower hereby waives presentment, demand, protest or notice of any kind
in connection with this Note. No failure to exercise, or delay in exercising,
any rights hereunder on the part of the holder hereof shall operate as a waiver
of any such rights.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES THAT WOULD
APPLY A DIFFERENT LAW.
[Signature page follows]




































--------------------------------------------------------------------------------














EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
FOREIGN SWING LOAN NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.




HARKO C.V.


By: OMG Harko Holdings, LLC,
its general partner




By: ___________________________________
Name: Christopher M. Hix
Title: Vice President




VAC GERMANY GMBH




By: ___________________________________
Name: Valerie Gentile Sachs
Title: Managing Director




--------------------------------------------------------------------------------






EXHIBIT 1.1(P)(1)


FORM OF PATENT, TRADEMARK AND COPYRIGHT
SECURITY AGREEMENT




THIS PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT (this “IP Security
Agreement”) is made and entered into as of this 4th day of September, 2013, by
and among each of OM GROUP, INC., a Delaware corporation (the “Parent”), OMG
Electronic Chemicals, LLC, a Delaware limited liability company, OMG Americas,
Inc., an Ohio corporation, EaglePicher Technologies, LLC, a Delaware limited
liability company, EaglePicher Medical Power, LLC, a Delaware limited liability
company, Compugraphics U.S.A. Inc., a Delaware corporation (each a “Grantor” and
collectively, the “Grantors”), and PNC BANK, NATIONAL ASSOCIATION, a national
banking association, in its capacity as Administrative Agent under and pursuant
to the Credit Agreement (in such capacity, the “Administrative Agent”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.


Recitals:


A.    The Parent, certain subsidiaries of the Parent from time to time party
thereto, including the Grantors, the Lenders party thereto as the “Lenders”, and
PNC Bank, National Association, as the “Administrative Agent,” the “Domestic
Swing Loan Lender” and the “Issuing Lender”, are the parties to that certain
Credit Agreement dated as of September 4, 2013 (as amended, restated,
supplemented and replaced from time to time, the “Credit Agreement”).


B.    It is a condition precedent to the effectiveness of the Credit Agreement
that the Grantors deliver this IP Security Agreement.


C.    The Parent and the other Grantors are party to a Security Agreement dated
as of September 4, 2013 (as amended, amended and restated, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
in favor of the Administrative Agent.


Agreements:


NOW THEREFORE, in consideration of the foregoing Recitals, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Administrative Agent hereby agree as follows:


1.    INCORPORATION OF CREDIT AGREEMENT AND SECURITY AGREEMENT. The Credit
Agreement and the Security Agreement and the terms and provisions thereof are
hereby incorporated herein in their entirety by this reference.


2.    SECURITY INTEREST IN PATENTS, TRADEMARKS, COPYRIGHTS, ETC. Each Grantor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured




--------------------------------------------------------------------------------




Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of such Grantor
(collectively, the “IP Collateral”):
(a) registered or applied for Patents, Trademarks and Copyrights of such Grantor
listed on Schedule I attached hereto; and
(b) all Proceeds of any and all of the foregoing,
provided, however, that the IP Collateral shall not include any Excluded
Property.


3.    SECURITY AGREEMENT. The security interest granted pursuant to this IP
Security Agreement is granted in conjunction with the security interest granted
to the Administrative Agent pursuant to the Security Agreement and Grantors
hereby acknowledge and affirm that the rights and remedies of the Administrative
Agent with respect to the security interest in the Patents, Trademarks and
Copyrights made and granted hereby are more fully set forth in the Security
Agreement. In the event that any provision of this IP Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control unless the Administrative Agent shall otherwise
determine.


4.    TERMINATION. Upon the payment in full of the Obligations and termination
of the Security Agreement, the Administrative Agent shall execute, acknowledge,
and deliver to the Grantors an instrument in writing in recordable form
releasing the IP Collateral.


5.    COUNTERPARTS.    This IP Security Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this IP Security Agreement by signing and
delivering one or more counterparts.


6.    GOVERNING LAW. Section 11.11.1 through Section 11.11.5 of the Credit
Agreement are incorporated herein, mutatis mutandis, as if a part hereof.




[Signatures Follow on Next Page]








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Patent, Trademark and
Copyright Security Agreement as of the date first above written.


GRANTORS:


OM GROUP, INC.


By: ____________________________________
Name:    Christopher M. Hix
Title: Vice President and Chief Financial Officer




COMPUGRAPHICS U.S.A. INC.
OMG ELECTRONIC CHEMICALS, LLC
OMG AMERICAS, INC.




By: ____________________________________
Name:    Christopher M. Hix
Title: Vice President






EAGLEPICHER TECHNOLOGIES, LLC
EAGLEPICHER MEDICAL POWER, LLC




By: ____________________________________
Name:    Emily Russell
Title:     Secretary
  


















 






--------------------------------------------------------------------------------








Accepted and Agreed:
                        
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:         
Name: Christian S. Brown
Title: Senior Vice President




--------------------------------------------------------------------------------
















































































SCHEDULE I
to
IP SECURITY AGREEMENT




PATENT REGISTRATIONS AND PATENT APPLICATIONS






--------------------------------------------------------------------------------




Patents




Patent Applications








TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS


Trademarks




Trademark Applications






COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS




Copyrights








--------------------------------------------------------------------------------



EXHIBIT 1.1(S)




--------------------------------------------------------------------------------

SECURITY AGREEMENT
By
OM GROUP, INC.,


and
THE DOMESTIC GUARANTORS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
______________________
Dated as of September 4, 2013



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS


PREAMBLE
 
1
RECITALS
 
1
AGREEMENT
 
2
 
 
 
 
 
 
ARTICLE I
 
 
 
Definitions and Interpretation
 
 
 
SECTION 1.1.
Definitions
2
SECTION 1.2.
Interpretation
10
SECTION 1.3.
Perfection Certificate
10
 
 
 
ARTICLE II
 
 
 
 
Grant of Security and Obligations
 
 
 
 
SECTION 2.1.
Grant of Security Interest
10
SECTION 2.2.
Filings
12
 
 
 
ARTICLE III
 
 
 
Perfection; Supplements; Further Assurances; Use of Collateral
 
 
 
 
SECTION 3.1.
Delivery of Certificated Securities Collateral
12
SECTION 3.2.
Perfection of Uncertified Securities Collateral
13
SECTION 3.3.
Financing Statements and Other Filings; Maintenance of Perfected Security
Interest
13
SECTION 3.4.
Other Actions
14
SECTION 3.5.
Joinder of Additional Guarantors
17
SECTION 3.6.
Supplements; Further Assurances
17
 
 
 
ARTICLE IV
 
 
 
 
Representations, Warranties and Covenants
 
 
 
 
SECTION 4.1.
Title
18
SECTION 4.2.
Validity of Security Interest
18
SECTION 4.3.
Defense of Claims; Transferability of Collateral
19
SECTION 4.4.
Other Financing Statements
19
SECTION 4.5.
Location of Inventory and Equipment
19
SECTION 4.6.
Due Authorization and Issuance
19
SECTION 4.7.
Collateral
19
SECTION 4.8.
Insurance
20
SECTION 4.9
Chief Executive Office; Change of Name; Jurisdiction of Organization
20
 
 
 


-i-

--------------------------------------------------------------------------------

Page

ARTICLE V
 
 
 
 
Certain Provisions Concerning Securities Collateral
 
 
 
 
SECTION 5.1.
Pledge of Additional Securities Collateral
20
SECTION 5.2.
Voting Rights; Distributions; Etc
21
SECTION 5.3.
Defaults, Etc
22
SECTION 5.4.
Certain Agreements of Pledgors as Issuers and Holders of Equity Interests
22
 
 
 
ARTICLE VI
 
 
 
 
Certain Provisions Concerning Intellectual Property Collateral
 
 
 
 
SECTION 6.1.
Grant of Intellectual Property License
23
SECTION 6.2.
Proptection of Administration Agent's Security
23
SECTION 6.3.
After-Acquired Property
24
SECTION 6.4.
Litigation
24
 
 
 
ARTICLE VII
 
 
 
 
Certain Provisions Concerning Receivables
 
 
 
 
SECTION 7.1.
Maintenance of Records
25
 
 
 
ARTICLE VIII
 
 
 
 
Transfers
 
 
 
 
SECTION 8.1.
Transfers of Collateral
25
 
 
 
ARTICLE IX
 
 
 
 
Remedies
 
 
 
 
SECTION 9.1.
Remedies
25
SECTION 9.2.
Notice of Sale
27
SECTION 9.3.
Waiver of Notice and Claims
28
SECTION 9.4.
Certain Sales of Collateral
28
SECTION 9.5.
No Waiver; Cumulative Remedies
29
SECTION 9.6.
Certain Additional Actions Regarding Intellectual Property
29
 
 
 
ARTICLE X
 
 
 
 
Certain Provisions Concerning Intellectual Property Collateral
 
 
 
 
SECTION 10.1.
Application of Proceeds
29
 
 
 
ARTICLE X
 
 
 
 
Miscellaneous
 
SECTION 11.1.
Concerning Administrative Agent
30
SECTION 11.2.
Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact
31
SECTION 11.3.
Continuing Security Interest; Assignment
32


-ii-

--------------------------------------------------------------------------------

Page

SECTION 11.4.
Termination; Release
32
SECTION 11.5.
Modification in Writing
33
SECTION 11.6.
Notices
33
SECTION 11.7.
Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial
33
SECTION 11.8.
Severability of Provisions
33
SECTION 11.9.
Execution in Counterparts
34
SECTION 11.10.
Business Days
34
SECTION 11.11.
No Credit for Payment of Taxes or Imposition
34
SECTION 11.12.
No Claims Against Administrative Agent
34
SECTION 11.13.
No Release
34
SECTION 11.14.
Obligations Absolute
35
 
 
 
SIGNATURES
 
S-1
 
 
 
Exhibits
 
 
 
 
 
EXHIBIT 1
Form of Issuer's Acknowledgment
 
EXHIBIT 2
Form of Securities Pledge Amendment
 
EXHIBIT 3
Form of Security Agreement Supplement
 
EXHIBIT 4
Perfection Certificate
 


-iii-

--------------------------------------------------------------------------------




SECURITY AGREEMENT
This SECURITY AGREEMENT dated as of September 4, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by OM GROUP, INC., a Delaware
corporation (the “Parent”), and the Domestic Guarantors from to time to time
party hereto, as pledgors, assignors and debtors (the Parent, together with the
Domestic Guarantors, in such capacities and together with any successors in such
capacities, the “Pledgors,” and each, a “Pledgor”), in favor of PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent pursuant to the
Credit Agreement (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Administrative Agent”).
R E C I T A L S :
A.    The Parent, certain subsidiaries of the Parent from time to time party
thereto, the Administrative Agent and the lending institutions listed therein
have, in connection with the execution and delivery of this Agreement, entered
into that certain Credit Agreement, dated as of September 4, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; which term shall also include and refer to any increase in
the amount of indebtedness under the Credit Agreement).
B.    Each Domestic Guarantor has, pursuant to the Guaranty Agreement,
unconditionally guaranteed the Obligations.
C.    The Parent and each Domestic Guarantor will receive substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.
D.    This Agreement is given by each Pledgor in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Obligations.
F.    It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement, (ii) the obligations of the Issuing Lender to issue
Letters of Credit and (iii) the performance of the obligations of the Secured
Parties under Lender Provided Commodity Hedges, Lender Provided Interest Rate
Hedges, Lender Provided Foreign Currency Hedges and Other Lender Provided
Financial Service Products that constitute Obligations that each Pledgor execute
and deliver the applicable Loan Documents, including this Agreement.
A G R E E M E N T :
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:




--------------------------------------------------------------------------------

-2-



ARTICLE I

DEFINITIONS AND INTERPRETATION
SECTION 1.1.    Definitions.
(a)    Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC; provided that in any event, the following terms shall have
the meanings assigned to them in the UCC:
“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”; “Securities
Account”; “Securities Intermediary”; “Security Entitlement”; “Supporting
Obligations”; and “Tangible Chattel Paper.”
(b)    Terms used but not otherwise defined herein that are defined in the
Credit Agreement shall have the meanings given to them in the Credit Agreement.
Sections 1.1 and 1.2 of the Credit Agreement shall apply herein mutatis
mutandis.
(c)    The following terms shall have the following meanings:
“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.
“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.
“Agreement” shall have the meaning assigned to such term in the Preamble hereof.
“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Commodity Account.
“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between




--------------------------------------------------------------------------------

-3-



such Pledgor and any third party, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.
“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9‑104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8‑106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9‑106 of the UCC.
“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement, the Securities Account Control Agreement and the Commodity Account
Control Agreement.
“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.
“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.
“Deposit Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Deposit Account.
“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, all
“deposit accounts” as such term is defined in the UCC definition.
“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.
“Excluded Property” shall mean,
(a)    any permit or license issued by an Official Body to any Pledgor or any
agreement to which any Pledgor is a party, in each case, only to the extent and
for so long as the terms of such permit, license or agreement or any requirement
of Law applicable




--------------------------------------------------------------------------------

-4-



thereto, validly prohibit the creation by such Pledgor of a security interest in
such permit, license or agreement in favor of the Administrative Agent (after
giving effect to Sections 9‑406, 9‑407, 9‑408 or 9-409 of the UCC (or any
successor provision or provisions) or any other applicable law (including the
Bankruptcy Code of the United States) or principles of equity);
(b)    assets owned by any Pledgor on the date hereof or hereafter acquired and
any proceeds thereof that are subject to Permitted Liens to the extent and for
so long as the contract or other agreement in which such Lien is granted (or the
documentation providing for the Capitalized Lease or purchase money obligation
subject to such Lien) validly prohibits the creation of any other Lien on such
assets and proceeds (after giving effect to Sections 9‑406, 9‑407, 9‑408 or
9-409 of the UCC (or any successor provision or provisions) or any other
applicable law (including the Bankruptcy Code of the United States) or
principles of equity);
(c)    with respect to the Obligations of the Parent and any Guaranty of
Obligations of the Parent by a Domestic Guarantor, any Voting Stock of any
Subsidiary (i) which is a CFC that is a direct or indirect wholly-owned
Subsidiary representing in excess of 65% of the total voting power of all
outstanding Voting Stock of such Subsidiary or (ii) which is a Foreign Holding
Company, any Voting Stock of such Foreign Holding Company;
(d)    any stock of OMG Harko Holding, LLC or the general partnership interest
of OMG Harko Holdings, LLC in Harko C.V.;
(e)    any intent-to-use trademark application to the extent and for so long as
creation by a Pledgor of a security interest therein would result in the loss by
such Pledgor of any material rights therein;
(f)    motor vehicles and other assets subject to certificates of title except
to the extent perfecting a security interest therein may be accomplished by
filing of financing statement in appropriate form in the applicable jurisdiction
under the UCC;
(g)    letter-of-Credit Rights and Commercial Tort Claims except to the extent
perfecting a security interest therein may be perfected by filing of a financing
statement in appropriate form in the applicable jurisdiction under the UCC;
(h)    any assets to the extent the security interest therein in favor of the
Administrative Agent is prohibited or restricted by applicable law, rule or
regulation of an Official Body (including any requirement to obtain the consent
of any Official Body) (after giving effect to Sections 9‑406(f), 9‑408(c) and
(d) or 9-409 of the UCC (or any successor provision or provisions) or any other
applicable law (including the Bankruptcy Code of the United States) or
principles of equity);
(i)    any fee-owned real property and any leasehold interest;




--------------------------------------------------------------------------------

-5-



(j)    equity Interests (i) constituting margin stock, and (ii) of non-wholly
owned Subsidiaries, joint ventures or partnerships which cannot be pledged
without the consent of another party (other than another Pledgor); and
(k)    property that may be excluded from the Collateral Documents pursuant to
the last paragraph (beginning with the words “Notwithstanding the foregoing”) of
Section 8.1.11 of the Credit Agreement;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause (a)
through (k) (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in clauses (a) through (k)).
“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Collateral, (iii) any and all other rights, claims, choses-in-action and
causes of action of such Pledgor against any other person and the benefits of
any and all collateral or other security given by any other person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Collateral, (v) all lists, books, records, correspondence, ledgers,
printouts, files (whether in printed form or stored electronically), tapes and
other papers or materials containing information relating to any of the
Collateral, including all customer or tenant lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Collateral and all media in which or on which any of the information
or knowledge or data or records may be recorded or stored and all computer
programs used for the compilation or printout of such information, knowledge,
records or data, (vi) all licenses, consents, permits, variances,
certifications, authorizations and approvals, however characterized, now or
hereafter acquired or held by such Pledgor, including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation and (vii) all rights to reserves,
deferred payments, deposits, refunds, indemnification of claims and claims for
tax or other refunds against any Official Body and all other Payment
Intangibles.
“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with (i)
the use of and symbolized by any Trademark or Intellectual Property License with
respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business




--------------------------------------------------------------------------------

-6-



and marketing plans and proposals, consulting agreements, engineering contracts
and such other assets which relate to such goodwill and (iii) all product lines
of such Pledgor’s business.
“Harko CV” shall mean Harko C.V., a limited partnership (commanditaire
vennootschap) organized under the laws of the Netherlands.
“Harko CV Equity Interests” shall mean any of the Equity Interests of Harko CV
subject to the security interests created hereunder.
“Harko CV Partners” shall mean the Parent and OMG Harko Holdings, LLC, a
Delaware limited liability company.
“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.
“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license agreements with any other party with respect to any Patent,
Trademark or Copyright or any other patent, trademark or copyright, whether such
Pledgor is a licensor or licensee, under any such license agreement, together
with any and all (i) renewals, extensions, supplements and continuations
thereof, (ii) income, fees, royalties, damages, claims and payments now and
hereafter due and/or payable thereunder and with respect thereto including
damages and payments for past, present or future infringements or violations
thereof, (iii) rights to sue for past, present and future infringements or
violations thereof and (iv) other rights to use, exploit or practice any or all
of the Patents, Trademarks or Copyrights or any other patent, trademark or
copyright.
“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Section 7 of the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.
“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Collateral,
taken as a whole, or (ii) to the business, results of operations, or condition,
financial or otherwise, of the Pledgors, taken as a whole.
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive




--------------------------------------------------------------------------------

-7-



documents with respect to any non-U.S. jurisdictions); (b) with respect to any
limited liability company, the certificate or articles of formation or
organizational and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Official Body in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Parent” shall have the meaning assigned to such term in the Preamble hereof.
“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or, in each case, recorded in
the United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.
“Patent, Trademark and Copyright Security Agreement” shall mean an agreement
substantially in the form of Exhibit 1.1(P)(1) to the Credit Agreement.
“Perfection Certificate” shall mean that certain perfection certificate dated
September 4, 2013, attached hereto as Exhibit 4, executed and delivered by each
Loan Party in favor of the Administrative Agent for the benefit of the Secured
Parties, and each other Perfection Certificate (which shall be substantially in
the form of the Perfection Certificate with such modifications as are reasonably
satisfactory to the Parent and the Administrative Agent) executed and delivered
(i) by the applicable Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties contemporaneously with the execution and delivery
of each Security Agreement Supplement executed in accordance with Section 3.5
hereof and (ii) by the Loan Parties in favor of the Administration Agent for the
benefit of the Secured Parties pursuant to Section 4.7 below, in each case, as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the Credit Agreement.
“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.
“Pledged Deposit Accounts” means each Deposit Account any Pledgor at any time
opens or maintains, other than (A) segregated Deposit Accounts constituting (and
the balance of which consists solely of funds set aside in connection with)
payroll accounts, withholding tax accounts, or trust, escrow or other fiduciary
accounts or (B) Deposit Accounts the daily balance of which does not at any time
exceed [$1,000,000] for any such account or [$5,000,000] for all such accounts
under this clause (B).




--------------------------------------------------------------------------------

-8-



“Pledged Securities” shall mean, collectively, with respect to each Pledgor, (i)
all issued and outstanding Equity Interests of each Subsidiary of the Parent set
forth on Schedule 1 hereto as being owned by such Pledgor (excluding VAC Sales
USA LLC and Eagle Picher Energy Products ULC) and all options, warrants, rights,
agreements and additional Equity Interests of whatever class of any such issuer
acquired by such Pledgor (including by issuance), together with all rights,
privileges, authority and powers of such Pledgor relating to such Equity
Interests in each such issuer or under any Organizational Document of each such
issuer, and the certificates, instruments and agreements representing such
Equity Interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such Equity Interests, (ii)
all Equity Interests of any issuer, which Equity Interests are hereafter
acquired by such Pledgor (including by issuance) of an issuer organized under
the laws of the United States or any state thereof, the United Kingdom, Canada
or any province thereof, Germany, Finland or the Netherlands that is a Material
Subsidiary and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests or under any
Organizational Document of any such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such Equity Interests, from time to time acquired by such Pledgor
in any manner, and (iii) all Equity Interests issued in respect of the Equity
Interests referred to in clause (i) or (ii) upon any consolidation or merger of
any issuer of such Equity Interests; provided, however, that Pledged Securities
shall not include (a) any Equity Interests which are not required to be pledged
pursuant to Section 8.1.11 of the Credit Agreement or (b) Pledged Securities
that otherwise constitute Excluded Property. Notwithstanding the foregoing,
Pledged Securities shall exclude any Excluded Property.
“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.
“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) other rights to
payment, whether or not earned by performance, for goods or other property sold,
leased, licensed, assigned or otherwise disposed of, or services rendered or to
be rendered, regardless of how classified under the UCC, together with all of
Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Swing Loan Lenders, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 10.5 of the
Credit Agreement and any other permitted holder of any of the Obligations.
“Securities Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Securities Account.
“Security Agreement Supplement” shall mean an agreement substantially in the
form of Exhibit 3 hereto.




--------------------------------------------------------------------------------

-9-



“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.
“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof. Notwithstanding the foregoing, Trademarks shall exclude
any Excluded Property.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
SECTION 1.2.    Interpretation. The rules of interpretation specified in the
Credit Agreement (including Section 1.2 and Section 1.3 thereof) shall be
applicable to this Agreement.
SECTION 1.3.    Perfection Certificate. The Administrative Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Collateral, sections, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.
ARTICLE II

GRANT OF SECURITY AND OBLIGATIONS
SECTION 2.1.    Grant of Security Interest. As collateral security for the
payment and performance in full of all the Obligations, each Pledgor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties, a lien on and security interest in all of




--------------------------------------------------------------------------------

-10-



the right, title and interest of such Pledgor in, to and under the following
property, wherever located, and whether now existing or hereafter arising or
acquired from time to time (collectively, the “Collateral”):
(i)
all Accounts;

(ii)
all Equipment, Goods, Inventory and Fixtures;

(iii)
all Documents, Instruments and Chattel Paper;

(iv)
all Securities Collateral;

(v)
all Investment Property;

(vi)
all Intellectual Property Collateral;

(vii)
all General Intangibles;

(viii)
all Money and all Deposit Accounts;

(ix)
all Supporting Obligations;

(x)
all books and records relating to the Collateral; and

(xi)
to the extent not covered by clauses (i) through (x) of this sentence, all other
personal property of such Pledgor, whether tangible or intangible, and all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through (xi)
above, the security interest created by this Agreement shall not extend to, and
the term “Collateral” shall not include, any Excluded Property.
Pursuant to one or more other Collateral Documents, one or more of the Pledgors
hereunder (for the purposes of this paragraph only, each a “CFC Owner”) have
granted or will hereafter grant a security interest in up to 65% of the Voting
Stock of one or more direct Subsidiaries of such CFC Owner that are CFCs (for
the purposes of this paragraph only, each a “Partial Pledge Subsidiary”). 
Pursuant to this Agreement, each such CFC Owner has also granted a security
interest in up to 65% of the Voting Stock of one or more of such Partial Pledge
Subsidiaries.  For avoidance of doubt, the parties to this Agreement confirm and
agree that, the up to 65% of Voting Stock of each such Partial Pledge Subsidiary
in which a CFC Owner has granted a security interest hereunder is the same up to
65% of Voting Stock of each such Partial Pledge Subsidiary in which such CFC
Owner has granted or will grant a security interest under any other Collateral
Document to which such CFC Owner is a party, and in no event shall the
combination of this Agreement and any other




--------------------------------------------------------------------------------

-11-



Collateral Documents to which a CFC Owner is a party, when taken individually or
together, work to grant or create a security interest in the Voting Stock of a
Partial Pledge Subsidiary that exceeds 65% in the aggregate.
SECTION 2.2.    Filings. (a) Each Pledgor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Collateral, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor and (ii) any financing or continuation statements
or other documents without the signature of such Pledgor where permitted by law,
including the filing of a financing statement describing the Collateral as “all
assets now owned or hereafter acquired by the Pledgor or in which Pledgor
otherwise has rights.” Each Pledgor agrees to provide all information described
in the immediately preceding sentence to the Administrative Agent promptly upon
request by the Administrative Agent.
(a)    Each Pledgor hereby further authorizes the Administrative Agent to file
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or, upon and during the continuation
of an Event of Default, any similar office in any other country), including this
Agreement and the Patent, Trademark and Copyright Security Agreement, or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interest granted by such Pledgor hereunder, without the
signature of such Pledgor, and naming such Pledgor, as debtor, and the
Administrative Agent, as secured party.
ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL
SECTION 3.1.    Delivery of Certificated Securities Collateral. Except as
provided in Section 8.1.8 of the Credit Agreement, each Pledgor represents and
warrants that all certificates, agreements or instruments representing or
evidencing the Securities Collateral in existence on the date hereof have been
delivered to the Administrative Agent in suitable form for transfer by delivery
or accompanied by duly executed instruments of transfer or assignment in blank
and that the Administrative Agent has a perfected first priority security
interest therein subject to Permitted Liens. Except as provided in Section
8.1.11, each Pledgor hereby agrees that all certificates, agreements or
instruments representing or evidencing Securities Collateral acquired by such
Pledgor after the date hereof shall promptly (but in any event within ten days
after receipt thereof by such Pledgor, or such later date as the Administrative
Agent may approve) be delivered to and held by or on behalf of the
Administrative Agent pursuant hereto. All certificated Securities Collateral
shall be in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall have the right, at any time upon the occurrence and
during the continuance of any Event of Default, to endorse, assign or otherwise




--------------------------------------------------------------------------------

-12-



transfer to or to register in the name of the Administrative Agent or any of its
nominees or endorse for negotiation any or all of the Securities Collateral,
without any indication that such Securities Collateral is subject to the
security interest hereunder. In addition, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right at any time to exchange certificates representing or evidencing Securities
Collateral for certificates of smaller or larger denominations.
SECTION 3.2.    Perfection of Uncertificated Securities Collateral. Subject to
the completion of the actions set forth in Schedule 8.1.8(b) [Post-Closing
Covenants] of the Credit Agreement (to the extent any are applicable), each
Pledgor represents and warrants that the Administrative Agent has a perfected
first priority security interest in all uncertificated Pledged Securities
pledged by it hereunder that are in existence on the date hereof subject to
Permitted Liens. Each Pledgor hereby agrees that if any of the Pledged
Securities are at any time not evidenced by certificates of ownership, then each
applicable Pledgor shall, to the extent permitted by applicable law upon the
request of the Administrative Agent, (i) cause the issuer to execute and deliver
to the Administrative Agent an acknowledgment of the pledge of such Pledged
Securities substantially in the form of Exhibit 1 hereto with such modifications
as are reasonably satisfactory to the Administrative Agent and such Pledgor,
(ii) if necessary or desirable to perfect a security interest in such Pledged
Securities, cause such pledge to be recorded on the equityholder register or the
books of the issuer, execute any customary pledge forms or other documents
necessary or appropriate to complete the pledge and give the Administrative
Agent the right to transfer such Pledged Securities under the terms hereof, and
(iii) after the occurrence and during the continuance of any Event of Default,
upon request by the Administrative Agent use commercially reasonable efforts to,
(A) cause the Organizational Documents of each such issuer that is a Subsidiary
of the Parent to be amended to provide that such Pledged Securities shall be
treated as “securities” for purposes of the UCC and (B) cause such Pledged
Securities to become certificated and delivered to the Administrative Agent in
accordance with the provisions of Section 3.1 hereto.
SECTION 3.3.    Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Except as provided in Section 8.1.8 of the Credit Agreement,
each Pledgor represents and warrants that all financing statements, agreements,
instruments and other documents necessary to perfect the security interest
granted by it to the Administrative Agent in respect of the Collateral have been
delivered to the Administrative Agent in completed and, to the extent necessary
or appropriate, duly executed form for filing in the appropriate governmental,
municipal or other office to the extent perfection can be obtained by the filing
of a UCC-1 financing statement or the filing of an Intellectual Property
Security Agreement with the United States Patent and Trademark Office (the
“USPTO”) or United States Copyright Office (the “USCO”), as applicable. Each
Pledgor agrees that at the sole cost and expense of the Pledgors, such Pledgor
will maintain the security interest created by this Agreement in the Collateral
as a perfected first priority security interest subject only to Permitted Liens.
SECTION 3.4.    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Collateral, each
Pledgor represents and warrants (as to itself) as follows and




--------------------------------------------------------------------------------

-13-



agrees, in each case at such Pledgor’s own expense, to take the following
actions with respect to the following Collateral:
(a)    Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Collateral are evidenced by any
Instrument or Tangible Chattel Paper other than such Instruments and Tangible
Chattel Paper listed in Section 7 and Section 10 of the Perfection Certificate.
Each Instrument and each item of Tangible Chattel Paper listed in Section 7 or
Section 10 of the Perfection Certificate has been properly endorsed, assigned
and delivered to the Administrative Agent, accompanied by instruments of
transfer or assignment duly executed in blank. If any amount then payable under
or in connection with any of the Collateral shall be evidenced by any Instrument
or Tangible Chattel Paper, and such amount, together with all amounts payable
evidenced by any Instrument or Tangible Chattel Paper not previously delivered
to the Administrative Agent exceeds [$1,000,000] in the aggregate for all
Pledgors, the Pledgor acquiring such Instrument or Tangible Chattel Paper shall
promptly (but in any event within ten days after receipt thereof, or such later
date as the Administrative Agent may approve, in writing) endorse, assign and
deliver the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time specify.
(b)    Deposit Accounts. As of the date hereof, no Pledgor has any Deposit
Accounts other than the accounts listed in Section 8(a) of the Perfection
Certificate. Upon the request of the Administrative Agent, in its sole
discretion, at any time after the date hereof, each Pledgor shall and shall
cause the depository bank of each Deposit Account of such Pledgor, within 30
days after such request (or such later date as the Administrative Agent may
approve), to enter into a Deposit Account Control Agreement in form and
substance reasonably satisfactory to the Administrative Agent, such that upon
the effectiveness of such Deposit Account Control Agreement, the Administrative
Agent will have a first priority security interest in each such Pledged Deposit
Account, which security interest is perfected by Control. After such request of
the Administrative Agent as described in the previous sentence, no Pledgor shall
hereafter establish and maintain any Pledged Deposit Account unless as promptly
as practicable after the establishment thereof the applicable Bank and such
Pledgor shall have duly executed and delivered to the Administrative Agent a
Deposit Account Control Agreement with respect to such Deposit Account. The
Administrative Agent agrees with each Pledgor that the Administrative Agent
shall not give any instructions directing the disposition of funds from time to
time credited to any Pledged Deposit Account or withhold any withdrawal rights
from such Pledgor with respect to funds from time to time credited to any
Pledged Deposit Account unless an Event of Default has occurred and is
continuing. Each Pledgor agrees that once the Administrative Agent sends an
instruction or notice to a Bank exercising its Control over any Pledged Deposit
Account, and such Pledgor having knowledge thereof, such Pledgor shall not give
any instructions or orders with respect to such Pledged Deposit Account
including, without limitation, instructions for distribution or transfer of any
funds in such Deposit Account. No Pledgor shall grant Control of any Deposit
Account to any person other than (i) the Administrative Agent, or (ii) pursuant
to a Permitted Lien of the type described in clauses




--------------------------------------------------------------------------------

-14-



(ii), (iv), (xi), (xii), (xiii), (xvii), (xix), (xxiv), (xxv) or (xxvii) of the
definition of Permitted Lien set forth in the Credit Agreement.
(c)    Securities Accounts and Commodity Accounts. (i) As of the date hereof, no
Pledgor has any Securities Accounts or Commodity Accounts other than those
listed in Section 8(b) of the Perfection Certificate.  Upon the request of the
Administrative Agent, in its sole discretion, at any time after the date hereof,
each Pledgor shall and shall cause the applicable Securities Intermediary or
Commodity Intermediary of each Securities Account or Commodity Account of such
Pledgor, within 30 days after such request (or such later date as the
Administrative Agent may approve), to enter into a Control Agreement in form and
substance reasonably satisfactory to the Administrative Agent, such that upon
the effectiveness of such Control Agreement, the Administrative Agent will have
a first priority security interest in each pledged Securities Account and
Commodity Account, which security interest is perfected by Control.  After such
request of the Administrative Agent as described in the previous sentence, no
Pledgor shall hereafter establish and maintain any Securities Account or
Commodity Account with any Securities Intermediary or Commodity Intermediary
unless as promptly as practicable after the establishment thereof such
Securities Intermediary or Commodity Intermediary, as the case may be, and such
Pledgor shall have duly executed and delivered a Control Agreement with respect
to such Securities Account or Commodity Account, as the case may be.  The
requirement in the preceding sentence shall not apply to any Securities Account
or Commodity Account the daily balance of which does not exceed [$1,000,000] for
any such account or [$5,000,000] for all such accounts.  Upon the effectiveness
of a Control Agreement entered into pursuant to this clause (c), each Pledgor
shall accept any cash and Investment Property in trust for the benefit of the
Administrative Agent and within one [(1) Business Day] of actual receipt
thereof, deposit any and all cash and Investment Property received by it into a
Deposit Account or Securities Account subject to Administrative Agent’s
Control.  The Administrative Agent agrees with each Pledgor that the
Administrative Agent shall not give any Entitlement Orders or instructions or
directions to any issuer of uncertificated securities, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur.  Each Pledgor agrees that once the
Administrative Agent sends an instruction or notice to a Securities Intermediary
or Commodity Intermediary exercising its Control over any Securities Account and
Commodity Account, and such Pledgor having knowledge thereof, such Pledgor shall
not give any instructions or orders with respect to such Securities Account and
Commodity Account including, without limitation, instructions for investment,
distribution or transfer of any Investment Property or financial asset
maintained in such Securities Account or Commodity Account.  No Pledgor shall
grant Control over any Investment Property to any person other than (i) the
Administrative Agent, or (ii) pursuant to a Permitted Lien of the type described
in clauses (ii), (iv), (xi), (xii), (xiii), (xvii), (xix), (xxiv), (xxv) or
(xxvii) of the definition of Permitted Lien set forth in the Credit Agreement.
(d)    As between the Administrative Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and




--------------------------------------------------------------------------------

-15-



the risk of loss of, damage to, or the destruction of the Investment Property
and Pledged Securities, whether in the possession of, or maintained as a
Security Entitlement or deposit by, or subject to the Control of, the
Administrative Agent, a Securities Intermediary, a Commodity Intermediary, any
Pledgor or any other person.
(e)    Electronic Chattel Paper and Transferable Records. As of the date hereof,
no amount under or in connection with any of the Collateral is evidenced by any
Electronic Chattel Paper or any “transferable record” (as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction) other than such Electronic Chattel Paper
and transferable records listed in Section 9(a) of the Perfection Certificate.
If any amount payable under or in connection with any of the Collateral shall be
evidenced by any Electronic Chattel Paper or any transferable record, the
Pledgor acquiring such Electronic Chattel Paper or transferable record shall
promptly notify the Administrative Agent thereof, unless it is Excluded
Property, shall take such action as the Administrative Agent may reasonably
request to vest in the Administrative Agent control of such Electronic Chattel
Paper under Section 9‑105 of the UCC or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record. The requirement in the preceding
sentence shall not apply to the extent that such amount, together with all
amounts payable evidenced by Electronic Chattel Paper or any transferable record
in which the Administrative Agent has not been vested control within the meaning
of the statutes described in the immediately preceding sentence, does not exceed
[$1,000,000] in the aggregate for all Pledgors, unless it is Excluded Property.
The Administrative Agent agrees with such Pledgor that the Administrative Agent
will arrange, pursuant to procedures reasonably satisfactory to the
Administrative Agent and so long as such procedures will not result in the
Administrative Agent’s loss of control, for the Pledgor to make alterations to
the Electronic Chattel Paper or transferable record permitted under
Section 9‑105 of the UCC or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Pledgor with respect to such
Electronic Chattel Paper or transferable record.
SECTION 3.5.    Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Parent which, from time to time, after the date hereof shall
be required to pledge any assets to the Administrative Agent for the benefit of
the Secured Parties pursuant to Section 8.1.11 of the Credit Agreement, to
execute and deliver to the Administrative Agent (a) a Security Agreement
Supplement substantially in the form of Exhibit 3 hereto and (b) upon the
request of the Administrative Agent, a Perfection Certificate, in each case,
within thirty (30) days of the date on which it was acquired or created or such
later date as the Administrative Agent may approve, upon such execution and
delivery, such Subsidiary shall constitute a “Pledgor” for all purposes
hereunder with the same force and effect as if originally named as a Pledgor
herein; provided that, no such Foreign Subsidiary shall be required to become a
party to this Agreement (but without




--------------------------------------------------------------------------------

-16-



limiting such obligations as may exist under the Loan Documents for such Foreign
Subsidiary to become a party to other Collateral Documents). The execution and
delivery of such Security Agreement Supplement shall not require the consent of
any Pledgor hereunder. The rights and obligations of each Pledgor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Pledgor as a party to this Agreement.
SECTION 3.6.    Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Collateral as provided herein
and the rights and interests granted to the Administrative Agent hereunder, to
carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Administrative Agent’s security
interest in the Collateral or permit the Administrative Agent to exercise and
enforce its rights, powers and remedies hereunder with respect to any
Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interest created hereby and the execution and delivery
of Control Agreements, all in form reasonably satisfactory to the Administrative
Agent and in such offices (including the United States Patent and Trademark
Office and the United States Copyright Office) wherever required by law to
perfect, continue and maintain the validity, enforceability and priority of the
security interest in the Collateral as provided herein and to preserve the other
rights and interests granted to the Administrative Agent hereunder, as against
third parties, with respect to the Collateral. Without limiting the generality
of the foregoing, each Pledgor shall make, execute, endorse, acknowledge, file
or refile and/or deliver to the Administrative Agent from time to time upon
reasonable request by the Administrative Agent such lists, schedules,
descriptions and designations of the Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments as the Administrative Agent shall reasonably request. If an Event of
Default has occurred and is continuing, the Administrative Agent may institute
and maintain, in its own name or in the name of any Pledgor, such suits and
proceedings as the Administrative Agent may be advised by counsel shall be
necessary or expedient to prevent any impairment of the security interest in or
the perfection thereof in the Collateral. All of the foregoing shall be at the
sole cost and reasonable expense of the Pledgors.
Notwithstanding anything contained herein or in any other Loan Document to the
contrary, so long as no Event of Default has occurred and is continuing, (a) no
Pledgor shall be required to take any action, and the Administrative Agent and
the Lenders shall not take any action, to perfect any security interest granted
hereunder other than the filing of the type set forth in Section 2.2 hereof, the
delivery of Securities Collateral, Instruments or Chattel Paper as required by
Section 3.1 and 3.4(a) and the actions required by Section 3.5(d) and (b). The
obligations and performance hereof by the Pledgors is subject to the terms and
requirements set forth in Section 8.1.11 of the Credit Agreement.




--------------------------------------------------------------------------------

-17-



ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Pledgor represents, warrants and covenants as follows:
SECTION 4.1.    Title. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns and has rights and, as to
Collateral acquired by it from time to time after the date hereof, will own and
have rights in each item of Collateral pledged by it hereunder, free and clear
of any and all Liens.
SECTION 4.2.    Validity of Security Interest. The security interest in and Lien
on the Collateral granted to the Administrative Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Collateral securing the payment and performance of the Obligations, and
(b) subject to the filings and the completion of the items set forth on Schedule
8.1.8(b) [Post-Closing Covenants] of the Credit Agreement (to the extent any are
applicable), a perfected security interest in all the Collateral to the extent
perfection can be obtained by the filing of a UCC-1 financing statement, the
filing of an Intellectual Property Security Agreement or the delivery of the
Certificated Securities. The security interest and Lien granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement in and on the Collateral will at all times after the completion of the
items set forth on Schedule 8.1.8 of the Credit Agreement, constitute a
perfected, continuing security interest therein, prior to all other Liens on the
Collateral except for Permitted Liens.
SECTION 4.3.    Defense of Claims; Transferability of Collateral. Each Pledgor
shall, at its own cost and reasonable expense, defend title to the Collateral
pledged by it hereunder and the security interest therein and Lien thereon
granted to the Administrative Agent and the priority thereof against all claims
and demands of all persons, at its own cost and expense, at any time claiming
any interest therein adverse to the Administrative Agent or any other Secured
Party other than Permitted Liens. There is no agreement, order, judgment or
decree, and no Pledgor shall enter into any agreement or take any other action,
that would restrict the transferability of any of the material Collateral or
otherwise materially impair or conflict with such Pledgor’s obligations or the
rights of the Administrative Agent hereunder.
SECTION 4.4.    Other Financing Statements. It has not filed, nor authorized any
third party to file, any valid or effective financing statement (or similar
statement, instrument of registration or public notice under the law of any
jurisdiction) covering or purporting to cover any interest of any kind in the
Collateral, except such as have been filed in favor of the Administrative Agent
pursuant to this Agreement or in favor of any holder of a Permitted Lien with
respect to such Permitted Lien or financing statements or public notices
relating to the termination statements. No Pledgor shall execute, authorize or
permit to be filed in any public office any financing statement (or similar
statement, instrument of registration or public notice under the law of any
jurisdiction) relating to any Collateral, except financing statements and other
statements and instruments filed




--------------------------------------------------------------------------------

-18-



or to be filed in respect of and covering the security interests granted by such
Pledgor to any holder of Permitted Liens.
SECTION 4.5.    Location of Inventory and Equipment. If an Event of Default has
occurred or is continuing, upon the written request of the Administrative Agent,
no Equipment or Inventory shall be moved to any location outside of the
continental United States except pursuant to Section 8.2.4(iv) or Section 8.2.7
of the Credit Agreement.
SECTION 4.6.    Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable.
SECTION 4.7.    Collateral. All information set forth herein, including the
exhibits hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate, in connection with this Agreement, in each case, relating to the
Collateral, is accurate and complete in all material respects. As of the date
hereof, the Collateral described in the Perfection Certificate constitutes all
of the property of such type of Collateral owned or held by the Pledgors. On a
going-forward basis, Parent shall deliver, concurrently with the annual
financial statements of the Parent and its Subsidiaries furnished to the
Administrative Agent and to the Lenders pursuant to Section 8.3.2 of the Credit
Agreement, an updated Perfection Certificate that is accurate and complete in
all material respects as of the end of the fiscal year that is the subject of
such annual financial statements.
SECTION 4.8.    Insurance. In the event that the proceeds of any insurance claim
are paid to any Pledgor after the Administrative Agent has exercised its right
to foreclose after an Event of Default, such net cash proceeds shall be held in
trust for the benefit of the Administrative Agent and immediately after receipt
thereof shall be paid to the Administrative Agent for application in accordance
with the Credit Agreement.
SECTION 4.9         Chief Executive Office; Change of Name; Jurisdiction of
Organization. No Pledgor will effect any change (i) to its legal name, (ii) in
the location of any Pledgor’s chief executive office, (iii) in its identity or
organizational structure, (iv) in its organizational identification number, if
any, or (v) in its jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), unless it shall have
given the Administrative Agent written notice of such change and clearly
describing such change and providing such other information in connection
therewith as the Administrative Agent may reasonably request not less than
thirty (30) days after the dater thereof (or such earlier date as the
Administrative Agent may approve). Each Pledgor agrees to promptly provide the
Administrative Agent with certified Organizational Documents reflecting any of
the changes described in the preceding sentence, to the extent applicable and at
the request of the Administrative Agent take all action necessary to maintain
the perfection and priority of the security interest of the Administrative Agent
for the benefit of the Secured Parties in the Collateral.




--------------------------------------------------------------------------------

-19-



ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
SECTION 5.1.    Pledge of Additional Securities Collateral. Subject to Section
8.1.11 of the Credit Agreement, each Pledgor shall, upon obtaining any Pledged
Securities or Intercompany Notes (with an aggregate principal amount exceeding
[$1,000,000]) of any person, accept the same in trust for the benefit of the
Administrative Agent and promptly (but in any event within thirty (30) days
after receipt thereof, or such later date as the Administrative Agent may
approve) deliver to the Administrative Agent a pledge amendment, duly executed
by such Pledgor, in substantially the form of Exhibit 2 hereto (each, a “Pledge
Amendment”), and the certificates and other documents required under Section 3.1
and Section 3.2 hereof in respect of the additional Pledged Securities or
Intercompany Notes which are to be pledged pursuant to this Agreement, and
confirming the attachment of the Lien hereby created on and in respect of such
additional Pledged Securities or Intercompany Notes. Each Pledgor hereby
authorizes the Administrative Agent to attach each Pledge Amendment to this
Agreement and agrees that all Pledged Securities or Intercompany Notes listed on
any Pledge Amendment delivered to the Administrative Agent shall for all
purposes hereunder be considered Collateral.
SECTION 5.2.    Voting Rights; Distributions; etc.
(a)    So long as no Event of Default shall have occurred and be continuing:
(i)    Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Obligations; provided, however,
that no Pledgor shall in any event exercise such rights in any manner which
could reasonably be expected to result in a Material Adverse Change.
(ii)    Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with the provisions of the Credit Agreement.
(b)    [Reserved.]
(c)    Upon the occurrence and during the continuance of any Event of Default,
upon written notice from the Administrative Agent:
(i)    All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights; provided, however, that,
solely in the case of the Harko CV Equity Interests, the Administrative Agent
shall not consent to the transfer of any such Harko CV Equity Interests




--------------------------------------------------------------------------------

-20-



or to the admission of a new partner to Harko CV, in each case, without the
prior consent of the Harko CV Partners.
(ii)    All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
receive and hold as Collateral such Distributions.
(d)    Each Pledgor shall, at its sole cost and expense, from time to time
execute and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may reasonably request in order to permit the
Administrative Agent to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.
(e)    All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Pledgor and shall promptly be paid over to the Administrative Agent as
Collateral in the same form as so received (with any necessary endorsement).
SECTION 5.3.    Defaults, etc. Each Pledgor hereby represents and warrants that
(i) such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged Securities pledged by
it, and such Pledgor is not in violation of any other provisions of any such
agreement to which such Pledgor is a party, or otherwise in default or violation
thereunder, (ii) no Securities Collateral pledged by such Pledgor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Pledgor by any person with respect thereto, and (iii) as
of the date hereof, there are no certificates, instruments, documents or other
writings (other than the Organizational Documents and certificates representing
such Pledged Securities that have been delivered to the Administrative Agent)
which evidence any Pledged Securities of such Pledgor.
SECTION 5.4.    Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.
(a)    In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.
(b)    In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Organizational Document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the
Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a substituted partner, shareholder or
member in such




--------------------------------------------------------------------------------

-21-



partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner, limited partner, shareholder or member,
as the case may be; provided, however, that, solely in the case of the Harko CV
Equity Interests, if and to the extent, if ever, the Harko CV Equity Interests
become Collateral hereunder (i) the Harko CV Equity Interests shall not be
transferred to the Administrative Agent or any nominee, and (ii) neither the
Administrative Agent nor any nominee of the Administrative Agent shall be
admitted as a partner of Harko CV in the case of each of clauses (i) and (ii)
without the prior consent of the Harko CV Partners.
ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
SECTION 6.1.    Grant of Intellectual Property License. For the purpose of
enabling the Administrative Agent, during the continuance of an Event of
Default, to exercise rights and remedies under Article IX hereof at such time as
the Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the
Administrative Agent, to the extent assignable, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral now owned or hereafter acquired by such Pledgor, wherever the same
may be located. Such license shall include access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout hereof.
SECTION 6.2.    Protection of Administrative Agent’s Security. On a continuing
basis, each Pledgor shall, at its sole cost and reasonable expense, (i) promptly
following its becoming aware thereof, notify the Administrative Agent of any
adverse determination in any proceeding or the institution of any proceeding in
any federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any
Material Intellectual Property Collateral, such Pledgor’s right to register such
Material Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (ii) maintain in its commercially
reasonable judgment and except as permitted by Section 8.2.7 of the Credit
Agreement all Material Intellectual Property Collateral as presently used and
operated, (iii) not permit to lapse or become abandoned any Material
Intellectual Property Collateral, and not settle or compromise any pending or
future litigation or administrative proceeding with respect to any such Material
Intellectual Property Collateral, in either case except as shall be consistent
with such Pledgor’s commercially reasonable business judgment, (iv) upon such
Pledgor obtaining knowledge thereof, promptly notify the Administrative Agent in
writing of any event which may be reasonably expected to materially and
adversely affect the value or utility of any Material Intellectual Property
Collateral or the rights and remedies of the Administrative Agent in relation
thereto including a levy or threat of levy or any legal process against any
Material Intellectual Property Collateral, (v) not license any Material
Intellectual Property Collateral other than licenses entered into by such
Pledgor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the licenses in a manner that materially and
adversely affects the right to receive payments thereunder, or in any manner
that would materially impair the value of any Material




--------------------------------------------------------------------------------

-22-



Intellectual Property Collateral or the Lien on and security interest in the
Material Intellectual Property Collateral created therein hereby, without the
consent of the Administrative Agent, and (vi) diligently keep adequate records
respecting all Material Intellectual Property Collateral.
SECTION 6.3.    After-Acquired Property. If any Pledgor shall at any time after
the date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, or if
any intent-to use trademark application is no longer subject to clause (d) of
the definition of Excluded Property, the provisions hereof shall automatically
apply thereto and any such item enumerated in the preceding clause (i) or (ii)
shall automatically constitute Intellectual Property Collateral as if such would
have constituted Intellectual Property Collateral at the time of execution
hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party provided such Intellectual
Property Collateral does not constitute Excluded Property. Except for Excluded
Property, each Pledgor shall promptly provide to the Administrative Agent
written notice of any of the foregoing and confirm the attachment of the Lien
and security interest created by this Agreement to any rights described in
clauses (i) and (ii) above by execution of a Patent, Trademark and Copyright
Security Agreement (or joinder thereto) in form reasonably acceptable to the
Administrative Agent and the filing of any instruments or statements as shall be
reasonably necessary to create, preserve, protect or perfect the Administrative
Agent’s security interest in such Intellectual Property Collateral. Further,
each Pledgor authorizes the Administrative Agent to modify this Agreement by
amending Section 6 of the Perfection Certificate to include any Intellectual
Property Collateral of such Pledgor acquired or arising after the date hereof.
SECTION 6.4.    Litigation. Unless there shall occur and be continuing any Event
of Default, each Pledgor shall have the right to commence and prosecute in its
own name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall have the right but shall in no way be
obligated to file applications for protection of the Material Intellectual
Property Collateral and/or bring suit in the name of any Pledgor, the
Administrative Agent or the Secured Parties to enforce the Material Intellectual
Property Collateral and any license thereunder. In the event of such suit, each
Pledgor shall, at the reasonable request of the Administrative Agent, do any and
all lawful acts and execute any and all documents requested by the
Administrative Agent in aid of such enforcement and the Pledgors shall promptly
reimburse and indemnify the Administrative Agent for all reasonable and
documented costs and expenses incurred by the Administrative Agent in the
exercise of its rights under Section 6.4 hereof in accordance with Section 11.3
of the Credit Agreement. In the event that the Administrative Agent shall elect
not to bring suit to enforce the Material Intellectual Property Collateral, each
Pledgor agrees, at the reasonable request of the Administrative Agent, to take
all commercially reasonable actions necessary, whether by suit, proceeding or
other action, to prevent the infringement, counterfeiting, unfair competition,
dilution,




--------------------------------------------------------------------------------

-23-



diminution in value of or other damage to any of the Material Intellectual
Property Collateral by any person.
ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES
SECTION 7.1.    Maintenance of Records. Each Pledgor shall keep and maintain at
its own cost and reasonable expense complete records of each Receivable, in a
manner consistent with prudent business practice, including records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto. Each Pledgor shall, at such Pledgor’s sole
cost and reasonable expense, upon the Administrative Agent’s demand made at any
time after the occurrence and during the continuance of any Event of Default,
deliver all tangible evidence of Receivables, including all documents evidencing
Receivables and any books and records relating thereto to the Administrative
Agent or to its representatives (copies of which evidence and books and records
may be retained by such Pledgor). Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent may transfer a full and
complete copy of any Pledgor’s books, records, credit information, reports,
memoranda and all other writings relating to the Receivables to and for the use
by any person that has acquired or is contemplating acquisition of an interest
in such Receivables or the Administrative Agent’s security interest therein
without the consent of any Pledgor.
ARTICLE VIII

TRANSFERS
SECTION 8.1.    Transfers of Collateral. No Pledgor shall sell, convey, assign
or otherwise dispose of, or grant any option with respect to, any of the
Collateral pledged by it hereunder except as expressly permitted by the Credit
Agreement.
ARTICLE IX

REMEDIES
SECTION 9.1.    Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent may from time to time exercise in
respect of the Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies:
(i)    Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Pledgor or any other person who then
has possession of




--------------------------------------------------------------------------------

-24-



any part thereof with or without notice or process of law, and for that purpose
may enter upon any Pledgor’s premises where any of the Collateral is located,
remove such Collateral, remain present at such premises to receive copies of all
communications and remittances relating to the Collateral and use in connection
with such removal and possession any and all services, supplies, aids and other
facilities of any Pledgor;
(ii)    Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Administrative
Agent, and in connection with any of the foregoing, compromise, settle, extend
the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
any Pledgor, prior to receipt by any such obligor of such instruction, such
Pledgor shall segregate all amounts received pursuant thereto in trust for the
benefit of the Administrative Agent and shall promptly (but in no event later
than five (5) Business Day after receipt thereof) pay such amounts to the
Administrative Agent;
(iii)    Sell, assign, grant a license to use or otherwise liquidate, or direct
any Pledgor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;
(iv)    Take possession of the Collateral or any part thereof, by directing any
Pledgor in writing to deliver the same to the Administrative Agent at any place
or places so designated by the Administrative Agent, in which event such Pledgor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Administrative Agent and therewith delivered to the
Administrative Agent, (B) store and keep any Collateral so delivered to the
Administrative Agent at such place or places pending further action by the
Administrative Agent and (C) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. Each Pledgor’s
obligation to deliver the Collateral as contemplated in this Section 9.1(iv) is
of the essence hereof. Upon application to a court of equity having
jurisdiction, the Administrative Agent shall be entitled to a decree requiring
specific performance by any Pledgor of such obligation;
(v)    Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Pledgor constituting
Collateral for application to the Obligations as provided in Article X hereof;
(vi)    Retain and apply the Distributions to the Obligations as provided in
Article X hereof;
(vii)    Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
and




--------------------------------------------------------------------------------

-25-



(viii)    Exercise all the rights and remedies of a secured party on default
under the UCC, and the Administrative Agent may also in its sole discretion,
without notice except as specified in Section 9.2 hereof, sell, assign or grant
a license to use the Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
or any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Collateral or any part thereof
at any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Obligations owed to such person as a credit on account of the purchase price of
the Collateral or any part thereof payable by such person at such sale. Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Pledgor, and each Pledgor hereby waives, to the fullest extent
permitted by law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Administrative Agent shall not be obligated
to make any sale of the Collateral or any part thereof regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Pledgor hereby waives, to the fullest
extent permitted by law, any claims against the Administrative Agent arising by
reason of the fact that the price at which the Collateral or any part thereof
may have been sold, assigned or licensed at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. Notwithstanding anything in the foregoing,
if and to the extent, if ever, the Harko CV Equity Interests become Collateral
hereunder, the Administrative Agent shall not consent to the transfer of any
Harko CV Equity Interests or to the admission of a new partner to Harko CV, in
each case, without the prior consent of the Harko CV Partners.
SECTION 9.2.    Notice of Sale. Each Pledgor acknowledges and agrees that, to
the extent notice of sale or other disposition of the Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.
SECTION 9.3.    Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Collateral or any part thereof,
including any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which such Pledgor would otherwise have under law,
and each Pledgor hereby further waives, to the fullest extent permitted by
applicable law: (i) all damages occasioned by such taking of possession,
(ii) all other requirements as to the time, place and terms of sale or




--------------------------------------------------------------------------------

-26-



other requirements with respect to the enforcement of the Administrative Agent’s
rights hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law. The
Administrative Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article IX in the absence of gross negligence, willful
misconduct, or breach in bad faith of its obligations hereunder on the part of
the Administrative Agent. Any sale of, or the grant of options to purchase, or
any other realization upon, any Collateral shall operate to divest all right,
title, interest, claim and demand, either at law or in equity, of the applicable
Pledgor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Pledgor and against any and all persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through or under such Pledgor.
SECTION 9.4.    Certain Sales of Collateral.
(a)    Each Pledgor recognizes that, by reason of certain prohibitions contained
in law, rules, regulations or orders of any Official Body, the Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Collateral, to limit purchasers to those who meet the requirements of such
Official Body. Each Pledgor acknowledges that any such sales may be at prices
and on terms less favorable to the Administrative Agent than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such restricted sale shall be deemed to have been
made in a commercially reasonable manner and that, except as may be required by
applicable law, the Administrative Agent shall have no obligation to engage in
public sales.
(b)    Each Pledgor recognizes that, by reason of certain prohibitions contained
in the Securities Act, and applicable state securities laws, the Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for investment and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act), and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Securities Collateral or
Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would agree to do so.
SECTION 9.5.    No Waiver; Cumulative Remedies.
(a)    No failure on the part of the Administrative Agent to exercise, no course
of dealing with respect to, and no delay on the part of the Administrative Agent
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Administrative Agent be required to look first to, enforce or exhaust any other
security, collateral




--------------------------------------------------------------------------------

-27-



or guaranties. All rights and remedies herein provided are cumulative and are
not exclusive of any rights or remedies provided by law or otherwise available.
(b)    In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case, the Pledgors, the Administrative Agent and each other Secured Party
shall be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies, privileges and powers of
the Administrative Agent and the other Secured Parties shall continue as if no
such proceeding had been instituted.
SECTION 9.6.    Certain Additional Actions Regarding Intellectual Property. If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Administrative Agent, each Pledgor shall execute and deliver to
the Administrative Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof.
ARTICLE X

APPLICATION OF PROCEEDS
SECTION 10.1.    Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, together with any
other sums then held by the Administrative Agent pursuant to this Agreement, in
accordance with the Credit Agreement.
ARTICLE XI

MISCELLANEOUS
SECTION 11.1.    Concerning Administrative Agent.
(a)    The Administrative Agent has been appointed as administrative agent
pursuant to the Credit Agreement. The actions of the Administrative Agent
hereunder are subject to the provisions of the Credit Agreement. The
Administrative Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the
Collateral), in accordance with this Agreement and the Credit Agreement. The
Administrative Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith. The Administrative
Agent may resign and a successor Administrative Agent may be appointed in the
manner provided in the Credit




--------------------------------------------------------------------------------

-28-



Agreement. Upon the acceptance of any appointment as the Administrative Agent by
a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent under this Agreement, and the
retiring Administrative Agent shall thereupon be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Administrative Agent.
(b)    The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Administrative Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any person with respect to any
Collateral.
(c)    The Administrative Agent shall be entitled to rely in good faith upon any
written notice, statement, certificate, order or other document believed by it
to be genuine and correct and to have been signed, sent or made by the proper
person, and, with respect to all matters pertaining to this Agreement and its
duties hereunder, upon advice of counsel selected by it.
(d)    If any item of Collateral also constitutes collateral granted to the
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the terms hereof shall prevail unless otherwise agreed between
the Parent and the Administrative Agent.
(e)    The Administrative Agent may rely on advice of counsel as to whether any
or all UCC financing statements of the Pledgors need to be amended as a result
of any of the changes described in Section 4.9 hereof. If any Pledgor fails to
provide information to the Administrative Agent about such changes on a timely
basis, the Administrative Agent shall not be liable or responsible to any party
for any failure to maintain a perfected security interest in such Pledgor’s
property constituting Collateral, for which the Administrative Agent needed to
have information relating to such changes. The Administrative Agent shall have
no duty to inquire about such changes if any Pledgor does not inform the
Administrative Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Administrative Agent to
search for information on such changes if such information is not provided by
any Pledgor.
SECTION 11.2.    Administrative Agent May Perform; Administrative Agent
Appointed Attorney-in-Fact. If any Pledgor shall fail to perform any covenants
contained in this Agreement (including such Pledgor’s covenants to (i) pay the
premiums in respect of all required insurance policies hereunder, (ii) pay and
discharge any taxes, assessments and special assessments, levies, fees and
governmental charges imposed upon or assessed against, and




--------------------------------------------------------------------------------

-29-



landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborers’,
materialmen’s, suppliers’ and warehousemen’s Liens and other claims arising by
operation of law against, all or any portion of the Collateral, (iii) make
repairs, (iv) discharge Liens or (v) pay or perform any obligations of such
Pledgor under any Collateral) or if any representation or warranty on the part
of any Pledgor contained herein shall be breached, the Administrative Agent may
(but shall not be obligated to) upon prior notice to the Parent (or prompt
subsequent notice to the Parent in circumstances considered by the
Administrative Agent in good faith to be an emergency) do the same or cause it
to be done or remedy any such breach, and may expend reasonable funds for such
purpose; provided, however, that the Administrative Agent shall in no event be
bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement. Any and all amounts so expended by the Administrative
Agent shall be paid by the Pledgors in accordance with the provisions of
Section 11.3 of the Credit Agreement. Neither the provisions of this Section
11.2 nor any action taken by the Administrative Agent pursuant to the provisions
of this Section 11.2 shall prevent any such failure to observe any covenant
contained in this Agreement nor any breach of representation or warranty from
constituting an Event of Default. Each Pledgor hereby appoints the
Administrative Agent its attorney-in-fact, with full power and authority in the
place and stead of such Pledgor and in the name of such Pledgor, or otherwise,
from time to time in the Administrative Agent’s discretion to take any action
and to execute any instrument consistent with the terms of the Credit Agreement,
this Agreement and the other Security Documents which the Administrative Agent
may deem necessary or advisable to accomplish the purposes of this Section 11.2
(but the Administrative Agent shall not be obligated to and shall have no
liability to such Pledgor or any third party for failure to so do or take
action). The foregoing grant of authority is a power of attorney coupled with an
interest and such appointment shall be irrevocable for the term hereof. Each
Pledgor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.
SECTION 11.3.    Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Pledgors, their respective successors and assigns and (ii) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and the other Secured Parties and each
of their respective successors, transferees and assigns. No other persons
(including any other creditor of any Pledgor) shall have any interest herein or
any right or benefit with respect hereto. Without limiting the generality of the
foregoing clause (ii), any Secured Party may assign or otherwise transfer any
indebtedness held by it secured by this Agreement to any other person, and such
other person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party, herein or otherwise, subject however, to
the provisions of the Credit Agreement and, in the case of a Secured Party that
is a party to a Lender Provided Commodity Hedges, Lender Provided Interest Rate
Hedge, Lender Provided Foreign Currency Hedge or Other Lender Provided Financial
Service Product, such Lender Provided Commodity Hedges, Lender Provided Interest
Rate Hedge, Lender Provided Foreign Currency Hedge or Other Lender Provided
Financial Service Product, as applicable. Each of the Pledgors agrees that its
obligations hereunder and the security interest created hereunder shall continue
to be effective or be reinstated, as applicable, if at any time payment, or any
part thereof, of all or any part of the Obligations is




--------------------------------------------------------------------------------

-30-



rescinded or must otherwise be restored by the Secured Party upon the bankruptcy
or reorganization of any Pledgor or otherwise.
SECTION 11.4.    Termination; Release.
(a)    Upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations and (B)
obligations and liabilities under Other Lender Provided Financial Service
Products, Lender Provided Commodity Hedges, Lender Provided Interest Rate Hedges
or Lender Provided Foreign Currency Hedges as to which arrangements satisfactory
to the applicable bank shall have been made) and the expiration or termination
or Cash Collateralization of all Letters of Credit (other than Letters of Credit
as to which other arrangements reasonably satisfactory to the Administrative
Agent and the Issuing Lender shall have been made), this Agreement shall
terminate. Upon termination of this Agreement the Collateral shall be released
from the Lien of this Agreement. Upon such release or any release of Collateral
or any part thereof in accordance with the provisions of the Credit Agreement,
the Administrative Agent shall, upon the request and at the sole cost and
expense of the Pledgors, assign, transfer and deliver to Pledgor, against
receipt and without recourse to or warranty by the Administrative Agent except
as to the fact that the Administrative Agent has not encumbered the released
assets, such of the Collateral or any part thereof to be released (in the case
of a release) as may be in possession of the Administrative Agent and as shall
not have been sold or otherwise applied pursuant to the terms hereof, and, with
respect to any other Collateral, proper documents and instruments (including
UCC‑3 termination financing statements or releases) acknowledging the
termination hereof or the release of such Collateral, as the case may be.
(b)    If any Pledgor ceases to be a Domestic Guarantor in accordance with the
provisions of the Credit Agreement, the Administrative Agent will, at the
Parent’s reasonable expense and if requested by a Pledgor upon receipt of any
certifications reasonably requested by the Administrative Agent in connection
therewith and in accordance with Section 10.10 of the Credit Agreement, execute
and deliver to the applicable Pledgor such documents as such Pledgor may
reasonably request to evidence the release of Pledgor from the assignment and
security interest granted hereunder and from its obligations hereunder.
SECTION 11.5.    Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Administrative Agent. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Obligations, no
notice to or demand on any Pledgor in any case shall entitle any Pledgor to any
other or further notice or demand in similar or other circumstances.
SECTION 11.6.    Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor,




--------------------------------------------------------------------------------

-31-



addressed to it at the address of the Parent set forth in the Credit Agreement
and as to the Administrative Agent, addressed to it at the address set forth in
the Credit Agreement, or in each case at such other address as shall be
designated by such party in a written notice to the other party complying as to
delivery with the terms of this Section 11.6.
SECTION 11.7.    Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Section 11.11.1 through Section11.11.5 of the Credit
Agreement are incorporated herein, mutatis mutandis, as if a part hereof.
SECTION 11.8.    Severability of Provisions. Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
SECTION 11.9.    Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
SECTION 11.10.     Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
SECTION 11.11.     No Credit for Payment of Taxes or Imposition. Such Pledgor
shall not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Collateral
or any part thereof.
SECTION 11.12.     No Claims Against Administrative Agent. Nothing contained in
this Agreement shall constitute any consent or request by the Administrative
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Pledgor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Administrative Agent in respect thereof or
any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.
SECTION 11.13.     No Release. Nothing set forth in this Agreement or any other
Loan Document, nor the exercise by the Administrative Agent of any of the rights
or remedies




--------------------------------------------------------------------------------

-32-



hereunder, shall relieve any Pledgor from the performance of any term, covenant,
condition or agreement on such Pledgor’s part to be performed or observed under
or in respect of any of the Collateral or from any liability to any person under
or in respect of any of the Collateral or shall impose any obligation on the
Administrative Agent or any other Secured Party to perform or observe any such
term, covenant, condition or agreement on such Pledgor’s part to be so performed
or observed or shall impose any liability on the Administrative Agent or any
other Secured Party for any act or omission on the part of such Pledgor relating
thereto or for any breach of any representation or warranty on the part of such
Pledgor contained in this Agreement, the Credit Agreement or the other Loan
Documents, or under or in respect of the Collateral or made in connection
herewith or therewith. Anything herein to the contrary notwithstanding, neither
the Administrative Agent nor any other Secured Party shall have any obligation
or liability under any contracts, agreements and other documents included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent or
any other Secured Party be obligated to perform any of the obligations or duties
of any Pledgor thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in the Collateral hereunder. The
obligations of each Pledgor contained in this Section 11.13 shall survive the
termination hereof and the discharge of such Pledgor’s other obligations under
this Agreement, the Credit Agreement and the other Loan Documents.
SECTION 11.14.     Obligations Absolute. All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:
(i)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;
(ii)    any lack of validity or enforceability of the Credit Agreement, Lender
Provided Commodity Hedges, any Lender Provided Interest Rate Hedge, any Lender
Provided Foreign Currency Hedge, any Other Lender Provided Financial Service
Product or any other Loan Document, or any other agreement or instrument
relating thereto;
(iii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from the Credit Agreement, any Lender Provided
Commodity Hedge, any Lender Provided Interest Rate Hedge, any Lender Provided
Foreign Currency Hedge, any Other Lender Provided Financial Service Product or
any other Loan Document, or any other agreement or instrument relating thereto;
(iv)    any pledge, exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
(v)    any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Lender Provided
Commodity Hedge, any Lender Provided Interest Rate Hedge, any Lender Provided
Foreign Currency Hedge, any Other Lender Provided Financial Service Product or
any other Loan Document except as specifically set forth in a waiver granted
pursuant to the provisions of Section 11.5 hereof; or




--------------------------------------------------------------------------------

-33-



(vi)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.


IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.


OM GROUP, INC.




By: __________________________________
Name:    Christopher M. Hix
Title: Vice President and Chief Financial Officer






COMPUGRAPHICS U.S.A. INC.
OMG AMERICAS, INC.
OMG ELECTRONIC CHEMICALS, LLC
OMG ENERGY HOLDINGS, INC.
OMG HARKO HOLDINGS, LLC






By: ____________________________________
Name:    Christopher M. Hix
Title:     Vice President




EAGLEPICHER TECHNOLOGIES, LLC
EAGLEPICHER MEDICAL POWER, LLC






By: ____________________________________
Name:    Emily Russell
Title:    Secretary
  










EPEP HOLDING COMPANY, LLC


By: EaglePicher Technologies, LLC,
its sole member




By: ____________________________________
Name: Emily Russell
Title: Secretary














































PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:         
Name: Christian S. Brown
Title: Senior Vice President
Schedule 1


PLEDGED SECURITIES






























EXHIBIT 1
[Form of]

ISSUER’S ACKNOWLEDGMENT
The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of September 4, 2013, made by OM GROUP, INC., a Delaware
corporation (the “Parent”), the Domestic Guarantors party thereto and PNC BANK,
NATIONAL ASSOCIATION, as administrative agent (in such capacity and together
with any successors in such capacity, the “Administrative Agent”), (ii) agrees
promptly to note on its books the security interests granted to the
Administrative Agent and confirmed under the Security Agreement, (iii) upon the
occurrence and during the continuance of an Event of Default, agrees that it
will comply with instructions of the Administrative Agent with respect to the
applicable Securities Collateral (including all Equity Interests of the
undersigned) without further consent by the applicable Pledgor, (iv) agrees to
notify the Administrative Agent upon obtaining knowledge of any interest in
favor of any person in the applicable Securities Collateral that is adverse to
the interest of the Administrative Agent therein and (v) waives any right or
requirement at any time hereafter to receive a copy of the Security Agreement in
connection with the registration of any Securities Collateral thereunder in the
name of the Administrative Agent or its nominee or the exercise of voting rights
by the Administrative Agent or its nominee.
[                                                          ]
By:
        
Name:
Title:



EXHIBIT 2
[Form of]

SECURITIES PLEDGE AMENDMENT
This Securities Pledge Amendment, dated as of [                    ], is
delivered pursuant to Section 5.1 of the Security Agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of September 4, 2013, made by OM GROUP, INC., a Delaware corporation (the
“Parent”), the Domestic Guarantors party thereto and PNC BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”). The undersigned hereby
agrees that this Securities Pledge Amendment may be attached to the Security
Agreement and that the Pledged Securities and/or Intercompany Notes listed on
this Securities Pledge Amendment shall be deemed to be and shall become part of
the Collateral and shall secure all Obligations.
PLEDGED SECURITIES
ISSUER
CLASS
OF STOCK
OR INTERESTS
PAR
VALUE
CERTIFICATE
NO(S).
NUMBER OF SHARES
OR
INTERESTS
PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY INTERESTS OF ISSUER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



INTERCOMPANY NOTES
ISSUER
PRINCIPAL
AMOUNT
DATE OF
ISSUANCE
INTEREST
RATE
MATURITY
DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[                                                                        ],
as Pledgor
By:
        
Name:
Title:

AGREED TO AND ACCEPTED:
PNC BANK, NATIONAL ASSOCIATION,
 as Administrative Agent
By:
        
Name:
Title:







EXHIBIT 3
[Form of]
SECURITY AGREEMENT SUPPLEMENT
[Name of New Pledgor]
[Address of New Pledgor]
[Date]

    
    
    
Ladies and Gentlemen:
Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of September 4,
2013, made by OM GROUP, INC., a Delaware corporation (the “Parent”), the
Domestic Guarantors party thereto and PNC BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity and together with any successors in such
capacity, the “Administrative Agent”).
This Security Agreement Supplement supplements the Security Agreement and is
delivered by the undersigned, [                         ] (the “New Pledgor”),
pursuant to Section 3.5 of the Security Agreement. The New Pledgor hereby agrees
to be bound as a Guarantor and as a Pledgor party to the Security Agreement by
all of the terms, covenants and conditions set forth in the Security Agreement
to the same extent that it would have been bound if it had been a signatory to
the Security Agreement on the date of the Security Agreement. Without limiting
the generality of the foregoing, the New Pledgor hereby grants and pledges to
the Administrative Agent, as collateral security for the full, prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations, a Lien on and security interest
in, all of its right, title and interest in, to and under the Collateral and
expressly assumes all obligations and liabilities of a Guarantor and Pledgor
thereunder. The New Pledgor hereby makes each of the representations and
warranties and agrees to each of the covenants applicable to the Pledgors
contained in the Security Agreement.
Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Pledgor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.
This Security Agreement Supplement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement.
THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Pledgor has caused this Security Agreement
Supplement to be executed and delivered by its duly authorized officer as of the
date first above written.
[NEW PLEDGOR]
By:
        
Name:
Title:

AGREED TO AND ACCEPTED:
PNC BANK, NATIONAL ASSOCIATION,
 as Administrative Agent
By:
        
Name:
Title:

[Schedules to be attached]
EXHIBIT 4
PERFECTION CERTIFICATE
(See attached)
































--------------------------------------------------------------------------------






EXHIBIT 2.5.1


FORM OF
LOAN REQUEST1 


__________  __, 20__




PNC Bank, National Association, as Administrative Agent
PNC Agency Services
PNC Firstside Center 4th Floor
500 First Avenue
Pittsburgh, Pennsylvania 15219
Attention: Trina Barkley
Telecopy No. (412) 705-2006




Ladies and Gentlemen:


The undersigned, [Insert name of Borrower] (the “Borrower”) refers to the Credit
Agreement dated as of September 4, 2013 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Borrower, the other
borrowers party thereto, various Guarantors, various financial institutions (the
“Lenders”) and PNC Bank, National Association, as Administrative Agent. The
Borrower hereby gives you notice, irrevocably, pursuant to Section 2.5.1 of the
Credit Agreement, that the Borrower hereby requests one or more borrowings or
conversions of Loans under the Credit Agreement, and in connection therewith
sets forth in the schedule attached hereto the information relating to each such
borrowing or conversion (collectively, the “Proposed Action”) as required by
Section 2.5.1 of the Credit Agreement (as applicable).
The Borrower hereby specifies that the Proposed Action will consist of Loans as
indicated in the schedule attached hereto.
The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Action, and will be true
after giving effect to the Proposed Action: (A) the representations, warranties
of the Loan Parties are true and correct in all material respects, (i) except
for such representations and warranties that refer expressly to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and (ii) except further that any representation and warranty that
is qualified as to “materiality”, “Material Adverse Change” or similar language
are true and correct (after giving effect to such qualification therein) in all
respects as of such date2; and (B) no Event of Default or Potential Default has
occurred and is continuing.
1 For Swing Loans, use Exhibit 2.5.2
2 Clause (A) is only required for borrowings, not conversions






--------------------------------------------------------------------------------






PROPOSED CONVERSIONS




Proposed Conversion #1
[of the Loans described in the first table below
into the Loans described in the second table below]


LOAN 1 (Loan To Be Converted):

Requested Conversion Date
Type of Loan To Be Converted


Aggregate Amount
of Loan


____________ __, 20__
  Base Rate Option
  LIBOR Rate Option


(If LIBOR Rate Option is selected, select existing Interest Period below)


  One month
  Two months
  Three months
  Six months
  Twelve months3


($/€)_______________.__







LOAN 2 (Post Conversion Loan):

Requested Conversion Date
Type of Loan To Be Converted


Aggregate Amount
of Loan


____________ __, 20__
  Base Rate Option
  LIBOR Rate Option


(If LIBOR Rate Option is selected, select proposed Interest Period below)


  One month
  Two months
  Three months
  Six months
  Twelve months


($/€)_______________.__















3 Twelve month interest period option available only if agreed to by all
applicable Lenders.






--------------------------------------------------------------------------------




PROPOSED BORROWINGS




Aggregate Proposed Borrowings on _________ __, 20__:
$___________________________ (as detailed below)


LOAN 1:

Requested Borrowing Date
Currency
Type of Loan


Aggregate Amount
of Loan


____________ __, 20__
(If LIBOR Rate Option is selected, select the currency below)


  Dollars
  Optional Currency








  Base Rate Option
  LIBOR Rate Option


(If LIBOR Rate Option is selected, select initial Interest Period below)


  One month
  Two months
  Three months
  Six months
  Twelve months




($/€)_______________.__4







LOAN 2 (if applicable):

Requested Borrowing Date
Facility
Type of Loan


Aggregate Amount
of Loan


____________ __, 20__
(If LIBOR Rate Option is selected, select the currency below)


  Dollars
  Optional Currency






  Base Rate Option
  LIBOR Rate Option


(If LIBOR Rate Option is selected, select initial Interest Period below)


  One month
  Two months
  Three months
  Six months
  Twelve months


($/€)_______________.__







(4) Each Loan Request shall be in integral multiples of $500,000 (or the Dollar
Equivalent thereof) and not less than $1,000,000 (or the Dollar Equivalent
thereof) for each Borrowing Tranche under the LIBOR Rate Option and in integral
multiples of $500,000 and not less than the less than $1,000,000 for each
Borrowing Tranche under the Base Rate Option.










--------------------------------------------------------------------------------




Proceeds of the foregoing Loans are to be wired to the Borrower’s account at


[__________________________]
ABA [_____________________]
Account Number [_________________]






Very truly yours,


[BORROWER]






By: ________________________________
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT 2.5.2
FORM OF SWING LOAN REQUEST
__________  __, 20__


[Insert name and address of Swing Loan Lender]
Attention: [                ]
Telecopy No. (____) _____________
Ladies and Gentlemen:
The undersigned, [Insert name of Borrower] (the “Borrower”) refers to the Credit
Agreement, dated as of September 4, 2013 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Borrower, the other
borrowers party thereto, various Guarantors, various financial institutions (the
“Lenders”) and PNC Bank, National Association, as Administrative Agent. The
Borrower hereby gives you notice, irrevocably, pursuant to Section 2.5.2 of the
Credit Agreement, that the Borrower hereby requests a Swing Loan under the
Credit Agreement, and in connection therewith sets forth in the schedule
attached hereto the information relating to each Swing Loan (collectively, the
“Proposed Action”) as required by Section 2.5.2 of the Credit Agreement (as
applicable).



    The Borrower hereby specifies that the Proposed Action will consist of Loans
as indicated in the schedule attached hereto.



    The Borrower hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Action, and will be
true after giving effect to the Proposed Action: (A) the representations,
warranties of the Loan Parties are true and correct in all material respects,
(i) except for such representations and warranties that refer expressly to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and (ii) except further that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Change” or
similar language are true and correct (after giving effect to such qualification
therein) in all respects as of such date; and (B) no Event of Default or
Potential Default has occurred and is continuing.



 

--------------------------------------------------------------------------------






PROPOSED SWING LOAN
LOAN:

Requested Borrowing Date
Facility


Aggregate Amount
of Loan


____________ __, 20__
Domestic Swing Loan
$_______________.__1



or
Requested Borrowing Date
Facility


Aggregate Amount
of Loan


____________ __, 20__
Foreign Swing Loan
($/€)_______________.__2











































1 Minimum draw is $100,000.
2 Minimum draw is $100,000 or €100,000.



 

--------------------------------------------------------------------------------




Proceeds of the foregoing Loans are to be wired to the Borrower’s account at

[Insert name of Swing Loan Lender]
ABA _____________
Account Number ___________________
Account Name _____________________




Very truly yours,


[BORROWER]






By: ________________________________
Name:
Title:


EXHIBIT 3.1.9


FORM OF
LENDER JOINDER AGREEMENT
This LENDER JOINDER AGREEMENT (this “Agreement”) is made and entered into as of
__________, 201__, by and among __________________________ (the “New Lender”);
OM GROUP, INC., a Delaware corporation (the “Parent”), HARKO CV, a limited
partnership (commanditaire vennootschap) under the laws of the Netherlands
(“Harko”), VAC GERMANY GMBH, a limited liability company under the laws of
Germany (“VAC Germany” and, together with the Parent and Harko, collectively the
“Borrowers”); PNC BANK, NATIONAL ASSOCIATION, as the Administrative Agent, the
Issuing Lender and the Domestic Swing Loan Lender (as these three terms and
other capitalized terms used herein and not otherwise defined herein are defined
in the Credit Agreement, defined below); and JPMORGAN CHASE BANK, N.A., as the
Foreign Swing Loan Lender.
Recitals:
A.    The Borrowers, the Lenders party thereto, the Issuing Lender and the
Administrative Agent are the parties to that certain Credit Agreement dated as
of September 4, 2013 (as amended, restated, modified or supplemented from time
to time, the “Credit Agreement”);
B.    Pursuant to Section 3.1 of the Credit Agreement, the Parent has requested
(the “Subject Request”) that the [Revolving Credit Commitments be increased by
$___________/that one or more new term loan commitment be established in the
aggregate amount of $___________], such that, after giving effect to such
increase, the aggregate amount of the [Revolving Credit/Incremental Term Loan]
Commitments will be $____________; and
C.    The New Lender has agreed to provide an Incremental [Revolving Credit
Commitment/Term Loan Commitment] under the Subject Request in the amount and on
the terms and conditions set forth herein and to become a Lender under the
Credit Agreement in connection therewith.
Agreements:
NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.    Pursuant to Section 3.1 of the Credit Agreement, the Borrower hereby
requests that the New Lender provide, and the New Lender hereby provides, an
Incremental [Revolving Credit/Term Loan] Commitment under and pursuant to the
Credit Agreement in the amount set forth on Annex A hereto. As of the effective
date of such increase (the “Increase Effective Date”), the Incremental
[Revolving Credit/Term Loan] Commitment and initial Ratable Share of the New
Lender is set forth in Annex A hereto. The Incremental [Revolving Credit/Term
Loan] Commitment of the New Lender set forth in Annex A hereto represents [an
increase in the aggregate Revolving Credit Commitments/a new term loan
commitment] under the Credit Agreement under the Subject Request and pursuant to
the terms of Section 3.1 of the Credit Agreement.
2.    The New Lender (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (b) confirms it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.3 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Agreement, (c) confirms it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement, (d) if it is a Foreign Lender, agrees to
provide any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the New Lender; and (e)
agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
3.    Each Borrower certifies that, before and after giving effect to such
increase, (a) the representations and warranties contained in Section 6.1 of the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (ii) that the representations and warranties contained in
subsections (i) and (ii) of Section 6.1.6 of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to,
respectively, of Section 8.3.1 and Section 8.3.2 of the Credit Agreement and (b)
no Event of Default or Potential Default exists.
4.    Each Borrower represents and warrants to the New Lender that (a) it has
the full power and authority, and has taken all corporate, limited liability
company or limited partnership, as the case may be, action necessary to execute
and deliver this Agreement and (b) it has satisfied (or concurrently herewith on
the Increase Effective Date will satisfy) the conditions to the New Lender’s
Incremental [Revolving Credit/Term Loan] Commitment required under Section 3.1
of the Credit Agreement.
5.    Each Borrower agrees that, as of the date hereof (after giving effect to
this Agreement and, if applicable, the concurrent effectiveness on the Increase
Effective Date of other new term loan Commitments or increased Revolving Credit
Commitments under the Subject Request), (a) the aggregate amount of the
[Revolving Credit/Incremental Term Loan] Commitment is $_____________ and (b)
the New Lender (i) is a party to the Credit Agreement as a “Lender”, (ii) is a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents,
and (iii) has the rights and obligations of a Lender under the Credit Agreement
and the other Loan Documents.
6.    Pursuant to Section 3.1.9 of the Credit Agreement, the Administrative
Agent, the Issuing Lender and the Swing Loan Lenders are parties to this
Agreement for the purpose of confirming their approval of the New Lender to join
in the Credit Agreement as a Lender thereunder.
7.    The applicable address, telephone number and facsimile number of the New
Lender for purposes of Section 11.5 of the Credit Agreement are as set forth in
the New Lender’s administrative questionnaire delivered by the New Lender to the
Administrative Agent on or before the date hereof or to such other address,
telephone number and facsimile number as shall be designated by the New Lender
as provided in the Credit Agreement.
8.    This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier or other secure electronic format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.
9.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.
[No additional provisions are on this page; the page next following is the
signature page.]


IN WITNESS WHEREOF the parties hereto have hereunto set their hands as of the
date first above written.


New Lender:                        
_______________________                




By_________________________        
______________, its ______________        


Borrowers:


OM GROUP, INC.






By_________________________
______________, its ______________




HARKO CV






By_________________________
______________, its ______________




VAC GERMANY GMBH






By_________________________
______________, its ______________
























Administrative Agent, Issuing Lender
and Domestic Swing Loan Lender:


PNC BANK, NATIONAL ASSOCIATION, in its
respective capacities as the Administrative Agent,
the Issuing Lender and the Domestic Swing Loan Lender




By_________________________
______________, its ______________




Foreign Swing Loan Lender:


JPMORGAN CHASE BANK, N.A., in its
capacity as the Foreign Swing Loan Lender




By_________________________
______________, its ______________




Annex A


to


Lender Joinder Agreement dated _________, 201__






Date of the Subject Request: _________, 201__


Name of the New Lender: ___________________


Increase Effective Date: _________, 201__


Incremental [Revolving Credit/Term Loan] Commitment of the New Lender
as of the Increase Effective Date: $______________


[Ratable Share of the New Lender as of the Increase Effective Date: ___%]


EXHIBIT 5.9.7(A)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of September 4, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OM Group, Inc., Harko C.V., and VAC Germany GmbH, as
Borrowers, the Guarantors party thereto, each lender from time to time party
thereto, and PNC Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the [Borrower] within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the [Borrower] as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the [Borrower] with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the [Borrower] and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the [Borrower] and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






EXHIBIT 5.9.7(B)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of September 4, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OM Group, Inc., Harko C.V., and VAC Germany GmbH, as
Borrowers, the Guarantors party thereto, each lender from time to time party
thereto, and PNC Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the [Borrower] within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the [Borrower] as described in Section 881(c)(3)(C) of
the Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]








--------------------------------------------------------------------------------




EXHIBIT 5.9.7(C)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of September 4, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OM Group, Inc., Harko C.V., and VAC Germany GmbH, as
Borrowers, the Guarantors party thereto, each lender from time to time party
thereto, and PNC Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
[Borrower] within the meaning of Section 871(h)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the [Borrower] as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT 5.9.7(D)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of September 4, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OM Group, Inc., Harko C.V., and VAC Germany GmbH, as
Borrowers, the Guarantors party thereto, each lender from time to time party
thereto, and PNC Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the [Borrower]
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the [Borrower] as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the [Borrower] with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the [Borrower] and the Administrative Agent, and (2)
the undersigned shall have at all times furnished the [Borrower] and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




--------------------------------------------------------------------------------










[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT 8.3.3
FORM OF COMPLIANCE CERTIFICATE
For Fiscal __________ ended            (the “Statement Date”)





THE UNDERSIGNED HEREBY CERTIFIES THAT:
(1)    I am the duly elected [___________________]1 of OM Group, Inc. (the
“Parent”);
(2)    I am familiar with the terms of that certain Credit Agreement dated as of
September 4, 2013 (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”, the terms defined therein and not
otherwise defined in this Certificate being used herein as therein defined), by
and among the Parent, Harko CV, VAC Germany GmbH, the Guarantors, the Lenders,
and PNC Bank, National Association, as Administrative Agent, and the terms of
the other Loan Documents, and I have made, or have caused to be made, under my
supervision, a review in reasonable detail of the transactions and condition of
the Parent and its Subsidiaries during the accounting period covered by the
attached financial statements;
(3)    Based on the review described in paragraph (2) above [INDICATE
SELECTION]:

[ ]
no Event of Default or Potential Default exists as of the date of this
Compliance     Certificate.



[ ]
one or more Events of Default or Potential Default exists as of the date of this
Compliance Certificate. Attached to this Compliance Certificate is an addendum
specifying each such Event of Default or Potential Default, its nature, the best
estimation after due inquiry of the Borrower of when it occurred, whether it is
continuing and the steps being taken by the Borrower or its Subsidiaries, if
applicable, with respect to such event.

(4)    Set forth on Exhibit A are reasonably detailed calculations of the
financial covenants set forth in Sections 8.2.16 and 8.2.17 of the Credit
Agreement. The financial statements and calculations of financial covenant
compliance attached hereto as Exhibit A are correct and complete in all material
respects and fairly represent in all material respects the consolidated
financial condition of the Parent and its Subsidiaries as of the respective
dates thereof and the results of operations for the fiscal periods then ended
and have been prepared in accordance with GAAP consistently applied, subject (in
the case of the interim statements) to normal year-end audit adjustments.
(5)    Set forth on Exhibit B are computations of the Available Amount, the
Capital Expenditures Basket, the Investments Basket and the Restricted Payments
Basket as of the Statement Date.
(1) Must be executed by the Chief Executive Officer, President or a Financial
Officer of the Parent.




--------------------------------------------------------------------------------








[signature page follows]




IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.


 




OM GROUP, INC.


By:   
Name:  _______________________________
Title: _________________________________







EXHIBIT A


I.
Section 8.2.16 – Maximum Leverage Ratio


A)
Consolidated Net Debt


1.
Consolidated Funded Indebtedness as of the Statement Date

$________________
MINUS

        
2.
The sum of:



                    
a.
the amount of consolidated cash in deposit accounts in the United States on the
Statement Date                        

$________________


b.
fifty percent (50%) of the amount of consolidated cash in deposit accounts in
the United Kingdom or a Participating Member State on the Statement Date     

$________________




3.
Sum of Lines I.A.2(a) and I.A.2(b)

$________________


4.
Difference of Lines I.A.1 and I.A.3

$________________




B)
Consolidated EBITDA


1.
Net Income (which shall be determined without regard to foreign currency
adjustments) for the four fiscal quarter period ended on the Statement Date.



$________________
PLUS

        
2.
To the extent deducted in calculating such net income for the four fiscal
quarter period ended on the Statement Date:



                    
a.
depreciation                            $________________



b.
amortization                            $________________



c.
other non-cash expenses or charges to net income                            

$________________


d.
interest expense                        $________________



e.
income tax expense            

$________________




PLUS

        
3.
To the extent deducted in calculating such net income, fees, costs and expenses
associated with:



                    
a.
Permitted Acquisitions that are consummated in an amount not to exceed 10% of
the earnings before interest expense, income taxes, depreciation expense and
amortization expense of the target of such Permitted Acquisitions for the most
recently ended fiscal year of such
target                                                        $________________



b.
proposed Permitted Acquisitions that are never consummated in an amount not to
exceed 10% of the earnings before interest expense, income taxes, depreciation
expense and amortization expense of the target of such proposed Permitted
Acquisition for the most recently ended fiscal year of such target; provided
that the aggregate of all fees, costs and expenses under this clause (b) shall
not exceed $5,000,000 in any fiscal
year                                                                $________________



c.
non-ordinary course asset dispositions of divisions, business units or
Subsidiaries permitted pursuant to Section 8.2.7 of the Credit
Agreement                            

$________________




PLUS

        
4.
to the extent deducted in calculating such net income, restructuring expenses
and cash charges in an amount not to exceed $25,000,000 in the aggregate from
and after the Closing Date

$________________
PLUS

        
5.
to the extent deducted in calculating such net income, fees, costs and expenses
associated with the refinancing of Indebtedness under the Existing Credit
Agreement and the negotiation and preparation of the Loan Documents

$________________




MINUS

        
6.
to the extent included in such net income, non-cash credits to net income, in
each case of the Parent and its Subsidiaries for such period determined and
consolidated in accordance with GAAP

$________________






7.
Sum of Lines I.B.1 through I.B.6

$________________






8.
Leverage Ratio (Line I.A.4 divided by Line I.B.7): ____ to 1.00


Maximum Permitted: 3.50 to 1.00








II.
Section 8.2.17 – Minimum Interest Coverage Ratio


A)
Consolidated EBITDA (Line I.B.7, above)




$________________
        
B)
Consolidated Cash Interest Expense


$________________


C)
Interest Coverage Ratio (Line II.A divided by Line II.B): ____ to 1.00




Minimum Required: 3.00 to 1.00
EXHIBIT B


(See attached computations)






